  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 1 of 110
Declaration of S. Ilan Guedj




                               Exhibit 1




                                                                    Page 17
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 2 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                 Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005000000               0000000001               No                  $7,903.00                  N/A                  N/A                N/A            $7,903.00
0005000001               0000000002               No                    $987.00                  N/A                  N/A                N/A              $987.00
0005000004               0000000005               No                     $11.00                  N/A                  N/A                N/A               $11.00
0005000008               0000000009               No                    $165.00                  N/A              $340.00            $139.00              $644.00
0005000009               0000000010               No                     $46.00                  N/A                  N/A                N/A               $46.00
0005000010               0000000011               No                  $1,220.00                  N/A                  N/A                N/A            $1,220.00
0005000011               0000000012               No                    $100.00               $99.00              $206.00             $84.00              $489.00
0005000013               0000000014               No                     $48.00               $47.00               $98.00             $40.00              $233.00
0005000016               0000000017               No                    $139.00                  N/A                  N/A                N/A              $139.00
0005000017               0000000018               No                     $50.00               $50.00              $103.00             $42.00              $245.00
0005000018               0000000019               No                     $50.00               $50.00              $103.00             $42.00              $245.00
0005000019               0000000020               No                     $15.00                  N/A                  N/A                N/A               $15.00
0005000020               0000000021               No                    $447.00             $443.00               $924.00            $377.00            $2,191.00
0005000021               0000000022               No                     $24.00               $24.00               $50.00             $21.00              $119.00
0005000022               0000000023               No                 $41,711.00                  N/A                  N/A                N/A           $41,711.00
0005000025               0000000026               No                     $18.00                  N/A                  N/A                N/A               $18.00
0005000027               0000000028               No                    $112.00                  N/A                  N/A                N/A              $112.00
0005000028               0000000029               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000029               0000000030               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000030               0000000031               No                     $70.00                  N/A                  N/A                N/A               $70.00
0005000031               0000000032               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000034               0000000035               No                     $45.00                  N/A                  N/A                N/A               $45.00
0005000041               0000000042               No                    $795.00                  N/A                  N/A                N/A              $795.00
0005000042               0000000043               No                    $118.00                  N/A                  N/A                N/A              $118.00
0005000044               0000000045               No                  $1,249.00           $1,237.00                   N/A                N/A            $2,486.00
0005000045               0000000046               No                     $28.00               $28.00                  N/A                N/A               $56.00
0005000046; 0005000386   0000000047; 0000002038   No                      $6.00               $11.00                  N/A                N/A               $17.00
0005000047               0000000048               No                     $34.00               $34.00                  N/A                N/A               $68.00
0005000049               0000000050               No                    $205.00                  N/A                  N/A                N/A              $205.00
0005000050               0000000051               No                    $237.00                  N/A                  N/A                N/A              $237.00
0005000052               0000000053               No                  $3,980.00                  N/A            $8,216.00          $3,355.00           $15,551.00
0005000054               0000000055               No                     $76.00                  N/A                  N/A                N/A               $76.00
0005000055               0000000056               No                     $30.00                  N/A                  N/A                N/A               $30.00
0005000056               0000000057               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000057               0000000058               No                     $30.00                  N/A                  N/A                N/A               $30.00
0005000058               0000000059               No                     $31.00                  N/A                  N/A                N/A               $31.00
0005000059               0000000060               No                     $24.00                  N/A                  N/A                N/A               $24.00
0005000060               0000000061               No                     $38.00                  N/A                  N/A                N/A               $38.00
0005000061               0000000062               No                     $80.00                  N/A                  N/A                N/A               $80.00
0005000062               0000000063               No                     $11.00                  N/A                  N/A                N/A               $11.00
0005000063               0000000064               No                     $55.00                  N/A                  N/A                N/A               $55.00
0005000064               0000000065               No                     $32.00                  N/A                  N/A                N/A               $32.00
0005000065               0000000066               No                     $42.00                  N/A                  N/A                N/A               $42.00
0005000071               0000000072               No                     $24.00                  N/A                  N/A                N/A               $24.00
0005000072               0000000073               No                     $15.00               $15.00                  N/A                N/A               $30.00
0005000073               0000000074               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000075               0000000076               No                    $126.00                  N/A                  N/A                N/A              $126.00
0005000078               0000000079               No                     $38.00                  N/A                  N/A                N/A               $38.00
0005000080               0000000081               No                     $23.00                  N/A                  N/A                N/A               $23.00
0005000081               0000000082               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000082               0000000083               No                    $191.00             $189.00                   N/A                N/A              $380.00
0005000083               0000000084               No                    $168.00                  N/A                  N/A                N/A              $168.00
0005000084               0000000085               No                     $71.00                  N/A                  N/A                N/A               $71.00
0005000085               0000000086               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000087               0000000088               No                    $950.00                  N/A                  N/A                N/A              $950.00
0005000088               0000000089               No                    $127.00                  N/A                  N/A                N/A              $127.00
0005000090               0000000091               No                  $9,162.00           $9,076.00            $18,914.00          $7,724.00           $44,876.00
0005000091               0000000092               No                     $45.00               $45.00               $93.00             $38.00              $221.00
0005000092               0000000093               No                    $609.00             $603.00             $1,257.00            $513.00            $2,982.00
0005000093               0000000094               No                 $15,563.00                  N/A           $32,127.00         $13,120.00           $60,810.00
0005000094               0000000095               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000097               0000000098               No                    $135.00             $134.00                   N/A                N/A              $269.00
0005000100               0000000101               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000102               0000000103               No                     $31.00                  N/A                  N/A                N/A               $31.00
0005000103               0000000104               No                     $18.00                  N/A                  N/A                N/A               $18.00
0005000104               0000000105               Yes                     $0.00                  N/A                  N/A                N/A                $0.00



                                                                                                                                                         Page 1 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 3 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005000105              0000000106        No                    $349.00             $346.00               $721.00            $294.00            $1,710.00
0005000107              0000000108        No                    $322.00                  N/A                  N/A                N/A              $322.00
0005000108              0000000109        No                     $26.00                  N/A                  N/A                N/A               $26.00
0005000109              0000000110        No                    $496.00                  N/A                  N/A                N/A              $496.00
0005000110              0000000111        No                     $70.00                  N/A                  N/A                N/A               $70.00
0005000111              0000000112        No                    $459.00                  N/A                  N/A                N/A              $459.00
0005000115              0000000116        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000116              0000000117        No                     $57.00                  N/A                  N/A                N/A               $57.00
0005000117              0000000118        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000120              0000000121        No                      $8.00                  N/A               $17.00              $7.00               $32.00
0005000121              0000000122        No                  $7,226.00                  N/A                  N/A                N/A            $7,226.00
0005000122              0000000123        No                  $6,733.00                  N/A                  N/A                N/A            $6,733.00
0005000123              0000000124        No                    $528.00                  N/A                  N/A                N/A              $528.00
0005000125              0000000126        No                     $86.00                  N/A                  N/A                N/A               $86.00
0005000126              0000000127        No                     $29.00                  N/A                  N/A                N/A               $29.00
0005000127              0000000128        No                     $51.00                  N/A                  N/A                N/A               $51.00
0005000128              0000000129        No                     $33.00                  N/A                  N/A                N/A               $33.00
0005000129              0000000130        No                     $43.00                  N/A                  N/A                N/A               $43.00
0005000130              0000000131        No                     $15.00                  N/A                  N/A                N/A               $15.00
0005000131              0000000132        No                    $137.00                  N/A                  N/A                N/A              $137.00
0005000132              0000000133        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000134              0000000135        No                    $193.00                  N/A                  N/A                N/A              $193.00
0005000135              0000000136        No                     $22.00                  N/A                  N/A                N/A               $22.00
0005000138              0000000139        No                    $110.00             $109.00               $227.00             $93.00              $539.00
0005000140              0000000141        No                  $2,416.00           $2,393.00             $4,987.00          $2,037.00           $11,833.00
0005000141              0000000142        No                    $691.00                  N/A                  N/A                N/A              $691.00
0005000143              0000000144        No                    $105.00                  N/A                  N/A                N/A              $105.00
0005000144              0000000145        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000145              0000000146        No                    $112.00                  N/A                  N/A                N/A              $112.00
0005000146              0000000147        No                  $4,334.00           $4,293.00                   N/A                N/A            $8,627.00
0005000147              0000000148        No                  $4,334.00           $4,293.00                   N/A                N/A            $8,627.00
0005000148              0000000149        No                    $693.00                  N/A                  N/A                N/A              $693.00
0005000154              0000000155        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000155              0000000156        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000157              0000000158        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000158              0000000159        No                  $2,179.00                  N/A                  N/A                N/A            $2,179.00
0005000162              0000000163        No                 $12,699.00                  N/A           $26,216.00         $10,706.00           $49,621.00
0005000163              0000000164        No                     $58.00                  N/A                  N/A                N/A               $58.00
0005000167              0000000168        No                     $99.00                  N/A                  N/A             $84.00              $183.00
0005000170              0000000171        No                  $4,055.00           $4,017.00             $8,371.00          $3,419.00           $19,862.00
0005000171              0000000172        No                    $819.00                  N/A            $1,691.00            $690.00            $3,200.00
0005000174              0000000175        No                     $32.00                  N/A                  N/A                N/A               $32.00
0005000175              0000000176        No                     $24.00               $24.00               $50.00             $20.00              $118.00
0005000180              0000000181        No                    $256.00             $254.00               $529.00            $216.00            $1,255.00
0005000181              0000000182        No                  $3,610.00           $3,576.00                   N/A                N/A            $7,186.00
0005000184              0000000185        No                     $75.00               $74.00              $155.00             $63.00              $367.00
0005000186              0000000187        No                    $238.00                  N/A              $492.00            $201.00              $931.00
0005000187              0000000188        No                  $5,635.00                  N/A           $11,632.00          $4,750.00           $22,017.00
0005000189              0000000190        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000195              0000000196        No                     $18.00                  N/A                  N/A                N/A               $18.00
0005000196              0000000197        No                    $245.00                  N/A                  N/A                N/A              $245.00
0005000198              0000000199        No                    $638.00                  N/A            $1,317.00            $538.00            $2,493.00
0005000200              0000000201        No                  $3,376.00                  N/A                  N/A                N/A            $3,376.00
0005000201              0000000202        No                     $29.00                  N/A                  N/A                N/A               $29.00
0005000202              0000000203        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005000203              0000000204        No                     $14.00                  N/A                  N/A                N/A               $14.00
0005000205              0000000206        No                     $76.00                  N/A                  N/A                N/A               $76.00
0005000206              0000000207        No                     $19.00                  N/A                  N/A                N/A               $19.00
0005000207              0000000208        No                     $83.00                  N/A                  N/A                N/A               $83.00
0005000208              0000000209        No                  $2,353.00                  N/A            $4,858.00          $1,984.00            $9,195.00
0005000212              0000000213        No                     $44.00                  N/A                  N/A                N/A               $44.00
0005000214              0000000215        No                     $39.00                  N/A                  N/A                N/A               $39.00
0005000216              0000000217        No                 $10,353.00         $10,256.00             $21,373.00          $8,728.00           $50,710.00
0005000218              0000000219        No                     $58.00                  N/A                  N/A                N/A               $58.00
0005000219              0000000220        No                     $65.00                  N/A                  N/A                N/A               $65.00
0005000220              0000000221        No                     $72.00                  N/A                  N/A                N/A               $72.00



                                                                                                                                                 Page 2 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 4 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000221              0000000222               No                    $109.00                  N/A                   N/A                N/A              $109.00
0005000222              0000000223               No                     $91.00               $90.00              $187.00              $76.00              $444.00
0005000223              0000000224               No                    $398.00             $394.00               $821.00             $335.00            $1,948.00
0005000226              0000000227               No                     $84.00                  N/A                   N/A                N/A               $84.00
0005000227              0000000228               No                    $251.00                  N/A                   N/A                N/A              $251.00
0005000228              0000000229               No                     $89.00                  N/A                   N/A                N/A               $89.00
0005000229              0000000230               Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000230              0000000231               No                 $37,292.00         $36,943.00                     N/A         $31,440.00          $105,675.00
0005000232              0000000233               No                  $2,384.00           $2,362.00             $4,921.00           $2,010.00           $11,677.00
0005000235              0000000236               No                    $342.00                  N/A                   N/A                N/A              $342.00
0005000239              0000000240               No                     $30.00                  N/A                   N/A                N/A               $30.00
0005000240              0000000241               No                    $448.00                  N/A                   N/A                N/A              $448.00
0005000241              0000000242               No                    $174.00                  N/A                   N/A                N/A              $174.00
0005000243              0000000244               No                 $11,574.00                  N/A                   N/A                N/A           $11,574.00
0005000244              0000000245               No                    $223.00                  N/A                   N/A                N/A              $223.00
0005000245              0000000246               No                    $142.00                  N/A              $293.00             $120.00              $555.00
0005000248              0000000249               No                    $135.00                  N/A                   N/A                N/A              $135.00
0005000250              0000000251               No                  $2,894.00                  N/A                   N/A                N/A            $2,894.00
0005000251              0000000252               No                 $71,534.00                  N/A                   N/A                N/A           $71,534.00
0005000256              0000000257               No                    $244.00                  N/A                   N/A                N/A              $244.00
0005000257              0000000258               No                    $700.00             $693.00             $1,445.00             $590.00            $3,428.00
0005000263              0000000264               No                  $2,951.00                  N/A                   N/A                N/A            $2,951.00
0005000266              0000000267               No                  $3,072.00                  N/A                   N/A                N/A            $3,072.00
0005000268              0000000269               No                     $14.00                  N/A                   N/A                N/A               $14.00
0005000270              0000000271               No                    $217.00                  N/A                   N/A                N/A              $217.00
0005000272              0000000273               No                 $94,231.00                  N/A                   N/A                N/A           $94,231.00
0005000273              0000000274               No                    $708.00             $701.00                    N/A                N/A            $1,409.00
0005000274              0000000275               No                    $892.00                  N/A                   N/A                N/A              $892.00
0005000277              0000000278               No                 $12,039.00                  N/A                   N/A                N/A           $12,039.00
0005000278              0000000279               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000279              0000000280               No                  $8,017.00                  N/A                   N/A                N/A            $8,017.00
0005000280              0000000281               No                 $13,009.00                  N/A                   N/A                N/A           $13,009.00
0005000283              0000000284               No                  $2,431.00                  N/A                   N/A          $2,050.00            $4,481.00
0005000284              0000000285               No                    $148.00                  N/A                   N/A                N/A              $148.00
0005000285              0000000286               No                    $774.00             $766.00             $1,597.00             $652.00            $3,789.00
0005000286              0000000287               No                    $449.00             $445.00               $927.00             $378.00            $2,199.00
0005000287              0000000288               No                  $6,103.00           $6,046.00            $12,600.00           $5,146.00           $29,895.00
0005000288              0000000289               No                    $129.00             $128.00                    N/A                N/A              $257.00
0005000289              0000000290               No                    $351.00                  N/A              $725.00             $296.00            $1,372.00
0005000290              0000000291               No                     $75.00               $75.00              $156.00              $64.00              $370.00
0005000293              0000000294               No                    $466.00                  N/A                   N/A                N/A              $466.00
0005000296              0000000297               No                    $191.00                  N/A                   N/A                N/A              $191.00
0005000297              0000000298               No                     $12.00                  N/A                   N/A                N/A               $12.00
0005000298              0000000299               No                     $18.00                  N/A                   N/A                N/A               $18.00
0005000300              0000000301               No                  $4,702.00                  N/A                   N/A                N/A            $4,702.00
0005000301              0000000302               No                    $135.00             $133.00                    N/A                N/A              $268.00
0005000302              0000000303               No                     $66.00               $65.00                   N/A                N/A              $131.00
0005000303              0000000304               No                    $238.00                  N/A                   N/A                N/A              $238.00
0005000304              0000000305               No                     $92.00                  N/A                   N/A                N/A               $92.00
0005000305              0000000306               No                    $258.00                  N/A                   N/A            $217.00              $475.00
0005000306              0000000307               No                    $633.00                  N/A                   N/A            $534.00            $1,167.00
0005000307              0000000308               No                  $4,363.00           $4,322.00                    N/A                N/A            $8,685.00
0005000308              0007014626               Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000309              0000000310               No                     $70.00               $70.00              $145.00              $59.00              $344.00
0005000310              0000000311               No                  $1,984.00           $1,965.00             $4,096.00           $1,673.00            $9,718.00
0005000310              0007014356               No                    $169.00             $168.00               $349.00             $143.00              $829.00
0005000310              0007014357               No                     $58.00               $58.00              $121.00              $49.00              $286.00
0005000310              0007014358               No                  $2,773.00           $2,747.00             $5,725.00           $2,338.00           $13,583.00
0005000310              0007014359               No                    $986.00             $977.00             $2,035.00             $831.00            $4,829.00
0005000315              0000000312; 0007001838   No                    $321.00             $318.00                    N/A            $270.00              $909.00
0005000316              0000000313               No                  $2,552.00           $2,528.00             $5,269.00           $2,152.00           $12,501.00
0005000322              0007014634               No                     $18.00                  N/A               $37.00              $15.00               $70.00
0005000322              0007014636               Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014640               No                     $11.00                  N/A               $23.00              $10.00               $44.00
0005000322              0007014645               No                    $390.00                  N/A              $806.00             $329.00            $1,525.00
0005000322              0007014646               No                     $42.00                  N/A               $87.00              $36.00              $165.00



                                                                                                                                                         Page 3 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 5 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000322              0007014651        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014653        No                     $15.00                  N/A               $31.00              $13.00               $59.00
0005000322              0007014656        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014659        No                     $17.00                  N/A               $34.00              $14.00               $65.00
0005000322              0007014660        No                      $8.00                  N/A               $17.00               $7.00               $32.00
0005000322              0007014661        No                      $3.00                  N/A                 $6.00              $2.00               $11.00
0005000322              0007014664        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014665        No                      $3.00                  N/A                 $6.00              $2.00               $11.00
0005000322              0007014676        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014677        Yes                       N/A                  N/A                   N/A              $0.00                $0.00
0005000322              0007014678        No                      $3.00                  N/A                 $7.00              $3.00               $13.00
0005000322              0007014679        No                     $12.00                  N/A               $25.00              $10.00               $47.00
0005000322              0007014685        No                     $13.00                  N/A               $28.00              $11.00               $52.00
0005000322              0007014686        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014688        No                     $13.00                  N/A               $27.00              $11.00               $51.00
0005000322              0007014692        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014694        No                     $10.00                  N/A               $20.00               $8.00               $38.00
0005000322              0007014697        No                     $11.00                  N/A               $22.00               $9.00               $42.00
0005000322              0007014698        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014701        No                     $12.00                  N/A               $25.00              $10.00               $47.00
0005000322              0007014704        No                     $10.00                  N/A               $20.00               $8.00               $38.00
0005000322              0007014705        No                     $27.00                  N/A               $55.00              $23.00              $105.00
0005000322              0007014706        No                      $3.00                  N/A                 $6.00              $2.00               $11.00
0005000322              0007014707        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014709        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014710        No                      $6.00                  N/A               $13.00               $5.00               $24.00
0005000322              0007014714        No                      $7.00                  N/A               $15.00               $6.00               $28.00
0005000322              0007014717        No                     $31.00                  N/A               $65.00              $26.00              $122.00
0005000322              0007014718        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014719        No                    $149.00                  N/A              $308.00             $126.00              $583.00
0005000322              0007014727        No                     $30.00                  N/A               $62.00              $25.00              $117.00
0005000322              0007014731        No                  $1,326.00                  N/A            $2,737.00           $1,118.00            $5,181.00
0005000322              0007014736        No                     $64.00                  N/A              $132.00              $54.00              $250.00
0005000322              0007014738        No                     $23.00                  N/A               $47.00              $19.00               $89.00
0005000322              0007014743        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014748        No                      $3.00                  N/A                 $6.00              $2.00               $11.00
0005000322              0007014754        No                    $161.00                  N/A              $332.00             $136.00              $629.00
0005000322              0007014759        No                    $129.00                  N/A              $265.00             $108.00              $502.00
0005000322              0007014760        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014762        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014763        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014765        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014767        No                    $161.00                  N/A              $331.00             $135.00              $627.00
0005000322              0007014768        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000322              0007014772        No                     $43.00                  N/A               $90.00              $37.00              $170.00
0005000330              0000000327        No                    $140.00                  N/A                   N/A                N/A              $140.00
0005000332              0000000329        No                     $11.00               $11.00                   N/A                N/A               $22.00
0005000339              0000002010        No                        N/A               $26.00                   N/A                N/A               $26.00
0005000343              0000002014        No                        N/A             $473.00               $985.00             $402.00            $1,860.00
0005000348              0000002019        No                        N/A             $181.00                    N/A                N/A              $181.00
0005000350              0000002021        Yes                       N/A                $0.00                   N/A                N/A                $0.00
0005000353              0000002024        No                        N/A               $47.00                   N/A                N/A               $47.00
0005000355              0000000331        No                  $3,982.00           $3,945.00             $8,220.00           $3,357.00           $19,504.00
0005000357              0010032703        No                  $1,565.00           $1,550.00                    N/A                N/A            $3,115.00
0005000361              0000000337        No                $113,570.00        $112,506.00            $234,454.00          $95,747.00          $556,277.00
0005000365              0000000340        No                  $6,343.00           $6,284.00            $13,095.00           $5,348.00           $31,070.00
0005000368              0000000341        No                 $68,901.00                  N/A          $142,239.00          $58,088.00          $269,228.00
0005000372              0000000345        No                 $20,446.00                  N/A                   N/A                N/A           $20,446.00
0005000378              0000000346        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005000380              0007015832        No                  $4,474.00           $4,432.00             $9,236.00           $3,772.00           $21,914.00
0005000384              0000002037        No                        N/A               $28.00                   N/A                N/A               $28.00
0005000387              0000000349        No                  $5,157.00           $5,109.00            $10,646.00           $4,348.00           $25,260.00
0005000389              0000002040        Yes                       N/A                $0.00                   N/A                N/A                $0.00
0005000390              0000002041        No                        N/A             $391.00               $815.00             $333.00            $1,539.00
0005000392              0000000351        No                     $10.00                  N/A               $20.00               $8.00               $38.00
0005000393              0000000352        No                  $1,060.00           $1,050.00             $2,188.00             $893.00            $5,191.00



                                                                                                                                                  Page 4 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 6 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                   Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000394               0000000353               No                    $693.00                  N/A                   N/A                 N/A              $693.00
0005000396               0000000354               No                     $76.00               $75.00              $156.00               $64.00              $371.00
0005000397               0000002043               No                        N/A               $34.00                   N/A                 N/A               $34.00
0005000402               0000000357               Yes                     $0.00                  N/A                 $0.00               $0.00                $0.00
0005000413               0010032642               No                    $629.00             $623.00             $1,299.00             $531.00             $3,082.00
0005000415               0000000370               No                     $68.00               $68.00              $141.00               $57.00              $334.00
0005000442               0000000392               No                     $62.00                  N/A                   N/A                 N/A               $62.00
0005000443               0000000393               No                     $34.00               $34.00                   N/A                 N/A               $68.00
0005000447               0000000394               No                    $328.00                  N/A                   N/A                 N/A              $328.00
0005000450               0007015840               No                 $79,790.00                  N/A                   N/A                 N/A           $79,790.00
0005000470               0000000404               No                    $572.00                  N/A                   N/A                 N/A              $572.00
0005000471               0000000405               No                  $1,397.00                  N/A            $2,883.00            $1,177.00            $5,457.00
0005000472               0000000406               No                  $1,072.00                  N/A            $2,213.00             $904.00             $4,189.00
0005000474               0000002068               No                        N/A           $1,806.00             $3,763.00            $1,537.00            $7,106.00
0005000486               0000000417               No                  $1,871.00                  N/A                   N/A                 N/A            $1,871.00
0005000488               0000000418               No                  $4,129.00                  N/A                   N/A                 N/A            $4,129.00
0005000492               0000000420               No                     $23.00                  N/A                   N/A                 N/A               $23.00
0005000499               0000000423               No                  $1,677.00           $1,661.00             $3,461.00            $1,413.00            $8,212.00
0005000500               0000000424               No                  $4,839.00           $4,794.00             $9,990.00            $4,080.00           $23,703.00
0005000501               0000000425               No                 $20,419.00         $20,228.00             $42,154.00           $17,215.00          $100,016.00
0005000502               0000000426               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000504               0000000428               No                  $1,719.00           $1,703.00             $3,549.00            $1,449.00            $8,420.00
0005000516               0000000439               No                     $61.00                  N/A                   N/A                 N/A               $61.00
0005000517               0000000440               No                     $18.00                  N/A                   N/A                 N/A               $18.00
0005000521               0000000444               No                     $27.00                  N/A                   N/A                 N/A               $27.00
0005000522               0000002078               No                        N/A             $597.00                    N/A                 N/A              $597.00
0005000523               0000000445               No                  $2,491.00                  N/A                   N/A                 N/A            $2,491.00
0005000524               0000000446               No                    $677.00                  N/A            $1,398.00             $571.00             $2,646.00
0005000526               0000000448               No                  $2,689.00           $2,664.00                    N/A           $2,267.00            $7,620.00
0005000528               0000000450               No                 $22,709.00                  N/A                   N/A                 N/A           $22,709.00
0005000529               0000000451               No                  $2,288.00           $2,267.00             $4,723.00            $1,929.00           $11,207.00
0005000538               0000000460               No                  $2,928.00           $2,901.00             $6,045.00            $2,469.00           $14,343.00
0005000544               0000000466               No                    $299.00                  N/A                   N/A                 N/A              $299.00
0005000545               0000000467               No                  $1,843.00                  N/A                   N/A                 N/A            $1,843.00
0005000548               0000000469               No                 $11,123.00                  N/A                   N/A                 N/A           $11,123.00
0005000550               0000000471               No                     $80.00                  N/A                   N/A                 N/A               $80.00
0005000551               0000000472               No                     $13.00                  N/A                   N/A                 N/A               $13.00
0005000552               0000000473               No                $133,219.00        $131,970.00            $275,016.00          $112,312.00          $652,517.00
0005000553               0000000474               No                    $714.00             $708.00             $1,475.00             $602.00             $3,499.00
0005000555               0000000475               No                  $2,535.00           $2,511.00             $5,233.00            $2,137.00           $12,416.00
0005000558               0000000477               No                  $2,835.00           $2,808.00             $5,852.00            $2,390.00           $13,885.00
0005000559               0000000478               No                  $1,019.00                  N/A                   N/A                 N/A            $1,019.00
0005000561               0010032927               No                  $7,745.00           $7,672.00                    N/A                 N/A           $15,417.00
0005000561               0010032928               No                    $241.00             $239.00                    N/A                 N/A              $480.00
0005000562               0000000481               No                    $582.00             $576.00                    N/A                 N/A            $1,158.00
0005000572               0000000490               No                    $874.00                  N/A                   N/A                 N/A              $874.00
0005000573               0000000491               No                    $874.00                  N/A                   N/A                 N/A              $874.00
0005000574; 0005000575   0000000492; 0000000493   No                     $55.00                  N/A                   N/A                 N/A               $55.00
0005000576               0000000494               No                  $3,772.00                  N/A                   N/A                 N/A            $3,772.00
0005000578               0000000495               No                    $359.00             $355.00                    N/A                 N/A              $714.00
0005000579               0007014369               No                     $12.00                  N/A                   N/A                 N/A               $12.00
0005000580               0000002084               No                        N/A               $80.00                   N/A                 N/A               $80.00
0005000581               0000000497               No                  $2,832.00                  N/A                   N/A                 N/A            $2,832.00
0005000583               0000000499               No                  $2,482.00                  N/A                   N/A                 N/A            $2,482.00
0005000584               0000000500               No                    $434.00                  N/A                   N/A                 N/A              $434.00
0005000585               0007015849               No                $159,859.00        $158,360.00            $330,011.00          $134,772.00          $783,002.00
0005000586               0010043632               No                 $38,416.00                  N/A           $79,306.00           $32,387.00          $150,109.00
0005000586               0010043633               No                     $15.00                  N/A               $30.00               $12.00               $57.00
0005000586               0010043634               No                    $572.00                  N/A            $1,181.00             $482.00             $2,235.00
0005000586               0010043636               No                    $945.00                  N/A            $1,951.00             $797.00             $3,693.00
0005000586               0010043638               No                     $61.00                  N/A              $125.00               $51.00              $237.00
0005000586               0010043639               No                    $389.00                  N/A              $803.00             $328.00             $1,520.00
0005000586               0010043640               No                    $515.00                  N/A            $1,064.00             $434.00             $2,013.00
0005000586               0010043641               No                    $121.00                  N/A              $250.00             $102.00               $473.00
0005000586               0010043642               No                     $15.00                  N/A               $30.00               $12.00               $57.00
0005000586               0010043643               No                     $38.00                  N/A               $78.00               $32.00              $148.00



                                                                                                                                                           Page 5 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 7 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000586              0010043644        No                    $480.00                  N/A              $990.00             $404.00             $1,874.00
0005000586              0010043645        No                     $73.00                  N/A              $150.00               $61.00              $284.00
0005000586              0010043646        No                  $7,326.00                  N/A           $15,123.00            $6,176.00           $28,625.00
0005000586              0010043647        No                     $12.00                  N/A               $25.00               $10.00               $47.00
0005000587              0000000503        No                  $2,220.00           $2,200.00             $4,584.00            $1,872.00           $10,876.00
0005000589              0000000504        No                  $2,714.00                  N/A                   N/A                 N/A            $2,714.00
0005000591              0000000506        No                  $1,254.00                  N/A                   N/A                 N/A            $1,254.00
0005000593              0000000508        No                $491,327.00        $486,721.00          $1,014,291.00          $414,222.00        $2,406,561.00
0005000594              0007014363        No                $113,573.00                  N/A          $234,460.00           $95,750.00          $443,783.00
0005000595              0007014381        No                 $63,939.00                  N/A          $131,995.00           $53,905.00          $249,839.00
0005000596              0007001827        No                 $12,609.00         $12,491.00                     N/A                 N/A           $25,100.00
0005000597              0000000512        No                    $667.00                  N/A            $1,376.00             $562.00             $2,605.00
0005000598              0007001799        No                 $30,921.00         $30,631.00                     N/A                 N/A           $61,552.00
0005000601              0010032722        No                    $434.00                  N/A                   N/A                 N/A              $434.00
0005000614              0010032656        No                 $14,067.00         $13,935.00             $29,039.00           $11,859.00           $68,900.00
0005000616              0007001579        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000617              0010032658        No                  $2,074.00           $2,054.00             $4,281.00            $1,748.00           $10,157.00
0005000619              0000000534        No                  $4,427.00           $4,385.00             $9,138.00            $3,732.00           $21,682.00
0005000620              0000000535        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000623              0000000538        No                  $1,761.00           $1,745.00             $3,636.00            $1,485.00            $8,627.00
0005000624              0000000539        No                  $1,703.00           $1,687.00             $3,516.00            $1,436.00            $8,342.00
0005000625              0000000540        No                 $10,906.00         $10,804.00             $22,515.00            $9,195.00           $53,420.00
0005000626              0000000541        No                  $2,683.00           $2,658.00             $5,539.00            $2,262.00           $13,142.00
0005000627              0000000542        No                 $43,657.00         $43,247.00             $90,124.00           $36,806.00          $213,834.00
0005000631              0000000546        No                    $155.00             $154.00               $321.00             $131.00               $761.00
0005000633              0000000548        No                 $29,356.00         $29,081.00             $60,602.00           $24,749.00          $143,788.00
0005000635              0010005338        No                    $143.00             $142.00               $295.00             $121.00               $701.00
0005000635              0010005339        No                    $391.00             $387.00               $807.00             $330.00             $1,915.00
0005000635              0010005340        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000635              0010005341        No                    $841.00             $833.00             $1,737.00             $709.00             $4,120.00
0005000635              0010005342        No                    $183.00             $181.00               $378.00             $154.00               $896.00
0005000635              0010005343        No                     $53.00               $52.00              $109.00               $44.00              $258.00
0005000635              0010005344        No                     $57.00               $57.00              $119.00               $48.00              $281.00
0005000635              0010005345        No                    $182.00             $181.00               $377.00             $154.00               $894.00
0005000635              0010005346        No                     $85.00               $84.00              $176.00               $72.00              $417.00
0005000635              0010005347        No                     $15.00               $15.00               $32.00               $13.00               $75.00
0005000635              0010005348        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000635              0010005349        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000635              0010005350        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0005000635              0010005351        No                      $8.00                $8.00               $17.00                $7.00               $40.00
0005000635              0010005352        No                      $8.00                $7.00               $16.00                $6.00               $37.00
0005000635              0010005353        No                    $351.00             $348.00               $726.00             $296.00             $1,721.00
0005000635              0010005354        No                      $8.00                $8.00               $17.00                $7.00               $40.00
0005000635              0010005355        No                     $39.00               $38.00               $80.00               $33.00              $190.00
0005000635              0010005356        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000635              0010005357        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000635              0010005358        No                      $3.00                $3.00                 $6.00               $2.00               $14.00
0005000635              0010005359        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0005000635              0010005361        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000636              0007000272        No                 $10,013.00           $9,919.00            $20,670.00            $8,441.00           $49,043.00
0005000636              0007000273        No                 $11,224.00         $11,119.00             $23,171.00            $9,463.00           $54,977.00
0005000636              0007000274        No                    $794.00             $786.00             $1,638.00             $669.00             $3,887.00
0005000636              0007000275        No                 $12,448.00         $12,331.00             $25,698.00           $10,495.00           $60,972.00
0005000636              0007000276        No                  $1,255.00           $1,243.00             $2,590.00            $1,058.00            $6,146.00
0005000636              0007000277        No                  $2,921.00           $2,894.00             $6,030.00            $2,463.00           $14,308.00
0005000636              0007000278        No                  $1,222.00           $1,211.00             $2,523.00            $1,030.00            $5,986.00
0005000636              0007000279        No                 $66,895.00         $66,268.00            $138,097.00           $56,397.00          $327,657.00
0005000636              0007000280        No                 $41,995.00         $41,601.00             $86,693.00           $35,404.00          $205,693.00
0005000636              0007000281        No                  $1,049.00           $1,039.00             $2,166.00             $884.00             $5,138.00
0005000636              0007000282        No                  $4,876.00           $4,831.00            $10,067.00            $4,111.00           $23,885.00
0005000636              0007000283        No                 $12,244.00         $12,129.00             $25,277.00           $10,323.00           $59,973.00
0005000636              0007000284        No                 $12,060.00         $11,947.00             $24,897.00           $10,168.00           $59,072.00
0005000636              0007000285        No                 $11,145.00         $11,040.00             $23,007.00            $9,396.00           $54,588.00
0005000636              0007000288        No                  $4,659.00           $4,615.00             $9,617.00            $3,928.00           $22,819.00
0005000636              0007000289        No                  $7,481.00           $7,411.00            $15,444.00            $6,307.00           $36,643.00
0005000636              0007000290        No                  $6,712.00           $6,649.00            $13,857.00            $5,659.00           $32,877.00



                                                                                                                                                   Page 6 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 8 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000636              0007000291        No                 $11,603.00         $11,494.00             $23,952.00           $9,782.00           $56,831.00
0005000636              0007000292        No                 $17,327.00         $17,164.00             $35,769.00          $14,607.00           $84,867.00
0005000636              0007000294        No                  $2,573.00           $2,549.00             $5,312.00           $2,169.00           $12,603.00
0005000636              0007000295        No                  $5,870.00           $5,815.00            $12,118.00           $4,949.00           $28,752.00
0005000636              0007000296        No                  $3,688.00           $3,653.00             $7,613.00           $3,109.00           $18,063.00
0005000636              0007000299        No                  $3,618.00           $3,584.00             $7,469.00           $3,050.00           $17,721.00
0005000636              0007000300        No                  $4,822.00           $4,777.00             $9,955.00           $4,066.00           $23,620.00
0005000636              0007000301        No                    $241.00             $239.00               $497.00             $203.00            $1,180.00
0005000636              0007000302        No                    $198.00             $196.00               $408.00             $167.00              $969.00
0005000636              0007000303        No                  $5,888.00           $5,833.00            $12,155.00           $4,964.00           $28,840.00
0005000636              0007000304        No                  $1,033.00           $1,024.00             $2,133.00             $871.00            $5,061.00
0005000636              0007000305        No                  $2,769.00           $2,743.00             $5,716.00           $2,334.00           $13,562.00
0005000636              0007000306        No                  $9,904.00           $9,811.00            $20,445.00           $8,349.00           $48,509.00
0005000636              0007000307        No                  $5,967.00           $5,911.00            $12,319.00           $5,031.00           $29,228.00
0005000636              0007000308        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005000636              0007000309        No                    $470.00             $466.00               $970.00             $396.00            $2,302.00
0005000636              0007000571        No                 $11,834.00         $11,723.00             $24,430.00           $9,977.00           $57,964.00
0005000636              0007000572        No                     $36.00               $36.00               $74.00              $30.00              $176.00
0005000636              0007000573        No                     $41.00               $41.00               $85.00              $35.00              $202.00
0005000636              0007000574        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005000636              0007000575        No                     $97.00               $96.00              $201.00              $82.00              $476.00
0005000636              0007000576        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005000636              0007000577        No                     $17.00               $17.00               $34.00              $14.00               $82.00
0005000636              0007000578        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005000636              0007000579        No                    $192.00             $191.00               $397.00             $162.00              $942.00
0005000636              0007000580        No                    $270.00             $268.00               $558.00             $228.00            $1,324.00
0005000636              0007000581        No                  $2,434.00           $2,411.00             $5,024.00           $2,052.00           $11,921.00
0005000636              0007000582        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005000636              0007000583        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005000636              0007000584        No                     $27.00               $27.00               $55.00              $23.00              $132.00
0005000636              0007000585        No                     $15.00               $15.00               $31.00              $12.00               $73.00
0005000636              0007000586        No                     $47.00               $47.00               $97.00              $40.00              $231.00
0005000636              0007000587        No                     $64.00               $63.00              $132.00              $54.00              $313.00
0005000636              0007000588        No                      $5.00                $5.00               $11.00               $5.00               $26.00
0005000636              0007000589        No                     $35.00               $35.00               $73.00              $30.00              $173.00
0005000636              0007000590        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005000636              0007000591        No                     $42.00               $41.00               $86.00              $35.00              $204.00
0005000636              0007000592        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005000636              0007000593        No                     $36.00               $36.00               $75.00              $31.00              $178.00
0005000636              0007000594        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005000636              0007000595        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005000636              0007000596        No                     $28.00               $28.00               $58.00              $24.00              $138.00
0005000636              0007000597        No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005000636              0007000598        No                     $46.00               $46.00               $96.00              $39.00              $227.00
0005000636              0007000599        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005000636              0007000600        No                     $17.00               $16.00               $34.00              $14.00               $81.00
0005000636              0007000601        No                     $51.00               $51.00              $105.00              $43.00              $250.00
0005000636              0007000602        No                     $52.00               $52.00              $108.00              $44.00              $256.00
0005000636              0007000603        No                    $115.00             $114.00               $238.00              $97.00              $564.00
0005000636              0007000604        No                  $3,041.00           $3,013.00             $6,279.00           $2,564.00           $14,897.00
0005000636              0007000605        No                 $38,880.00         $38,515.00             $80,263.00          $32,778.00          $190,436.00
0005000636              0007000606        No                  $1,224.00           $1,212.00             $2,526.00           $1,032.00            $5,994.00
0005000636              0007000607        No                 $99,296.00         $98,365.00            $204,986.00          $83,713.00          $486,360.00
0005000636              0007000608        No                 $26,592.00         $26,343.00             $54,897.00          $22,419.00          $130,251.00
0005000636              0007000609        No                  $5,252.00           $5,202.00            $10,842.00           $4,428.00           $25,724.00
0005000636              0007000610        No                 $55,941.00         $55,416.00            $115,483.00          $47,162.00          $274,002.00
0005000636              0007000611        No                  $6,943.00           $6,878.00            $14,333.00           $5,853.00           $34,007.00
0005000636              0007000612        No                 $10,527.00         $10,428.00             $21,731.00           $8,875.00           $51,561.00
0005000636              0007000613        No                 $25,722.00         $25,481.00             $53,101.00          $21,686.00          $125,990.00
0005000636              0007000614        No                  $5,901.00           $5,846.00            $12,182.00           $4,975.00           $28,904.00
0005000636              0007000615        No                 $18,136.00         $17,966.00             $37,441.00          $15,290.00           $88,833.00
0005000636              0007000616        No                 $39,055.00         $38,689.00             $80,624.00          $32,926.00          $191,294.00
0005000636              0007000617        No                 $23,196.00         $22,979.00             $47,886.00          $19,556.00          $113,617.00
0005000636              0007000618        No                    $655.00             $649.00             $1,353.00             $552.00            $3,209.00
0005000636              0007000619        No                  $6,351.00           $6,291.00                    N/A          $5,354.00           $17,996.00
0005000636              0007000620        No                  $2,272.00           $2,251.00             $4,691.00           $1,916.00           $11,130.00



                                                                                                                                                  Page 7 of 109
                   Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 9 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000636              0007000621        No                  $3,788.00           $3,752.00             $7,820.00           $3,194.00           $18,554.00
0005000636              0007000622        No                 $25,397.00         $25,159.00             $52,429.00          $21,411.00          $124,396.00
0005000636              0007000623        No                      $8.00                $8.00               $16.00               $6.00               $38.00
0005000636              0007000624        No                     $55.00               $54.00              $113.00              $46.00              $268.00
0005000636              0007000625        No                    $534.00             $529.00             $1,103.00             $450.00            $2,616.00
0005000636              0007000626        No                  $2,731.00           $2,705.00             $5,638.00           $2,302.00           $13,376.00
0005000636              0007000627        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005000636              0007000629        No                     $43.00               $43.00               $89.00              $36.00              $211.00
0005000636              0007000630        No                  $1,455.00           $1,442.00             $3,005.00           $1,227.00            $7,129.00
0005000636              0007000631        No                    $100.00             $100.00               $207.00              $85.00              $492.00
0005000636              0007000632        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000633        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000634        No                    $274.00             $272.00               $566.00             $231.00            $1,343.00
0005000636              0007000637        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005000636              0007000638        No                  $6,521.00           $6,460.00            $13,463.00           $5,498.00           $31,942.00
0005000636              0007000639        No                    $198.00             $196.00               $408.00             $167.00              $969.00
0005000636              0007000640        No                     $95.00               $94.00              $196.00              $80.00              $465.00
0005000636              0007000641        No                    $284.00             $281.00               $587.00             $240.00            $1,392.00
0005000636              0007000642        No                    $475.00             $471.00               $981.00             $401.00            $2,328.00
0005000636              0007000643        No                    $163.00             $162.00               $337.00             $138.00              $800.00
0005000636              0007000644        No                    $343.00             $340.00               $708.00             $289.00            $1,680.00
0005000636              0007000645        No                     $85.00               $84.00              $176.00              $72.00              $417.00
0005000636              0007000646        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005000636              0007000647        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000649        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000650        No                      $8.00                $8.00               $17.00               $7.00               $40.00
0005000636              0007000651        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000652        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000654        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000655        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005000636              0007000656        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000657        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0005000636              0007000658        No                      $5.00                $5.00                 $9.00              $4.00               $23.00
0005000636              0007000659        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000660        No                     $23.00               $23.00               $47.00              $19.00              $112.00
0005000636              0007000661        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005000636              0007000662        No                     $67.00               $66.00              $139.00              $57.00              $329.00
0005000636              0007000664        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000665        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005000636              0007000666        No                     $23.00               $23.00               $48.00              $19.00              $113.00
0005000636              0007000668        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000669        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000670        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000671        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000672        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000673        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000674        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000675        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005000636              0007000676        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000677        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000678        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000636              0007000679        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005000636              0007000681        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005000636              0007000682        No                    $117.00             $116.00               $241.00              $98.00              $572.00
0005000636              0010000167        No                 $15,316.00         $15,173.00             $31,619.00          $12,913.00           $75,021.00
0005000636              0010000168        No                $108,881.00        $107,860.00            $224,772.00          $91,794.00          $533,307.00
0005000636              0010000169        No                 $23,974.00         $23,749.00             $49,492.00          $20,212.00          $117,427.00
0005000636              0010000170        No                  $1,504.00           $1,490.00             $3,105.00           $1,268.00            $7,367.00
0005000636              0010000171        No                  $2,323.00           $2,301.00             $4,796.00           $1,958.00           $11,378.00
0005000636              0010000172        No                  $5,458.00           $5,407.00            $11,267.00           $4,601.00           $26,733.00
0005000636              0010000173        No                 $21,229.00         $21,030.00             $43,826.00          $17,898.00          $103,983.00
0005000636              0010000174        No                 $79,937.00         $79,187.00            $165,021.00          $67,392.00          $391,537.00
0005000636              0010000175        No                 $12,569.00         $12,451.00             $25,946.00          $10,596.00           $61,562.00
0005000636              0010000176        No                  $8,625.00           $8,544.00            $17,806.00           $7,272.00           $42,247.00
0005000636              0010000177        No                  $2,070.00           $2,050.00             $4,273.00           $1,745.00           $10,138.00
0005000636              0010000178        No                 $17,380.00         $17,217.00             $35,878.00          $14,652.00           $85,127.00



                                                                                                                                                  Page 8 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 10 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000636              0010000179        No                  $7,526.00           $7,456.00            $15,537.00            $6,345.00           $36,864.00
0005000636              0010000180        No                 $25,991.00         $25,747.00             $53,655.00           $21,912.00          $127,305.00
0005000636              0010000181        No                 $20,175.00         $19,985.00             $41,648.00           $17,008.00           $98,816.00
0005000636              0010000182        No                  $1,150.00           $1,139.00             $2,374.00             $969.00             $5,632.00
0005000636              0010000183        No                 $16,280.00         $16,127.00             $33,608.00           $13,725.00           $79,740.00
0005000636              0010000187        No                 $15,508.00         $15,362.00             $32,014.00           $13,074.00           $75,958.00
0005000636              0010000189        No                  $8,815.00           $8,732.00            $18,198.00            $7,432.00           $43,177.00
0005000636              0010000190        No                  $4,582.00           $4,539.00             $9,459.00            $3,863.00           $22,443.00
0005000636              0010000191        No                  $4,864.00           $4,818.00            $10,041.00            $4,101.00           $23,824.00
0005000636              0010000192        No                  $5,419.00           $5,369.00            $11,188.00            $4,569.00           $26,545.00
0005000636              0010000194        No                  $5,781.00           $5,726.00            $11,933.00            $4,873.00           $28,313.00
0005000636              0010000195        No                  $7,741.00           $7,669.00            $15,981.00            $6,526.00           $37,917.00
0005000636              0010000196        No                    $280.00             $277.00               $577.00             $236.00             $1,370.00
0005000636              0010000197        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000636              0010000198        No                  $9,391.00           $9,303.00            $19,387.00            $7,917.00           $45,998.00
0005000636              0010000199        No                  $1,889.00           $1,871.00             $3,899.00            $1,592.00            $9,251.00
0005000636              0010000200        No                  $5,135.00           $5,087.00            $10,600.00            $4,329.00           $25,151.00
0005000636              0010000201        No                  $9,942.00           $9,848.00            $20,523.00            $8,381.00           $48,694.00
0005000636              0010000202        No                  $9,157.00           $9,071.00            $18,903.00            $7,720.00           $44,851.00
0005000636              0010000203        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000638              0000000553        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000640              0000000554        No                $131,394.00        $130,162.00            $271,249.00          $110,774.00          $643,579.00
0005000642              0000002087        Yes                       N/A                $0.00                   N/A                 N/A                $0.00
0005000643              0000000556        No                  $1,684.00           $1,669.00             $3,477.00            $1,420.00            $8,250.00
0005000644              0000000557        No                  $2,192.00                  N/A            $4,525.00            $1,848.00            $8,565.00
0005000647              0000000560        No                 $32,397.00                  N/A                   N/A                 N/A           $32,397.00
0005000653              0000000566        No                     $82.00                  N/A                   N/A                 N/A               $82.00
0005000654              0000000567        No                    $609.00             $603.00             $1,257.00             $513.00             $2,982.00
0005000656              0000000569        No                  $8,054.00           $7,979.00                    N/A           $6,790.00           $22,823.00
0005000657              0000000570        No                  $6,851.00           $6,786.00                    N/A                 N/A           $13,637.00
0005000658              0000000571        No                  $8,547.00           $8,467.00                    N/A                 N/A           $17,014.00
0005000659              0000000572        No                  $4,173.00           $4,134.00                    N/A                 N/A            $8,307.00
0005000660              0000000573        No                  $4,329.00           $4,289.00                    N/A                 N/A            $8,618.00
0005000661              0000000574        No                    $351.00             $348.00                    N/A                 N/A              $699.00
0005000662              0000000575        No                    $534.00                  N/A                   N/A                 N/A              $534.00
0005000663              0000002088        No                        N/A             $306.00                    N/A                 N/A              $306.00
0005000664              0000000576        No                    $600.00                  N/A                   N/A                 N/A              $600.00
0005000666              0000000577        No                  $2,151.00                  N/A            $4,441.00            $1,814.00            $8,406.00
0005000667              0000002090        No                        N/A           $1,833.00                    N/A                 N/A            $1,833.00
0005000668              0000000578        No                    $158.00                  N/A                   N/A                 N/A              $158.00
0005000669              0000000579        No                    $616.00                  N/A            $1,271.00             $519.00             $2,406.00
0005000670              0000000580        No                     $34.00               $33.00               $70.00               $28.00              $165.00
0005000672              0000000582        No                    $215.00                  N/A                   N/A                 N/A              $215.00
0005000673              0000000583        No                     $34.00                  N/A                   N/A                 N/A               $34.00
0005000675              0000000585        No                    $241.00                  N/A              $497.00             $203.00               $941.00
0005000676              0000000586        No                     $85.00                  N/A                   N/A                 N/A               $85.00
0005000677              0000000587        No                    $114.00                  N/A                   N/A                 N/A              $114.00
0005000678              0000000588        No                    $299.00                  N/A              $618.00             $252.00             $1,169.00
0005000683              0000000593        No                  $2,873.00           $2,846.00                    N/A                 N/A            $5,719.00
0005000684              0000000594        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0005000685              0000000595        No                 $22,384.00         $22,175.00                     N/A                 N/A           $44,559.00
0005000686              0000000596        No                    $946.00             $937.00                    N/A                 N/A            $1,883.00
0005000687              0000000597        No                 $51,552.00         $51,068.00                     N/A                 N/A          $102,620.00
0005000688              0000000598        No                    $731.00             $724.00                    N/A                 N/A            $1,455.00
0005000689              0000000599        No                  $6,679.00           $6,617.00                    N/A                 N/A           $13,296.00
0005000690              0000000600        No                     $84.00               $83.00                   N/A                 N/A              $167.00
0005000691              0000000601        No                 $28,978.00         $28,706.00                     N/A                 N/A           $57,684.00
0005000692              0000000602        No                    $707.00             $701.00                    N/A                 N/A            $1,408.00
0005000693              0000000603        No                    $626.00             $620.00                    N/A                 N/A            $1,246.00
0005000694              0000000604        No                  $1,210.00           $1,199.00                    N/A                 N/A            $2,409.00
0005000695              0000000605        No                 $30,923.00         $30,633.00                     N/A                 N/A           $61,556.00
0005000697              0000000607        No                  $1,788.00                  N/A            $3,691.00            $1,507.00            $6,986.00
0005000699              0000000609        No                  $6,281.00           $6,222.00                    N/A                 N/A           $12,503.00
0005000700              0000000610        No                 $62,144.00         $61,561.00            $128,290.00           $52,392.00          $304,387.00
0005000701              0010032690        No                 $26,349.00         $26,102.00                     N/A                 N/A           $52,451.00
0005000702              0000000612        No                  $2,755.00           $2,729.00             $5,687.00            $2,322.00           $13,493.00



                                                                                                                                                   Page 9 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 11 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000704              0010045390        No                  $1,691.00           $1,675.00             $3,491.00           $1,426.00            $8,283.00
0005000705              0010000204        No                  $6,613.00                  N/A                   N/A                N/A            $6,613.00
0005000705              0010000205        No                $187,691.00                  N/A                   N/A                N/A          $187,691.00
0005000705              0010000225        No                    $329.00                  N/A                   N/A                N/A              $329.00
0005000705              0010000226        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000227        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000228        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000229        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000230        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000231        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000232        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000233        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000234        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000235        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000236        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000237        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000238        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000239        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000240        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000241        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000705              0010000242        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005000707              0000000617        No                 $14,602.00                  N/A                   N/A                N/A           $14,602.00
0005000708              0010032689        No                  $4,530.00           $4,487.00             $9,351.00           $3,819.00           $22,187.00
0005000709              0010032686        No                  $8,809.00           $8,726.00            $18,185.00           $7,427.00           $43,147.00
0005000711              0010032636        No                    $932.00             $923.00             $1,923.00             $785.00            $4,563.00
0005000712              0010032685        No                    $122.00             $121.00               $252.00             $103.00              $598.00
0005000714              0007014367        No                    $199.00                  N/A                   N/A                N/A              $199.00
0005000716              0000000626        No                 $15,257.00         $15,114.00             $31,496.00          $12,862.00           $74,729.00
0005000728              0007001850        No                  $5,593.00           $5,541.00            $11,546.00           $4,715.00           $27,395.00
0005000765              0000000675        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005000766              0000000676        No                  $5,864.00           $5,809.00            $12,105.00           $4,944.00           $28,722.00
0005000772              0007001810        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005000773              0007001813        No                  $5,056.00           $5,009.00            $10,438.00           $4,263.00           $24,766.00
0005000774              0000000684        No                 $30,024.00         $29,743.00                     N/A                N/A           $59,767.00
0005000778              0010000258        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000259        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000260        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000261        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000262        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000263        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000264        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000265        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000266        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000267        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000268        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000269        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000270        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000271        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000272        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000273        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000274        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000275        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000276        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000778              0010000277        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005000786              0000000696        No                  $2,711.00           $2,686.00             $5,597.00           $2,286.00           $13,280.00
0005000787              0000000697        No                  $2,115.00           $2,096.00                    N/A          $1,783.00            $5,994.00
0005000789              0000000699        No                  $2,484.00           $2,460.00             $5,127.00           $2,094.00           $12,165.00
0005000793              0000000703        No                  $2,196.00           $2,176.00             $4,534.00           $1,852.00           $10,758.00
0005000795              0000000705        No                     $87.00               $86.00              $180.00              $73.00              $426.00
0005000796              0000000706        No                 $77,709.00         $76,980.00            $160,421.00          $65,514.00          $380,624.00
0005000797              0000000707        No                  $1,181.00           $1,170.00             $2,439.00             $996.00            $5,786.00
0005000798              0000000708        No                    $646.00             $640.00             $1,334.00             $545.00            $3,165.00
0005000799              0000000709        No                  $3,368.00           $3,336.00             $6,953.00           $2,839.00           $16,496.00
0005000800              0000000710        No                  $7,534.00           $7,463.00            $15,553.00           $6,352.00           $36,902.00
0005000801              0000000711        No                  $5,190.00           $5,141.00            $10,714.00           $4,375.00           $25,420.00
0005000803              0000000713        No                     $20.00               $20.00               $42.00              $17.00               $99.00



                                                                                                                                                 Page 10 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 12 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000808              0000000718        No                     $44.00               $44.00               $91.00               $37.00              $216.00
0005000810              0000000720        No                    $766.00             $759.00             $1,582.00             $646.00             $3,753.00
0005000815              0085000600        No                  $1,174.00           $1,163.00             $2,424.00             $990.00             $5,751.00
0005000817              0000000727        No                     $94.00               $93.00              $194.00               $79.00              $460.00
0005000818              0000000728        No                    $522.00             $517.00             $1,078.00             $440.00             $2,557.00
0005000819              0000000729        No                  $1,171.00           $1,160.00             $2,416.00             $987.00             $5,734.00
0005000820              0000000730        No                 $21,892.00         $21,687.00             $45,195.00           $18,457.00          $107,231.00
0005000828              0000000738        No                  $2,801.00           $2,775.00             $5,783.00            $2,362.00           $13,721.00
0005000829              0000000739        No                     $33.00               $33.00               $68.00               $28.00              $162.00
0005000833              0000000743        No                  $1,616.00           $1,601.00             $3,336.00            $1,363.00            $7,916.00
0005000837              0000000747        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000848              0000000758        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005000852              0000000762        No                 $11,177.00         $11,072.00             $23,073.00            $9,423.00           $54,745.00
0005000855              0000000765        No                    $938.00             $930.00             $1,937.00             $791.00             $4,596.00
0005000864              0000000774        No                  $3,040.00           $3,011.00             $6,276.00            $2,563.00           $14,890.00
0005000869              0000000779        No                  $2,202.00                  N/A                   N/A                 N/A            $2,202.00
0005000870              0000000780        No                    $555.00                  N/A            $1,147.00             $468.00             $2,170.00
0005000871              0010045393        No                  $7,966.00           $7,892.00            $16,446.00            $6,716.00           $39,020.00
0005000871              0010045394        No                $129,150.00        $127,939.00            $266,616.00          $108,882.00          $632,587.00
0005000871              0010045395        No                $114,356.00        $113,283.00            $236,075.00           $96,409.00          $560,123.00
0005000871              0010045396        No                $119,881.00        $118,757.00            $247,481.00          $101,068.00          $587,187.00
0005000871              0010045397        No                 $30,353.00         $30,068.00             $62,660.00           $25,590.00          $148,671.00
0005000871              0010045398        No                 $81,519.00         $80,755.00            $168,288.00           $68,726.00          $399,288.00
0005000871              0010045399        No                $190,435.00        $188,649.00            $393,131.00          $160,549.00          $932,764.00
0005000871              0010045400        No                 $78,488.00         $77,752.00            $162,030.00           $66,171.00          $384,441.00
0005000871              0010045401        No                 $20,319.00         $20,129.00             $41,947.00           $17,131.00           $99,526.00
0005000871              0010045402        No                     $38.00               $37.00               $77.00               $32.00              $184.00
0005000872              0000000782        No                  $3,477.00           $3,444.00                    N/A                 N/A            $6,921.00
0005000876              0000000786        No                 $24,476.00                  N/A                   N/A                 N/A           $24,476.00
0005000877              0000000787        No                  $6,713.00           $6,650.00                    N/A                 N/A           $13,363.00
0005000878              0000000788        No                    $166.00                  N/A                   N/A                 N/A              $166.00
0005000879              0000000789        No                $105,912.00                  N/A                   N/A                 N/A          $105,912.00
0005000880              0000000790        No                     $64.00                  N/A                   N/A                 N/A               $64.00
0005000881              0000000791        No                  $1,110.00                  N/A                   N/A                 N/A            $1,110.00
0005000883              0007014371        No                    $979.00                  N/A            $2,022.00             $826.00             $3,827.00
0005000889              0010001804        No                 $31,020.00         $30,729.00             $64,037.00           $26,152.00          $151,938.00
0005000889              0010001805        No                  $7,251.00           $7,183.00            $14,969.00            $6,113.00           $35,516.00
0005000889              0010001806        No                  $3,708.00           $3,673.00             $7,655.00            $3,126.00           $18,162.00
0005000889              0010001807        No                 $14,307.00         $14,173.00             $29,536.00           $12,062.00           $70,078.00
0005000889              0010001808        No                 $20,262.00         $20,072.00             $41,828.00           $17,082.00           $99,244.00
0005000889              0010001809        No                    $165.00             $163.00               $341.00             $139.00               $808.00
0005000889              0010001810        No                 $37,281.00         $36,931.00             $76,962.00           $31,430.00          $182,604.00
0005000889              0010001811        No                 $12,933.00         $12,812.00             $26,699.00           $10,904.00           $63,348.00
0005000889              0010001812        No                  $6,850.00           $6,786.00            $14,142.00            $5,775.00           $33,553.00
0005000890              0000000809        No                     $16.00               $16.00               $34.00               $14.00               $80.00
0005000890              0070002484        No                     $24.00               $24.00               $50.00               $20.00              $118.00
0005000890              0070002485        No                     $87.00               $86.00              $179.00               $73.00              $425.00
0005000890              0070002488        No                  $1,613.00           $1,598.00             $3,331.00            $1,360.00            $7,902.00
0005000906              0000000816        No                     $78.00                  N/A                   N/A                 N/A               $78.00
0005000930              0000000840        No                 $13,246.00         $13,122.00                     N/A                 N/A           $26,368.00
0005000931              0010007365        No                  $5,298.00           $5,248.00            $10,937.00            $4,466.00           $25,949.00
0005000932              0007000240        No                      $8.00                $8.00               $17.00                $7.00               $40.00
0005000932              0007000241        No                     $40.00               $40.00               $82.00               $34.00              $196.00
0005000932              0007000242        No                    $352.00             $348.00               $726.00             $297.00             $1,723.00
0005000932              0007000243        No                    $926.00             $918.00             $1,912.00             $781.00             $4,537.00
0005000932              0007000244        No                    $634.00             $628.00             $1,309.00             $534.00             $3,105.00
0005000932              0007000245        No                    $478.00             $474.00               $988.00             $403.00             $2,343.00
0005000932              0007000246        No                  $5,680.00           $5,627.00            $11,726.00            $4,789.00           $27,822.00
0005000932              0007000247        No                 $10,586.00         $10,487.00             $21,854.00            $8,925.00           $51,852.00
0005000932              0007000248        No                     $26.00               $25.00               $53.00               $22.00              $126.00
0005000932              0007000249        No                    $351.00             $348.00               $725.00             $296.00             $1,720.00
0005000932              0007000250        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000932              0007000251        No                     $31.00               $31.00               $65.00               $26.00              $153.00
0005000932              0007000252        No                     $50.00               $49.00              $103.00               $42.00              $244.00
0005000932              0007000253        No                  $4,157.00           $4,118.00             $8,582.00            $3,505.00           $20,362.00
0005000932              0007000254        No                     $65.00               $64.00              $134.00               $55.00              $318.00



                                                                                                                                                  Page 11 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 13 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005000932              0007000255        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005000934              0000000844        No                  $1,146.00                  N/A                   N/A                 N/A            $1,146.00
0005000935              0000000845        No                     $65.00               $64.00                   N/A                 N/A              $129.00
0005000936              0000002091        No                        N/A             $227.00               $474.00             $193.00               $894.00
0005000937              0000002092        No                        N/A               $91.00              $189.00               $77.00              $357.00
0005000938              0000002093        No                        N/A             $192.00                    N/A                 N/A              $192.00
0005000946              0000000853        No                  $1,118.00                  N/A                   N/A                 N/A            $1,118.00
0005000947              0000000854        No                     $15.00                  N/A                   N/A                 N/A               $15.00
0005000951              0000000858        No                    $276.00             $273.00                    N/A                 N/A              $549.00
0005000952              0000000859        No                 $36,333.00                  N/A           $75,005.00           $30,631.00          $141,969.00
0005000953              0000000860        No                    $946.00                  N/A                   N/A                 N/A              $946.00
0005000955              0000000862        No                    $288.00                  N/A                   N/A                 N/A              $288.00
0005000956              0010032646        No                $315,386.00        $312,429.00                     N/A                 N/A          $627,815.00
0005000957              0000000864        No                 $36,287.00         $35,947.00                     N/A          $30,592.00          $102,826.00
0005000958              0000000865        No                  $1,044.00           $1,034.00                    N/A                 N/A            $2,078.00
0005000960              0007014366        No                $125,010.00        $123,838.00            $258,069.00          $105,391.00          $612,308.00
0005000961              0000000867        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005000963              0000000869        No                  $1,757.00           $1,740.00                    N/A                 N/A            $3,497.00
0005000970              0000000876        No                    $908.00             $900.00             $1,875.00             $766.00             $4,449.00
0005000971              0000000877        No                  $3,530.00                  N/A                   N/A                 N/A            $3,530.00
0005000974              0000000880        No                     $74.00                  N/A                   N/A                 N/A               $74.00
0005000975              0007014379        No                 $55,583.00         $55,062.00            $114,746.00           $46,860.00          $272,251.00
0005000976              0010032672        No                 $21,062.00         $20,864.00             $43,480.00           $17,757.00          $103,163.00
0005000979              0007014372        No                 $21,542.00                  N/A           $44,472.00           $18,162.00           $84,176.00
0005000981              0007015839        No                  $7,286.00           $7,218.00                    N/A                 N/A           $14,504.00
0005000996              0000000901        No                  $9,668.00           $9,577.00                    N/A                 N/A           $19,245.00
0005000998              0000000903        No                    $196.00             $194.00               $405.00             $165.00               $960.00
0005000999              0000000904        No                     $58.00                  N/A                   N/A                 N/A               $58.00
0005001003              0000000908        No                    $112.00             $111.00               $231.00               $94.00              $548.00
0005001004              0000000909        No                    $713.00                  N/A                   N/A                 N/A              $713.00
0005001005              0000000910        No                    $423.00                  N/A                   N/A                 N/A              $423.00
0005001007              0000000912        No                    $104.00                  N/A                   N/A                 N/A              $104.00
0005001009              0000000913        No                    $226.00                  N/A              $467.00             $191.00               $884.00
0005001010              0000002097        No                        N/A               $11.00                   N/A                 N/A               $11.00
0005001011              0000000914        No                    $263.00             $261.00               $544.00             $222.00             $1,290.00
0005001012              0000000915        No                    $136.00             $134.00                    N/A                 N/A              $270.00
0005001013              0000000916        No                    $124.00                  N/A                   N/A                 N/A              $124.00
0005001015              0000000918        No                  $1,111.00                  N/A                   N/A                 N/A            $1,111.00
0005001016              0000000919        No                    $105.00                  N/A                   N/A                 N/A              $105.00
0005001017              0000002098        No                        N/A               $37.00                   N/A                 N/A               $37.00
0005001018              0000000920        No                    $266.00                  N/A                   N/A                 N/A              $266.00
0005001019              0000002099        No                        N/A               $71.00                   N/A                 N/A               $71.00
0005001020              0000000921        No                 $13,764.00                  N/A                   N/A                 N/A           $13,764.00
0005001021              0000000922        No                    $459.00                  N/A                   N/A                 N/A              $459.00
0005001026              0000000926        No                  $5,902.00           $5,847.00            $12,184.00            $4,976.00           $28,909.00
0005001028              0000000927        Yes                     $0.00                  N/A                   N/A                 N/A                $0.00
0005001030              0000000929        Yes                     $0.00                  N/A                   N/A                 N/A                $0.00
0005001031              0000000930        No                  $2,474.00           $2,451.00             $5,108.00            $2,086.00           $12,119.00
0005001032              0007004696        No                     $31.00                  N/A                   N/A                 N/A               $31.00
0005001033              0007004695        No                    $132.00                  N/A                   N/A                 N/A              $132.00
0005001034              0007017626        No                  $9,984.00           $9,891.00                    N/A                 N/A           $19,875.00
0005001039              0007014361        No                    $558.00             $553.00             $1,153.00             $471.00             $2,735.00
0005001043              0000000942        No                  $3,494.00                  N/A                   N/A                 N/A            $3,494.00
0005001045              0000000944        No                  $1,944.00           $1,926.00                    N/A           $1,639.00            $5,509.00
0005001047              0000002102        No                        N/A               $26.00                   N/A                 N/A               $26.00
0005001048              0000000946        No                     $72.00                  N/A                   N/A                 N/A               $72.00
0005001049              0007016600        No                  $8,458.00           $8,379.00            $17,462.00            $7,131.00           $41,430.00
0005001049              0007016601        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005001049              0007016602        No                     $72.00               $72.00              $149.00               $61.00              $354.00
0005001049              0007016603        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0005001050              0000000948        No                  $1,002.00                  N/A                   N/A                 N/A            $1,002.00
0005001052              0000000950        No                  $8,966.00           $8,882.00            $18,510.00            $7,559.00           $43,917.00
0005001058              0000000956        No                    $100.00                  N/A                   N/A                 N/A              $100.00
0005001059              0000000957        No                    $587.00             $581.00                    N/A                 N/A            $1,168.00
0005001064              0000000962        No                    $848.00                  N/A            $1,751.00             $715.00             $3,314.00
0005001065              0000000963        No                  $2,489.00                  N/A                   N/A                 N/A            $2,489.00



                                                                                                                                                  Page 12 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 14 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001066              0000000964        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005001067              0000000965        No                  $1,960.00                  N/A            $4,046.00           $1,652.00            $7,658.00
0005001069              0010000341        No                 $84,090.00                  N/A                   N/A                N/A           $84,090.00
0005001071              0010001915        No                     $46.00               $46.00               $96.00              $39.00              $227.00
0005001071              0010001916        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001917        No                    $113.00             $112.00               $232.00              $95.00              $552.00
0005001071              0010001918        No                     $64.00               $63.00              $132.00              $54.00              $313.00
0005001071              0010001919        No                    $167.00             $166.00               $346.00             $141.00              $820.00
0005001071              0010001920        No                     $19.00               $19.00               $40.00              $16.00               $94.00
0005001071              0010001921        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001071              0010001922        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001923        No                    $173.00             $172.00               $358.00             $146.00              $849.00
0005001071              0010001924        No                    $159.00             $157.00               $327.00             $134.00              $777.00
0005001071              0010001925        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001071              0010001926        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001927        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001928        No                    $533.00             $528.00             $1,101.00             $449.00            $2,611.00
0005001071              0010001929        No                     $82.00               $81.00              $170.00              $69.00              $402.00
0005001071              0010001931        No                    $144.00             $143.00               $297.00             $121.00              $705.00
0005001071              0010001932        No                      $4.00                $4.00                 $7.00              $3.00               $18.00
0005001071              0010001933        No                     $90.00               $89.00              $186.00              $76.00              $441.00
0005001071              0010001934        No                      $9.00                $9.00               $20.00               $8.00               $46.00
0005001071              0010001935        No                     $88.00               $87.00              $182.00              $74.00              $431.00
0005001071              0010001936        No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005001071              0010001937        No                      $9.00                $9.00               $18.00               $7.00               $43.00
0005001071              0010001939        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001071              0010001940        No                  $1,552.00           $1,537.00             $3,203.00           $1,308.00            $7,600.00
0005001071              0010001941        No                    $243.00             $241.00               $501.00             $205.00            $1,190.00
0005001071              0010001943        No                    $454.00             $450.00               $938.00             $383.00            $2,225.00
0005001071              0010001944        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005001071              0010001946        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005001071              0010001947        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001949        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005001071              0010001950        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001952        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001953        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001954        No                     $95.00               $94.00              $197.00              $80.00              $466.00
0005001071              0010001955        No                    $404.00             $400.00               $834.00             $340.00            $1,978.00
0005001071              0010001956        No                    $207.00             $205.00               $427.00             $174.00            $1,013.00
0005001071              0010001957        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005001071              0010001958        No                     $38.00               $37.00               $78.00              $32.00              $185.00
0005001071              0010001959        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005001071              0010001960        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010001961        No                    $182.00             $181.00               $377.00             $154.00              $894.00
0005001071              0010001962        No                     $32.00               $31.00               $65.00              $27.00              $155.00
0005001071              0010001964        No                     $65.00               $64.00              $134.00              $55.00              $318.00
0005001071              0010001965        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007623        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0005001071              0010007629        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007631        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007636        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007644        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005001071              0010007645        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007650        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005001071              0010007651        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007652        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001071              0010007675        No                    $241.00             $239.00               $497.00             $203.00            $1,180.00
0005001073              0000000971        No                    $196.00                  N/A                   N/A            $165.00              $361.00
0005001075              0000000973        No                  $1,879.00                  N/A                   N/A                N/A            $1,879.00
0005001076              0000000974        No                     $34.00                  N/A                   N/A                N/A               $34.00
0005001077              0000000975        No                    $502.00             $498.00                    N/A            $423.00            $1,423.00
0005001078              0000000976        No                  $3,638.00           $3,604.00                    N/A          $3,067.00           $10,309.00
0005001079              0000000977        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001080              0000000978        No                    $700.00                  N/A            $1,446.00             $590.00            $2,736.00
0005001081              0000000979        No                    $240.00                  N/A              $496.00             $202.00              $938.00
0005001082              0007015833        No                 $75,388.00                  N/A          $155,630.00          $63,557.00          $294,575.00



                                                                                                                                                 Page 13 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 15 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001085              0000000983        No                  $2,765.00           $2,739.00             $5,709.00            $2,331.00           $13,544.00
0005001086              0007014773        No                 $87,910.00         $87,086.00            $181,480.00           $74,114.00          $430,590.00
0005001088              0007014342        No                 $23,597.00         $23,376.00             $48,714.00           $19,894.00          $115,581.00
0005001088              0007014343        No                     $14.00               $14.00               $28.00               $12.00               $68.00
0005001088              0007014344        No                  $1,702.00           $1,686.00             $3,515.00            $1,435.00            $8,338.00
0005001088              0007014345        No                    $705.00             $699.00             $1,456.00             $595.00             $3,455.00
0005001088              0007014346        No                  $4,202.00           $4,163.00             $8,675.00            $3,543.00           $20,583.00
0005001088              0007014347        No                    $983.00             $974.00             $2,029.00             $829.00             $4,815.00
0005001088              0007014348        No                    $723.00             $716.00             $1,492.00             $609.00             $3,540.00
0005001088              0007014349        No                    $440.00             $435.00               $907.00             $371.00             $2,153.00
0005001088              0007014350        No                  $1,806.00           $1,789.00             $3,729.00            $1,523.00            $8,847.00
0005001088              0007014351        No                    $857.00             $849.00             $1,769.00             $722.00             $4,197.00
0005001088              0007014352        No                    $598.00             $593.00             $1,235.00             $504.00             $2,930.00
0005001088              0007014353        No                    $203.00             $201.00               $419.00             $171.00               $994.00
0005001088              0007014354        No                     $20.00               $20.00               $42.00               $17.00               $99.00
0005001091              0000000989        No                  $1,259.00           $1,247.00             $2,599.00            $1,061.00            $6,166.00
0005001092              0000000990        No                  $3,803.00           $3,768.00             $7,852.00            $3,206.00           $18,629.00
0005001095              0007014375        No                 $14,275.00                  N/A           $29,469.00           $12,035.00           $55,779.00
0005001095              0007014376        No                     $96.00                  N/A              $198.00               $81.00              $375.00
0005001095              0007014377        Yes                     $0.00                  N/A                 $0.00               $0.00                $0.00
0005001099              0007014373        No                $108,644.00        $107,626.00            $224,284.00           $91,594.00          $532,148.00
0005001105              0000001003        No                    $230.00                  N/A                   N/A                 N/A              $230.00
0005001106              0000001004        No                    $578.00                  N/A                   N/A                 N/A              $578.00
0005001107              0010032670        No                  $2,035.00           $2,016.00             $4,200.00            $1,715.00            $9,966.00
0005001108              0010032648        No                 $22,362.00         $22,153.00             $46,165.00           $18,853.00          $109,533.00
0005001109              0010032649        No                      $6.00                $6.00               $13.00                $5.00               $30.00
0005001111              0000001009        No                  $1,098.00           $1,088.00             $2,267.00             $926.00             $5,379.00
0005001113              0000001011        No                     $11.00               $11.00               $22.00                $9.00               $53.00
0005001118              0000001016        No                    $808.00             $800.00             $1,668.00             $681.00             $3,957.00
0005001120              0000001018        No                    $726.00             $719.00             $1,499.00             $612.00             $3,556.00
0005001124              0000002103        No                        N/A           $4,109.00                    N/A                 N/A            $4,109.00
0005001124              0010045403        No                        N/A             $363.00                    N/A                 N/A              $363.00
0005001131              0000001021        No                     $82.00                  N/A                   N/A                 N/A               $82.00
0005001132              0000001022        No                    $124.00                  N/A                   N/A                 N/A              $124.00
0005001133              0010032691        No                $102,157.00                  N/A          $210,893.00           $86,126.00          $399,176.00
0005001135              0000001024        No                  $5,171.00                  N/A                   N/A                 N/A            $5,171.00
0005001138              0000002112        No                        N/A             $883.00                    N/A                 N/A              $883.00
0005001139              0000001027        No                    $870.00             $862.00             $1,796.00             $734.00             $4,262.00
0005001140              0000001028        Yes                     $0.00                  N/A                   N/A                 N/A                $0.00
0005001141              0000001029        No                  $1,508.00                  N/A                   N/A                 N/A            $1,508.00
0005001142              0007014374        No                $586,798.00        $581,297.00          $1,211,381.00          $494,710.00        $2,874,186.00
0005001144              0007017624        No                $235,133.00        $232,929.00            $485,406.00          $198,233.00        $1,151,701.00
0005001145              0010000377        No                  $1,727.00           $1,711.00             $3,565.00            $1,456.00            $8,459.00
0005001145              0010000380        No                  $2,492.00           $2,469.00             $5,144.00            $2,101.00           $12,206.00
0005001145              0010000381        No                  $4,640.00           $4,597.00             $9,579.00            $3,912.00           $22,728.00
0005001145              0010000383        No                    $257.00             $255.00               $531.00             $217.00             $1,260.00
0005001145              0010000384        No                $300,586.00        $297,768.00            $620,527.00          $253,414.00        $1,472,295.00
0005001145              0010000385        No                    $261.00             $259.00               $539.00             $220.00             $1,279.00
0005001145              0010000388        No                    $173.00             $172.00               $357.00             $146.00               $848.00
0005001171              0000001059        No                    $621.00             $615.00             $1,282.00             $523.00             $3,041.00
0005001172              0000001060        No                    $251.00             $249.00               $519.00             $212.00             $1,231.00
0005001173              0007000378        No                  $8,792.00           $8,710.00            $18,150.00            $7,412.00           $43,064.00
0005001173              0007000379        No                  $8,831.00           $8,748.00            $18,230.00            $7,445.00           $43,254.00
0005001173              0007000380        No                     $46.00               $46.00               $95.00               $39.00              $226.00
0005001173              0007000381        No                     $84.00               $84.00              $174.00               $71.00              $413.00
0005001173              0007000382        No                  $1,090.00           $1,080.00             $2,250.00             $919.00             $5,339.00
0005001173              0007000383        No                  $2,698.00           $2,673.00             $5,571.00            $2,275.00           $13,217.00
0005001173              0007000384        No                     $26.00               $26.00               $55.00               $22.00              $129.00
0005001173              0007000385        No                  $3,943.00           $3,906.00             $8,139.00            $3,324.00           $19,312.00
0005001173              0007000386        No                 $11,945.00         $11,833.00             $24,660.00           $10,071.00           $58,509.00
0005001173              0007000387        No                    $781.00             $774.00             $1,613.00             $659.00             $3,827.00
0005001173              0007000388        No                     $23.00               $23.00               $48.00               $20.00              $114.00
0005001173              0007000389        No                     $14.00               $14.00               $30.00               $12.00               $70.00
0005001173              0007000390        No                  $5,577.00           $5,525.00            $11,513.00            $4,702.00           $27,317.00
0005001173              0007000391        No                 $21,250.00         $21,051.00             $43,868.00           $17,915.00          $104,084.00
0005001173              0007000392        No                  $9,195.00           $9,109.00            $18,983.00            $7,752.00           $45,039.00



                                                                                                                                                  Page 14 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 16 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001173              0007000393        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000394        No                      $4.00                $4.00                 $7.00               $3.00               $18.00
0005001173              0007000395        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000396        No                      $8.00                $8.00               $16.00                $7.00               $39.00
0005001173              0007000397        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005001173              0007000398        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005001173              0007000399        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005001173              0007000400        No                 $49,222.00         $48,761.00            $101,614.00           $41,498.00          $241,095.00
0005001173              0007000401        No                     $96.00               $95.00              $198.00               $81.00              $470.00
0005001173              0007000402        No                     $34.00               $34.00               $71.00               $29.00              $168.00
0005001173              0007000403        No                    $134.00             $132.00               $276.00             $113.00               $655.00
0005001173              0007000404        No                    $135.00             $134.00               $279.00             $114.00               $662.00
0005001173              0007000406        No                     $64.00               $63.00              $132.00               $54.00              $313.00
0005001173              0007000407        No                  $2,797.00           $2,771.00             $5,774.00            $2,358.00           $13,700.00
0005001173              0007000408        No                     $88.00               $87.00              $182.00               $74.00              $431.00
0005001173              0007000409        No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005001173              0007000410        No                    $459.00             $455.00               $949.00             $387.00             $2,250.00
0005001173              0007000412        No                     $63.00               $62.00              $129.00               $53.00              $307.00
0005001173              0007000413        No                  $2,551.00           $2,527.00             $5,266.00            $2,151.00           $12,495.00
0005001173              0007000414        No                    $388.00             $385.00               $802.00             $327.00             $1,902.00
0005001173              0007000415        No                    $808.00             $800.00             $1,668.00             $681.00             $3,957.00
0005001173              0007000416        No                    $734.00             $727.00             $1,514.00             $618.00             $3,593.00
0005001173              0007000417        No                    $976.00             $967.00             $2,015.00             $823.00             $4,781.00
0005001173              0007000418        No                     $26.00               $26.00               $54.00               $22.00              $128.00
0005001173              0007000419        No                  $5,349.00           $5,299.00            $11,043.00            $4,510.00           $26,201.00
0005001173              0007000420        No                      $7.00                $6.00               $14.00                $6.00               $33.00
0005001173              0007000421        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000422        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000423        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000424        No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005001173              0007000425        No                    $161.00             $159.00               $332.00             $136.00               $788.00
0005001173              0007000426        No                 $28,564.00         $28,296.00             $58,967.00           $24,081.00          $139,908.00
0005001173              0007000427        No                  $3,228.00           $3,198.00             $6,664.00            $2,721.00           $15,811.00
0005001173              0007000428        No                  $2,447.00           $2,424.00             $5,052.00            $2,063.00           $11,986.00
0005001173              0007000429        No                    $450.00             $446.00               $929.00             $379.00             $2,204.00
0005001173              0007000430        No                    $576.00             $570.00             $1,188.00             $485.00             $2,819.00
0005001173              0007000431        No                 $10,995.00         $10,891.00             $22,697.00            $9,269.00           $53,852.00
0005001173              0007000432        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000433        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000434        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000435        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0007000436        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001173              0010002127        No                  $1,502.00           $1,488.00             $3,101.00            $1,266.00            $7,357.00
0005001173              0010002175        No                  $1,266.00           $1,254.00             $2,614.00            $1,067.00            $6,201.00
0005001174              0010032680        No                  $2,800.00           $2,773.00                    N/A                 N/A            $5,573.00
0005001177              0000001065        No                 $10,926.00                  N/A           $22,555.00            $9,211.00           $42,692.00
0005001179              0000001067        No                    $307.00                  N/A                   N/A                 N/A              $307.00
0005001182              0000001070        No                     $11.00                  N/A               $23.00                $9.00               $43.00
0005001183              0010032637        No                 $11,444.00         $11,336.00             $23,624.00            $9,648.00           $56,052.00
0005001184              0010032908        No                 $38,035.00         $37,678.00             $78,519.00           $32,066.00          $186,298.00
0005001188              0000001076        No                $188,636.00                  N/A                   N/A                 N/A          $188,636.00
0005001189              0000001077        No                  $5,447.00           $5,396.00            $11,245.00            $4,592.00           $26,680.00
0005001190              0000001078        No                    $235.00                  N/A                   N/A                 N/A              $235.00
0005001193              0007015674        No                 $27,474.00         $27,216.00                     N/A                 N/A           $54,690.00
0005001197              0000001085        No                 $13,043.00         $12,921.00             $26,926.00           $10,996.00           $63,886.00
0005001198              0000001086        No                  $1,344.00           $1,331.00             $2,774.00            $1,133.00            $6,582.00
0005001207              0000001095        No                  $3,441.00           $3,409.00             $7,103.00            $2,901.00           $16,854.00
0005001217              0000001105        No                    $141.00             $140.00               $291.00             $119.00               $691.00
0005001223              0000001111        No                    $277.00             $274.00               $571.00             $233.00             $1,355.00
0005001245              0010032647        No                $116,409.00        $115,318.00            $240,315.00           $98,141.00          $570,183.00
0005001248              0000001136        No                  $3,041.00           $3,013.00             $6,278.00            $2,564.00           $14,896.00
0005001249              0000001137        No                  $2,149.00           $2,128.00             $4,435.00            $1,811.00           $10,523.00
0005001250              0000001138        No                  $3,383.00           $3,351.00             $6,983.00            $2,852.00           $16,569.00
0005001251              0000001139        No                  $5,321.00           $5,271.00            $10,985.00            $4,486.00           $26,063.00
0005001253              0007001811        No                $205,548.00        $203,621.00            $424,331.00          $173,291.00        $1,006,791.00
0005001254              0010000390        No                 $65,487.00         $64,873.00            $135,191.00           $55,210.00          $320,761.00



                                                                                                                                                  Page 15 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 17 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001255              0010002383        No                 $82,176.00         $81,406.00            $169,644.00          $69,280.00          $402,506.00
0005001255              0010002384        No                $101,930.00        $100,975.00            $210,424.00          $85,934.00          $499,263.00
0005001255              0010002385        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010002386        No                 $60,059.00         $59,496.00            $123,985.00          $50,634.00          $294,174.00
0005001255              0010002387        No                 $28,411.00         $28,144.00             $58,651.00          $23,952.00          $139,158.00
0005001255              0010002388        No                  $2,108.00           $2,088.00             $4,352.00           $1,777.00           $10,325.00
0005001255              0010002389        No                    $240.00             $238.00               $496.00             $203.00            $1,177.00
0005001255              0010002390        No                  $5,588.00           $5,535.00            $11,535.00           $4,711.00           $27,369.00
0005001255              0010002391        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010002392        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010002393        No                 $29,463.00         $29,186.00             $60,822.00          $24,839.00          $144,310.00
0005001255              0010002394        No                  $6,783.00           $6,719.00            $14,002.00           $5,718.00           $33,222.00
0005001255              0010002395        No                 $53,491.00         $52,990.00            $110,427.00          $45,097.00          $262,005.00
0005001255              0010002396        No                 $24,946.00         $24,712.00             $51,498.00          $21,031.00          $122,187.00
0005001255              0010002397        No                $109,832.00        $108,802.00            $226,736.00          $92,596.00          $537,966.00
0005001255              0010002398        No                  $1,021.00           $1,012.00             $2,108.00             $861.00            $5,002.00
0005001255              0010002400        No                 $74,747.00         $74,046.00            $154,306.00          $63,016.00          $366,115.00
0005001255              0010002401        No                 $26,096.00         $25,851.00             $53,872.00          $22,001.00          $127,820.00
0005001255              0010002402        No                 $42,843.00         $42,441.00             $88,445.00          $36,120.00          $209,849.00
0005001255              0010002403        No                 $39,053.00         $38,687.00             $80,621.00          $32,925.00          $191,286.00
0005001255              0010002404        No                     $26.00               $26.00               $54.00              $22.00              $128.00
0005001255              0010002405        No                 $11,351.00         $11,245.00             $23,433.00           $9,570.00           $55,599.00
0005001255              0010002406        No                     $50.00               $50.00              $104.00              $42.00              $246.00
0005001255              0010002407        No                  $6,717.00           $6,654.00            $13,866.00           $5,663.00           $32,900.00
0005001255              0010002408        No                    $340.00             $337.00               $703.00             $287.00            $1,667.00
0005001255              0010002409        No                 $25,253.00         $25,016.00             $52,131.00          $21,290.00          $123,690.00
0005001255              0010002410        No                  $2,654.00           $2,630.00             $5,480.00           $2,238.00           $13,002.00
0005001255              0010002411        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010002412        No                    $252.00             $250.00               $521.00             $213.00            $1,236.00
0005001255              0010002413        No                    $340.00             $337.00               $702.00             $287.00            $1,666.00
0005001255              0010002414        No                 $25,303.00         $25,066.00             $52,236.00          $21,332.00          $123,937.00
0005001255              0010002415        No                    $383.00             $379.00               $790.00             $323.00            $1,875.00
0005001255              0010002416        No                  $1,350.00           $1,338.00             $2,788.00           $1,138.00            $6,614.00
0005001255              0010002417        No                 $12,912.00         $12,791.00             $26,656.00          $10,886.00           $63,245.00
0005001255              0010002418        No                    $573.00             $568.00             $1,183.00             $483.00            $2,807.00
0005001255              0010002419        No                 $10,084.00           $9,989.00            $20,816.00           $8,501.00           $49,390.00
0005001255              0010002420        No                    $383.00             $380.00               $791.00             $323.00            $1,877.00
0005001255              0010002421        No                 $21,924.00         $21,719.00             $45,260.00          $18,484.00          $107,387.00
0005001255              0010002422        No                 $17,569.00         $17,404.00             $36,269.00          $14,812.00           $86,054.00
0005001255              0010002423        No                  $1,473.00           $1,459.00             $3,041.00           $1,242.00            $7,215.00
0005001255              0010002424        No                    $833.00             $825.00             $1,720.00             $702.00            $4,080.00
0005001255              0010002425        No                  $1,449.00           $1,435.00             $2,990.00           $1,221.00            $7,095.00
0005001255              0010002426        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010002427        No                    $446.00             $442.00               $921.00             $376.00            $2,185.00
0005001255              0010002428        No                  $1,302.00           $1,290.00             $2,687.00           $1,098.00            $6,377.00
0005001255              0010002429        No                 $60,344.00         $59,779.00            $124,574.00          $50,874.00          $295,571.00
0005001255              0010002430        No                  $2,850.00           $2,823.00             $5,884.00           $2,403.00           $13,960.00
0005001255              0010002431        No                    $278.00             $275.00               $573.00             $234.00            $1,360.00
0005001255              0010002432        No                    $206.00             $204.00               $426.00             $174.00            $1,010.00
0005001255              0010002433        No                    $181.00             $180.00               $374.00             $153.00              $888.00
0005001255              0010002434        No                    $409.00             $405.00               $844.00             $345.00            $2,003.00
0005001255              0010002435        No                    $224.00             $222.00               $462.00             $189.00            $1,097.00
0005001255              0010002436        No                 $22,205.00         $21,997.00             $45,840.00          $18,721.00          $108,763.00
0005001255              0010025951        No                    $197.00             $195.00               $407.00             $166.00              $965.00
0005001255              0010025952        No                  $1,825.00           $1,808.00             $3,768.00           $1,539.00            $8,940.00
0005001255              0010025954        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0005001255              0010025961        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005001255              0010025970        No                     $15.00               $15.00               $30.00              $12.00               $72.00
0005001255              0010025975        No                    $210.00             $208.00               $433.00             $177.00            $1,028.00
0005001255              0010025977        No                     $14.00               $14.00               $29.00              $12.00               $69.00
0005001255              0010025983        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010025988        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005001255              0010025990        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010025991        No                  $4,717.00           $4,673.00             $9,738.00           $3,977.00           $23,105.00
0005001255              0010025997        No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005001255              0010026003        No                     $17.00               $16.00               $34.00              $14.00               $81.00



                                                                                                                                                 Page 16 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 18 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001255              0010026021        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005001255              0010026026        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026047        No                     $31.00               $31.00               $64.00              $26.00              $152.00
0005001255              0010026053        No                     $16.00               $16.00               $33.00              $14.00               $79.00
0005001255              0010026062        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026066        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026070        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026074        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026075        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026076        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026078        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026079        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001255              0010026080        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001256              0010009233        No                    $194.00             $192.00               $400.00             $163.00              $949.00
0005001256              0010009234        No                     $67.00               $66.00              $138.00              $56.00              $327.00
0005001256              0010009236        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001256              0010009250        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005001256              0010009265        No                    $751.00             $744.00             $1,550.00             $633.00            $3,678.00
0005001256              0010009266        No                     $18.00               $17.00               $36.00              $15.00               $86.00
0005001257              0007000443        No                    $291.00             $288.00               $600.00             $245.00            $1,424.00
0005001257              0007000444        No                    $208.00             $206.00               $428.00             $175.00            $1,017.00
0005001257              0007000445        No                    $110.00             $109.00               $226.00              $92.00              $537.00
0005001257              0007000446        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0005001257              0007000447        No                  $1,159.00           $1,148.00             $2,393.00             $977.00            $5,677.00
0005001257              0007000448        No                    $186.00             $185.00               $385.00             $157.00              $913.00
0005001257              0007000449        No                    $261.00             $259.00               $539.00             $220.00            $1,279.00
0005001257              0007000450        No                     $72.00               $71.00              $148.00              $60.00              $351.00
0005001257              0007000451        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005001257              0007000452        No                    $509.00             $504.00             $1,051.00             $429.00            $2,493.00
0005001257              0007000453        No                    $406.00             $402.00               $838.00             $342.00            $1,988.00
0005001257              0007000454        No                  $1,975.00           $1,957.00             $4,077.00           $1,665.00            $9,674.00
0005001257              0007000455        No                     $44.00               $44.00               $91.00              $37.00              $216.00
0005001257              0007000456        No                    $137.00             $136.00               $283.00             $116.00              $672.00
0005001257              0007000457        No                     $88.00               $87.00              $182.00              $74.00              $431.00
0005001257              0007000458        No                     $93.00               $92.00              $193.00              $79.00              $457.00
0005001257              0007000459        No                     $56.00               $55.00              $115.00              $47.00              $273.00
0005001257              0007000460        No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005001257              0007000461        No                     $55.00               $55.00              $114.00              $47.00              $271.00
0005001257              0007000462        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005001257              0007000463        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0005001257              0007000464        No                     $10.00               $10.00               $21.00               $8.00               $49.00
0005001257              0007000465        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000467        No                  $1,643.00           $1,628.00             $3,392.00           $1,385.00            $8,048.00
0005001257              0007000468        No                    $445.00             $441.00               $918.00             $375.00            $2,179.00
0005001257              0007000469        No                    $231.00             $229.00               $477.00             $195.00            $1,132.00
0005001257              0007000470        No                     $35.00               $35.00               $72.00              $30.00              $172.00
0005001257              0007000471        No                    $865.00             $857.00             $1,787.00             $730.00            $4,239.00
0005001257              0007000472        No                    $183.00             $181.00               $378.00             $154.00              $896.00
0005001257              0007000473        No                     $60.00               $59.00              $123.00              $50.00              $292.00
0005001257              0007000474        No                     $41.00               $41.00               $85.00              $35.00              $202.00
0005001257              0007000475        No                    $173.00             $171.00               $356.00             $145.00              $845.00
0005001257              0007000476        No                    $150.00             $148.00               $309.00             $126.00              $733.00
0005001257              0007000477        No                     $81.00               $80.00              $167.00              $68.00              $396.00
0005001257              0007000478        No                     $78.00               $77.00              $160.00              $66.00              $381.00
0005001257              0007000479        No                    $869.00             $861.00             $1,794.00             $733.00            $4,257.00
0005001257              0007000480        No                     $38.00               $38.00               $79.00              $32.00              $187.00
0005001257              0007000481        No                     $20.00               $19.00               $41.00              $17.00               $97.00
0005001257              0007000482        No                     $24.00               $23.00               $49.00              $20.00              $116.00
0005001257              0007000483        No                  $1,446.00           $1,433.00             $2,985.00           $1,219.00            $7,083.00
0005001257              0007000484        No                    $313.00             $310.00               $646.00             $264.00            $1,533.00
0005001257              0007000485        No                    $152.00             $151.00               $315.00             $129.00              $747.00
0005001257              0007000486        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005001257              0007000487        No                     $47.00               $47.00               $98.00              $40.00              $232.00
0005001257              0007000488        No                     $14.00               $14.00               $30.00              $12.00               $70.00
0005001257              0007000489        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005001257              0007000490        No                     $45.00               $45.00               $93.00              $38.00              $221.00



                                                                                                                                                 Page 17 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 19 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)           De minimis                                                                                  Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001257              0007000491                No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001257              0007000492                No                     $40.00               $39.00               $82.00              $34.00              $195.00
0005001257              0007000493                No                     $72.00               $71.00              $148.00              $61.00              $352.00
0005001257              0007000494                No                    $387.00             $384.00               $799.00             $326.00            $1,896.00
0005001257              0007000495                No                  $3,756.00           $3,721.00             $7,754.00           $3,167.00           $18,398.00
0005001257              0007000496                No                    $279.00             $276.00               $575.00             $235.00            $1,365.00
0005001257              0007000497                No                    $575.00             $570.00             $1,187.00             $485.00            $2,817.00
0005001257              0007000498                No                    $376.00             $372.00               $775.00             $317.00            $1,840.00
0005001257              0007000499                No                     $79.00               $78.00              $163.00              $67.00              $387.00
0005001257              0007000500                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000501                No                    $524.00             $519.00             $1,083.00             $442.00            $2,568.00
0005001257              0007000502                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000504                No                    $493.00             $488.00             $1,017.00             $415.00            $2,413.00
0005001257              0007000507                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000508                No                     $45.00               $44.00               $92.00              $38.00              $219.00
0005001257              0007000509                No                    $154.00             $153.00               $318.00             $130.00              $755.00
0005001257              0007000510                No                      $8.00                $8.00               $16.00               $6.00               $38.00
0005001257              0007000511                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000512                No                     $23.00               $23.00               $47.00              $19.00              $112.00
0005001257              0007000513                No                     $47.00               $46.00               $96.00              $39.00              $228.00
0005001257              0007000514                No                     $55.00               $55.00              $114.00              $47.00              $271.00
0005001257              0007000515                No                     $94.00               $93.00              $194.00              $79.00              $460.00
0005001257              0007000516                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001257              0007000517                No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005001257              0007000518                No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005001257              0007000519                No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001257              0007000521                No                    $157.00             $156.00               $325.00             $133.00              $771.00
0005001289              0010031149                No              $5,035,000.00      $4,987,794.00         $10,394,206.00       $4,244,843.00       $24,661,843.00
0005001289              0010031159                No                  $6,168.00           $6,111.00            $12,734.00           $5,200.00           $30,213.00
0005001289              0010031160                No                     $44.00               $43.00               $90.00              $37.00              $214.00
0005001289              0010031164                No                 $13,858.00         $13,728.00             $28,608.00          $11,683.00           $67,877.00
0005001291              0010029987                No                    $383.00                  N/A              $790.00             $323.00            $1,496.00
0005001291              0010029988                No                     $42.00                  N/A               $87.00              $35.00              $164.00
0005001291              0010029989                Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005001292              0010032671                No                 $24,963.00         $24,729.00             $51,532.00          $21,045.00          $122,269.00
0005001294              0010002176                No                    $275.00             $273.00               $568.00             $232.00            $1,348.00
0005001294              0010007788                Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001294              0010007789                No                     $22.00               $22.00               $45.00              $18.00              $107.00
0005001295              0010032626                No                $105,594.00        $104,604.00            $217,988.00          $89,023.00          $517,209.00
0005001296              0000001184                No                  $2,604.00                  N/A                   N/A                N/A            $2,604.00
0005001299              0000001187                Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005001316              0000001204                Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005001317              0000001205                No                    $761.00                  N/A                   N/A                N/A              $761.00
0005001318              0000001206                No                    $328.00                  N/A                   N/A                N/A              $328.00
0005001346              0070002373                No                 $42,917.00         $42,515.00             $88,598.00          $36,182.00          $210,212.00
0005001347              0010000278                No                 $86,880.00         $86,066.00            $179,355.00          $73,246.00          $425,547.00
0005001348              0007017627                No                 $38,880.00         $38,516.00             $80,264.00          $32,779.00          $190,439.00
0005001349              0000001237                No                    $676.00             $669.00             $1,394.00             $569.00            $3,308.00
0005001350              0000001238                No                  $4,648.00           $4,604.00             $9,595.00           $3,919.00           $22,766.00
                        0007015495; 0010043295;
0005001353                                        No                 $38,494.00         $38,133.00             $79,467.00          $32,453.00         $188,547.00
                        0010043390
0005001353              0007015497                Yes                     $0.00               $0.00                 $0.00               $0.00               $0.00
0005001353              0007015500                Yes                     $0.00               $0.00                 $0.00               $0.00               $0.00
                        0007015511; 0010043301;
0005001353                                        No                 $10,039.00           $9,945.00            $20,724.00           $8,463.00          $49,171.00
                        0010043372
                        0007015514; 0010043311;
0005001353                                        No                    $39.00               $39.00                $81.00              $33.00             $192.00
                        0010043389
0005001353              0007015515                No                    $15.00               $15.00                $31.00              $13.00              $74.00
0005001353              0007015516                Yes                    $0.00                $0.00                 $0.00               $0.00               $0.00
0005001353              0007015518                No                    $21.00               $21.00                $43.00              $17.00             $102.00
0005001353              0007015527                Yes                    $0.00                $0.00                 $0.00               $0.00               $0.00
0005001353              0007015529                No                    $15.00               $15.00                $31.00              $13.00              $74.00
0005001353              0007015533; 0010043320    No                     $3.00                $3.00                 $5.00               $2.00              $13.00
0005001353              0007015537; 0010043327    No                     $2.00                $2.00                 $5.00               $2.00              $11.00
0005001353              0007015549                Yes                    $0.00                $0.00                 $0.00               $0.00               $0.00
0005001353              0007015559                Yes                    $0.00                $0.00                 $0.00               $0.00               $0.00



                                                                                                                                                         Page 18 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 20 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001353              0010043292        No                     $22.00               $21.00               $45.00              $18.00              $106.00
0005001353              0010043293        No                     $58.00               $57.00              $119.00              $49.00              $283.00
0005001353              0010043294        No                    $401.00             $397.00               $827.00             $338.00            $1,963.00
0005001353              0010043296        No                    $351.00             $347.00               $724.00             $295.00            $1,717.00
0005001353              0010043297        No                    $715.00             $708.00             $1,476.00             $603.00            $3,502.00
0005001353              0010043298        No                    $715.00             $708.00             $1,476.00             $603.00            $3,502.00
0005001353              0010043299        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005001353              0010043302        No                    $159.00             $158.00               $329.00             $134.00              $780.00
0005001353              0010043303        No                  $1,003.00             $994.00             $2,071.00             $846.00            $4,914.00
0005001353              0010043304        No                    $715.00             $708.00             $1,476.00             $603.00            $3,502.00
0005001353              0010043307        No                    $715.00             $708.00             $1,476.00             $603.00            $3,502.00
0005001353              0010043312        No                    $776.00             $768.00             $1,601.00             $654.00            $3,799.00
0005001353              0010043316        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001353              0010043317        No                    $234.00             $232.00               $483.00             $197.00            $1,146.00
0005001353              0010043318        No                     $13.00               $13.00               $26.00              $11.00               $63.00
0005001353              0010043319        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005001353              0010043322        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001353              0010043323        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0005001353              0010043329        No                     $40.00               $39.00               $82.00              $33.00              $194.00
0005001353              0010043330        No                     $14.00               $14.00               $29.00              $12.00               $69.00
0005001353              0010043335        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005001353              0010043348        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001353              0010043349        No                     $12.00               $12.00               $26.00              $10.00               $60.00
0005001353              0010043363        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001353              0010043369        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005001353              0010043373        No                    $669.00             $662.00             $1,381.00             $564.00            $3,276.00
0005001353              0010043374        No                  $1,732.00           $1,716.00             $3,575.00           $1,460.00            $8,483.00
0005001353              0010043375        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005001353              0010043376        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0005001353              0010043377        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005001353              0010043378        No                    $810.00             $803.00             $1,673.00             $683.00            $3,969.00
0005001353              0010043379        No                    $446.00             $442.00               $921.00             $376.00            $2,185.00
0005001353              0010043380        No                    $118.00             $116.00               $243.00              $99.00              $576.00
0005001353              0010043381        No                  $1,293.00           $1,281.00             $2,669.00           $1,090.00            $6,333.00
0005001353              0010043382        No                    $118.00             $116.00               $243.00              $99.00              $576.00
0005001353              0010043383        No                    $125.00             $124.00               $258.00             $106.00              $613.00
0005001353              0010043384        No                    $160.00             $159.00               $331.00             $135.00              $785.00
0005001353              0010043385        No                    $131.00             $130.00               $271.00             $111.00              $643.00
0005001353              0010043394        No                 $15,722.00         $15,574.00             $32,456.00          $13,255.00           $77,007.00
0005001353              0010043395        No                    $121.00             $120.00               $249.00             $102.00              $592.00
0005001353              0010043396        No                    $362.00             $359.00               $748.00             $305.00            $1,774.00
0005001353              0010043398        No                 $15,721.00         $15,573.00             $32,454.00          $13,254.00           $77,002.00
0005001353              0010043399        No                     $30.00               $30.00               $62.00              $25.00              $147.00
0005001353              0010043400        No                    $237.00             $235.00               $490.00             $200.00            $1,162.00
0005001353              0010043401        No                    $479.00             $475.00               $989.00             $404.00            $2,347.00
0005001353              0010043402        No                    $190.00             $188.00               $392.00             $160.00              $930.00
0005001353              0010043403        No                  $4,236.00           $4,196.00             $8,745.00           $3,571.00           $20,748.00
0005001353              0010043405        No                  $2,907.00           $2,880.00             $6,001.00           $2,451.00           $14,239.00
0005001353              0010043406        No                  $1,379.00           $1,366.00             $2,847.00           $1,163.00            $6,755.00
0005001353              0010043408        No                  $2,149.00           $2,129.00             $4,437.00           $1,812.00           $10,527.00
0005001353              0010043410        No                    $554.00             $549.00             $1,144.00             $467.00            $2,714.00
0005001353              0010043411        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001353              0010043412        No                     $15.00               $14.00               $30.00              $12.00               $71.00
0005001353              0010043413        No                    $231.00             $229.00               $477.00             $195.00            $1,132.00
0005001353              0010043414        No                     $40.00               $40.00               $83.00              $34.00              $197.00
0005001353              0010043416        No                     $41.00               $40.00               $84.00              $34.00              $199.00
0005001353              0010043417        No                     $13.00               $13.00               $28.00              $11.00               $65.00
0005001353              0010043418        No                    $122.00             $121.00               $252.00             $103.00              $598.00
0005001353              0010043419        No                    $781.00             $774.00             $1,613.00             $659.00            $3,827.00
0005001355              0000001243        No                     $74.00               $73.00              $153.00              $62.00              $362.00
0005001366              0000001254        No                  $2,161.00                  N/A                   N/A                N/A            $2,161.00
0005001367              0000001255        No                    $776.00                  N/A                   N/A                N/A              $776.00
0005001368              0007015841        No                 $37,385.00                  N/A                   N/A                N/A           $37,385.00
0005001370              0000001260        No                    $238.00             $236.00                    N/A                N/A              $474.00
0005001371              0000001258        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005001372              0000001259        No                  $7,229.00           $7,162.00                    N/A                N/A           $14,391.00



                                                                                                                                                 Page 19 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 21 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001376              0000001263        No                    $376.00                  N/A                   N/A                 N/A              $376.00
0005001380              0000001267        No                    $148.00                  N/A                   N/A                 N/A              $148.00
0005001383              0010032687        No                 $26,368.00         $26,121.00             $54,434.00           $22,230.00          $129,153.00
0005001384              0010005941        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001385              0010000346        No                    $258.00             $255.00               $532.00             $217.00             $1,262.00
0005001385              0010000347        No                  $1,440.00           $1,426.00             $2,973.00            $1,214.00            $7,053.00
0005001385              0010000348        No                    $717.00             $710.00             $1,480.00             $604.00             $3,511.00
0005001385              0010000349        No                     $38.00               $38.00               $78.00               $32.00              $186.00
0005001385              0010000350        No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005001385              0010000351        No                     $59.00               $58.00              $121.00               $50.00              $288.00
0005001385              0010000352        No                      $6.00                $6.00               $13.00                $5.00               $30.00
0005001385              0010000353        No                     $75.00               $74.00              $155.00               $63.00              $367.00
0005001385              0010005922        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001385              0010005923        No                    $673.00             $667.00             $1,390.00             $568.00             $3,298.00
0005001385              0010005929        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001385              0010005934        No                  $1,447.00           $1,434.00             $2,987.00            $1,220.00            $7,088.00
0005001385              0010005935        No                     $99.00               $98.00              $205.00               $84.00              $486.00
0005001385              0010005937        No                    $434.00             $430.00               $897.00             $366.00             $2,127.00
0005001385              0010005939        No                    $686.00             $679.00             $1,415.00             $578.00             $3,358.00
0005001396              0007001792        No                     $90.00               $89.00              $186.00               $76.00              $441.00
0005001398              0000001285        No                  $3,925.00           $3,888.00             $8,102.00            $3,309.00           $19,224.00
0005001399              0000001286        No                  $5,801.00                  N/A                   N/A                 N/A            $5,801.00
0005001400              0010032725        No                  $3,893.00           $3,856.00             $8,036.00            $3,282.00           $19,067.00
0005001403              0000001290        No                 $27,010.00         $26,757.00             $55,759.00           $22,771.00          $132,297.00
0005001404              0000001291        No                    $225.00             $223.00               $465.00             $190.00             $1,103.00
0005001405              0000001292        No                    $166.00             $165.00               $344.00             $140.00               $815.00
0005001409              0007016590        No                 $70,430.00         $69,770.00            $145,395.00           $59,377.00          $344,972.00
0005001410              0000001297        No                  $1,410.00           $1,396.00             $2,910.00            $1,188.00            $6,904.00
0005001415              0000001302        No                  $5,833.00           $5,778.00                    N/A           $4,918.00           $16,529.00
0005001417              0000001303        No                    $211.00             $209.00               $435.00             $178.00             $1,033.00
0005001418              0000001304        No                     $59.00                  N/A              $122.00               $50.00              $231.00
0005001419              0000001305        No                  $1,528.00           $1,514.00             $3,154.00            $1,288.00            $7,484.00
0005001422              0000001308        No                 $11,697.00         $11,587.00             $24,147.00            $9,861.00           $57,292.00
0005001424              0000001310        No                     $96.00                  N/A              $199.00               $81.00              $376.00
0005001425              0000001311        No                  $2,302.00                  N/A            $4,751.00            $1,940.00            $8,993.00
0005001427              0000001313        No                  $3,812.00           $3,776.00             $7,869.00            $3,214.00           $18,671.00
0005001435              0000002115        Yes                       N/A                $0.00                   N/A                 N/A                $0.00
0005001436              0000002116        Yes                       N/A                $0.00                   N/A                 N/A                $0.00
0005001437              0000001321        No                    $344.00             $341.00               $711.00             $290.00             $1,686.00
0005001439              0000001323        No                     $62.00               $61.00              $127.00               $52.00              $302.00
0005001440              0000001324        No                  $1,753.00                  N/A                   N/A                 N/A            $1,753.00
0005001446              0000001330        No                 $41,074.00                  N/A           $84,793.00           $34,628.00          $160,495.00
0005001481              0000003185        No                    $212.00                  N/A                   N/A                 N/A              $212.00
0005001481              0000003196        No                        N/A             $210.00                    N/A                 N/A              $210.00
0005001481              0000003471        No                        N/A                  N/A              $437.00             $179.00               $616.00
0005001540              0000001424        No                    $576.00             $570.00             $1,188.00             $485.00             $2,819.00
0005001541              0000001425        No                  $1,842.00           $1,825.00             $3,802.00            $1,553.00            $9,022.00
0005001542              0000001426        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001543              0000001427        No                  $4,658.00           $4,615.00                    N/A           $3,927.00           $13,200.00
0005001544              0000001428        No                 $35,951.00         $35,614.00             $74,217.00           $30,309.00          $176,091.00
0005001682              0000001566        No                  $1,473.00           $1,459.00             $3,041.00            $1,242.00            $7,215.00
0005001697              0010001827        No                 $77,284.00         $76,559.00                     N/A                 N/A          $153,843.00
0005001697              0010007433        No                  $1,921.00           $1,903.00                    N/A                 N/A            $3,824.00
0005001697              0010007434        No                  $2,302.00           $2,280.00                    N/A                 N/A            $4,582.00
0005001697              0010007435        No                    $580.00             $575.00                    N/A                 N/A            $1,155.00
0005001697              0010007436        No                    $835.00             $827.00                    N/A                 N/A            $1,662.00
0005001697              0010007437        No                    $765.00             $757.00                    N/A                 N/A            $1,522.00
0005001707              0007014360        No                    $232.00             $229.00               $478.00             $195.00             $1,134.00
0005001709              0000001592        No                  $1,311.00                  N/A                   N/A                 N/A            $1,311.00
0005001711              0000001593        No                    $974.00                  N/A                   N/A                 N/A              $974.00
0005001715              0000001597        No                  $4,876.00           $4,830.00                    N/A                 N/A            $9,706.00
0005001716              0000001598        No                    $135.00                  N/A                   N/A                 N/A              $135.00
0005001718              0000001600        No                    $204.00                  N/A                   N/A                 N/A              $204.00
0005001728              0010019627        No                $275,474.00        $272,891.00            $568,686.00          $232,243.00        $1,349,294.00
0005001731              0000001613        No                 $47,842.00         $47,393.00             $98,764.00           $40,334.00          $234,333.00
0005001732              0000002119        No                        N/A           $1,651.00             $3,441.00            $1,405.00            $6,497.00



                                                                                                                                                  Page 20 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 22 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001734              0000001614        No                     $38.00                  N/A                   N/A                N/A               $38.00
0005001754              0000001634        No                  $5,817.00           $5,763.00            $12,009.00           $4,904.00           $28,493.00
0005001755              0007015871        No                  $5,988.00           $5,932.00            $12,362.00           $5,048.00           $29,330.00
0005001755              0007015873        No                    $252.00             $250.00               $520.00             $212.00            $1,234.00
0005001755              0007015874        No                  $7,932.00           $7,858.00            $16,375.00           $6,687.00           $38,852.00
0005001755              0007015875        No                    $793.00             $785.00             $1,636.00             $668.00            $3,882.00
0005001755              0007015876        No                  $2,054.00           $2,034.00             $4,239.00           $1,731.00           $10,058.00
0005001755              0007015877        No                    $312.00             $309.00               $644.00             $263.00            $1,528.00
0005001755              0007015878        No                  $7,281.00           $7,213.00            $15,031.00           $6,138.00           $35,663.00
0005001755              0007015879        No                 $67,706.00         $67,071.00            $139,771.00          $57,081.00          $331,629.00
0005001755              0007015882        No                  $6,686.00           $6,623.00            $13,802.00           $5,636.00           $32,747.00
0005001755              0007015883        No                    $824.00             $816.00             $1,702.00             $695.00            $4,037.00
0005001755              0007015885        No                 $44,804.00         $44,384.00             $92,493.00          $37,773.00          $219,454.00
0005001755              0007015886        No                    $656.00             $650.00             $1,354.00             $553.00            $3,213.00
0005001755              0007015887        No                    $447.00             $443.00               $922.00             $377.00            $2,189.00
0005001755              0007015890        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005001755              0007015891        No                    $253.00             $251.00               $522.00             $213.00            $1,239.00
0005001755              0007015892        No                     $91.00               $91.00              $189.00              $77.00              $448.00
0005001755              0007015896        No                    $974.00             $965.00             $2,011.00             $821.00            $4,771.00
0005001755              0007015897        No                    $510.00             $505.00             $1,053.00             $430.00            $2,498.00
0005001755              0007015898        No                     $57.00               $57.00              $118.00              $48.00              $280.00
0005001755              0007015899        No                  $4,019.00           $3,982.00             $8,297.00           $3,388.00           $19,686.00
0005001755              0007015900        No                    $315.00             $312.00               $651.00             $266.00            $1,544.00
0005001755              0007015901        No                    $819.00             $812.00             $1,691.00             $691.00            $4,013.00
0005001755              0007015902        No                  $1,931.00           $1,913.00             $3,986.00           $1,628.00            $9,458.00
0005001755              0007015904        No                  $5,940.00           $5,885.00            $12,263.00           $5,008.00           $29,096.00
0005001755              0007015905        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007015906        No                    $154.00             $152.00               $317.00             $130.00              $753.00
0005001755              0007015907        No                     $36.00               $36.00               $74.00              $30.00              $176.00
0005001755              0007015908        No                     $25.00               $24.00               $51.00              $21.00              $121.00
0005001755              0007015909        No                    $394.00             $390.00               $813.00             $332.00            $1,929.00
0005001755              0007015911        No                     $80.00               $79.00              $164.00              $67.00              $390.00
0005001755              0007015912        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007015913        No                     $28.00               $27.00               $57.00              $23.00              $135.00
0005001755              0007015917        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007015918        No                     $35.00               $35.00               $72.00              $29.00              $171.00
0005001755              0007015919        No                    $114.00             $113.00               $235.00              $96.00              $558.00
0005001755              0007015920        No                     $29.00               $29.00               $61.00              $25.00              $144.00
0005001755              0007015923        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007015924        No                    $607.00             $602.00             $1,253.00             $512.00            $2,974.00
0005001755              0007015925        No                    $146.00             $144.00               $301.00             $123.00              $714.00
0005001755              0007015927        No                    $312.00             $309.00               $644.00             $263.00            $1,528.00
0005001755              0007015929        No                    $146.00             $144.00               $301.00             $123.00              $714.00
0005001755              0007015930        No                    $872.00             $864.00             $1,801.00             $735.00            $4,272.00
0005001755              0007015934        No                    $544.00             $539.00             $1,122.00             $458.00            $2,663.00
0005001755              0007015936        No                    $190.00             $188.00               $392.00             $160.00              $930.00
0005001755              0007015939        No                    $230.00             $228.00               $475.00             $194.00            $1,127.00
0005001755              0007015942        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005001755              0007015943        No                     $24.00               $23.00               $49.00              $20.00              $116.00
0005001755              0007015947        No                     $36.00               $36.00               $75.00              $31.00              $178.00
0005001755              0007015948        No                     $42.00               $41.00               $86.00              $35.00              $204.00
0005001755              0007015949        No                  $2,821.00           $2,795.00             $5,824.00           $2,378.00           $13,818.00
0005001755              0007015950        No                    $926.00             $917.00             $1,911.00             $780.00            $4,534.00
0005001755              0007015953        No                    $644.00             $638.00             $1,329.00             $543.00            $3,154.00
0005001755              0007015954        No                    $411.00             $407.00               $848.00             $346.00            $2,012.00
0005001755              0007015956        No                     $11.00               $10.00               $22.00               $9.00               $52.00
0005001755              0007015959        No                  $1,392.00           $1,379.00             $2,874.00           $1,174.00            $6,819.00
0005001755              0007015960        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007015961        No                     $46.00               $45.00               $94.00              $38.00              $223.00
0005001755              0007015962        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0005001755              0007015964        No                     $66.00               $66.00              $137.00              $56.00              $325.00
0005001755              0007015965        No                     $25.00               $25.00               $51.00              $21.00              $122.00
0005001755              0007015966        No                     $54.00               $54.00              $112.00              $46.00              $266.00
0005001755              0007015967        No                      $6.00                $5.00               $11.00               $5.00               $27.00
0005001755              0007015968        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001755              0007015969        No                     $69.00               $68.00              $142.00              $58.00              $337.00



                                                                                                                                                 Page 21 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 23 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007015970        No                     $49.00               $48.00              $101.00               $41.00              $239.00
0005001755              0007015971        No                    $154.00             $153.00               $319.00             $130.00               $756.00
0005001755              0007015972        No                  $1,158.00           $1,147.00             $2,391.00             $976.00             $5,672.00
0005001755              0007015977        No                  $1,496.00           $1,482.00             $3,089.00            $1,262.00            $7,329.00
0005001755              0007015979        No                $397,327.00        $393,601.00            $820,237.00          $334,973.00        $1,946,138.00
0005001755              0007015980        No                  $4,002.00           $3,964.00             $8,261.00            $3,374.00           $19,601.00
0005001755              0007015981        No                 $29,360.00         $29,085.00             $60,610.00           $24,752.00          $143,807.00
0005001755              0007015982        No                    $659.00             $653.00             $1,360.00             $555.00             $3,227.00
0005001755              0007015984        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007015985        No                  $5,309.00           $5,259.00            $10,960.00            $4,476.00           $26,004.00
0005001755              0007015986        No                    $294.00             $291.00               $607.00             $248.00             $1,440.00
0005001755              0007015987        No                  $1,266.00           $1,254.00             $2,613.00            $1,067.00            $6,200.00
0005001755              0007015988        No                    $590.00             $585.00             $1,219.00             $498.00             $2,892.00
0005001755              0007015989        No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005001755              0007015991        No                  $2,010.00           $1,991.00             $4,149.00            $1,694.00            $9,844.00
0005001755              0007015992        No                    $588.00             $582.00             $1,213.00             $495.00             $2,878.00
0005001755              0007015998        No                     $14.00               $14.00               $29.00               $12.00               $69.00
0005001755              0007016000        No                    $113.00             $112.00               $234.00               $96.00              $555.00
0005001755              0007016001        No                      $3.00                $3.00                 $5.00               $2.00               $13.00
0005001755              0007016002        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016003        No                    $191.00             $189.00               $394.00             $161.00               $935.00
0005001755              0007016005        No                     $26.00               $26.00               $54.00               $22.00              $128.00
0005001755              0007016006        No                 $74,170.00         $73,474.00            $153,116.00           $62,530.00          $363,290.00
0005001755              0007016007        No                  $5,812.00           $5,757.00            $11,998.00            $4,900.00           $28,467.00
0005001755              0007016010        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016011        No                     $72.00               $72.00              $150.00               $61.00              $355.00
0005001755              0007016012        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016013        No                    $655.00             $648.00             $1,351.00             $552.00             $3,206.00
0005001755              0007016014        No                    $564.00             $558.00             $1,164.00             $475.00             $2,761.00
0005001755              0007016015        No                    $198.00             $197.00               $410.00             $167.00               $972.00
0005001755              0007016016        No                     $15.00               $14.00               $30.00               $12.00               $71.00
0005001755              0007016017        No                      $3.00                $3.00                 $5.00               $2.00               $13.00
0005001755              0007016018        No                     $18.00               $17.00               $36.00               $15.00               $86.00
0005001755              0007016019        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016020        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016021        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016022        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016023        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016024        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016027        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016028        No                  $1,181.00           $1,170.00             $2,438.00             $996.00             $5,785.00
0005001755              0007016029        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016030        No                    $165.00             $163.00               $340.00             $139.00               $807.00
0005001755              0007016032        No                     $34.00               $34.00               $70.00               $29.00              $167.00
0005001755              0007016033        No                    $247.00             $245.00               $510.00             $208.00             $1,210.00
0005001755              0007016034        No                    $161.00             $159.00               $332.00             $135.00               $787.00
0005001755              0007016036        No                     $81.00               $80.00              $168.00               $68.00              $397.00
0005001755              0007016037        No                     $16.00               $16.00               $33.00               $14.00               $79.00
0005001755              0007016038        No                      $4.00                $4.00                 $7.00               $3.00               $18.00
0005001755              0007016039        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005001755              0007016040        No                     $12.00               $12.00               $25.00               $10.00               $59.00
0005001755              0007016041        No                    $641.00             $635.00             $1,323.00             $540.00             $3,139.00
0005001755              0007016042        No                     $12.00               $12.00               $25.00               $10.00               $59.00
0005001755              0007016043        No                     $93.00               $92.00              $191.00               $78.00              $454.00
0005001755              0007016044        No                    $317.00             $314.00               $654.00             $267.00             $1,552.00
0005001755              0007016045        No                     $34.00               $34.00               $70.00               $29.00              $167.00
0005001755              0007016046        No                     $21.00               $21.00               $43.00               $18.00              $103.00
0005001755              0007016047        No                     $31.00               $31.00               $64.00               $26.00              $152.00
0005001755              0007016048        No                  $1,090.00           $1,080.00             $2,251.00             $919.00             $5,340.00
0005001755              0007016049        No                     $11.00               $11.00               $23.00               $10.00               $55.00
0005001755              0007016051        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016052        No                     $22.00               $22.00               $46.00               $19.00              $109.00
0005001755              0007016053        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016054        No                    $184.00             $183.00               $381.00             $155.00               $903.00
0005001755              0007016055        No                    $544.00             $539.00             $1,124.00             $459.00             $2,666.00
0005001755              0007016056        No                    $257.00             $255.00               $531.00             $217.00             $1,260.00



                                                                                                                                                  Page 22 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 24 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007016057        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016062        No                    $293.00             $291.00               $605.00             $247.00            $1,436.00
0005001755              0007016063        No                     $29.00               $28.00               $59.00              $24.00              $140.00
0005001755              0007016064        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001755              0007016067        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005001755              0007016069        No                     $25.00               $25.00               $52.00              $21.00              $123.00
0005001755              0007016070        No                    $673.00             $666.00             $1,389.00             $567.00            $3,295.00
0005001755              0007016071        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016073        No                  $2,185.00           $2,165.00             $4,512.00           $1,842.00           $10,704.00
0005001755              0007016074        No                     $10.00               $10.00               $21.00               $8.00               $49.00
0005001755              0007016076        No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005001755              0007016080        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016081        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005001755              0007016082        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001755              0007016083        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016084        No                    $521.00             $516.00             $1,075.00             $439.00            $2,551.00
0005001755              0007016085        No                     $22.00               $22.00               $46.00              $19.00              $109.00
0005001755              0007016088        No                    $118.00             $116.00               $243.00              $99.00              $576.00
0005001755              0007016089        No                    $121.00             $120.00               $251.00             $102.00              $594.00
0005001755              0007016091        No                     $34.00               $33.00               $70.00              $28.00              $165.00
0005001755              0007016092        No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005001755              0007016094        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005001755              0007016095        No                    $192.00             $190.00               $396.00             $162.00              $940.00
0005001755              0007016096        No                    $239.00             $237.00               $493.00             $201.00            $1,170.00
0005001755              0007016098        No                     $52.00               $52.00              $108.00              $44.00              $256.00
0005001755              0007016100        No                     $65.00               $64.00              $134.00              $55.00              $318.00
0005001755              0007016101        No                     $32.00               $32.00               $67.00              $27.00              $158.00
0005001755              0007016102        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005001755              0007016103        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005001755              0007016106        No                     $44.00               $44.00               $91.00              $37.00              $216.00
0005001755              0007016108        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005001755              0007016109        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016110        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016111        No                      $5.00                $5.00               $11.00               $5.00               $26.00
0005001755              0007016113        No                    $151.00             $149.00               $311.00             $127.00              $738.00
0005001755              0007016114        No                    $176.00             $175.00               $364.00             $149.00              $864.00
0005001755              0007016116        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016119        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016120        No                    $292.00             $290.00               $604.00             $247.00            $1,433.00
0005001755              0007016123        No                    $301.00             $298.00               $622.00             $254.00            $1,475.00
0005001755              0007016124        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016125        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016126        No                 $26,601.00         $26,351.00             $54,915.00          $22,426.00          $130,293.00
0005001755              0007016127        No                     $33.00               $32.00               $67.00              $27.00              $159.00
0005001755              0007016132        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016133        No                     $65.00               $64.00              $134.00              $55.00              $318.00
0005001755              0007016137        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005001755              0007016138        No                     $10.00               $10.00               $21.00               $8.00               $49.00
0005001755              0007016139        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016141        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016142        No                     $15.00               $15.00               $31.00              $12.00               $73.00
0005001755              0007016143        No                      $5.00                $5.00                 $9.00              $4.00               $23.00
0005001755              0007016144        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001755              0007016145        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0005001755              0007016146        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016147        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016148        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005001755              0007016149        No                     $99.00               $99.00              $205.00              $84.00              $487.00
0005001755              0007016153        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016154        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016155        No                  $1,799.00           $1,782.00             $3,713.00           $1,516.00            $8,810.00
0005001755              0007016156        No                    $171.00             $170.00               $354.00             $145.00              $840.00
0005001755              0007016157        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016158        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016159        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016160        No                     $12.00               $12.00               $25.00              $10.00               $59.00



                                                                                                                                                 Page 23 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 25 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007016161        No                  $1,458.00           $1,444.00             $3,010.00            $1,229.00            $7,141.00
0005001755              0007016162        No                    $293.00             $290.00               $604.00             $247.00             $1,434.00
0005001755              0007016166        No                     $91.00               $90.00              $188.00               $77.00              $446.00
0005001755              0007016168        No                    $130.00             $128.00               $268.00             $109.00               $635.00
0005001755              0007016169        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016175        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016176        No                     $51.00               $50.00              $105.00               $43.00              $249.00
0005001755              0007016178        No                     $39.00               $39.00               $81.00               $33.00              $192.00
0005001755              0007016179        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016180        No                    $270.00             $267.00               $557.00             $227.00             $1,321.00
0005001755              0007016183        No                    $138.00             $137.00               $286.00             $117.00               $678.00
0005001755              0007016185        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016186        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016187        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016188        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016189        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016190        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016191        No                      $5.00                $5.00               $10.00                $4.00               $24.00
0005001755              0007016192        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016193        No                     $37.00               $37.00               $77.00               $31.00              $182.00
0005001755              0007016194        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016195        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016196        No                     $13.00               $13.00               $26.00               $11.00               $63.00
0005001755              0007016197        No                    $325.00             $322.00               $671.00             $274.00             $1,592.00
0005001755              0007016198        No                    $116.00             $115.00               $240.00               $98.00              $569.00
0005001755              0007016200        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016201        No                    $339.00             $336.00               $701.00             $286.00             $1,662.00
0005001755              0007016202        No                    $851.00             $843.00             $1,757.00             $718.00             $4,169.00
0005001755              0007016203        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016205        No                    $506.00             $502.00             $1,045.00             $427.00             $2,480.00
0005001755              0007016206        No                  $8,444.00           $8,365.00            $17,431.00            $7,119.00           $41,359.00
0005001755              0007016207        No                 $33,630.00         $33,315.00             $69,426.00           $28,353.00          $164,724.00
0005001755              0007016208        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005001755              0007016209        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016210        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016211        No                     $95.00               $94.00              $197.00               $80.00              $466.00
0005001755              0007016212        No                      $3.00                $3.00                 $5.00               $2.00               $13.00
0005001755              0007016214        No                    $437.00             $433.00               $902.00             $368.00             $2,140.00
0005001755              0007016221        No                 $28,827.00         $28,556.00             $59,509.00           $24,303.00          $141,195.00
0005001755              0007016222        No                  $1,995.00           $1,976.00             $4,118.00            $1,682.00            $9,771.00
0005001755              0007016223        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016226        No                    $190.00             $188.00               $393.00             $160.00               $931.00
0005001755              0007016227        No                     $55.00               $54.00              $113.00               $46.00              $268.00
0005001755              0007016229        No                  $2,310.00           $2,289.00             $4,770.00            $1,948.00           $11,317.00
0005001755              0007016230        No                  $1,038.00           $1,029.00             $2,144.00             $875.00             $5,086.00
0005001755              0007016231        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0005001755              0007016234        No                     $15.00               $15.00               $32.00               $13.00               $75.00
0005001755              0007016237        No                     $40.00               $39.00               $82.00               $33.00              $194.00
0005001755              0007016238        No                     $26.00               $26.00               $54.00               $22.00              $128.00
0005001755              0007016239        No                    $288.00             $285.00               $595.00             $243.00             $1,411.00
0005001755              0007016240        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016243        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016244        No                     $11.00               $10.00               $22.00                $9.00               $52.00
0005001755              0007016245        No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005001755              0007016246        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005001755              0007016247        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016248        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016249        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016251        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0005001755              0007016255        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016256        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016257        No                      $8.00                $8.00               $16.00                $7.00               $39.00
0005001755              0007016258        No                    $404.00             $401.00               $835.00             $341.00             $1,981.00
0005001755              0007016260        No                $129,348.00        $128,135.00            $267,024.00          $109,049.00          $633,556.00
0005001755              0007016261        No                      $6.00                $5.00               $11.00                $5.00               $27.00
0005001755              0007016263        No                      $5.00                $5.00               $10.00                $4.00               $24.00



                                                                                                                                                  Page 24 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 26 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007016264        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016265        No                     $44.00               $43.00               $90.00              $37.00              $214.00
0005001755              0007016267        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016269        No                     $17.00               $16.00               $34.00              $14.00               $81.00
0005001755              0007016271        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016274        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016275        No                    $269.00             $266.00               $555.00             $227.00            $1,317.00
0005001755              0007016276        No                    $107.00             $106.00               $221.00              $90.00              $524.00
0005001755              0007016277        No                    $154.00             $153.00               $318.00             $130.00              $755.00
0005001755              0007016278        No                    $604.00             $598.00             $1,247.00             $509.00            $2,958.00
0005001755              0007016280        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005001755              0007016284        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005001755              0007016285        No                    $240.00             $237.00               $495.00             $202.00            $1,174.00
0005001755              0007016286        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016288        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016289        No                    $280.00             $278.00               $579.00             $236.00            $1,373.00
0005001755              0007016291        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016296        No                 $10,043.00           $9,948.00            $20,732.00           $8,467.00           $49,190.00
0005001755              0007016297        No                  $2,705.00           $2,679.00             $5,584.00           $2,280.00           $13,248.00
0005001755              0007016298        No                  $5,978.00           $5,922.00            $12,341.00           $5,040.00           $29,281.00
0005001755              0007016299        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001755              0007016300        No                  $3,161.00           $3,131.00             $6,525.00           $2,665.00           $15,482.00
0005001755              0007016305        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016307        No                     $47.00               $46.00               $97.00              $39.00              $229.00
0005001755              0007016308        No                     $71.00               $70.00              $146.00              $60.00              $347.00
0005001755              0007016309        No                     $31.00               $31.00               $64.00              $26.00              $152.00
0005001755              0007016314        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016315        No                     $97.00               $96.00              $201.00              $82.00              $476.00
0005001755              0007016316        No                     $73.00               $73.00              $151.00              $62.00              $359.00
0005001755              0007016317        No                  $2,315.00           $2,294.00             $4,780.00           $1,952.00           $11,341.00
0005001755              0007016318        No                     $84.00               $84.00              $174.00              $71.00              $413.00
0005001755              0007016319        No                    $243.00             $241.00               $501.00             $205.00            $1,190.00
0005001755              0007016320        No                    $476.00             $472.00               $983.00             $401.00            $2,332.00
0005001755              0007016321        No                    $108.00             $107.00               $223.00              $91.00              $529.00
0005001755              0007016322        No                     $19.00               $19.00               $39.00              $16.00               $93.00
0005001755              0007016324        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016325        No                     $19.00               $19.00               $39.00              $16.00               $93.00
0005001755              0007016326        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016330        No                      $9.00                $9.00               $18.00               $7.00               $43.00
0005001755              0007016331        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016333        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001755              0007016334        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016335        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016336        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016337        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005001755              0007016338        No                      $9.00                $9.00               $18.00               $7.00               $43.00
0005001755              0007016339        No                    $299.00             $296.00               $618.00             $252.00            $1,465.00
0005001755              0007016340        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016341        No                     $30.00               $30.00               $62.00              $25.00              $147.00
0005001755              0007016342        No                     $24.00               $24.00               $49.00              $20.00              $117.00
0005001755              0007016343        No                  $4,349.00           $4,309.00             $8,979.00           $3,667.00           $21,304.00
0005001755              0007016344        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016345        No                    $768.00             $761.00             $1,585.00             $647.00            $3,761.00
0005001755              0007016346        No                    $177.00             $175.00               $365.00             $149.00              $866.00
0005001755              0007016348        No                    $609.00             $603.00             $1,257.00             $513.00            $2,982.00
0005001755              0007016349        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016350        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016351        No                     $10.00               $10.00               $20.00               $8.00               $48.00
0005001755              0007016352        No                     $19.00               $19.00               $40.00              $16.00               $94.00
0005001755              0007016354        No                 $15,790.00         $15,641.00             $32,596.00          $13,312.00           $77,339.00
0005001755              0007016355        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005001755              0007016356        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016357        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016358        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016359        No                     $13.00               $13.00               $28.00              $11.00               $65.00
0005001755              0007016365        No                    $244.00             $241.00               $503.00             $205.00            $1,193.00



                                                                                                                                                 Page 25 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 27 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007016366        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016367        No                     $26.00               $26.00               $54.00              $22.00              $128.00
0005001755              0007016368        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016369        No                     $91.00               $90.00              $188.00              $77.00              $446.00
0005001755              0007016371        No                     $59.00               $59.00              $123.00              $50.00              $291.00
0005001755              0007016372        No                      $4.00                $4.00                 $7.00              $3.00               $18.00
0005001755              0007016373        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005001755              0007016374        No                     $12.00               $11.00               $24.00              $10.00               $57.00
0005001755              0007016376        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005001755              0007016380        No                     $28.00               $28.00               $58.00              $24.00              $138.00
0005001755              0007016383        No                    $119.00             $118.00               $246.00             $100.00              $583.00
0005001755              0007016384        No                    $160.00             $159.00               $331.00             $135.00              $785.00
0005001755              0007016385        No                     $22.00               $22.00               $45.00              $18.00              $107.00
0005001755              0007016387        No                    $341.00             $338.00               $704.00             $288.00            $1,671.00
0005001755              0007016391        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016392        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016393        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016394        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016400        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005001755              0007016401        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016404        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016405        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016406        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016407        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016408        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016412        No                     $22.00               $22.00               $46.00              $19.00              $109.00
0005001755              0007016418        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016419        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016422        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001755              0007016431        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016434        No                  $1,004.00             $995.00             $2,073.00             $847.00            $4,919.00
0005001755              0007016435        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016440        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016441        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016451        No                     $93.00               $92.00              $193.00              $79.00              $457.00
0005001755              0007016453        No                     $38.00               $38.00               $79.00              $32.00              $187.00
0005001755              0007016454        No                    $535.00             $530.00             $1,105.00             $451.00            $2,621.00
0005001755              0007016455        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005001755              0007016456        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016457        No                  $1,434.00           $1,421.00             $2,961.00           $1,209.00            $7,025.00
0005001755              0007016458        No                     $66.00               $65.00              $136.00              $56.00              $323.00
0005001755              0007016459        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016461        No                     $46.00               $46.00               $95.00              $39.00              $226.00
0005001755              0007016462        No                    $111.00             $110.00               $228.00              $93.00              $542.00
0005001755              0007016463        No                    $166.00             $164.00               $342.00             $140.00              $812.00
0005001755              0007016464        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005001755              0007016466        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0005001755              0007016467        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005001755              0007016468        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016469        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016470        No                     $55.00               $55.00              $114.00              $47.00              $271.00
0005001755              0007016472        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016473        No                    $236.00             $234.00               $488.00             $199.00            $1,157.00
0005001755              0007016474        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001755              0007016475        No                    $122.00             $121.00               $251.00             $103.00              $597.00
0005001755              0007016476        No                     $49.00               $48.00              $100.00              $41.00              $238.00
0005001755              0007016477        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016480        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001755              0007016491        No                    $387.00             $383.00               $799.00             $326.00            $1,895.00
0005001755              0007016495        No                     $73.00               $72.00              $151.00              $62.00              $358.00
0005001755              0007016496        No                     $69.00               $68.00              $142.00              $58.00              $337.00
0005001755              0007016498        No                  $6,465.00           $6,405.00            $13,347.00           $5,451.00           $31,668.00
0005001755              0007016499        No                 $30,445.00         $30,160.00             $62,851.00          $25,667.00          $149,123.00
0005001755              0007016500        No                  $8,826.00           $8,743.00            $18,220.00           $7,441.00           $43,230.00
0005001755              0007016501        No                 $16,147.00         $15,996.00             $33,334.00          $13,613.00           $79,090.00
0005001755              0007016502        No                    $287.00             $285.00               $593.00             $242.00            $1,407.00



                                                                                                                                                 Page 26 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 28 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001755              0007016504        No                  $7,734.00           $7,662.00            $15,966.00            $6,520.00           $37,882.00
0005001755              0007016505        No                 $22,319.00         $22,110.00             $46,075.00           $18,816.00          $109,320.00
0005001755              0007016506        No                  $6,883.00           $6,819.00            $14,209.00            $5,803.00           $33,714.00
0005001755              0007016509        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016528        No                  $3,091.00           $3,062.00             $6,382.00            $2,606.00           $15,141.00
0005001755              0007016535        No                    $476.00             $471.00               $982.00             $401.00             $2,330.00
0005001755              0007016536        No                 $14,371.00         $14,236.00             $29,667.00           $12,115.00           $70,389.00
0005001755              0007016539        No                $135,514.00        $134,243.00            $279,754.00          $114,247.00          $663,758.00
0005001755              0007016540        No                $199,109.00        $197,242.00            $411,038.00          $167,862.00          $975,251.00
0005001755              0007016541        No                $113,879.00        $112,812.00            $235,091.00           $96,008.00          $557,790.00
0005001755              0007016542        No                 $89,500.00         $88,661.00            $184,763.00           $75,454.00          $438,378.00
0005001755              0007016543        No                 $23,950.00         $23,726.00             $49,443.00           $20,192.00          $117,311.00
0005001755              0007016544        No                $181,855.00        $180,150.00            $375,421.00          $153,316.00          $890,742.00
0005001755              0007016546        No                  $3,270.00           $3,239.00             $6,750.00            $2,757.00           $16,016.00
0005001755              0007016553        No                 $45,112.00         $44,689.00             $93,129.00           $38,033.00          $220,963.00
0005001755              0007016556        No                    $649.00             $643.00             $1,340.00             $547.00             $3,179.00
0005001755              0007016566        No                 $39,608.00         $39,237.00             $81,766.00           $33,392.00          $194,003.00
0005001755              0007016567        No                 $33,041.00         $32,731.00             $68,210.00           $27,856.00          $161,838.00
0005001755              0007016570        No                  $2,011.00           $1,993.00             $4,152.00            $1,696.00            $9,852.00
0005001755              0007016571        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0007016572        No                  $3,692.00           $3,657.00             $7,622.00            $3,113.00           $18,084.00
0005001755              0007016573        No                     $47.00               $47.00               $98.00               $40.00              $232.00
0005001755              0007016574        No                  $3,750.00           $3,714.00             $7,740.00            $3,161.00           $18,365.00
0005001755              0007016576        No                     $47.00               $47.00               $98.00               $40.00              $232.00
0005001755              0007016582        No                     $15.00               $15.00               $32.00               $13.00               $75.00
0005001755              0085003898        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003902        No                      $4.00                $4.00                 $7.00               $3.00               $18.00
0005001755              0085003903        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003905        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003912        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003913        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003914        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003917        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003931        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003935        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003936        No                     $46.00               $46.00               $95.00               $39.00              $226.00
0005001755              0085003939        No                     $75.00               $74.00              $154.00               $63.00              $366.00
0005001755              0085003946        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003948        No                     $15.00               $14.00               $30.00               $12.00               $71.00
0005001755              0085003949        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003952        No                     $23.00               $23.00               $48.00               $20.00              $114.00
0005001755              0085003954        No                     $12.00               $12.00               $25.00               $10.00               $59.00
0005001755              0085003955        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003957        No                     $69.00               $68.00              $142.00               $58.00              $337.00
0005001755              0085003963        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003967        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0005001755              0085003968        No                    $189.00             $187.00               $390.00             $159.00               $925.00
0005001755              0085003969        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003978        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001755              0085003981        No                     $21.00               $21.00               $43.00               $18.00              $103.00
0005001755              0085003985        No                    $428.00             $424.00               $883.00             $361.00             $2,096.00
0005001756              0007001796        No                     $18.00               $18.00               $37.00               $15.00               $88.00
0005001774              0010001828        No                    $162.00             $161.00               $335.00             $137.00               $795.00
0005001774              0010001829        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010001830        No                  $1,964.00           $1,946.00             $4,055.00            $1,656.00            $9,621.00
0005001774              0010001831        No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0005001774              0010001832        No                    $877.00             $869.00             $1,811.00             $740.00             $4,297.00
0005001774              0010001833        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010001834        No                     $35.00               $34.00               $72.00               $29.00              $170.00
0005001774              0010001835        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010001836        No                     $12.00               $12.00               $26.00               $10.00               $60.00
0005001774              0010001837        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010001838        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010001839        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005001774              0010007459        No                    $142.00             $141.00               $293.00             $120.00               $696.00
0005001774              0010007463        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00



                                                                                                                                                  Page 27 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 29 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001774               0010007464               No                    $687.00             $680.00             $1,418.00             $579.00            $3,364.00
0005001774               0010007467               No                    $352.00             $348.00               $726.00             $297.00            $1,723.00
0005001774               0010007468               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001774               0010007470               No                    $846.00             $838.00             $1,747.00             $713.00            $4,144.00
0005001774               0010007471               No                    $271.00             $269.00               $560.00             $229.00            $1,329.00
0005001777               0010001813               No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005001777               0010001814               No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005001777               0010001815               No                    $545.00             $540.00             $1,126.00             $460.00            $2,671.00
0005001777               0010001816               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010001817               No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005001777               0010001818               No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005001777               0010001819               No                    $229.00             $227.00               $472.00             $193.00            $1,121.00
0005001777               0010001820               No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005001777               0010001821               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010001822               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010001823               No                    $121.00             $120.00               $250.00             $102.00              $593.00
0005001777               0010001824               No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005001777               0010001825               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010001826               No                      $9.00                $9.00               $18.00               $7.00               $43.00
0005001777               0010007376               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007377               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007380               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007386               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007390               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007391               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005001777               0010007393               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007394               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001777               0010007404               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001784               0000001663               No                  $4,895.00           $4,849.00                    N/A                N/A            $9,744.00
0005001821               0010001855               No                    $536.00             $531.00             $1,106.00             $452.00            $2,625.00
0005001821               0010001856               No                  $1,012.00           $1,003.00             $2,089.00             $853.00            $4,957.00
0005001821               0010001857               No                    $562.00             $557.00             $1,160.00             $474.00            $2,753.00
0005001821               0010001858               No                  $1,449.00           $1,436.00             $2,992.00           $1,222.00            $7,099.00
0005001821               0010001859               No                    $294.00             $291.00               $606.00             $248.00            $1,439.00
0005001821               0010001860               No                  $3,934.00           $3,897.00             $8,122.00           $3,317.00           $19,270.00
0005001821               0010001861               No                  $4,401.00           $4,359.00             $9,085.00           $3,710.00           $21,555.00
0005001821               0010001862               No                  $1,889.00           $1,872.00             $3,901.00           $1,593.00            $9,255.00
0005001821               0010001863               No                  $4,290.00           $4,250.00             $8,857.00           $3,617.00           $21,014.00
0005001821               0010001865               No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005001821               0010001866               No                     $87.00               $86.00              $179.00              $73.00              $425.00
0005001821               0010001867               No                    $768.00             $761.00             $1,586.00             $648.00            $3,763.00
0005001821               0010001868               No                  $3,611.00           $3,577.00             $7,454.00           $3,044.00           $17,686.00
0005001821               0010001869               No                     $23.00               $23.00               $48.00              $20.00              $114.00
0005001821               0010001870               No                  $8,044.00           $7,969.00            $16,606.00           $6,782.00           $39,401.00
0005001821               0010001871               No                  $1,025.00           $1,015.00             $2,115.00             $864.00            $5,019.00
0005001821               0010001872               No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005001821               0010001873               No                  $1,182.00           $1,171.00             $2,440.00             $996.00            $5,789.00
0005001821               0010001874               No                    $868.00             $860.00             $1,792.00             $732.00            $4,252.00
0005001821               0010001875               No                     $89.00               $88.00              $184.00              $75.00              $436.00
0005001821               0010001877               No                     $79.00               $79.00              $164.00              $67.00              $389.00
0005001821               0010001880               No                    $632.00             $626.00             $1,305.00             $533.00            $3,096.00
0005001821               0010001883               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001821               0010001886               No                    $101.00             $100.00               $208.00              $85.00              $494.00
0005001821               0010001887               No                    $477.00             $472.00               $984.00             $402.00            $2,335.00
0005001821               0010001888               No                    $430.00             $426.00               $889.00             $363.00            $2,108.00
0005001821               0010001889               No                     $63.00               $63.00              $131.00              $53.00              $310.00
0005001821               0010001890               No                    $334.00             $330.00               $689.00             $281.00            $1,634.00
0005001821               0010001892               No                     $36.00               $36.00               $75.00              $31.00              $178.00
0005001821               0010001893               No                    $877.00             $868.00             $1,810.00             $739.00            $4,294.00
0005001821               0010001897               No                    $124.00             $123.00               $255.00             $104.00              $606.00
0005001821               0010001904               No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005001821               0010001906               No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001822               0000001700               No                  $4,926.00                  N/A                   N/A                N/A            $4,926.00
0005001823               0000002123               Yes                       N/A                $0.00                   N/A                N/A                $0.00
0005001825; 0005002966   0000002125; 0000003219   No                        N/A                $7.00               $29.00              $12.00               $48.00
0005001829               0000002129               No                        N/A             $351.00                    N/A                N/A              $351.00



                                                                                                                                                         Page 28 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 30 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001830               0000002130               No                        N/A             $516.00                    N/A                N/A              $516.00
0005001860               0007004699               No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001860               0007004700               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005001860               0007004701               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001860               0007004702               No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005001860               0007004703               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001860               0007004704               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001860               0007004708               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005001862               0000001728               No                    $559.00             $554.00             $1,154.00             $471.00            $2,738.00
0005001870               0000002137               No                        N/A           $1,367.00                    N/A                N/A            $1,367.00
0005001875               0000002139               No                    $189.00             $188.00                    N/A                N/A              $377.00
0005001879               0000001738               No                     $22.00                  N/A                   N/A                N/A               $22.00
0005001880               0000001739               No                 $12,654.00         $12,535.00             $26,123.00          $10,668.00           $61,980.00
0005001881               0000001740               No                  $3,482.00           $3,449.00             $7,188.00           $2,935.00           $17,054.00
0005001887               0000002147               No                    $933.00             $925.00             $1,927.00             $787.00            $4,572.00
0005001889               0000002148               No                        N/A               $11.00                   N/A                N/A               $11.00
0005001890               0000002149               No                        N/A               $16.00                   N/A                N/A               $16.00
0005001916; 0005003071   0000002174; 0000003325   No                        N/A               $12.00              $108.00              $44.00              $164.00
0005001917               0000002175               Yes                       N/A                $0.00                   N/A                N/A                $0.00
0005001924               0000002178               No                        N/A             $222.00                    N/A                N/A              $222.00
0005001949               0000002201               No                  $5,865.00           $5,810.00            $12,108.00           $4,945.00           $28,728.00
0005001951               0007004578               Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005001951               0050000001               No                    $872.00             $864.00                    N/A                N/A            $1,736.00
0005001951               0050000003               No                  $1,519.00           $1,505.00             $3,136.00           $1,281.00            $7,441.00
0005001951               0050000005               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000006               No                  $4,004.00                  N/A            $8,266.00           $3,376.00           $15,646.00
0005001951               0050000007               No                        N/A                  N/A          $148,488.00          $60,640.00          $209,128.00
0005001951               0050000009               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005001951               0050000010               No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005001951               0050000011               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000013               No                    $134.00             $132.00               $276.00             $113.00              $655.00
0005001951               0050000015               No                    $168.00             $166.00               $347.00             $142.00              $823.00
0005001951               0050000016               No                    $383.00             $380.00                    N/A                N/A              $763.00
0005001951               0050000018               No                     $17.00               $17.00               $35.00              $14.00               $83.00
0005001951               0050000019               No                  $1,735.00           $1,719.00                    N/A                N/A            $3,454.00
0005001951               0050000020               No                      $6.00                $6.00                   N/A                N/A               $12.00
0005001951               0050000022               No                    $106.00             $105.00                    N/A                N/A              $211.00
0005001951               0050000028               No                    $469.00             $464.00               $968.00             $395.00            $2,296.00
0005001951               0050000029               No                      $6.00                $6.00                   N/A                N/A               $12.00
0005001951               0050000030               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000031               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005001951               0050000032               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000033               No                    $149.00             $148.00                    N/A                N/A              $297.00
0005001951               0050000034               No                  $2,377.00           $2,355.00             $4,908.00           $2,004.00           $11,644.00
0005001951               0050000035               No                        N/A                  N/A              $457.00             $187.00              $644.00
0005001951               0050000036               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005001951               0050000037               No                    $801.00             $793.00             $1,653.00             $675.00            $3,922.00
0005001951               0050000038               No                        N/A                  N/A            $4,282.00           $1,749.00            $6,031.00
0005001951               0050000039               No                  $1,657.00           $1,641.00             $3,420.00           $1,397.00            $8,115.00
0005001951               0050000040               No                     $34.00               $34.00               $70.00              $29.00              $167.00
0005001951               0050000042               No                  $1,051.00           $1,041.00             $2,169.00             $886.00            $5,147.00
0005001951               0050000044               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000046               No                    $238.00             $236.00               $492.00             $201.00            $1,167.00
0005001951               0050000047               No                    $563.00             $558.00             $1,163.00             $475.00            $2,759.00
0005001951               0050000048               No                 $14,380.00         $14,245.00             $29,685.00          $12,123.00           $70,433.00
0005001951               0050000049               No                 $22,117.00         $21,910.00             $45,659.00          $18,646.00          $108,332.00
0005001951               0050000051               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000052               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000054               No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005001951               0050000055               No                    $120.00             $119.00                    N/A                N/A              $239.00
0005001951               0050000056               No                    $526.00             $521.00                    N/A                N/A            $1,047.00
0005001951               0050000058               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000059               No                     $53.00               $52.00              $109.00              $45.00              $259.00
0005001951               0050000060               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005001951               0050000061               No                  $2,529.00           $2,506.00                    N/A                N/A            $5,035.00
0005001951               0050000062               No                 $36,209.00         $35,869.00                     N/A                N/A           $72,078.00



                                                                                                                                                         Page 29 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 31 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005001951              0050000063        No                      $5.00                $5.00               $10.00                $4.00               $24.00
0005001951              0050000064        No                 $42,840.00         $42,439.00                     N/A                 N/A           $85,279.00
0005001951              0050000066        No                    $785.00             $778.00             $1,621.00             $662.00             $3,846.00
0005001951              0050000067        No                 $39,509.00         $39,138.00             $81,561.00           $33,308.00          $193,516.00
0005001951              0050000068        No                $192,214.00        $190,411.00            $396,804.00          $162,049.00          $941,478.00
0005001951              0050000069        No              $1,021,480.00      $1,011,903.00          $2,108,734.00          $861,176.00        $5,003,293.00
0005001951              0050000070        No                 $22,668.00         $22,455.00             $46,795.00           $19,110.00          $111,028.00
0005001951              0050000071        No                     $22.00               $21.00               $45.00               $18.00              $106.00
0005001951              0050000074        No              $1,044,161.00      $1,034,372.00          $2,155,557.00          $880,298.00        $5,114,388.00
0005001951              0050000075        No                 $78,513.00         $77,777.00                     N/A                 N/A          $156,290.00
0005001951              0050000076        No                    $220.00             $218.00                    N/A                 N/A              $438.00
0005001951              0050000077        No                    $912.00             $904.00             $1,884.00             $769.00             $4,469.00
0005001951              0050000078        No                $215,559.00        $213,538.00            $444,997.00          $181,731.00        $1,055,825.00
0005001951              0085000157        No                  $7,032.00           $6,966.00            $14,517.00            $5,929.00           $34,444.00
0005001975              0000002227        No                        N/A               $65.00                   N/A                 N/A               $65.00
0005002010              0000002262        No                        N/A         $10,562.00             $22,011.00            $8,989.00           $41,562.00
0005002013              0000002265        No                        N/A             $179.00                    N/A                 N/A              $179.00
0005002014              0000002266        No                        N/A           $1,050.00                    N/A                 N/A            $1,050.00
0005002018              0000002270        No                        N/A             $562.00                    N/A                 N/A              $562.00
0005002021              0000002273        No                        N/A           $1,430.00                    N/A                 N/A            $1,430.00
0005002034              0000002286        No                    $432.00             $428.00               $891.00             $364.00             $2,115.00
0005002042              0000002294        No                        N/A         $98,412.00                     N/A                 N/A           $98,412.00
0005002043              0000002295        No                        N/A             $494.00                    N/A                 N/A              $494.00
0005002044              0000002296        No                        N/A             $146.00                    N/A                 N/A              $146.00
0005002077              0000002329        No                        N/A             $706.00                    N/A                 N/A              $706.00
0005002079              0000002331        No                        N/A             $199.00                    N/A                 N/A              $199.00
0005002080              0000002332        No                        N/A             $320.00                    N/A                 N/A              $320.00
0005002102              0000002354        No                        N/A           $5,127.00                    N/A                 N/A            $5,127.00
0005002103              0000002355        No                  $1,241.00           $1,229.00             $2,561.00            $1,046.00            $6,077.00
0005002108              0000002360        No                        N/A           $2,650.00                    N/A                 N/A            $2,650.00
0005002109              0000002361        No                        N/A             $448.00                    N/A                 N/A              $448.00
0005002116              0000002368        No                        N/A           $2,750.00                    N/A                 N/A            $2,750.00
0005002140              0000002392        No                        N/A             $173.00               $360.00             $147.00               $680.00
0005002141              0000002393        No                        N/A               $47.00               $98.00               $40.00              $185.00
0005002142              0000002394        No                        N/A             $640.00             $1,333.00             $544.00             $2,517.00
0005002159              0000002411        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005002160              0000002412        No                        N/A             $384.00                    N/A                 N/A              $384.00
0005002161              0000002413        No                        N/A           $4,394.00                    N/A                 N/A            $4,394.00
0005002166              0000002418        No                        N/A               $53.00                   N/A                 N/A               $53.00
0005002175              0000002427        No                        N/A             $242.00                    N/A                 N/A              $242.00
0005002178              0000002430        No                        N/A           $3,193.00                    N/A                 N/A            $3,193.00
0005002180              0000002432        No                        N/A               $68.00                   N/A                 N/A               $68.00
0005002181              0000002433        No                        N/A           $3,554.00                    N/A                 N/A            $3,554.00
0005002187              0010031147        No                $121,791.00        $120,649.00            $251,424.00          $102,678.00          $596,542.00
0005002188              0000002440        No                        N/A         $11,854.00                     N/A                 N/A           $11,854.00
0005002192              0007015843        No                        N/A        $160,097.00            $333,630.00          $136,250.00          $629,977.00
0005002193              0007014355        No                        N/A        $229,231.00                     N/A                 N/A          $229,231.00
0005002197              0007015673        No                        N/A             $422.00                    N/A            $360.00               $782.00
0005002199              0000002451        No                    $351.00             $347.00               $724.00             $296.00             $1,718.00
0005002214              0000002466        No                        N/A             $511.00                    N/A                 N/A              $511.00
0005002215              0000002467        No                        N/A             $225.00                    N/A                 N/A              $225.00
0005002219              0000002471        No                        N/A               $22.00                   N/A                 N/A               $22.00
0005002231              0000002483        No                        N/A           $5,546.00                    N/A                 N/A            $5,546.00
0005002232              0000002484        No                        N/A             $261.00                    N/A                 N/A              $261.00
0005002233              0000002485        No                        N/A               $11.00                   N/A                 N/A               $11.00
0005002235              0000002487        No                        N/A               $35.00                   N/A                 N/A               $35.00
0005002236              0007006175        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0005002237              0000002489        No                        N/A           $4,051.00                    N/A                 N/A            $4,051.00
0005002240              0000002492        No                        N/A           $6,876.00                    N/A                 N/A            $6,876.00
0005002242              0000002494        No                        N/A             $183.00                    N/A                 N/A              $183.00
0005002244              0007008216        No                        N/A         $10,021.00                     N/A                 N/A           $10,021.00
0005002284              0085000150        No                      $6.00                $6.00                   N/A                 N/A               $12.00
0005002290              0085000154        No                  $1,388.00           $1,375.00             $2,865.00            $1,170.00            $6,798.00
0005002292              0085000146        No                 $18,108.00         $17,939.00             $37,383.00           $15,267.00           $88,697.00
0005002300              0007015416        No                        N/A               $14.00                   N/A                 N/A               $14.00
0005002300              0007015419        Yes                       N/A                $0.00                   N/A                 N/A                $0.00



                                                                                                                                                  Page 30 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 32 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005002300              0007015430        No                        N/A               $22.00                  N/A                N/A               $22.00
0005002300              0007015432        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002300              0007015433        No                        N/A               $25.00                  N/A                N/A               $25.00
0005002300              0007015440        No                        N/A               $24.00                  N/A                N/A               $24.00
0005002300              0007015442        No                        N/A             $146.00                   N/A                N/A              $146.00
0005002300              0007015444        No                        N/A             $163.00                   N/A                N/A              $163.00
0005002300              0007015445        No                        N/A             $269.00                   N/A                N/A              $269.00
0005002300              0007015447        No                        N/A             $134.00                   N/A                N/A              $134.00
0005002300              0007015464        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002300              0007015466        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002300              0007015467        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002300              0007015468        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002305              0000002557        No                        N/A             $354.00                   N/A                N/A              $354.00
0005002312              0000002564        No                        N/A             $321.00                   N/A                N/A              $321.00
0005002313              0010002382        No                        N/A           $1,308.00             $2,726.00          $1,113.00            $5,147.00
0005002315              0000002567        No                        N/A           $5,696.00                   N/A                N/A            $5,696.00
0005002318              0000002570        No                        N/A             $152.00               $318.00            $130.00              $600.00
0005002412              0000002664        No                        N/A               $25.00               $52.00             $21.00               $98.00
0005002414              0007014362        No                        N/A           $3,101.00                   N/A                N/A            $3,101.00
0005002415              0007004622        No                        N/A         $21,752.00                    N/A                N/A           $21,752.00
0005002421              0000002673        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002422              0000002674        No                        N/A           $3,746.00             $7,805.00          $3,188.00           $14,739.00
0005002423              0000002675        No                  $6,748.00           $6,685.00            $13,931.00          $5,689.00           $33,053.00
0005002424              0000002676        No                        N/A               $11.00                  N/A                N/A               $11.00
0005002425              0000002677        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002426              0000002678        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002427              0000002679        No                        N/A             $405.00                   N/A                N/A              $405.00
0005002432              0000002684        No                        N/A           $2,081.00             $4,337.00          $1,771.00            $8,189.00
0005002505              0000002757        No                        N/A               $95.00                  N/A             $81.00              $176.00
0005002515              0000002767        No                        N/A             $225.00                   N/A                N/A              $225.00
0005002516              0000002768        No                        N/A             $225.00                   N/A                N/A              $225.00
0005002520              0000002772        No                        N/A             $563.00             $1,174.00            $479.00            $2,216.00
0005002522              0000002774        No                        N/A           $4,849.00                   N/A                N/A            $4,849.00
0005002528              0000002780        No                        N/A           $1,535.00                   N/A                N/A            $1,535.00
0005002529              0000002781        No                        N/A           $5,600.00                   N/A                N/A            $5,600.00
0005002530              0000002782        No                        N/A             $176.00                   N/A                N/A              $176.00
0005002531              0007014627        No                        N/A           $4,327.00                   N/A                N/A            $4,327.00
0005002531              0007014628        No                        N/A         $15,203.00                    N/A                N/A           $15,203.00
0005002531              0007014629        No                        N/A             $283.00                   N/A                N/A              $283.00
0005002531              0007014630        No                        N/A           $3,964.00                   N/A                N/A            $3,964.00
0005002532              0000002784        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002535              0000002787        No                        N/A             $748.00                   N/A                N/A              $748.00
0005002537              0000002789        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002538              0000002790        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002539              0000002791        No                        N/A               $95.00                  N/A                N/A               $95.00
0005002540              0000002792        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002543              0000002795        No                    $970.00                  N/A                  N/A                N/A              $970.00
0005002543              0085000631        No                     $74.00                  N/A                  N/A                N/A               $74.00
0005002543              0085000632        No                     $84.00                  N/A                  N/A                N/A               $84.00
0005002543              0085000643        No                    $100.00                  N/A                  N/A                N/A              $100.00
0005002544              0007016608        No                  $2,259.00           $2,237.00                   N/A                N/A            $4,496.00
0005002545              0007004690        No                  $2,497.00           $2,474.00                   N/A                N/A            $4,971.00
0005002549              0000002801        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002550              0000002802        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002551              0000002803        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0005002553              0000002805        No                        N/A             $513.00                   N/A                N/A              $513.00
0005002554              0000002806        No                        N/A           $1,211.00                   N/A                N/A            $1,211.00
0005002741              0000002993        No                        N/A           $1,054.00                   N/A                N/A            $1,054.00
0005002744              0000002996        No                        N/A             $626.00                   N/A                N/A              $626.00
0005002746              0000002998        No                        N/A             $237.00                   N/A                N/A              $237.00
0005002747              0000002999        No                        N/A             $437.00                   N/A                N/A              $437.00
0005002756              0000003008        No                        N/A             $185.00                   N/A                N/A              $185.00
0005002757              0000003009        No                        N/A               $57.00                  N/A                N/A               $57.00
0005002758              0000003010        No                        N/A             $191.00                   N/A                N/A              $191.00
0005002759              0000003011        No                        N/A             $184.00                   N/A                N/A              $184.00
0005002769              0000003021        No                        N/A             $741.00                   N/A                N/A              $741.00



                                                                                                                                                Page 31 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 33 of 110


                                                                 Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)     Claim number(s)           De minimis                                                                                  Total Pro Rata Claim
                                                                   (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005002770                0000003022                No                        N/A         $12,882.00                     N/A                N/A           $12,882.00
0005002772                0000003024                No                        N/A               $15.00                   N/A                N/A               $15.00
0005002777                0000003029                No                        N/A           $2,571.00             $5,357.00           $2,188.00           $10,116.00
0005002783                0000003035                No                        N/A             $293.00                    N/A                N/A              $293.00
0005002785                0000003037                No                        N/A               $70.00                   N/A                N/A               $70.00
0005002786                0000003038                No                        N/A             $136.00                    N/A                N/A              $136.00
0005002788                0010049987                No                     $35.00                  N/A                   N/A                N/A               $35.00
0005002788                0010050001                Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005002788                0010050003                No                    $662.00                  N/A                   N/A                N/A              $662.00
0005002788                0010050004                No                     $38.00                  N/A                   N/A                N/A               $38.00
0005002788                0010050005                No                  $1,561.00                  N/A                   N/A                N/A            $1,561.00
0005002788                0010050015                No                     $88.00                  N/A                   N/A                N/A               $88.00
0005002788                0010050020                No                  $9,775.00                  N/A                   N/A                N/A            $9,775.00
0005002788                0010050025                No                    $214.00                  N/A                   N/A                N/A              $214.00
0005002788                0010050044                No                  $1,771.00                  N/A                   N/A                N/A            $1,771.00
0005002788                0010050051                No                     $31.00                  N/A                   N/A                N/A               $31.00
0005002790                0000003042                No                    $754.00             $747.00             $1,557.00             $636.00            $3,694.00
0005002811                0000003063                No                 $23,910.00         $23,686.00             $49,359.00          $20,158.00          $117,113.00
0005002816                0000003068                No                     $71.00               $70.00              $147.00              $60.00              $348.00
0005002836                0000003088                No                  $1,559.00           $1,545.00                    N/A                N/A            $3,104.00
0005002840                0000003092                No                 $35,460.00         $35,128.00             $73,204.00          $29,895.00          $173,687.00
0005002864                0000003116                No                     $17.00               $16.00                   N/A                N/A               $33.00
0005002874                0000003126                No                    $136.00             $135.00                    N/A                N/A              $271.00
0005002878                0000003130                No                        N/A         $12,336.00                     N/A                N/A           $12,336.00
0005002884                0000003136                No                    $819.00             $811.00             $1,691.00             $691.00            $4,012.00
0005002885                0000003137                No                        N/A           $3,715.00             $7,743.00           $3,162.00           $14,620.00
0005002896                0000003148                No                        N/A                  N/A              $121.00              $50.00              $171.00
0005002904                0000003159                No                    $130.00             $129.00               $269.00             $110.00              $638.00
0005002907                0000003162                No                        N/A                  N/A              $317.00             $130.00              $447.00
0005002916                0000003172                No                        N/A                  N/A              $370.00             $151.00              $521.00
0005002918                0000003174                No                  $2,557.00           $2,533.00             $5,278.00           $2,156.00           $12,524.00
0005002920                0000003176                No                        N/A                  N/A              $299.00             $122.00              $421.00
0005002921                0000003177                No                        N/A                  N/A              $732.00             $299.00            $1,031.00
0005002928                0000003184                No                     $66.00               $65.00              $136.00              $56.00              $323.00
0005002952                0000003205                No                        N/A                  N/A               $23.00               $9.00               $32.00
0005002953                0000003206                No                        N/A                  N/A              $217.00              $89.00              $306.00
0005002959                0000003212                No                      $4.00                  N/A                 $8.00              $3.00               $15.00
0005002962                0000003215                No                        N/A                  N/A              $208.00              $85.00              $293.00
0005002968                0000003221                No                        N/A                  N/A              $171.00              $70.00              $241.00
0005002969                0000003222                No                        N/A                  N/A              $299.00             $122.00              $421.00
0005002980; 0070000478    0000003233; 0070000391    No                     $18.00                  N/A               $37.00              $15.00               $70.00
0005002987                0000003240                No                        N/A                  N/A              $129.00              $52.00              $181.00
0005002994                0000003247                No                        N/A                  N/A              $286.00             $117.00              $403.00
0005003013                0000003267                No                        N/A                  N/A              $725.00             $296.00            $1,021.00
0005003018                0000003272                No                        N/A                  N/A              $492.00             $201.00              $693.00
0005003023                0000003277                No                        N/A                  N/A              $293.00             $120.00              $413.00
0005003028                0000003282                No                  $2,291.00           $2,269.00             $4,729.00           $1,931.00           $11,220.00
0005003033                0000003287                No                        N/A                  N/A            $3,258.00           $1,330.00            $4,588.00
0005003034                0000003288                No                        N/A                  N/A            $5,603.00           $2,288.00            $7,891.00
0005003035                0000003289                Yes                       N/A                  N/A                 $0.00              $0.00                $0.00
0005003039; 0070000009;   0000003293; 0070000009;
                                                    No                      $4.00               $7.00                $15.00               $6.00              $32.00
0070000616                0070000526
0005003046                0000003300                No                        N/A                 N/A                 $8.00               $3.00              $11.00
0005003055                0000003309                No                        N/A                 N/A                $32.00              $13.00              $45.00
0005003060                0000003314                No                        N/A                 N/A              $339.00             $138.00             $477.00
0005003063                0000003317                No                        N/A                 N/A                   N/A           $3,207.00           $3,207.00
0005003065                0000003319                No                        N/A                 N/A            $15,627.00           $6,382.00          $22,009.00
0005003067                0000003321                No                        N/A                 N/A                $45.00              $18.00              $63.00
0005003068                0000003322                No                        N/A                 N/A                $35.00              $14.00              $49.00
0005003076                0000003330                No                     $44.00              $44.00                $92.00              $37.00            $217.00
0005003077                0000003331                No                        N/A              $44.00                   N/A                 N/A              $44.00
0005003081                0000003335                No                        N/A                 N/A              $185.00               $75.00            $260.00
0005003084                0000003338                No                        N/A                 N/A             $5,771.00           $2,357.00           $8,128.00
0005003085                0000003339                No                        N/A                 N/A             $1,598.00            $653.00            $2,251.00
0005003098                0007014368                No                  $2,484.00           $2,460.00             $5,127.00           $2,094.00          $12,165.00
0005003099                0000003354                Yes                       N/A                 N/A                 $0.00               $0.00               $0.00



                                                                                                                                                           Page 32 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 34 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003100               0000003355               No                        N/A                  N/A            $1,086.00             $443.00            $1,529.00
0005003102               0000003357               No                        N/A                  N/A           $13,095.00           $5,348.00           $18,443.00
0005003103               0000003358               No                        N/A           $6,284.00                    N/A                N/A            $6,284.00
0005003105; 0070000593   0000003360; 0070000504   No                        N/A               $10.00               $20.00               $8.00               $38.00
0005003108               0000003363               Yes                       N/A                  N/A                 $0.00              $0.00                $0.00
0005003127               0000003382               No                        N/A                  N/A               $40.00              $16.00               $56.00
0005003143               0000003398               No                        N/A                  N/A                   N/A          $1,106.00            $1,106.00
0005003145               0000003400               No                        N/A                  N/A               $22.00               $9.00               $31.00
0005003146               0000003401               No                        N/A                  N/A               $22.00               $9.00               $31.00
0005003147               0000003402               No                        N/A                  N/A               $31.00              $13.00               $44.00
0005003148               0000003403               No                        N/A                  N/A               $22.00               $9.00               $31.00
0005003150               0000003405               No                        N/A               $35.00               $73.00              $30.00              $138.00
0005003151               0000003406               No                        N/A                  N/A            $2,188.00             $893.00            $3,081.00
0005003162               0000003417               No                        N/A                  N/A               $29.00              $12.00               $41.00
0005003177               0000003432               No                        N/A             $584.00                    N/A                N/A              $584.00
0005003178               0000003433               No                    $589.00             $584.00                    N/A                N/A            $1,173.00
0005003181               0000003436               No                    $261.00             $258.00               $538.00             $220.00            $1,277.00
0005003184               0000003439               No                        N/A         $52,443.00                     N/A                N/A           $52,443.00
0005003189               0000003444               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003241               0000003496               No                        N/A                  N/A               $84.00              $34.00              $118.00
0005003244               0000003499               No                        N/A                  N/A              $475.00             $194.00              $669.00
0005003246               0000003501               No                        N/A                  N/A              $473.00             $193.00              $666.00
0005003247               0000003502               No                        N/A                  N/A              $207.00              $84.00              $291.00
0005003248               0000003503               No                        N/A                  N/A            $2,163.00             $883.00            $3,046.00
0005003251               0007012754               No                        N/A                  N/A                   N/A          $6,473.00            $6,473.00
0005003252               0000003507               No                  $2,738.00           $2,713.00             $5,653.00           $2,309.00           $13,413.00
0005003253               0000003508               No                  $1,855.00           $1,837.00             $3,829.00           $1,564.00            $9,085.00
0005003254               0000003509               No                        N/A                  N/A               $47.00              $19.00               $66.00
0005003255               0000003510               No                        N/A                  N/A            $6,695.00           $2,734.00            $9,429.00
0005003257               0000003512               No                        N/A                  N/A            $1,128.00             $460.00            $1,588.00
0005003258               0000003513               No                    $958.00                  N/A            $1,978.00             $808.00            $3,744.00
0005003259               0000003514               No                        N/A                  N/A              $504.00             $206.00              $710.00
0005003283               0000003538               No                        N/A                  N/A              $618.00             $252.00              $870.00
0005003284               0000003539               No                        N/A                  N/A              $296.00             $121.00              $417.00
0005003285               0000003540               No                        N/A                  N/A           $23,528.00           $9,609.00           $33,137.00
0005003287               0000003542               No                        N/A                  N/A            $2,058.00             $840.00            $2,898.00
0005003288               0000003543               No                        N/A                  N/A           $81,441.00          $33,259.00          $114,700.00
0005003289               0000003544               No                        N/A                  N/A               $37.00              $15.00               $52.00
0005003290               0000003545               No                        N/A                  N/A              $359.00             $147.00              $506.00
0005003297               0000003552               No                        N/A                  N/A              $730.00             $298.00            $1,028.00
0005003300               0000003555               No                        N/A                  N/A              $724.00             $296.00            $1,020.00
0005003306               0000003561               No                        N/A                  N/A            $3,599.00           $1,470.00            $5,069.00
0005003308               0000003563               No                        N/A                  N/A               $12.00               $5.00               $17.00
0005003310               0007014631               No                        N/A                  N/A              $547.00             $223.00              $770.00
0005003312               0000003567               No                        N/A                  N/A              $339.00             $138.00              $477.00
0005003314               0000003569               No                  $1,219.00                  N/A            $2,517.00           $1,028.00            $4,764.00
0005003315               0000003570               No                        N/A                  N/A            $4,458.00           $1,821.00            $6,279.00
0005003316               0000003571               No                        N/A                  N/A               $29.00              $12.00               $41.00
0005003317               0007013411               No                        N/A                  N/A              $171.00              $70.00              $241.00
0005003318               0000003573               No                        N/A                  N/A              $902.00             $368.00            $1,270.00
0005003320               0007010172               No                        N/A                  N/A                   N/A          $1,624.00            $1,624.00
0005003320               0007010173               No                        N/A                  N/A                   N/A            $153.00              $153.00
0005003320               0007011333               No                        N/A                  N/A                   N/A            $567.00              $567.00
0005003320               0007011334               No                        N/A                  N/A                   N/A          $3,654.00            $3,654.00
0005003320               0007011335               No                        N/A                  N/A                   N/A            $143.00              $143.00
0005003321               0000003576               No                        N/A                  N/A              $261.00             $106.00              $367.00
0005003322               0000003577               No                        N/A                  N/A            $1,183.00             $483.00            $1,666.00
0005003323               0000003578               No                        N/A                  N/A              $152.00              $62.00              $214.00
0005003338               0000003593               No                        N/A                  N/A              $544.00             $222.00              $766.00
0005003339               0000003594               No                        N/A                  N/A            $3,678.00           $1,502.00            $5,180.00
0005003340               0000003595               No                        N/A                  N/A            $1,376.00             $562.00            $1,938.00
0005003345               0000003600               No                        N/A                  N/A            $4,082.00           $1,667.00            $5,749.00
0005003355               0000003610               No                        N/A                  N/A              $172.00                 N/A              $172.00
0005003356               0000003611               Yes                       N/A                  N/A                 $0.00              $0.00                $0.00
0005003357               0007015836               No                        N/A                  N/A           $13,147.00           $5,369.00           $18,516.00
0005003360               0000003615               No                        N/A                  N/A                   N/A          $2,176.00            $2,176.00



                                                                                                                                                         Page 33 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 35 of 110


                                                                 Pro Rata Claim     Pro Rata Claim       Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)     Claim number(s)           De minimis                                                                                Total Pro Rata Claim
                                                                   (Barclays)            (Citi)         (Deutsche Bank)          (HSBC)
0005003369                0000003624                No                  $1,339.00           $1,327.00            $2,765.00          $1,129.00            $6,560.00
0005003371                0085000033                No                        N/A                 N/A            $7,344.00          $2,999.00           $10,343.00
0005003381                0000003636                No                        N/A                 N/A              $911.00            $372.00            $1,283.00
0005003386                0000003641                No                        N/A                 N/A            $1,446.00            $591.00            $2,037.00
0005003388                0000003643                No                        N/A                 N/A            $4,804.00          $1,962.00            $6,766.00
0005003390                0000003645                No                        N/A                 N/A               $82.00             $34.00              $116.00
0005003391; 0465387845;   0000003646; 0010045407;
                                                    No                  $4,833.00          $4,788.00             $9,978.00          $4,075.00          $23,674.00
0465422362; 0465428241    0010045409; 0010045411
0005003405                0000003660                No                        N/A                N/A                   N/A         $20,151.00          $20,151.00
0005003406                0010029773                No                        N/A                N/A                   N/A         $18,289.00          $18,289.00
0005003406                0010029774                No                        N/A                N/A                   N/A         $55,448.00          $55,448.00
0005003406                0010029775                No                        N/A                N/A                   N/A           $299.00             $299.00
0005003406                0010029776                No                        N/A                N/A                   N/A           $118.00             $118.00
0005003406                0010029777                Yes                       N/A                N/A                   N/A              $0.00               $0.00
0005003406                0010031205                No                        N/A                N/A                   N/A          $5,709.00           $5,709.00
0005003406                0010031206                No                        N/A                N/A                   N/A           $873.00             $873.00
0005003406                0010031207                Yes                       N/A                N/A                   N/A              $0.00               $0.00
0005003406                0010031208                Yes                       N/A                N/A                   N/A              $0.00               $0.00
0005003407                0000003662                No                        N/A                N/A             $1,276.00           $521.00            $1,797.00
0005003408                0000003663                No                        N/A                N/A                $33.00             $14.00              $47.00
0005003409                0000003664                No                        N/A                N/A                $80.00             $33.00            $113.00
0005003428                0000003683                No                        N/A                N/A              $930.00            $380.00            $1,310.00
0005003429                0000003684                No                        N/A                N/A              $296.00            $121.00             $417.00
0005003437                0007020385                No                        N/A                N/A            $47,993.00         $19,600.00          $67,593.00
0005003438                0007010174                No                        N/A                N/A            $32,965.00         $13,462.00          $46,427.00
0005003439                0000003694                No                     $30.00                N/A                $63.00             $26.00            $119.00
0005003514                0000003769                No                        N/A                N/A              $863.00            $352.00            $1,215.00
0005003517                0000003772                No                        N/A                N/A                   N/A             $19.00              $19.00
0005003557                0000003812                No                        N/A                N/A            $90,074.00         $36,785.00        $126,859.00
0005003568                0000003823                No              $1,073,113.00      $1,063,052.00         $2,215,325.00        $904,706.00       $5,256,196.00
0005003569                0010045414                No                  $6,595.00          $6,534.00            $13,616.00          $5,560.00          $32,305.00
0005003570                0007008922                No                        N/A                N/A          $446,022.00         $182,149.00        $628,171.00
0005003571                0007010785                No                        N/A                N/A             $5,781.00          $2,361.00           $8,142.00
0005003573                0000003828                No                 $83,468.00                N/A          $172,311.00          $70,369.00        $326,148.00
0005003575                0000003830                No                        N/A                N/A                   N/A             $15.00              $15.00
0005003576                0000003831                No                        N/A                N/A                   N/A          $1,648.00           $1,648.00
0005003577                0000003832                No                        N/A                N/A                   N/A             $12.00              $12.00
0005003581                0000003836                No                        N/A                N/A            $10,659.00          $4,353.00          $15,012.00
0005003583                0000003838                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003585                0000003840                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003586                0000003841                No                     $30.00                N/A                $62.00             $25.00            $117.00
0005003587                0000003842                No                        N/A                N/A              $430.00            $176.00             $606.00
0005003588                0000003843                No                        N/A                N/A              $554.00            $226.00             $780.00
0005003589                0000003844                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003593                0000003848                Yes                     $0.00              $0.00                 $0.00              $0.00               $0.00
0005003601                0000003856                No                        N/A                N/A             $1,559.00           $637.00            $2,196.00
0005003606                0000003861                No                        N/A                N/A                $19.00              $8.00              $27.00
0005003617                0000003872                No                        N/A                N/A             $2,480.00          $1,013.00           $3,493.00
0005003618                0007014000                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003618                0007014001                No                        N/A                N/A                $20.00              $8.00              $28.00
0005003618                0007014002                No                        N/A                N/A             $1,764.00           $721.00            $2,485.00
0005003618                0007014003                No                        N/A                N/A              $126.00              $51.00            $177.00
0005003620                0000003875                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003621                0000003876                Yes                       N/A                N/A                 $0.00              $0.00               $0.00
0005003623                0000003878                No                        N/A                N/A            $11,871.00          $4,848.00          $16,719.00
0005003624                0000003879                No                        N/A                N/A                   N/A          $3,279.00           $3,279.00
0005003627                0000003882                No                        N/A                N/A              $398.00            $163.00             $561.00
0005003632                0000003887                No                        N/A                N/A             $1,420.00           $580.00            $2,000.00
0005003636                0000003891                No                        N/A                N/A             $1,031.00           $421.00            $1,452.00
0005003637                0000003892                No                        N/A                N/A             $1,821.00           $744.00            $2,565.00
0005003643                0000003898                No                        N/A                N/A             $2,319.00           $947.00            $3,266.00
0005003647                0000003902                No                  $1,384.00                N/A             $2,857.00          $1,167.00           $5,408.00
0005003648                0000003903                No                        N/A                N/A             $2,090.00           $853.00            $2,943.00
0005003649                0000003904                No                        N/A                N/A                $61.00             $25.00              $86.00
0005003653                0007010631                No                  $3,872.00          $3,836.00             $7,994.00          $3,264.00          $18,966.00
0005003658                0000003913                No                        N/A                N/A              $306.00            $125.00             $431.00



                                                                                                                                                         Page 34 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 36 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003659              0000003914        No                        N/A                  N/A            $3,784.00           $1,545.00            $5,329.00
0005003660              0000003915        No                        N/A                  N/A              $501.00             $205.00              $706.00
0005003665              0000003920        No                        N/A                  N/A              $409.00             $167.00              $576.00
0005003669              0000003924        No                    $116.00                  N/A                   N/A                N/A              $116.00
0005003678              0000003933        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003679              0000003934        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003680              0000003935        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003681              0000003936        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003682              0000003937        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003683              0000003938        No                        N/A                  N/A            $1,680.00             $686.00            $2,366.00
0005003689              0007013463        No                  $5,718.00           $5,664.00            $11,803.00           $4,820.00           $28,005.00
0005003690              0000003945        No                        N/A                  N/A            $1,850.00             $756.00            $2,606.00
0005003696              0000003951        No                    $218.00                  N/A                   N/A                N/A              $218.00
0005003714              0010031723        No                  $1,132.00           $1,122.00             $2,338.00             $955.00            $5,547.00
0005003714              0010031724        No                  $2,462.00           $2,438.00             $5,082.00           $2,075.00           $12,057.00
0005003714              0010031725        No                     $35.00               $35.00               $73.00              $30.00              $173.00
0005003714              0010031726        No                  $2,051.00           $2,032.00             $4,234.00           $1,729.00           $10,046.00
0005003714              0010031727        No                     $60.00               $60.00              $125.00              $51.00              $296.00
0005003714              0010031729        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003719              0007001581        No                     $51.00               $50.00              $104.00              $43.00              $248.00
0005003720              0007001580        No                  $2,010.00           $1,991.00             $4,149.00           $1,694.00            $9,844.00
0005003723              0010029999        No                  $1,003.00                  N/A                   N/A                N/A            $1,003.00
0005003723              0010030177        No                     $53.00                  N/A                   N/A                N/A               $53.00
0005003723              0010031210        No                    $196.00                  N/A                   N/A                N/A              $196.00
0005003723              0010031211        No                     $15.00                  N/A                   N/A                N/A               $15.00
0005003723              0010031226        No                     $77.00                  N/A                   N/A                N/A               $77.00
0005003723              0010031228        No                     $20.00                  N/A                   N/A                N/A               $20.00
0005003723              0010031229        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003723              0010031230        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003723              0010031256        No                    $652.00                  N/A                   N/A                N/A              $652.00
0005003725              0085000027        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019169        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019170        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019171        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019172        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019173        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019174        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019175        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019176        No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005003728              0010019177        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019178        No                     $52.00               $52.00              $108.00              $44.00              $256.00
0005003728              0010019179        No                     $43.00               $43.00               $90.00              $37.00              $213.00
0005003728              0010019180        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019181        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019182        No                    $122.00             $121.00               $251.00             $103.00              $597.00
0005003728              0010019183        No                     $25.00               $25.00               $51.00              $21.00              $122.00
0005003728              0010019184        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019185        No                    $157.00             $156.00               $325.00             $133.00              $771.00
0005003728              0010019186        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019187        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005003728              0010019188        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005003728              0010019189        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003728              0010019190        No                     $16.00               $16.00               $33.00              $13.00               $78.00
0005003728              0010019191        No                     $66.00               $66.00              $137.00              $56.00              $325.00
0005003728              0010019192        No                     $39.00               $38.00               $80.00              $33.00              $190.00
0005003728              0010019193        No                      $9.00                $9.00               $20.00               $8.00               $46.00
0005003728              0010019194        No                    $152.00             $150.00               $313.00             $128.00              $743.00
0005003728              0010019195        No                     $82.00               $81.00              $169.00              $69.00              $401.00
0005003728              0010019196        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005003728              0010019197        No                    $226.00             $224.00               $466.00             $190.00            $1,106.00
0005003728              0010019198        No                    $188.00             $186.00               $389.00             $159.00              $922.00
0005003728              0010019199        No                     $71.00               $70.00              $147.00              $60.00              $348.00
0005003728              0010019200        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019201        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005003728              0010019202        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005003728              0010019203        No                      $7.00                $7.00               $14.00               $6.00               $34.00



                                                                                                                                                 Page 35 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 37 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003728              0010019204        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003728              0010019205        No                     $13.00               $13.00               $27.00              $11.00               $64.00
0005003728              0010019206        No                     $54.00               $54.00              $112.00              $46.00              $266.00
0005003728              0010019207        No                     $34.00               $34.00               $71.00              $29.00              $168.00
0005003728              0010019208        No                     $26.00               $25.00               $53.00              $22.00              $126.00
0005003728              0010019209        No                     $10.00               $10.00               $21.00               $8.00               $49.00
0005003728              0010019210        No                     $40.00               $40.00               $82.00              $34.00              $196.00
0005003728              0010019211        No                     $26.00               $26.00               $55.00              $22.00              $129.00
0005003728              0010019212        No                    $118.00             $117.00               $244.00             $100.00              $579.00
0005003728              0010019213        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005003728              0010019214        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005003728              0010019215        No                     $73.00               $72.00              $150.00              $61.00              $356.00
0005003728              0010019216        No                     $52.00               $51.00              $107.00              $44.00              $254.00
0005003728              0010019217        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005003728              0010019218        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019219        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019220        No                     $37.00               $37.00               $77.00              $32.00              $183.00
0005003728              0010019221        No                     $12.00               $12.00               $26.00              $10.00               $60.00
0005003728              0010019222        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0005003728              0010019223        No                     $75.00               $74.00              $155.00              $63.00              $367.00
0005003728              0010019224        No                    $124.00             $122.00               $255.00             $104.00              $605.00
0005003728              0010019225        No                     $76.00               $76.00              $157.00              $64.00              $373.00
0005003728              0010019226        No                     $15.00               $15.00               $31.00              $13.00               $74.00
0005003728              0010019227        No                    $357.00             $354.00               $737.00             $301.00            $1,749.00
0005003728              0010019228        No                    $202.00             $200.00               $416.00             $170.00              $988.00
0005003728              0010019229        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003728              0010019230        No                    $250.00             $247.00               $515.00             $210.00            $1,222.00
0005003728              0010019231        No                     $91.00               $90.00              $188.00              $77.00              $446.00
0005003728              0010019232        No                    $491.00             $486.00             $1,013.00             $414.00            $2,404.00
0005003728              0010019233        No                    $165.00             $163.00               $340.00             $139.00              $807.00
0005003728              0010019234        No                    $158.00             $156.00               $326.00             $133.00              $773.00
0005003728              0010019235        No                    $113.00             $112.00               $233.00              $95.00              $553.00
0005003728              0010019236        No                     $29.00               $28.00               $59.00              $24.00              $140.00
0005003728              0010019237        No                     $96.00               $95.00              $198.00              $81.00              $470.00
0005003728              0010019238        No                    $113.00             $112.00               $234.00              $95.00              $554.00
0005003728              0010019239        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005003728              0010019240        No                     $52.00               $51.00              $107.00              $44.00              $254.00
0005003728              0010019241        No                    $183.00             $181.00               $377.00             $154.00              $895.00
0005003728              0010019242        No                    $111.00             $110.00               $229.00              $93.00              $543.00
0005003728              0010019243        No                    $435.00             $431.00               $898.00             $367.00            $2,131.00
0005003728              0010019244        No                    $362.00             $359.00               $748.00             $306.00            $1,775.00
0005003728              0010019245        No                    $153.00             $151.00               $315.00             $129.00              $748.00
0005003728              0010019246        No                    $352.00             $348.00               $726.00             $296.00            $1,722.00
0005003728              0010019247        No                    $189.00             $188.00               $391.00             $160.00              $928.00
0005003728              0010019248        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005003728              0010019249        No                     $34.00               $33.00               $69.00              $28.00              $164.00
0005003728              0010019250        No                    $126.00             $125.00               $259.00             $106.00              $616.00
0005003728              0010019251        No                    $233.00             $231.00               $481.00             $196.00            $1,141.00
0005003728              0010019252        No                    $242.00             $240.00               $500.00             $204.00            $1,186.00
0005003728              0010019253        No                    $207.00             $205.00               $427.00             $174.00            $1,013.00
0005003728              0010019254        No                    $204.00             $202.00               $422.00             $172.00            $1,000.00
0005003728              0010019255        No                    $102.00             $101.00               $211.00              $86.00              $500.00
0005003728              0010019256        No                     $11.00               $11.00               $23.00              $10.00               $55.00
0005003728              0010019257        No                    $157.00             $156.00               $325.00             $133.00              $771.00
0005003728              0010019258        No                    $594.00             $589.00             $1,227.00             $501.00            $2,911.00
0005003728              0010019259        No                    $506.00             $501.00             $1,045.00             $427.00            $2,479.00
0005003728              0010019260        No                    $414.00             $410.00               $855.00             $349.00            $2,028.00
0005003728              0010019261        No                    $242.00             $239.00               $499.00             $204.00            $1,184.00
0005003728              0010019262        No                    $188.00             $186.00               $388.00             $158.00              $920.00
0005003728              0010019263        No                    $395.00             $391.00               $815.00             $333.00            $1,934.00
0005003728              0010019264        No                    $370.00             $367.00               $764.00             $312.00            $1,813.00
0005003728              0010019265        No                    $845.00             $837.00             $1,744.00             $712.00            $4,138.00
0005003728              0010019266        No                    $648.00             $642.00             $1,339.00             $547.00            $3,176.00
0005003728              0010019267        No                    $304.00             $301.00               $627.00             $256.00            $1,488.00
0005003728              0010019268        No                    $352.00             $349.00               $727.00             $297.00            $1,725.00
0005003728              0010019269        No                    $130.00             $128.00               $268.00             $109.00              $635.00



                                                                                                                                                 Page 36 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 38 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003728              0010019270        No                     $61.00               $60.00              $125.00             $51.00              $297.00
0005003728              0010019271        No                    $130.00             $129.00               $268.00            $110.00              $637.00
0005003728              0010019272        No                    $311.00             $309.00               $643.00            $263.00            $1,526.00
0005003728              0010019273        No                    $545.00             $540.00             $1,126.00            $460.00            $2,671.00
0005003728              0010019274        No                    $455.00             $450.00               $938.00            $383.00            $2,226.00
0005003728              0010019275        No                    $164.00             $162.00               $338.00            $138.00              $802.00
0005003728              0010019276        No                    $161.00             $159.00               $332.00            $136.00              $788.00
0005003728              0010019277        No                    $173.00             $172.00               $358.00            $146.00              $849.00
0005003728              0010019278        No                    $728.00             $721.00             $1,502.00            $614.00            $3,565.00
0005003728              0010019279        No                    $486.00             $481.00             $1,002.00            $409.00            $2,378.00
0005003728              0010019280        No                  $1,078.00           $1,068.00             $2,226.00            $909.00            $5,281.00
0005003728              0010019281        No                    $882.00             $874.00             $1,821.00            $744.00            $4,321.00
0005003728              0010019282        No                    $381.00             $378.00               $787.00            $321.00            $1,867.00
0005003728              0010019283        No                    $334.00             $330.00               $689.00            $281.00            $1,634.00
0005003728              0010019284        No                    $783.00             $775.00             $1,616.00            $660.00            $3,834.00
0005003728              0010019285        No                     $79.00               $79.00              $164.00             $67.00              $389.00
0005003728              0010019286        No                    $164.00             $163.00               $339.00            $139.00              $805.00
0005003728              0010019287        No                    $682.00             $676.00             $1,408.00            $575.00            $3,341.00
0005003728              0010019288        No                    $460.00             $455.00               $949.00            $387.00            $2,251.00
0005003728              0010019289        No                    $339.00             $336.00               $700.00            $286.00            $1,661.00
0005003728              0010019290        No                    $315.00             $312.00               $650.00            $266.00            $1,543.00
0005003728              0010019291        No                    $275.00             $273.00               $568.00            $232.00            $1,348.00
0005003728              0010019292        No                    $203.00             $202.00               $420.00            $172.00              $997.00
0005003728              0010019293        No                    $432.00             $428.00               $891.00            $364.00            $2,115.00
0005003728              0010019294        No                    $955.00             $946.00             $1,971.00            $805.00            $4,677.00
0005003728              0010019295        No                    $481.00             $476.00               $992.00            $405.00            $2,354.00
0005003728              0010019296        No                    $381.00             $377.00               $787.00            $321.00            $1,866.00
0005003728              0010019297        No                    $221.00             $219.00               $457.00            $187.00            $1,084.00
0005003728              0010019298        No                    $156.00             $154.00               $321.00            $131.00              $762.00
0005003728              0010019299        No                    $634.00             $628.00             $1,309.00            $535.00            $3,106.00
0005003728              0010019300        No                    $567.00             $561.00             $1,170.00            $478.00            $2,776.00
0005003728              0010019301        No                    $569.00             $563.00             $1,174.00            $479.00            $2,785.00
0005003728              0010019302        No                    $406.00             $402.00               $839.00            $342.00            $1,989.00
0005003728              0010019303        No                    $328.00             $325.00               $678.00            $277.00            $1,608.00
0005003728              0010019304        No                    $291.00             $288.00               $600.00            $245.00            $1,424.00
0005003728              0010019305        No                    $232.00             $230.00               $479.00            $196.00            $1,137.00
0005003728              0010019306        No                     $91.00               $90.00              $188.00             $77.00              $446.00
0005003728              0010019307        No                    $324.00             $321.00               $668.00            $273.00            $1,586.00
0005003728              0010019308        No                    $399.00             $396.00               $825.00            $337.00            $1,957.00
0005003728              0010019309        No                    $430.00             $426.00               $888.00            $363.00            $2,107.00
0005003728              0010019310        No                    $323.00             $320.00               $666.00            $272.00            $1,581.00
0005003728              0010019311        No                    $981.00             $972.00             $2,025.00            $827.00            $4,805.00
0005003728              0010019312        No                    $763.00             $756.00             $1,575.00            $643.00            $3,737.00
0005003728              0010019313        No                    $654.00             $648.00             $1,350.00            $551.00            $3,203.00
0005003728              0010019314        No                    $167.00             $165.00               $345.00            $141.00              $818.00
0005003728              0010019315        No                    $323.00             $320.00               $666.00            $272.00            $1,581.00
0005003728              0010019316        No                    $202.00             $200.00               $416.00            $170.00              $988.00
0005003728              0010019317        No                    $937.00             $928.00             $1,933.00            $790.00            $4,588.00
0005003728              0010019318        No                  $1,039.00           $1,030.00             $2,146.00            $876.00            $5,091.00
0005003728              0010019319        No                    $545.00             $540.00             $1,125.00            $459.00            $2,669.00
0005003728              0010019320        No                    $255.00             $252.00               $525.00            $215.00            $1,247.00
0005003728              0010019321        No                    $239.00             $237.00               $494.00            $202.00            $1,172.00
0005003728              0010019322        No                    $179.00             $178.00               $371.00            $151.00              $879.00
0005003728              0010019323        No                    $498.00             $493.00             $1,028.00            $420.00            $2,439.00
0005003728              0010019324        No                    $723.00             $716.00             $1,493.00            $610.00            $3,542.00
0005003728              0010019325        No                    $703.00             $697.00             $1,451.00            $593.00            $3,444.00
0005003728              0010019326        No                    $649.00             $643.00             $1,340.00            $547.00            $3,179.00
0005003728              0010019327        No                    $980.00             $971.00             $2,023.00            $826.00            $4,800.00
0005003728              0010019328        No                    $225.00             $223.00               $464.00            $190.00            $1,102.00
0005003728              0010019329        No                     $83.00               $83.00              $172.00             $70.00              $408.00
0005003728              0010019330        No                    $161.00             $159.00               $332.00            $135.00              $787.00
0005003728              0010019331        No                    $781.00             $773.00             $1,612.00            $658.00            $3,824.00
0005003728              0010019332        No                    $506.00             $502.00             $1,046.00            $427.00            $2,481.00
0005003728              0010019333        No                    $411.00             $407.00               $848.00            $346.00            $2,012.00
0005003728              0010019334        No                    $420.00             $416.00               $866.00            $354.00            $2,056.00
0005003728              0010019335        No                    $169.00             $168.00               $349.00            $143.00              $829.00



                                                                                                                                                Page 37 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 39 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003728              0010019336        No                    $307.00             $304.00               $634.00            $259.00            $1,504.00
0005003728              0010019337        No                  $1,325.00           $1,312.00             $2,735.00          $1,117.00            $6,489.00
0005003728              0010019338        No                    $413.00             $409.00               $852.00            $348.00            $2,022.00
0005003728              0010019339        No                    $633.00             $627.00             $1,307.00            $534.00            $3,101.00
0005003728              0010019340        No                    $699.00             $693.00             $1,444.00            $590.00            $3,426.00
0005003728              0010019341        No                    $509.00             $504.00             $1,050.00            $429.00            $2,492.00
0005003728              0010019342        No                    $445.00             $441.00               $919.00            $375.00            $2,180.00
0005003728              0010019343        No                    $572.00             $567.00             $1,181.00            $482.00            $2,802.00
0005003728              0010019344        No                    $496.00             $492.00             $1,024.00            $418.00            $2,430.00
0005003728              0010019345        No                    $422.00             $418.00               $871.00            $356.00            $2,067.00
0005003728              0010019346        No                    $198.00             $197.00               $410.00            $167.00              $972.00
0005003728              0010019347        No                    $331.00             $328.00               $683.00            $279.00            $1,621.00
0005003728              0010019348        No                    $156.00             $154.00               $322.00            $131.00              $763.00
0005003728              0010019349        No                  $1,091.00           $1,081.00             $2,252.00            $920.00            $5,344.00
0005003728              0010019350        No                    $257.00             $255.00               $531.00            $217.00            $1,260.00
0005003728              0010019351        No                    $171.00             $170.00               $354.00            $145.00              $840.00
0005003728              0010019352        No                    $102.00             $101.00               $211.00             $86.00              $500.00
0005003728              0010019353        No                    $903.00             $895.00             $1,865.00            $762.00            $4,425.00
0005003728              0010019354        No                  $1,225.00           $1,213.00             $2,528.00          $1,032.00            $5,998.00
0005003728              0010019355        No                  $1,155.00           $1,144.00             $2,385.00            $974.00            $5,658.00
0005003728              0010019356        No                    $846.00             $839.00             $1,747.00            $714.00            $4,146.00
0005003728              0010019357        No                  $1,578.00           $1,563.00             $3,257.00          $1,330.00            $7,728.00
0005003728              0010019358        No                  $1,623.00           $1,608.00             $3,351.00          $1,368.00            $7,950.00
0005003728              0010019359        No                    $162.00             $161.00               $335.00            $137.00              $795.00
0005003728              0010019360        No                    $236.00             $234.00               $487.00            $199.00            $1,156.00
0005003728              0010019361        No                  $1,055.00           $1,045.00             $2,178.00            $890.00            $5,168.00
0005003728              0010019362        No                    $198.00             $196.00               $409.00            $167.00              $970.00
0005003728              0010019363        No                    $177.00             $175.00               $364.00            $149.00              $865.00
0005003728              0010019364        No                    $198.00             $196.00               $409.00            $167.00              $970.00
0005003728              0010019365        No                    $144.00             $142.00               $297.00            $121.00              $704.00
0005003728              0010019366        No                    $586.00             $580.00             $1,209.00            $494.00            $2,869.00
0005003728              0010019367        No                    $173.00             $172.00               $358.00            $146.00              $849.00
0005003728              0010019368        No                    $153.00             $152.00               $317.00            $129.00              $751.00
0005003728              0010019369        No                    $134.00             $133.00               $277.00            $113.00              $657.00
0005003728              0010019370        No                    $307.00             $304.00               $634.00            $259.00            $1,504.00
0005003728              0010019371        No                    $197.00             $195.00               $407.00            $166.00              $965.00
0005003728              0010019372        No                    $551.00             $545.00             $1,137.00            $464.00            $2,697.00
0005003728              0010019373        No                    $495.00             $490.00             $1,021.00            $417.00            $2,423.00
0005003728              0010019374        No                     $36.00               $36.00               $75.00             $31.00              $178.00
0005003728              0010019375        No                    $336.00             $333.00               $694.00            $283.00            $1,646.00
0005003728              0010019376        No                    $290.00             $287.00               $598.00            $244.00            $1,419.00
0005003728              0010019377        No                    $615.00             $609.00             $1,269.00            $518.00            $3,011.00
0005003728              0010019378        No                    $615.00             $609.00             $1,269.00            $518.00            $3,011.00
0005003728              0010019379        No                    $620.00             $614.00             $1,280.00            $523.00            $3,037.00
0005003728              0010019380        No                    $542.00             $537.00             $1,120.00            $457.00            $2,656.00
0005003728              0010019381        No                    $305.00             $302.00               $629.00            $257.00            $1,493.00
0005003728              0010019382        No                  $1,356.00           $1,344.00             $2,800.00          $1,143.00            $6,643.00
0005003728              0010019383        No                    $682.00             $675.00             $1,407.00            $575.00            $3,339.00
0005003728              0010019384        No                    $621.00             $615.00             $1,281.00            $523.00            $3,040.00
0005003728              0010019385        No                    $685.00             $678.00             $1,413.00            $577.00            $3,353.00
0005003728              0010019386        No                    $578.00             $572.00             $1,193.00            $487.00            $2,830.00
0005003728              0010019387        No                    $306.00             $303.00               $631.00            $258.00            $1,498.00
0005003728              0010019388        No                    $494.00             $490.00             $1,021.00            $417.00            $2,422.00
0005003728              0010019389        No                    $516.00             $511.00             $1,065.00            $435.00            $2,527.00
0005003728              0010019390        No                    $507.00             $503.00             $1,047.00            $428.00            $2,485.00
0005003728              0010019391        No                    $221.00             $219.00               $457.00            $187.00            $1,084.00
0005003728              0010019392        No                    $219.00             $217.00               $451.00            $184.00            $1,071.00
0005003728              0010019393        No                    $161.00             $159.00               $332.00            $136.00              $788.00
0005003728              0010019394        No                    $408.00             $405.00               $843.00            $344.00            $2,000.00
0005003728              0010019395        No                    $156.00             $154.00               $321.00            $131.00              $762.00
0005003728              0010019396        No                    $171.00             $169.00               $352.00            $144.00              $836.00
0005003728              0010019397        No                    $273.00             $270.00               $563.00            $230.00            $1,336.00
0005003728              0010019398        No                    $838.00             $831.00             $1,731.00            $707.00            $4,107.00
0005003728              0010019399        No                    $420.00             $416.00               $866.00            $354.00            $2,056.00
0005003728              0010019400        No                    $418.00             $414.00               $864.00            $353.00            $2,049.00
0005003728              0010019401        No                    $410.00             $407.00               $847.00            $346.00            $2,010.00



                                                                                                                                                Page 38 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 40 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003728              0010019402        No                    $203.00             $201.00               $419.00            $171.00              $994.00
0005003728              0010019403        No                    $290.00             $287.00               $599.00            $245.00            $1,421.00
0005003728              0010019404        No                    $725.00             $718.00             $1,497.00            $611.00            $3,551.00
0005003728              0010019405        No                  $1,715.00           $1,699.00             $3,540.00          $1,446.00            $8,400.00
0005003728              0010019406        No                  $1,200.00           $1,189.00             $2,478.00          $1,012.00            $5,879.00
0005003728              0010019407        No                  $1,474.00           $1,460.00             $3,043.00          $1,243.00            $7,220.00
0005003728              0010019408        No                    $303.00             $300.00               $626.00            $256.00            $1,485.00
0005003728              0010019409        No                    $932.00             $923.00             $1,924.00            $786.00            $4,565.00
0005003728              0010019410        No                    $136.00             $135.00               $281.00            $115.00              $667.00
0005003728              0010019411        No                    $707.00             $701.00             $1,460.00            $596.00            $3,464.00
0005003728              0010019412        No                    $208.00             $206.00               $429.00            $175.00            $1,018.00
0005003728              0010019413        No                    $389.00             $385.00               $802.00            $328.00            $1,904.00
0005003728              0010019414        No                    $560.00             $555.00             $1,157.00            $472.00            $2,744.00
0005003728              0010019415        No                    $256.00             $254.00               $529.00            $216.00            $1,255.00
0005003728              0010019416        No                  $1,060.00           $1,050.00             $2,189.00            $894.00            $5,193.00
0005003728              0010019417        No                    $833.00             $825.00             $1,720.00            $702.00            $4,080.00
0005003728              0010019418        No                    $161.00             $160.00               $333.00            $136.00              $790.00
0005003728              0010019419        No                    $215.00             $213.00               $445.00            $182.00            $1,055.00
0005003728              0010019420        No                    $244.00             $242.00               $504.00            $206.00            $1,196.00
0005003728              0010019421        No                    $217.00             $215.00               $448.00            $183.00            $1,063.00
0005003728              0010019422        No                    $497.00             $493.00             $1,026.00            $419.00            $2,435.00
0005003728              0010019423        No                    $220.00             $218.00               $453.00            $185.00            $1,076.00
0005003728              0010019424        No                  $1,056.00           $1,046.00             $2,180.00            $890.00            $5,172.00
0005003728              0010019425        No                    $407.00             $403.00               $841.00            $343.00            $1,994.00
0005003728              0010019426        No                  $1,001.00             $992.00             $2,067.00            $844.00            $4,904.00
0005003728              0010019427        No                    $351.00             $348.00               $725.00            $296.00            $1,720.00
0005003728              0010019428        No                    $394.00             $391.00               $814.00            $332.00            $1,931.00
0005003728              0010019429        No                    $683.00             $677.00             $1,410.00            $576.00            $3,346.00
0005003728              0010019430        No                    $342.00             $338.00               $705.00            $288.00            $1,673.00
0005003728              0010019431        No                    $324.00             $321.00               $669.00            $273.00            $1,587.00
0005003728              0010019432        No                     $99.00               $98.00              $204.00             $83.00              $484.00
0005003728              0010019433        No                    $706.00             $699.00             $1,457.00            $595.00            $3,457.00
0005003728              0010019434        No                    $199.00             $198.00               $412.00            $168.00              $977.00
0005003728              0010019435        No                    $467.00             $463.00               $965.00            $394.00            $2,289.00
0005003728              0010019436        No                     $83.00               $82.00              $171.00             $70.00              $406.00
0005003728              0010019437        No                    $427.00             $423.00               $882.00            $360.00            $2,092.00
0005003728              0010019438        No                    $569.00             $564.00             $1,176.00            $480.00            $2,789.00
0005003728              0010019439        No                    $518.00             $513.00             $1,070.00            $437.00            $2,538.00
0005003728              0010019440        No                    $508.00             $503.00             $1,048.00            $428.00            $2,487.00
0005003728              0010019441        No                    $190.00             $188.00               $392.00            $160.00              $930.00
0005003728              0010019442        No                  $1,449.00           $1,435.00             $2,991.00          $1,222.00            $7,097.00
0005003728              0010019443        No                  $1,211.00           $1,200.00             $2,501.00          $1,021.00            $5,933.00
0005003728              0010019444        No                  $1,620.00           $1,604.00             $3,343.00          $1,365.00            $7,932.00
0005003728              0010019445        No                  $1,865.00           $1,847.00             $3,850.00          $1,572.00            $9,134.00
0005003728              0010019446        No                  $2,208.00           $2,188.00             $4,559.00          $1,862.00           $10,817.00
0005003728              0010019447        No                  $2,136.00           $2,116.00             $4,410.00          $1,801.00           $10,463.00
0005003728              0010019448        No                  $1,766.00           $1,749.00             $3,646.00          $1,489.00            $8,650.00
0005003728              0010019449        No                  $2,078.00           $2,058.00             $4,289.00          $1,752.00           $10,177.00
0005003728              0010019450        No                  $1,620.00           $1,604.00             $3,343.00          $1,365.00            $7,932.00
0005003728              0010019451        No                  $1,558.00           $1,544.00             $3,217.00          $1,314.00            $7,633.00
0005003728              0010019452        No                    $305.00             $302.00               $630.00            $257.00            $1,494.00
0005003728              0010019453        No                    $680.00             $673.00             $1,403.00            $573.00            $3,329.00
0005003728              0010019454        No                    $368.00             $364.00               $759.00            $310.00            $1,801.00
0005003728              0010019455        No                    $509.00             $504.00             $1,050.00            $429.00            $2,492.00
0005003728              0010019456        No                    $367.00             $364.00               $758.00            $310.00            $1,799.00
0005003728              0010019457        No                    $631.00             $625.00             $1,302.00            $532.00            $3,090.00
0005003728              0010019458        No                    $586.00             $580.00             $1,209.00            $494.00            $2,869.00
0005003728              0010019459        No                    $303.00             $300.00               $626.00            $256.00            $1,485.00
0005003728              0010019460        No                    $762.00             $755.00             $1,574.00            $643.00            $3,734.00
0005003728              0010019461        No                    $248.00             $246.00               $512.00            $209.00            $1,215.00
0005003728              0010019462        No                    $154.00             $153.00               $318.00            $130.00              $755.00
0005003728              0010019463        No                    $127.00             $126.00               $262.00            $107.00              $622.00
0005003728              0010019464        No                    $458.00             $454.00               $946.00            $386.00            $2,244.00
0005003728              0010019465        No                    $239.00             $237.00               $494.00            $202.00            $1,172.00
0005003728              0010019466        No                    $562.00             $557.00             $1,160.00            $474.00            $2,753.00
0005003728              0010019467        No                    $336.00             $333.00               $693.00            $283.00            $1,645.00



                                                                                                                                                Page 39 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 41 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003728              0010019468        No                    $497.00             $493.00             $1,027.00            $419.00            $2,436.00
0005003728              0010019469        No                    $153.00             $151.00               $315.00            $129.00              $748.00
0005003728              0010019470        No                    $401.00             $397.00               $828.00            $338.00            $1,964.00
0005003728              0010019471        No                  $1,348.00           $1,335.00             $2,783.00          $1,137.00            $6,603.00
0005003728              0010019472        No                  $1,403.00           $1,390.00             $2,896.00          $1,183.00            $6,872.00
0005003728              0010019473        No                  $1,058.00           $1,048.00             $2,183.00            $892.00            $5,181.00
0005003728              0010019474        No                  $1,685.00           $1,669.00             $3,479.00          $1,421.00            $8,254.00
0005003728              0010019475        No                  $1,802.00           $1,785.00             $3,719.00          $1,519.00            $8,825.00
0005003728              0010019476        No                  $1,483.00           $1,470.00             $3,063.00          $1,251.00            $7,267.00
0005003728              0010019477        No                  $1,250.00           $1,238.00             $2,580.00          $1,054.00            $6,122.00
0005003728              0010019478        No                  $1,428.00           $1,415.00             $2,949.00          $1,204.00            $6,996.00
0005003728              0010019479        No                  $1,629.00           $1,613.00             $3,362.00          $1,373.00            $7,977.00
0005003728              0010019480        No                    $183.00             $181.00               $378.00            $154.00              $896.00
0005003728              0010019481        No                  $1,406.00           $1,393.00             $2,902.00          $1,185.00            $6,886.00
0005003728              0010019482        No                    $598.00             $592.00             $1,234.00            $504.00            $2,928.00
0005003728              0010019483        No                    $102.00             $101.00               $210.00             $86.00              $499.00
0005003728              0010019484        No                    $306.00             $303.00               $632.00            $258.00            $1,499.00
0005003728              0010019485        No                    $307.00             $304.00               $634.00            $259.00            $1,504.00
0005003728              0010019486        No                    $564.00             $558.00             $1,163.00            $475.00            $2,760.00
0005003728              0010019487        No                  $1,046.00           $1,036.00             $2,159.00            $882.00            $5,123.00
0005003728              0010019488        No                  $1,358.00           $1,345.00             $2,803.00          $1,145.00            $6,651.00
0005003728              0010019489        No                  $1,240.00           $1,228.00             $2,560.00          $1,045.00            $6,073.00
0005003728              0010019490        No                  $1,092.00           $1,082.00             $2,255.00            $921.00            $5,350.00
0005003728              0010019491        No                    $637.00             $631.00             $1,316.00            $537.00            $3,121.00
0005003728              0010019492        No                    $642.00             $636.00             $1,326.00            $541.00            $3,145.00
0005003728              0010019493        No                    $257.00             $254.00               $530.00            $217.00            $1,258.00
0005003728              0010019494        No                     $84.00               $83.00              $174.00             $71.00              $412.00
0005003728              0010019495        No                    $107.00             $106.00               $221.00             $90.00              $524.00
0005003728              0010019496        No                    $481.00             $477.00               $994.00            $406.00            $2,358.00
0005003728              0010019497        No                    $433.00             $429.00               $894.00            $365.00            $2,121.00
0005003728              0010019498        No                    $294.00             $291.00               $606.00            $247.00            $1,438.00
0005003728              0010019499        No                    $296.00             $293.00               $611.00            $250.00            $1,450.00
0005003728              0010019500        No                    $182.00             $181.00               $377.00            $154.00              $894.00
0005003728              0010019501        No                     $86.00               $86.00              $178.00             $73.00              $423.00
0005003728              0010019502        No                     $56.00               $55.00              $115.00             $47.00              $273.00
0005003728              0010019503        No                    $261.00             $258.00               $539.00            $220.00            $1,278.00
0005003728              0010019504        No                     $64.00               $63.00              $132.00             $54.00              $313.00
0005003728              0010019505        No                    $148.00             $146.00               $305.00            $124.00              $723.00
0005003728              0010019506        No                    $161.00             $159.00               $331.00            $135.00              $786.00
0005003728              0010019507        No                    $121.00             $120.00               $250.00            $102.00              $593.00
0005003728              0010019508        No                     $80.00               $80.00              $166.00             $68.00              $394.00
0005003728              0010019509        No                    $324.00             $321.00               $669.00            $273.00            $1,587.00
0005003728              0010019510        No                    $360.00             $357.00               $743.00            $303.00            $1,763.00
0005003728              0010019511        No                    $396.00             $392.00               $817.00            $334.00            $1,939.00
0005003728              0010019512        No                    $171.00             $169.00               $353.00            $144.00              $837.00
0005003728              0010019513        No                    $296.00             $294.00               $612.00            $250.00            $1,452.00
0005003728              0010019514        No                    $203.00             $201.00               $420.00            $171.00              $995.00
0005003728              0010019515        No                    $146.00             $145.00               $302.00            $123.00              $716.00
0005003728              0010019516        No                     $69.00               $68.00              $142.00             $58.00              $337.00
0005003728              0010019517        No                     $34.00               $34.00               $71.00             $29.00              $168.00
0005003728              0010019518        No                     $15.00               $15.00               $31.00             $13.00               $74.00
0005003728              0010019519        No                    $106.00             $105.00               $218.00             $89.00              $518.00
0005003728              0010019520        No                    $140.00             $138.00               $288.00            $118.00              $684.00
0005003728              0010019521        No                    $178.00             $176.00               $367.00            $150.00              $871.00
0005003728              0010019522        No                    $119.00             $118.00               $245.00            $100.00              $582.00
0005003728              0010019523        No                    $119.00             $118.00               $245.00            $100.00              $582.00
0005003728              0010019524        No                    $105.00             $104.00               $216.00             $88.00              $513.00
0005003728              0010019525        No                    $100.00               $99.00              $207.00             $84.00              $490.00
0005003728              0010019526        No                     $35.00               $35.00               $72.00             $29.00              $171.00
0005003728              0010019527        No                     $35.00               $34.00               $72.00             $29.00              $170.00
0005003728              0010019528        No                     $35.00               $35.00               $72.00             $29.00              $171.00
0005003728              0010019529        No                     $25.00               $25.00               $52.00             $21.00              $123.00
0005003728              0010019530        No                     $30.00               $30.00               $63.00             $26.00              $149.00
0005003728              0010019531        No                     $22.00               $22.00               $46.00             $19.00              $109.00
0005003728              0010019532        No                     $53.00               $52.00              $109.00             $44.00              $258.00
0005003728              0010019533        No                     $91.00               $90.00              $188.00             $77.00              $446.00



                                                                                                                                                Page 40 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 42 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003728              0010019534        No                     $91.00               $90.00              $188.00              $77.00              $446.00
0005003728              0010019535        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005003728              0010019536        No                     $65.00               $64.00              $134.00              $55.00              $318.00
0005003728              0010019537        No                     $19.00               $19.00               $39.00              $16.00               $93.00
0005003728              0010019538        No                     $38.00               $37.00               $78.00              $32.00              $185.00
0005003728              0010019539        No                     $39.00               $38.00               $80.00              $33.00              $190.00
0005003728              0010019540        No                     $39.00               $38.00               $80.00              $33.00              $190.00
0005003728              0010019541        No                     $52.00               $52.00              $108.00              $44.00              $256.00
0005003728              0010019542        No                     $53.00               $52.00              $109.00              $44.00              $258.00
0005003728              0010019543        No                     $53.00               $52.00              $109.00              $44.00              $258.00
0005003728              0010019544        No                     $53.00               $52.00              $109.00              $44.00              $258.00
0005003728              0010019545        No                     $61.00               $61.00              $127.00              $52.00              $301.00
0005003728              0010019546        No                     $66.00               $65.00              $136.00              $55.00              $322.00
0005003728              0010019547        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005003728              0010019548        No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005003728              0010019549        No                     $62.00               $62.00              $129.00              $53.00              $306.00
0005003728              0010019550        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005003728              0010019551        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005003728              0010019552        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019553        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019554        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019555        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019556        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019557        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019558        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019559        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019560        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019561        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019562        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019563        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019564        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003728              0010019565        No                     $29.00               $28.00               $59.00              $24.00              $140.00
0005003728              0010019566        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005003728              0010019567        No                      $8.00                $8.00               $17.00               $7.00               $40.00
0005003728              0010019568        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005003728              0010019569        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005003728              0010019570        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005003728              0010019571        No                     $38.00               $38.00               $79.00              $32.00              $187.00
0005003728              0010019572        No                      $8.00                $8.00               $17.00               $7.00               $40.00
0005003728              0010019573        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0005003728              0010019574        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005003728              0010019575        No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005003728              0010019576        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019577        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019578        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019579        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005003728              0010019580        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005003728              0010019581        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005003728              0010019582        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005003728              0010019583        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003728              0010019584        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003728              0010019585        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019586        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019587        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019588        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019589        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019590        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019591        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019592        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019593        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019594        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019595        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019596        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019597        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003728              0010019598        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003729              0010001068        No                  $1,866.00           $1,848.00                    N/A                N/A            $3,714.00



                                                                                                                                                 Page 41 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 43 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003734              0000003989        No                     $61.00               $60.00              $126.00             $51.00              $298.00
0005003738              0010002012        No                        N/A                  N/A            $3,053.00          $1,247.00            $4,300.00
0005003738              0010002013        No                        N/A                  N/A              $886.00            $362.00            $1,248.00
0005003745              0007001815        No                  $2,474.00           $2,450.00             $5,107.00          $2,085.00           $12,116.00
0005003745              0010045290        No                  $2,495.00           $2,471.00             $5,150.00          $2,103.00           $12,219.00
0005003746              0010002322        No                    $447.00             $443.00               $924.00            $377.00            $2,191.00
0005003746              0010002323        No                  $2,516.00           $2,492.00             $5,194.00          $2,121.00           $12,323.00
0005003746              0010002324        No                  $3,931.00           $3,894.00             $8,116.00          $3,314.00           $19,255.00
0005003746              0010002325        No                  $4,170.00           $4,131.00             $8,608.00          $3,515.00           $20,424.00
0005003746              0010002326        No                 $11,731.00         $11,621.00             $24,218.00          $9,890.00           $57,460.00
0005003746              0010019014        No                     $50.00               $50.00              $103.00             $42.00              $245.00
0005003746              0010019015        No                  $6,785.00           $6,721.00            $14,007.00          $5,720.00           $33,233.00
0005003746              0010019020        No                  $2,412.00           $2,390.00             $4,980.00          $2,034.00           $11,816.00
0005003746              0010019021        No                     $55.00               $54.00              $113.00             $46.00              $268.00
0005003746              0010019023        No                     $39.00               $39.00               $81.00             $33.00              $192.00
0005003746              0010019024        No                     $47.00               $46.00               $97.00             $40.00              $230.00
0005003746              0010019025        No                  $5,590.00           $5,538.00            $11,541.00          $4,713.00           $27,382.00
0005003746              0010019026        No                  $4,209.00           $4,170.00             $8,689.00          $3,549.00           $20,617.00
0005003746              0010019027        No                    $558.00             $552.00             $1,151.00            $470.00            $2,731.00
0005003746              0010019028        No                    $100.00             $100.00               $207.00             $85.00              $492.00
0005003746              0010019029        No                     $43.00               $43.00               $90.00             $37.00              $213.00
0005003746              0010019030        No                    $150.00             $149.00               $310.00            $126.00              $735.00
0005003746              0010019031        No                  $1,094.00           $1,084.00             $2,258.00            $922.00            $5,358.00
0005003746              0010019032        No                    $953.00             $944.00             $1,968.00            $804.00            $4,669.00
0005003747              0010002327        No                  $5,491.00           $5,439.00            $11,335.00          $4,629.00           $26,894.00
0005003747              0010002328        No                 $29,100.00         $28,827.00             $60,073.00         $24,533.00          $142,533.00
0005003747              0010002329        No                 $32,400.00         $32,097.00             $66,887.00         $27,316.00          $158,700.00
0005003747              0010002330        No                  $4,891.00           $4,845.00            $10,097.00          $4,123.00           $23,956.00
0005003747              0010002331        No                     $86.00               $85.00              $178.00             $73.00              $422.00
0005003747              0010002332        No                  $2,903.00           $2,876.00             $5,994.00          $2,448.00           $14,221.00
0005003747              0010019033        No                  $3,067.00           $3,038.00             $6,331.00          $2,585.00           $15,021.00
0005003747              0010019034        No                  $2,323.00           $2,301.00             $4,796.00          $1,958.00           $11,378.00
0005003747              0010019041        No                     $54.00               $53.00              $111.00             $45.00              $263.00
0005003747              0010019042        No                  $5,601.00           $5,549.00            $11,564.00          $4,722.00           $27,436.00
0005003747              0010019044        No                  $6,252.00           $6,193.00            $12,906.00          $5,271.00           $30,622.00
0005003747              0010019045        No                  $3,788.00           $3,753.00             $7,820.00          $3,194.00           $18,555.00
0005003747              0010019046        No                    $551.00             $546.00             $1,137.00            $464.00            $2,698.00
0005003747              0010019047        No                  $6,398.00           $6,338.00            $13,208.00          $5,394.00           $31,338.00
0005003747              0010019049        No                    $379.00             $376.00               $783.00            $320.00            $1,858.00
0005003747              0010019050        No                    $450.00             $446.00               $929.00            $379.00            $2,204.00
0005003748              0010002333        No                 $18,714.00         $18,538.00             $38,632.00         $15,777.00           $91,661.00
0005003748              0010002334        No                  $1,309.00           $1,296.00             $2,702.00          $1,103.00            $6,410.00
0005003748              0010002335        No                  $1,515.00           $1,501.00             $3,127.00          $1,277.00            $7,420.00
0005003748              0010002336        No                    $432.00             $428.00               $891.00            $364.00            $2,115.00
0005003748              0010019051        No                 $15,264.00         $15,120.00             $31,510.00         $12,868.00           $74,762.00
0005003748              0010019052        No                  $1,652.00           $1,636.00             $3,410.00          $1,393.00            $8,091.00
0005003748              0010019053        No                 $12,906.00         $12,785.00             $26,643.00         $10,881.00           $63,215.00
0005003748              0010019055        No                  $2,606.00           $2,581.00             $5,379.00          $2,197.00           $12,763.00
0005003748              0010019056        No                    $120.00             $119.00               $247.00            $101.00              $587.00
0005003748              0010019058        No                    $530.00             $525.00             $1,093.00            $447.00            $2,595.00
0005003748              0010019059        No                 $14,338.00         $14,204.00             $29,599.00         $12,088.00           $70,229.00
0005003748              0010019060        No                  $3,570.00           $3,537.00             $7,370.00          $3,010.00           $17,487.00
0005003748              0010019061        No                  $3,422.00           $3,390.00             $7,064.00          $2,885.00           $16,761.00
0005003748              0010019062        No                  $1,859.00           $1,841.00             $3,837.00          $1,567.00            $9,104.00
0005003749              0010002337        No                    $397.00             $394.00               $820.00            $335.00            $1,946.00
0005003749              0010002338        No                 $12,060.00         $11,947.00             $24,897.00         $10,167.00           $59,071.00
0005003749              0010002339        No                  $5,005.00           $4,958.00            $10,332.00          $4,219.00           $24,514.00
0005003749              0010002340        No                  $2,037.00           $2,017.00             $4,204.00          $1,717.00            $9,975.00
0005003749              0010002341        No                  $2,777.00           $2,751.00             $5,733.00          $2,341.00           $13,602.00
0005003749              0010002342        No                  $4,560.00           $4,517.00             $9,414.00          $3,845.00           $22,336.00
0005003749              0010002343        No                 $26,463.00         $26,215.00             $54,630.00         $22,310.00          $129,618.00
0005003749              0010002344        No                 $13,520.00         $13,393.00             $27,910.00         $11,398.00           $66,221.00
0005003749              0010002345        No                 $22,875.00         $22,661.00             $47,224.00         $19,286.00          $112,046.00
0005003749              0010002346        No                  $7,972.00           $7,897.00            $16,457.00          $6,721.00           $39,047.00
0005003749              0010002347        No                    $736.00             $729.00             $1,520.00            $621.00            $3,606.00
0005003749              0010002348        No                  $3,510.00           $3,477.00             $7,245.00          $2,959.00           $17,191.00



                                                                                                                                                Page 42 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 44 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003749              0010002349        No                  $9,348.00           $9,261.00            $19,299.00          $7,881.00           $45,789.00
0005003749              0010019067        No                    $308.00             $305.00               $635.00            $259.00            $1,507.00
0005003749              0010019068        No                  $6,756.00           $6,693.00            $13,947.00          $5,696.00           $33,092.00
0005003749              0010019069        No                  $8,055.00           $7,979.00            $16,628.00          $6,791.00           $39,453.00
0005003749              0010019070        No                  $1,274.00           $1,262.00             $2,629.00          $1,074.00            $6,239.00
0005003749              0010019072        No                  $2,300.00           $2,278.00             $4,748.00          $1,939.00           $11,265.00
0005003749              0010019073        No                     $80.00               $79.00              $165.00             $67.00              $391.00
0005003749              0010019074        No                    $289.00             $286.00               $597.00            $244.00            $1,416.00
0005003749              0010019075        No                  $6,157.00           $6,099.00            $12,711.00          $5,191.00           $30,158.00
0005003749              0010019076        No                    $812.00             $804.00             $1,676.00            $684.00            $3,976.00
0005003749              0010019077        No                      $8.00                $8.00               $17.00              $7.00               $40.00
0005003749              0010019078        No                  $6,473.00           $6,412.00            $13,362.00          $5,457.00           $31,704.00
0005003749              0010019084        No                    $434.00             $430.00               $897.00            $366.00            $2,127.00
0005003752              0010002350        No                    $469.00             $465.00               $968.00            $395.00            $2,297.00
0005003752              0010002351        No                  $1,055.00           $1,046.00             $2,179.00            $890.00            $5,170.00
0005003752              0010002352        No                  $3,620.00           $3,586.00             $7,473.00          $3,052.00           $17,731.00
0005003752              0010002353        No                 $21,262.00         $21,063.00             $43,893.00         $17,925.00          $104,143.00
0005003752              0010002354        No                 $16,398.00         $16,244.00             $33,851.00         $13,824.00           $80,317.00
0005003752              0010002355        No                  $3,234.00           $3,203.00             $6,675.00          $2,726.00           $15,838.00
0005003752              0010019086        No                     $22.00               $22.00               $46.00             $19.00              $109.00
0005003752              0010019087        No                    $590.00             $584.00             $1,218.00            $497.00            $2,889.00
0005003752              0010019088        No                  $2,150.00           $2,130.00             $4,438.00          $1,812.00           $10,530.00
0005003752              0010019089        No                  $4,838.00           $4,792.00             $9,987.00          $4,078.00           $23,695.00
0005003752              0010019090        No                  $6,253.00           $6,195.00            $12,909.00          $5,272.00           $30,629.00
0005003752              0010019091        No                  $2,848.00           $2,821.00             $5,879.00          $2,401.00           $13,949.00
0005003752              0010019092        No                    $682.00             $676.00             $1,409.00            $575.00            $3,342.00
0005003752              0010019093        No                  $3,262.00           $3,231.00             $6,734.00          $2,750.00           $15,977.00
0005003752              0010019095        No                    $349.00             $346.00               $720.00            $294.00            $1,709.00
0005003752              0010019096        No                    $355.00             $352.00               $733.00            $300.00            $1,740.00
0005003752              0010019098        No                     $47.00               $46.00               $97.00             $39.00              $229.00
0005003752              0010019099        No                  $6,544.00           $6,483.00            $13,509.00          $5,517.00           $32,053.00
0005003753              0010002356        No                  $2,498.00           $2,474.00             $5,156.00          $2,106.00           $12,234.00
0005003753              0010002357        No                    $945.00             $936.00             $1,951.00            $797.00            $4,629.00
0005003753              0010002358        No                  $2,150.00           $2,130.00             $4,438.00          $1,812.00           $10,530.00
0005003753              0010002359        No                  $2,037.00           $2,018.00             $4,205.00          $1,717.00            $9,977.00
0005003753              0010002360        No                 $14,170.00         $14,037.00             $29,252.00         $11,946.00           $69,405.00
0005003753              0010002361        No                    $570.00             $565.00             $1,177.00            $481.00            $2,793.00
0005003753              0010002362        No                  $5,261.00           $5,212.00            $10,861.00          $4,435.00           $25,769.00
0005003753              0010019106        No                  $1,245.00           $1,233.00             $2,570.00          $1,049.00            $6,097.00
0005003753              0010019107        No                  $1,174.00           $1,163.00             $2,424.00            $990.00            $5,751.00
0005003753              0010019110        No                    $799.00             $792.00             $1,650.00            $674.00            $3,915.00
0005003753              0010019112        No                     $92.00               $91.00              $190.00             $77.00              $450.00
0005003753              0010019114        No                    $501.00             $497.00             $1,035.00            $423.00            $2,456.00
0005003753              0010019115        No                    $371.00             $367.00               $765.00            $312.00            $1,815.00
0005003753              0010019119        No                  $1,480.00           $1,466.00             $3,056.00          $1,248.00            $7,250.00
0005003753              0010019120        No                  $2,845.00           $2,819.00             $5,874.00          $2,399.00           $13,937.00
0005003753              0010019121        No                    $469.00             $465.00               $968.00            $395.00            $2,297.00
0005003754              0010002363        No                  $2,180.00           $2,160.00             $4,501.00          $1,838.00           $10,679.00
0005003754              0010002364        No                  $3,964.00           $3,927.00             $8,183.00          $3,342.00           $19,416.00
0005003754              0010002365        No                    $647.00             $641.00             $1,335.00            $545.00            $3,168.00
0005003754              0010002366        No                 $14,725.00         $14,587.00             $30,398.00         $12,414.00           $72,124.00
0005003754              0010002367        No                    $730.00             $723.00             $1,507.00            $615.00            $3,575.00
0005003754              0010002368        No                 $13,170.00         $13,046.00             $27,187.00         $11,103.00           $64,506.00
0005003754              0010002369        No                    $715.00             $708.00             $1,475.00            $602.00            $3,500.00
0005003754              0010002370        No                  $4,319.00           $4,278.00             $8,916.00          $3,641.00           $21,154.00
0005003754              0010002371        No                  $1,522.00           $1,508.00             $3,142.00          $1,283.00            $7,455.00
0005003754              0010019122        No                     $48.00               $47.00               $98.00             $40.00              $233.00
0005003754              0010019127        No                  $4,270.00           $4,230.00             $8,815.00          $3,600.00           $20,915.00
0005003754              0010019128        No                  $4,843.00           $4,798.00             $9,999.00          $4,083.00           $23,723.00
0005003754              0010019129        No                     $62.00               $61.00              $128.00             $52.00              $303.00
0005003754              0010019130        No                  $3,668.00           $3,633.00             $7,572.00          $3,092.00           $17,965.00
0005003754              0010019132        No                  $1,689.00           $1,673.00             $3,487.00          $1,424.00            $8,273.00
0005003754              0010019135        No                    $183.00             $181.00               $377.00            $154.00              $895.00
0005003754              0010019136        No                  $5,624.00           $5,571.00            $11,609.00          $4,741.00           $27,545.00
0005003754              0010019137        No                     $79.00               $78.00              $162.00             $66.00              $385.00
0005003755              0010002372        No                  $1,811.00           $1,794.00             $3,738.00          $1,527.00            $8,870.00



                                                                                                                                                Page 43 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 45 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003755              0010002373        No                    $584.00             $578.00             $1,205.00             $492.00            $2,859.00
0005003755              0010002374        No                  $2,941.00           $2,913.00             $6,071.00           $2,479.00           $14,404.00
0005003755              0010002375        No                  $1,133.00           $1,123.00             $2,339.00             $955.00            $5,550.00
0005003755              0010002376        No                    $745.00             $738.00             $1,538.00             $628.00            $3,649.00
0005003755              0010002377        No                 $13,645.00         $13,517.00             $28,169.00          $11,504.00           $66,835.00
0005003755              0010002378        No                  $7,654.00           $7,582.00            $15,800.00           $6,453.00           $37,489.00
0005003755              0010002379        No                  $2,250.00           $2,229.00             $4,644.00           $1,897.00           $11,020.00
0005003755              0010002380        No                  $1,118.00           $1,107.00             $2,307.00             $942.00            $5,474.00
0005003755              0010019142        No                     $51.00               $51.00              $106.00              $43.00              $251.00
0005003755              0010019143        No                  $1,419.00           $1,406.00             $2,930.00           $1,197.00            $6,952.00
0005003755              0010019147        No                     $79.00               $78.00              $162.00              $66.00              $385.00
0005003755              0010019151        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003755              0010019153        No                    $241.00             $239.00               $498.00             $203.00            $1,181.00
0005003756              0010018945        No                 $14,369.00         $14,234.00             $29,662.00          $12,114.00           $70,379.00
0005003756              0010018946        No                  $8,802.00           $8,720.00            $18,171.00           $7,421.00           $43,114.00
0005003756              0010018947        No                 $11,867.00         $11,756.00             $24,498.00          $10,005.00           $58,126.00
0005003762              0010002294        No                  $6,489.00           $6,428.00            $13,395.00           $5,470.00           $31,782.00
0005003762              0010002295        No                    $719.00             $712.00             $1,484.00             $606.00            $3,521.00
0005003762              0010002296        No                  $1,525.00           $1,510.00             $3,148.00           $1,285.00            $7,468.00
0005003762              0010002297        No                  $9,376.00           $9,289.00            $19,357.00           $7,905.00           $45,927.00
0005003762              0010002298        No                  $1,336.00           $1,323.00             $2,758.00           $1,126.00            $6,543.00
0005003762              0010002299        No                    $654.00             $648.00             $1,350.00             $551.00            $3,203.00
0005003762              0010002300        No                  $3,649.00           $3,615.00             $7,534.00           $3,077.00           $17,875.00
0005003762              0010002301        No                  $3,470.00           $3,438.00             $7,164.00           $2,926.00           $16,998.00
0005003762              0010002302        No                  $9,112.00           $9,027.00            $18,811.00           $7,682.00           $44,632.00
0005003762              0010002303        No                  $9,719.00           $9,628.00            $20,064.00           $8,194.00           $47,605.00
0005003762              0010002304        No                 $13,831.00         $13,701.00             $28,552.00          $11,660.00           $67,744.00
0005003762              0010002305        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003762              0010018952        No                  $2,059.00           $2,040.00             $4,250.00           $1,736.00           $10,085.00
0005003762              0010018956        No                    $124.00             $123.00               $257.00             $105.00              $609.00
0005003762              0010018957        No                    $828.00             $821.00             $1,710.00             $698.00            $4,057.00
0005003762              0010018961        No                    $759.00             $752.00             $1,566.00             $640.00            $3,717.00
0005003762              0010018963        No                  $5,961.00           $5,905.00            $12,305.00           $5,025.00           $29,196.00
0005003762              0010018966        No                  $1,208.00           $1,197.00             $2,494.00           $1,018.00            $5,917.00
0005003763              0010002306        No                  $1,425.00           $1,411.00             $2,941.00           $1,201.00            $6,978.00
0005003763              0010002307        No                 $15,432.00         $15,287.00             $31,857.00          $13,010.00           $75,586.00
0005003763              0010002308        No                  $4,801.00           $4,756.00             $9,911.00           $4,048.00           $23,516.00
0005003763              0010002309        No                    $136.00             $135.00               $280.00             $115.00              $666.00
0005003763              0010002310        No                    $359.00             $356.00               $741.00             $303.00            $1,759.00
0005003763              0010002311        No                  $1,490.00           $1,476.00             $3,076.00           $1,256.00            $7,298.00
0005003763              0010018967        No                  $1,105.00           $1,094.00             $2,280.00             $931.00            $5,410.00
0005003763              0010018968        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005003763              0010018974        No                    $729.00             $722.00             $1,506.00             $615.00            $3,572.00
0005003763              0010018975        No                  $2,422.00           $2,399.00             $5,000.00           $2,042.00           $11,863.00
0005003763              0010018977        No                     $60.00               $60.00              $125.00              $51.00              $296.00
0005003763              0010018978        No                  $1,244.00           $1,232.00             $2,568.00           $1,049.00            $6,093.00
0005003763              0010018979        No                  $1,548.00           $1,533.00             $3,195.00           $1,305.00            $7,581.00
0005003763              0010018980        No                    $119.00             $118.00               $247.00             $101.00              $585.00
0005003763              0010018981        No                  $2,568.00           $2,544.00             $5,301.00           $2,165.00           $12,578.00
0005003763              0010018982        No                     $40.00               $39.00               $82.00              $33.00              $194.00
0005003763              0010018983        No                    $178.00             $177.00               $368.00             $150.00              $873.00
0005003763              0010018985        No                  $1,353.00           $1,340.00             $2,793.00           $1,141.00            $6,627.00
0005003764              0010002312        No                  $1,305.00           $1,293.00             $2,694.00           $1,100.00            $6,392.00
0005003764              0010002313        No                 $23,332.00         $23,114.00             $48,167.00          $19,671.00          $114,284.00
0005003764              0010002314        No                 $10,738.00         $10,637.00             $22,166.00           $9,052.00           $52,593.00
0005003764              0010002315        No                  $1,611.00           $1,596.00             $3,326.00           $1,358.00            $7,891.00
0005003764              0010002316        No                  $3,037.00           $3,008.00             $6,269.00           $2,560.00           $14,874.00
0005003764              0010002317        No                  $1,201.00           $1,189.00             $2,479.00           $1,012.00            $5,881.00
0005003764              0010002318        No                  $1,188.00           $1,177.00             $2,452.00           $1,001.00            $5,818.00
0005003764              0010002319        No                 $22,059.00         $21,852.00             $45,538.00          $18,597.00          $108,046.00
0005003764              0010002320        No                 $11,537.00         $11,429.00             $23,817.00           $9,726.00           $56,509.00
0005003764              0010002321        No                    $682.00             $676.00             $1,408.00             $575.00            $3,341.00
0005003764              0010018990        No                    $467.00             $462.00               $963.00             $393.00            $2,285.00
0005003764              0010018991        No                 $10,653.00         $10,553.00             $21,992.00           $8,981.00           $52,179.00
0005003764              0010018992        No                     $75.00               $74.00              $155.00              $63.00              $367.00
0005003764              0010018993        No                    $103.00             $102.00               $213.00              $87.00              $505.00



                                                                                                                                                 Page 44 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 46 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003764              0010018994        No                    $775.00             $768.00             $1,600.00             $654.00            $3,797.00
0005003764              0010018995        No                     $34.00               $34.00               $70.00              $29.00              $167.00
0005003764              0010018998        No                    $142.00             $141.00               $294.00             $120.00              $697.00
0005003764              0010019001        No                    $265.00             $263.00               $547.00             $224.00            $1,299.00
0005003764              0010019002        No                     $68.00               $68.00              $141.00              $58.00              $335.00
0005003764              0010019003        No                  $4,674.00           $4,630.00             $9,648.00           $3,940.00           $22,892.00
0005003764              0010019007        No                     $25.00               $25.00               $52.00              $21.00              $123.00
0005003764              0010019008        No                     $46.00               $45.00               $94.00              $38.00              $223.00
0005003764              0010019009        No                  $1,406.00           $1,393.00             $2,902.00           $1,185.00            $6,886.00
0005003764              0010019012        No                    $865.00             $857.00             $1,786.00             $729.00            $4,237.00
0005003764              0010019013        No                  $5,002.00           $4,956.00            $10,327.00           $4,217.00           $24,502.00
0005003775              0000004030        No                     $26.00                  N/A               $54.00              $22.00              $102.00
0005003776              0010009197        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003776              0010009198        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005003776              0010009199        No                    $230.00             $227.00               $474.00             $194.00            $1,125.00
0005003776              0010009202        No                      $8.00                $8.00               $16.00               $6.00               $38.00
0005003776              0010009203        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003777              0007015636        Yes                     $0.00                $0.00                   N/A              $0.00                $0.00
0005003781              0010019745        No                  $1,898.00                  N/A                   N/A                N/A            $1,898.00
0005003781              0010019775        No                 $10,385.00                  N/A                   N/A                N/A           $10,385.00
0005003781              0010028563        No                     $57.00                  N/A                   N/A                N/A               $57.00
0005003781              0010028568        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028570        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028586        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028626        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028649        No                     $45.00                  N/A                   N/A                N/A               $45.00
0005003781              0010028650        No                    $211.00                  N/A                   N/A                N/A              $211.00
0005003781              0010028651        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028657        No                     $43.00                  N/A                   N/A                N/A               $43.00
0005003781              0010028747        No                     $25.00                  N/A                   N/A                N/A               $25.00
0005003781              0010028748        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028749        No                     $39.00                  N/A                   N/A                N/A               $39.00
0005003781              0010028750        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028769        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028771        No                     $27.00                  N/A                   N/A                N/A               $27.00
0005003781              0010028789        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028790        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028791        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028792        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028793        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028795        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028797        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028798        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028799        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028801        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028802        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028803        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028806        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028808        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028809        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028811        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028812        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028815        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028816        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028820        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028823        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028824        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028826        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028827        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028830        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028831        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028832        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028833        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028835        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028836        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003781              0010028837        Yes                     $0.00                  N/A                   N/A                N/A                $0.00



                                                                                                                                                 Page 45 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 47 of 110


                                                       Pro Rata Claim     Pro Rata Claim      Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                               Total Pro Rata Claim
                                                         (Barclays)            (Citi)        (Deutsche Bank)          (HSBC)
0005003781              0010028840        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028841        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028844        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028845        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028846        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028847        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028852        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028853        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028854        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028855        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028857        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028858        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028859        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028860        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028861        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028862        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028863        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028864        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028865        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028867        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028868        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028869        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028875        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028877        No                     $24.00                N/A                  N/A                N/A               $24.00
0005003781              0010028880        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028881        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028882        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028883        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028884        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028885        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028887        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028888        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028892        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028893        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028895        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028896        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028900        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028902        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028904        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028908        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028911        No                     $12.00                N/A                  N/A                N/A               $12.00
0005003781              0010028914        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028927        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028932        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028933        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028937        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028938        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028946        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028967        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028968        No                    $142.00                N/A                  N/A                N/A              $142.00
0005003781              0010028969        No                     $37.00                N/A                  N/A                N/A               $37.00
0005003781              0010028970        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028972        No                    $217.00                N/A                  N/A                N/A              $217.00
0005003781              0010028973        No                    $274.00                N/A                  N/A                N/A              $274.00
0005003781              0010028974        No                     $21.00                N/A                  N/A                N/A               $21.00
0005003781              0010028975        No                    $186.00                N/A                  N/A                N/A              $186.00
0005003781              0010028976        No                     $56.00                N/A                  N/A                N/A               $56.00
0005003781              0010028978        No                    $173.00                N/A                  N/A                N/A              $173.00
0005003781              0010028981        No                    $283.00                N/A                  N/A                N/A              $283.00
0005003781              0010028983        No                    $221.00                N/A                  N/A                N/A              $221.00
0005003781              0010028984        No                     $60.00                N/A                  N/A                N/A               $60.00
0005003781              0010028985        No                     $20.00                N/A                  N/A                N/A               $20.00
0005003781              0010028986        No                     $33.00                N/A                  N/A                N/A               $33.00
0005003781              0010028988        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003781              0010028989        No                    $142.00                N/A                  N/A                N/A              $142.00
0005003781              0010028995        No                     $11.00                N/A                  N/A                N/A               $11.00



                                                                                                                                              Page 46 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 48 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003781              0010028996        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029014        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029080        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029081        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029082        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029110        No                     $22.00                  N/A                  N/A                 N/A               $22.00
0005003781              0010029111        No                     $15.00                  N/A                  N/A                 N/A               $15.00
0005003781              0010029112        No                     $22.00                  N/A                  N/A                 N/A               $22.00
0005003781              0010029195        No                  $3,740.00                  N/A                  N/A                 N/A            $3,740.00
0005003781              0010029642        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029643        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003781              0010029644        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003784              0007001584        No              $1,581,915.00      $1,567,083.00          $3,265,690.00      $1,333,660.00         $7,748,348.00
0005003785              0007001793        No                $118,319.00        $117,210.00            $244,257.00          $99,751.00          $579,537.00
0005003786              0010000002        No                $706,993.00        $700,364.00          $1,459,509.00         $596,042.00        $3,462,908.00
0005003789              0010002009        No                    $855.00             $847.00             $1,765.00            $721.00             $4,188.00
0005003794              0010020747        No                  $7,945.00           $7,871.00                   N/A                 N/A           $15,816.00
0005003794              0010020796        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003797              0007000437        No                    $221.00             $219.00               $456.00            $186.00             $1,082.00
0005003797              0007000438        No                  $3,188.00           $3,158.00             $6,581.00           $2,687.00           $15,614.00
0005003797              0007000439        No                  $3,739.00           $3,704.00             $7,718.00           $3,152.00           $18,313.00
0005003797              0007000440        No                    $629.00             $623.00             $1,299.00            $530.00             $3,081.00
0005003797              0007000441        No                  $2,247.00           $2,226.00             $4,639.00           $1,894.00           $11,006.00
0005003797              0007000442        No                  $2,873.00           $2,846.00             $5,930.00           $2,422.00           $14,071.00
0005003797              0007000719        No                  $4,549.00           $4,506.00             $9,391.00           $3,835.00           $22,281.00
0005003797              0007000720        No                  $6,081.00           $6,024.00            $12,553.00           $5,126.00           $29,784.00
0005003797              0007000721        No                  $9,565.00           $9,475.00            $19,745.00           $8,064.00           $46,849.00
0005003797              0007000723        No                  $1,172.00           $1,161.00             $2,420.00            $988.00             $5,741.00
0005003797              0007000724        No                  $3,341.00           $3,310.00             $6,898.00           $2,817.00           $16,366.00
0005003797              0007000725        No                    $617.00             $612.00             $1,275.00            $521.00             $3,025.00
0005003797              0007000726        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0005003797              0007000727        No                    $370.00             $366.00               $763.00            $312.00             $1,811.00
0005003797              0007000728        No                    $247.00             $245.00               $510.00            $208.00             $1,210.00
0005003797              0007000729        No                  $1,432.00           $1,419.00             $2,956.00           $1,207.00            $7,014.00
0005003797              0007000730        No                    $914.00             $905.00             $1,886.00            $770.00             $4,475.00
0005003797              0007000732        No                  $1,476.00           $1,463.00             $3,048.00           $1,245.00            $7,232.00
0005003798              0007015662        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003798              0007015663        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003798              0007015667        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003798              0007015668        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003798              0007015669        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003798              0007015671        Yes                       N/A                  N/A                  N/A                 N/A                $0.00
0005003799              0010009294        No                  $4,097.00                  N/A                  N/A                 N/A            $4,097.00
0005003799              0010009325        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010140        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010141        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010143        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010144        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010182        No                    $465.00                  N/A                  N/A                 N/A              $465.00
0005003799              0010010195        No                 $44,894.00                  N/A                  N/A                 N/A           $44,894.00
0005003799              0010010674        No                     $62.00                  N/A                  N/A                 N/A               $62.00
0005003799              0010010676        No                    $248.00                  N/A                  N/A                 N/A              $248.00
0005003799              0010010677        No                    $157.00                  N/A                  N/A                 N/A              $157.00
0005003799              0010010679        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010010692        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010012335        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010013692        No                    $540.00                  N/A                  N/A                 N/A              $540.00
0005003799              0010013694        No                     $11.00                  N/A                  N/A                 N/A               $11.00
0005003799              0010013697        No                     $19.00                  N/A                  N/A                 N/A               $19.00
0005003799              0010013709        No                     $31.00                  N/A                  N/A                 N/A               $31.00
0005003799              0010013713        No                     $42.00                  N/A                  N/A                 N/A               $42.00
0005003799              0010013715        No                     $52.00                  N/A                  N/A                 N/A               $52.00
0005003799              0010013723        No                     $14.00                  N/A                  N/A                 N/A               $14.00
0005003799              0010013726        No                    $130.00                  N/A                  N/A                 N/A              $130.00
0005003799              0010013727        Yes                     $0.00                  N/A                  N/A                 N/A                $0.00
0005003799              0010013728        No                    $165.00                  N/A                  N/A                 N/A              $165.00



                                                                                                                                                 Page 47 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 49 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                 Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003799              0010013731               No                     $19.00                  N/A                  N/A                N/A               $19.00
0005003799              0010013737               No                     $64.00                  N/A                  N/A                N/A               $64.00
0005003799              0010013740               No                     $19.00                  N/A                  N/A                N/A               $19.00
0005003799              0010013750               No                     $22.00                  N/A                  N/A                N/A               $22.00
0005003799              0010013751               No                  $1,487.00                  N/A                  N/A                N/A            $1,487.00
0005003799              0010013753               No                     $16.00                  N/A                  N/A                N/A               $16.00
0005003799              0010013754               No                     $80.00                  N/A                  N/A                N/A               $80.00
0005003799              0010013757               No                     $29.00                  N/A                  N/A                N/A               $29.00
0005003799              0010013761               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013762               No                     $68.00                  N/A                  N/A                N/A               $68.00
0005003799              0010013765               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013766               No                     $13.00                  N/A                  N/A                N/A               $13.00
0005003799              0010013769               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013770               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013772               No                    $154.00                  N/A                  N/A                N/A              $154.00
0005003799              0010013775               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013776               No                     $34.00                  N/A                  N/A                N/A               $34.00
0005003799              0010013782               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013783               No                     $27.00                  N/A                  N/A                N/A               $27.00
0005003799              0010013788               No                    $438.00                  N/A                  N/A                N/A              $438.00
0005003799              0010013792               No                     $21.00                  N/A                  N/A                N/A               $21.00
0005003799              0010013793               No                     $46.00                  N/A                  N/A                N/A               $46.00
0005003799              0010013795               No                     $61.00                  N/A                  N/A                N/A               $61.00
0005003799              0010013798               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013800               No                     $11.00                  N/A                  N/A                N/A               $11.00
0005003799              0010013803               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013805               No                     $38.00                  N/A                  N/A                N/A               $38.00
0005003799              0010013807               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013810               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013813               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013815               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013816               No                     $66.00                  N/A                  N/A                N/A               $66.00
0005003799              0010013819               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013825               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013826               No                     $52.00                  N/A                  N/A                N/A               $52.00
0005003799              0010013828               No                     $47.00                  N/A                  N/A                N/A               $47.00
0005003799              0010013830               No                     $31.00                  N/A                  N/A                N/A               $31.00
0005003799              0010013832               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013835               No                     $17.00                  N/A                  N/A                N/A               $17.00
0005003799              0010013839               No                     $41.00                  N/A                  N/A                N/A               $41.00
0005003799              0010013843               No                    $231.00                  N/A                  N/A                N/A              $231.00
0005003799              0010013844               No                     $11.00                  N/A                  N/A                N/A               $11.00
0005003799              0010013846               No                     $68.00                  N/A                  N/A                N/A               $68.00
0005003799              0010013848               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013855               No                     $23.00                  N/A                  N/A                N/A               $23.00
0005003799              0010013856               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013858               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013863               No                    $182.00                  N/A                  N/A                N/A              $182.00
0005003799              0010013867               No                     $38.00                  N/A                  N/A                N/A               $38.00
0005003799              0010013868               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013871               No                     $23.00                  N/A                  N/A                N/A               $23.00
0005003799              0010013878               No                     $18.00                  N/A                  N/A                N/A               $18.00
0005003799              0010013894               No                    $420.00                  N/A                  N/A                N/A              $420.00
0005003799              0010013899               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010013906               No                     $25.00                  N/A                  N/A                N/A               $25.00
0005003799              0010013914               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003799              0010015335               No                    $927.00                  N/A                  N/A                N/A              $927.00
0005003799              0010015338               No                  $3,471.00                  N/A                  N/A                N/A            $3,471.00
0005003799              0010016106               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003801              0007015677; 0010043472   No                    $747.00             $740.00             $1,542.00            $630.00            $3,659.00
0005003801              0007015678; 0010043473   No                    $457.00             $453.00               $943.00            $385.00            $2,238.00
0005003801              0010043470               No                  $4,748.00           $4,704.00             $9,802.00          $4,003.00           $23,257.00
0005003804              0010001061               No                    $698.00             $691.00             $1,441.00            $588.00            $3,418.00
0005003809              0010001007               No                     $10.00               $10.00               $21.00              $9.00               $50.00
0005003809              0010001008               No                    $339.00             $336.00               $699.00            $286.00            $1,660.00
0005003809              0010001009               No                 $42,780.00         $42,379.00             $88,315.00         $36,067.00          $209,541.00



                                                                                                                                                       Page 48 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 50 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003809              0010001010        No                    $427.00             $423.00               $882.00             $360.00             $2,092.00
0005003809              0010001011        No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005003809              0010001012        No                    $105.00             $104.00               $218.00               $89.00              $516.00
0005003809              0010001013        No                    $199.00             $197.00               $411.00             $168.00               $975.00
0005003809              0010001014        No                 $36,487.00         $36,145.00             $75,323.00           $30,761.00          $178,716.00
0005003809              0010001015        No                    $111.00             $110.00               $229.00               $93.00              $543.00
0005003809              0010001016        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005003809              0010001017        No                 $17,632.00         $17,467.00             $36,399.00           $14,865.00           $86,363.00
0005003809              0010001018        No                 $34,562.00         $34,238.00             $71,349.00           $29,138.00          $169,287.00
0005003809              0010001019        No                 $20,836.00         $20,641.00             $43,014.00           $17,566.00          $102,057.00
0005003809              0010001020        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010001021        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010001022        No                    $102.00             $101.00               $210.00               $86.00              $499.00
0005003809              0010001023        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010001024        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005003809              0010001025        No                      $3.00                $3.00                 $6.00               $2.00               $14.00
0005003809              0010001026        No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005003809              0010001027        No                     $11.00               $11.00               $24.00               $10.00               $56.00
0005003809              0010001028        No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0005003809              0010001029        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0005003809              0010001030        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010001031        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010001032        No                  $2,987.00           $2,959.00             $6,167.00            $2,519.00           $14,632.00
0005003809              0010001033        No                  $9,729.00           $9,638.00            $20,084.00            $8,202.00           $47,653.00
0005003809              0010001034        No                  $8,288.00           $8,210.00            $17,110.00            $6,987.00           $40,595.00
0005003809              0010001035        No                  $2,468.00           $2,445.00             $5,095.00            $2,081.00           $12,089.00
0005003809              0010001037        No                     $61.00               $60.00              $126.00               $51.00              $298.00
0005003809              0010001038        No                    $448.00             $444.00               $925.00             $378.00             $2,195.00
0005003809              0010001039        No                     $83.00               $82.00              $171.00               $70.00              $406.00
0005003809              0010001043        No                 $59,769.00         $59,209.00            $123,387.00           $50,389.00          $292,754.00
0005003809              0010001044        No                 $10,954.00         $10,851.00             $22,613.00            $9,235.00           $53,653.00
0005003809              0010001046        No                    $812.00             $804.00             $1,676.00             $684.00             $3,976.00
0005003809              0010001048        No                    $208.00             $206.00               $429.00             $175.00             $1,018.00
0005003809              0010001049        No                 $15,492.00         $15,346.00             $31,981.00           $13,061.00           $75,880.00
0005003809              0010001050        No                  $4,647.00           $4,603.00             $9,593.00            $3,918.00           $22,761.00
0005003809              0010001051        No                  $1,054.00           $1,044.00             $2,175.00             $888.00             $5,161.00
0005003809              0010001052        No                    $303.00             $301.00               $626.00             $256.00             $1,486.00
0005003809              0010001053        No                  $5,084.00           $5,036.00            $10,495.00            $4,286.00           $24,901.00
0005003809              0010001054        No                  $3,024.00           $2,995.00             $6,242.00            $2,549.00           $14,810.00
0005003809              0010001055        No                     $11.00               $11.00               $23.00               $10.00               $55.00
0005003809              0010001056        No                    $485.00             $480.00             $1,001.00             $409.00             $2,375.00
0005003809              0010006626        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003809              0010006627        No                  $2,004.00           $1,986.00             $4,138.00            $1,690.00            $9,818.00
0005003810              0010000399        No                  $2,592.00           $2,568.00             $5,352.00            $2,186.00           $12,698.00
0005003810              0010000507        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0005003810              0010000579        No                     $85.00               $84.00                   N/A                 N/A              $169.00
0005003810              0010000668        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005003810              0010000709        No                     $75.00               $74.00              $154.00               $63.00              $366.00
0005003810              0010000776        No                    $271.00             $269.00               $560.00             $229.00             $1,329.00
0005003810              0085000021        No                 $11,050.00         $10,946.00             $22,811.00            $9,315.00           $54,122.00
0005003819              0010001066        No                    $119.00             $118.00               $246.00             $101.00               $584.00
0005003820              0085002041        No                  $9,645.00           $9,554.00            $19,911.00            $8,131.00           $47,241.00
0005003820              0085004028        No                $123,067.00        $121,913.00            $254,057.00          $103,753.00          $602,790.00
0005003827              0007001812        No                $315,183.00        $312,228.00            $650,660.00          $265,720.00        $1,543,791.00
0005003827              0010031146        No                     $66.00               $65.00              $136.00               $56.00              $323.00
0005003829              0010031702        No                  $8,948.00           $8,864.00            $18,472.00            $7,544.00           $43,828.00
0005003829              0010031703        No                  $3,222.00           $3,192.00             $6,652.00            $2,717.00           $15,783.00
0005003829              0010031704        No                  $5,334.00           $5,284.00            $11,012.00            $4,497.00           $26,127.00
0005003829              0010031705        No                  $7,448.00           $7,378.00            $15,376.00            $6,279.00           $36,481.00
0005003829              0010031706        No                    $623.00             $617.00             $1,286.00             $525.00             $3,051.00
0005003829              0010031707        No                 $34,705.00         $34,379.00             $71,644.00           $29,258.00          $169,986.00
0005003829              0010031708        No                 $18,212.00         $18,041.00             $37,597.00           $15,354.00           $89,204.00
0005003829              0010031709        No                  $1,109.00           $1,099.00             $2,290.00             $935.00             $5,433.00
0005003829              0010031710        No                    $755.00             $748.00             $1,559.00             $637.00             $3,699.00
0005003829              0010031711        No                  $1,079.00           $1,069.00             $2,228.00             $910.00             $5,286.00
0005003829              0010031712        No                  $1,813.00           $1,796.00             $3,742.00            $1,528.00            $8,879.00



                                                                                                                                                  Page 49 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 51 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003829              0010031713        No                    $460.00             $456.00               $951.00             $388.00            $2,255.00
0005003829              0010031714        No                    $915.00             $906.00             $1,889.00             $771.00            $4,481.00
0005003829              0010031715        No                     $16.00               $16.00               $34.00              $14.00               $80.00
0005003829              0010031716        No                    $241.00             $239.00               $498.00             $203.00            $1,181.00
0005003829              0010032353        No                    $674.00             $668.00             $1,392.00             $568.00            $3,302.00
0005003829              0010032357        No                  $4,413.00           $4,371.00             $9,110.00           $3,720.00           $21,614.00
0005003829              0010032359        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003829              0010032361        No                    $175.00             $173.00               $360.00             $147.00              $855.00
0005003829              0010032363        No                    $149.00             $148.00               $308.00             $126.00              $731.00
0005003829              0010032365        No                    $110.00             $109.00               $226.00              $92.00              $537.00
0005003829              0010032366        No                    $134.00             $133.00               $278.00             $113.00              $658.00
0005003829              0010032367        No                  $1,480.00           $1,466.00             $3,056.00           $1,248.00            $7,250.00
0005003829              0010032368        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005003829              0010032369        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005003829              0010032370        No                     $60.00               $59.00              $124.00              $51.00              $294.00
0005003829              0010032372        No                     $35.00               $35.00               $73.00              $30.00              $173.00
0005003829              0010032373        No                    $183.00             $182.00               $378.00             $154.00              $897.00
0005003829              0010032375        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003829              0010032376        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003829              0010032377        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003829              0010032378        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010000006        No                     $24.00               $24.00               $51.00              $21.00              $120.00
0005003831              0010000007        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0005003831              0010000008        No                     $14.00               $14.00               $29.00              $12.00               $69.00
0005003831              0010000009        No                     $47.00               $47.00               $97.00              $40.00              $231.00
0005003831              0010000010        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005003831              0010000011        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0005003831              0010000012        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005003831              0010000013        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010000014        No                     $44.00               $43.00                   N/A             $37.00              $124.00
0005003831              0010000015        No                      $9.00                $9.00               $18.00               $7.00               $43.00
0005003831              0010000016        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005003831              0010000017        No                     $11.00               $11.00               $24.00              $10.00               $56.00
0005003831              0010000018        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003831              0010000019        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0005003831              0010000020        No                     $54.00               $54.00                   N/A             $46.00              $154.00
0005003831              0010000021        No                      $9.00                $9.00               $18.00               $8.00               $44.00
0005003831              0010000022        No                     $31.00               $31.00               $64.00              $26.00              $152.00
0005003831              0010000023        No                     $16.00               $16.00               $33.00              $13.00               $78.00
0005003831              0010000024        No                    $200.00             $198.00               $414.00             $169.00              $981.00
0005003831              0010000025        No                     $30.00               $29.00               $61.00              $25.00              $145.00
0005003831              0010000026        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003831              0010000027        No                     $22.00               $22.00               $46.00              $19.00              $109.00
0005003831              0010000028        No                     $75.00               $74.00              $155.00              $63.00              $367.00
0005003831              0010000029        No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005003831              0010000030        No                     $13.00               $12.00               $26.00              $11.00               $62.00
0005003831              0010000031        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005003831              0010000032        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005003831              0010000033        No                     $40.00               $40.00               $83.00              $34.00              $197.00
0005003831              0010000034        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010000035        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010000036        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010000037        No                     $44.00               $43.00                   N/A             $37.00              $124.00
0005003831              0010002624        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002625        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002626        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005003831              0010002627        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002628        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002630        No                     $49.00               $49.00              $102.00              $42.00              $242.00
0005003831              0010002633        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005003831              0010002634        No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005003831              0010002635        No                     $16.00               $16.00               $33.00              $14.00               $79.00
0005003831              0010002640        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002642        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002643        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002644        No                     $23.00               $23.00               $47.00              $19.00              $112.00



                                                                                                                                                 Page 50 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 52 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003831              0010002648        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005003831              0010002649        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002650        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002652        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003831              0010002653        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002655        No                    $106.00             $105.00               $218.00              $89.00              $518.00
0005003831              0010002657        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002658        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002660        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002662        No                    $178.00             $176.00               $367.00             $150.00              $871.00
0005003831              0010002663        No                     $67.00               $66.00              $139.00              $57.00              $329.00
0005003831              0010002664        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005003831              0010002665        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005003831              0010002666        No                     $56.00               $56.00                   N/A             $47.00              $159.00
0005003831              0010002668        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005003831              0010002669        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005003831              0010002670        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005003831              0010002672        No                    $278.00             $276.00               $575.00             $235.00            $1,364.00
0005003831              0010002673        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003831              0010002674        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002675        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002676        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005003831              0010002677        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002683        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002687        No                      $5.00                $5.00               $11.00               $4.00               $25.00
0005003831              0010002688        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005003831              0010002689        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002690        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003831              0010002699        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005003833              0010017570        No                  $6,739.00                  N/A                   N/A                N/A            $6,739.00
0005003833              0010017598        No                    $418.00                  N/A                   N/A                N/A              $418.00
0005003833              0010017659        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003834              0010016868        No                     $18.00                  N/A                   N/A                N/A               $18.00
0005003835              0010007861        No                     $51.00                  N/A                   N/A                N/A               $51.00
0005003835              0010007863        No                 $17,165.00                  N/A                   N/A                N/A           $17,165.00
0005003835              0010007864        No                  $2,126.00                  N/A                   N/A                N/A            $2,126.00
0005003835              0010007865        No                 $12,630.00                  N/A                   N/A                N/A           $12,630.00
0005003835              0010007934        No                     $27.00                  N/A                   N/A                N/A               $27.00
0005003835              0010007935        No                    $381.00                  N/A                   N/A                N/A              $381.00
0005003835              0010007936        No                  $6,641.00                  N/A                   N/A                N/A            $6,641.00
0005003835              0010007937        No                     $44.00                  N/A                   N/A                N/A               $44.00
0005003835              0010007938        No                     $11.00                  N/A                   N/A                N/A               $11.00
0005003835              0010007939        No                     $26.00                  N/A                   N/A                N/A               $26.00
0005003835              0010007940        No                    $136.00                  N/A                   N/A                N/A              $136.00
0005003835              0010007941        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010007942        No                  $1,471.00                  N/A                   N/A                N/A            $1,471.00
0005003835              0010007943        No                  $1,600.00                  N/A                   N/A                N/A            $1,600.00
0005003835              0010007944        No                  $1,536.00                  N/A                   N/A                N/A            $1,536.00
0005003835              0010008013        No                    $118.00                  N/A                   N/A                N/A              $118.00
0005003835              0010008014        No                     $88.00                  N/A                   N/A                N/A               $88.00
0005003835              0010008016        No                 $93,620.00                  N/A                   N/A                N/A           $93,620.00
0005003835              0010008024        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008025        No                     $15.00                  N/A                   N/A                N/A               $15.00
0005003835              0010008026        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008035        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008036        No                    $457.00                  N/A                   N/A                N/A              $457.00
0005003835              0010008037        No                 $21,106.00                  N/A                   N/A                N/A           $21,106.00
0005003835              0010008099        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008100        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008101        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008102        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008103        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008104        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008107        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008108        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008110        Yes                     $0.00                  N/A                   N/A                N/A                $0.00



                                                                                                                                                 Page 51 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 53 of 110


                                                       Pro Rata Claim     Pro Rata Claim      Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                               Total Pro Rata Claim
                                                         (Barclays)            (Citi)        (Deutsche Bank)          (HSBC)
0005003835              0010008112        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008113        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008114        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008115        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008117        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008118        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008120        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008122        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008124        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008125        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008128        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008131        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008132        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008133        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008134        No                    $910.00                N/A                  N/A                N/A              $910.00
0005003835              0010008136        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008143        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008146        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008147        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008149        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008150        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008151        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008152        No                     $24.00                N/A                  N/A                N/A               $24.00
0005003835              0010008154        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008158        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008159        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008165        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008169        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008170        No                     $15.00                N/A                  N/A                N/A               $15.00
0005003835              0010008174        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008177        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008178        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008180        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008183        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008184        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008185        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008188        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008190        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008193        No                     $18.00                N/A                  N/A                N/A               $18.00
0005003835              0010008195        No                    $130.00                N/A                  N/A                N/A              $130.00
0005003835              0010008196        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008197        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008198        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008200        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008202        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008207        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008209        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008210        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008211        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008212        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008213        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008215        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008216        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008217        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008224        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008226        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008230        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008231        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008232        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008234        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008236        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008238        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008241        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008242        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008251        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003835              0010008252        Yes                     $0.00                N/A                  N/A                N/A                $0.00



                                                                                                                                              Page 52 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 54 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003835              0010008257        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008258        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008259        No                  $1,235.00                  N/A                   N/A                N/A            $1,235.00
0005003835              0010008262        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008263        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008265        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008267        No                    $209.00                  N/A                   N/A                N/A              $209.00
0005003835              0010008268        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008273        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008276        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008277        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008279        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008280        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008282        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008283        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008284        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008285        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008286        No                     $18.00                  N/A                   N/A                N/A               $18.00
0005003835              0010008287        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008288        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008289        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008290        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008292        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008293        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008294        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008296        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008299        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008304        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008308        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008324        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008329        No                     $11.00                  N/A                   N/A                N/A               $11.00
0005003835              0010008335        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008336        No                     $20.00                  N/A                   N/A                N/A               $20.00
0005003835              0010008337        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003835              0010008338        No                     $25.00                  N/A                   N/A                N/A               $25.00
0005003836              0010001059        No                    $386.00             $383.00               $798.00             $326.00            $1,893.00
0005003838              0010032669        No                    $134.00             $133.00               $277.00             $113.00              $657.00
0005003839              0010032668        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0005003840              0010032667        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003843              0010032898        No                  $8,212.00                  N/A                   N/A                N/A            $8,212.00
0005003846              0010032677        No                  $1,909.00           $1,891.00             $3,940.00           $1,609.00            $9,349.00
0005003847              0010000354        No                 $79,771.00         $79,023.00            $164,678.00          $67,252.00          $390,724.00
0005003847              0010000355        No                 $16,206.00         $16,054.00             $33,456.00          $13,663.00           $79,379.00
0005003847              0010000356        No                 $21,872.00         $21,666.00             $45,151.00          $18,439.00          $107,128.00
0005003847              0010000357        No                 $16,239.00         $16,087.00             $33,524.00          $13,691.00           $79,541.00
0005003847              0010000358        No                 $28,699.00         $28,430.00             $59,246.00          $24,195.00          $140,570.00
0005003847              0010000359        No                  $6,544.00           $6,483.00            $13,509.00           $5,517.00           $32,053.00
0005003847              0010000360        No                  $4,870.00           $4,825.00            $10,055.00           $4,106.00           $23,856.00
0005003847              0010000361        No                  $2,517.00           $2,493.00             $5,196.00           $2,122.00           $12,328.00
0005003847              0010000362        No                  $2,297.00           $2,275.00             $4,741.00           $1,936.00           $11,249.00
0005003847              0010000363        No                  $2,815.00           $2,788.00             $5,811.00           $2,373.00           $13,787.00
0005003847              0010000364        No                  $8,867.00           $8,784.00            $18,304.00           $7,475.00           $43,430.00
0005003847              0010000365        No                  $4,344.00           $4,304.00             $8,968.00           $3,662.00           $21,278.00
0005003847              0010000366        No                  $2,932.00           $2,904.00             $6,053.00           $2,472.00           $14,361.00
0005003847              0010000367        No                  $4,089.00           $4,051.00             $8,441.00           $3,447.00           $20,028.00
0005003847              0010000368        No                  $2,051.00           $2,031.00             $4,233.00           $1,729.00           $10,044.00
0005003847              0010005942        No                  $1,111.00           $1,101.00             $2,294.00             $937.00            $5,443.00
0005003847              0010005944        No                  $5,110.00           $5,062.00            $10,550.00           $4,308.00           $25,030.00
0005003847              0010005945        No                  $4,241.00           $4,201.00             $8,754.00           $3,575.00           $20,771.00
0005003847              0010005948        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003847              0010005954        No                  $5,401.00           $5,350.00            $11,149.00           $4,553.00           $26,453.00
0005003847              0010005962        No                  $1,143.00           $1,132.00             $2,359.00             $963.00            $5,597.00
0005003848              0000004103        No                    $409.00                  N/A                   N/A                N/A              $409.00
0005003854              0010008728        No                     $19.00               $19.00                   N/A                N/A               $38.00
0005003857              0007001817        No                 $11,251.00                  N/A           $23,227.00           $9,486.00           $43,964.00
0005003865              0010031172        No                 $18,250.00         $18,079.00             $37,675.00          $15,386.00           $89,390.00



                                                                                                                                                 Page 53 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 55 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003865              0010031173        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005003865              0010031175        No                  $3,490.00           $3,458.00             $7,206.00           $2,943.00           $17,097.00
0005003868              0010002116        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010002117        No                      $6.00                $5.00               $11.00               $5.00               $27.00
0005003868              0010002118        No                     $51.00               $51.00              $106.00              $43.00              $251.00
0005003868              0010002120        No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005003868              0010009163        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005003868              0010009164        No                    $185.00             $183.00               $381.00             $156.00              $905.00
0005003868              0010009165        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010009173        No                     $10.00               $10.00               $22.00               $9.00               $51.00
0005003868              0010009174        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010009182        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010009187        No                     $13.00               $13.00               $26.00              $11.00               $63.00
0005003868              0010009189        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005003868              0010009190        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010009191        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0005003868              0010009193        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003868              0010009195        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003869              0010002103        No              $2,964,595.00      $2,936,800.00          $6,120,081.00       $2,499,352.00       $14,520,828.00
0005003869              0010002109        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003869              0010002110        No              $2,085,545.00      $2,065,992.00          $4,305,379.00       $1,758,255.00       $10,215,171.00
0005003869              0010002111        No                  $4,932.00           $4,886.00            $10,182.00           $4,158.00           $24,158.00
0005003874              0010009161        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005003877              0007004633        No                  $1,727.00           $1,711.00             $3,565.00           $1,456.00            $8,459.00
0005003878              0010032664        No                  $2,972.00           $2,944.00             $6,136.00           $2,506.00           $14,558.00
0005003879              0010007594        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003879              0010007596        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003879              0010007598        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003879              0010007599        No                     $25.00               $24.00               $51.00              $21.00              $121.00
0005003879              0010007601        No                     $17.00               $17.00               $35.00              $14.00               $83.00
0005003879              0010007604        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005003879              0010007605        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003879              0010007607        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003881              0010007581        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003881              0010007582        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003881              0010007585        No                     $10.00               $10.00               $20.00               $8.00               $48.00
0005003881              0010007587        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005003881              0010007588        No                     $41.00               $40.00               $84.00              $34.00              $199.00
0005003881              0010007590        No                     $85.00               $84.00              $175.00              $71.00              $415.00
0005003881              0010007591        No                     $33.00               $33.00               $69.00              $28.00              $163.00
0005003882              0010007568        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003882              0010007569        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005003882              0010007570        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005003882              0010007572        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003882              0010007573        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003882              0010007575        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003882              0010007576        No                     $25.00               $25.00               $53.00              $21.00              $124.00
0005003882              0010007579        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003883              0007016598        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003886              0010019628        No                  $5,751.00                  N/A                   N/A                N/A            $5,751.00
0005003886              0010019629        No                  $4,473.00                  N/A                   N/A                N/A            $4,473.00
0005003886              0010019630        No                    $209.00                  N/A                   N/A                N/A              $209.00
0005003886              0010019631        No                  $4,016.00                  N/A                   N/A                N/A            $4,016.00
0005003886              0010019632        No                     $42.00                  N/A                   N/A                N/A               $42.00
0005003886              0010019633        No                     $59.00                  N/A                   N/A                N/A               $59.00
0005003886              0010019634        No                    $194.00                  N/A                   N/A                N/A              $194.00
0005003886              0010025905        No                    $169.00                  N/A                   N/A                N/A              $169.00
0005003886              0010025914        No                     $21.00                  N/A                   N/A                N/A               $21.00
0005003886              0010025915        No                     $11.00                  N/A                   N/A                N/A               $11.00
0005003886              0010025916        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005003888              0010005587        No                      $8.00                $8.00                   N/A                N/A               $16.00
0005003889              0010032695        No                 $12,625.00         $12,506.00             $26,063.00          $10,644.00           $61,838.00
0005003890              0085000022        No                  $4,119.00           $4,081.00                    N/A                N/A            $8,200.00
0005003891              0010032693        No                    $193.00             $191.00               $398.00             $162.00              $944.00
0005003892              0010031373        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031374        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00



                                                                                                                                                 Page 54 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 56 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003892              0010031375        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031376        No                      $7.00                  N/A               $14.00               $6.00               $27.00
0005003892              0010031378        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031379        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031380        No                      $4.00                  N/A                 $7.00              $3.00               $14.00
0005003892              0010031382        No                      $7.00                  N/A               $14.00               $6.00               $27.00
0005003892              0010031384        No                      $3.00                  N/A                 $6.00              $2.00               $11.00
0005003892              0010031386        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031389        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031392        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003892              0010031393        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0005003893              0007000377        No                    $115.00             $113.00               $236.00              $97.00              $561.00
0005003894              0010032684        No                    $300.00             $297.00               $620.00             $253.00            $1,470.00
0005003895              0010005842        No                     $75.00               $74.00              $155.00              $63.00              $367.00
0005003895              0010005843        No                     $63.00               $62.00              $130.00              $53.00              $308.00
0005003895              0010005844        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005003895              0010005845        No                     $50.00               $50.00              $104.00              $42.00              $246.00
0005003895              0010005846        No                  $1,409.00           $1,395.00             $2,908.00           $1,188.00            $6,900.00
0005003895              0010005847        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005003895              0010005849        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005850        No                  $1,069.00           $1,059.00             $2,206.00             $901.00            $5,235.00
0005003895              0010005851        No                    $161.00             $160.00               $333.00             $136.00              $790.00
0005003895              0010005852        No                     $84.00               $83.00              $174.00              $71.00              $412.00
0005003895              0010005853        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005003895              0010005854        No                    $161.00             $159.00               $332.00             $136.00              $788.00
0005003895              0010005855        No                     $50.00               $50.00              $104.00              $42.00              $246.00
0005003895              0010005857        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005003895              0010005858        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005859        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005003895              0010005860        No                     $87.00               $86.00              $179.00              $73.00              $425.00
0005003895              0010005861        No                     $11.00               $11.00               $23.00              $10.00               $55.00
0005003895              0010005863        No                    $106.00             $105.00               $218.00              $89.00              $518.00
0005003895              0010005864        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005865        No                    $150.00             $149.00               $310.00             $127.00              $736.00
0005003895              0010005866        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005003895              0010005867        No                     $84.00               $83.00              $173.00              $71.00              $411.00
0005003895              0010005869        No                     $15.00               $15.00               $31.00              $12.00               $73.00
0005003895              0010005871        No                     $48.00               $47.00               $98.00              $40.00              $233.00
0005003895              0010005872        Yes                     $0.00                $0.00                   N/A              $0.00                $0.00
0005003895              0010005873        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005003895              0010005874        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005875        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005003895              0010005876        No                     $13.00               $13.00               $27.00              $11.00               $64.00
0005003895              0010005877        No                     $59.00               $59.00                   N/A             $50.00              $168.00
0005003895              0010005878        No                    $168.00             $166.00               $347.00             $142.00              $823.00
0005003895              0010005880        No                    $139.00             $138.00               $287.00             $117.00              $681.00
0005003895              0010005881        No                    $319.00             $316.00               $659.00             $269.00            $1,563.00
0005003895              0010005883        No                     $35.00               $35.00               $73.00              $30.00              $173.00
0005003895              0010005884        No                     $31.00               $31.00               $65.00              $26.00              $153.00
0005003895              0010005885        No                    $229.00             $227.00               $473.00             $193.00            $1,122.00
0005003895              0010005886        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005003895              0010005889        No                     $92.00               $91.00              $189.00              $77.00              $449.00
0005003895              0010005890        No                    $124.00             $123.00               $256.00             $104.00              $607.00
0005003895              0010005891        No                     $23.00               $22.00                   N/A             $19.00               $64.00
0005003895              0010005892        No                    $615.00             $609.00             $1,269.00             $518.00            $3,011.00
0005003895              0010005893        No                     $15.00               $15.00               $31.00              $12.00               $73.00
0005003895              0010005894        No                     $35.00               $34.00               $72.00              $29.00              $170.00
0005003895              0010005895        No                     $34.00               $34.00               $70.00              $29.00              $167.00
0005003895              0010005899        No                     $15.00               $15.00               $31.00              $13.00               $74.00
0005003895              0010005900        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005901        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005903        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005003895              0010005909        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005003895              0010005910        No                     $10.00               $10.00               $22.00               $9.00               $51.00
0005003895              0010005911        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005003895              0010005912        No                      $8.00                $8.00               $16.00               $7.00               $39.00



                                                                                                                                                 Page 55 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 57 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003895              0010005913        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005003895              0010005914        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005003895              0010005915        No                      $8.00                $8.00               $16.00               $6.00               $38.00
0005003895              0010005916        No                    $388.00             $384.00               $800.00             $327.00            $1,899.00
0005003895              0010005917        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005919        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003895              0010005920        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005003899              0007000931        No                     $82.00               $81.00                   N/A                N/A              $163.00
0005003899              0007000932        No                  $1,038.00           $1,028.00                    N/A                N/A            $2,066.00
0005003899              0007000934        No                     $90.00               $89.00                   N/A                N/A              $179.00
0005003899              0007000935        No                    $434.00             $430.00                    N/A                N/A              $864.00
0005003899              0007000936        No                  $4,530.00           $4,487.00                    N/A                N/A            $9,017.00
0005003899              0007000937        No                    $742.00             $735.00                    N/A                N/A            $1,477.00
0005003899              0007000940        No                    $556.00             $551.00                    N/A                N/A            $1,107.00
0005003899              0007000941        No                     $36.00               $35.00                   N/A                N/A               $71.00
0005003899              0007000943        No                     $84.00               $83.00                   N/A                N/A              $167.00
0005003899              0007000944        No                    $251.00             $248.00                    N/A                N/A              $499.00
0005003899              0007000946        No                    $295.00             $292.00                    N/A                N/A              $587.00
0005003899              0007000947        No                    $723.00             $716.00                    N/A                N/A            $1,439.00
0005003899              0007000948        No                     $71.00               $70.00                   N/A                N/A              $141.00
0005003899              0007000950        No                    $187.00             $186.00                    N/A                N/A              $373.00
0005003899              0007000951        No                    $323.00             $320.00                    N/A                N/A              $643.00
0005003899              0007000953        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000955        No                    $221.00             $219.00                    N/A                N/A              $440.00
0005003899              0007000956        No                     $28.00               $28.00                   N/A                N/A               $56.00
0005003899              0007000957        No                  $2,350.00           $2,328.00                    N/A                N/A            $4,678.00
0005003899              0007000958        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000961        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000962        No                    $225.00             $223.00                    N/A                N/A              $448.00
0005003899              0007000965        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000967        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000968        No                 $25,181.00         $24,945.00                     N/A                N/A           $50,126.00
0005003899              0007000969        No                  $7,260.00           $7,192.00                    N/A                N/A           $14,452.00
0005003899              0007000970        No                     $30.00               $29.00                   N/A                N/A               $59.00
0005003899              0007000971        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000975        No                     $73.00               $73.00                   N/A                N/A              $146.00
0005003899              0007000976        No                    $945.00             $936.00                    N/A                N/A            $1,881.00
0005003899              0007000977        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000978        No                    $350.00             $346.00                    N/A                N/A              $696.00
0005003899              0007000980        No                     $18.00               $18.00                   N/A                N/A               $36.00
0005003899              0007000981        No                     $89.00               $89.00                   N/A                N/A              $178.00
0005003899              0007000982        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000984        No                     $98.00               $97.00                   N/A                N/A              $195.00
0005003899              0007000986        No                     $19.00               $19.00                   N/A                N/A               $38.00
0005003899              0007000987        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000988        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000989        No                     $24.00               $24.00                   N/A                N/A               $48.00
0005003899              0007000990        No                    $429.00             $425.00                    N/A                N/A              $854.00
0005003899              0007000991        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000992        No                     $16.00               $16.00                   N/A                N/A               $32.00
0005003899              0007000993        No                    $491.00             $486.00                    N/A                N/A              $977.00
0005003899              0007000994        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000995        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000996        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007000998        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003899              0007001000        No                     $17.00               $16.00                   N/A                N/A               $33.00
0005003899              0007001002        No                  $1,235.00           $1,223.00                    N/A                N/A            $2,458.00
0005003899              0007001004        No                     $87.00               $86.00                   N/A                N/A              $173.00
0005003899              0007001005        No                  $1,747.00           $1,730.00                    N/A                N/A            $3,477.00
0005003899              0007001006        No                    $122.00             $121.00                    N/A                N/A              $243.00
0005003899              0007001008        No                     $48.00               $47.00                   N/A                N/A               $95.00
0005003899              0007001009        No                    $125.00             $124.00                    N/A                N/A              $249.00
0005003899              0007001010        No                    $778.00             $770.00                    N/A                N/A            $1,548.00
0005003899              0007001011        No                  $6,441.00           $6,381.00                    N/A                N/A           $12,822.00
0005003899              0007001015        No                  $1,587.00           $1,572.00                    N/A                N/A            $3,159.00
0005003899              0007001017        No                     $81.00               $80.00                   N/A                N/A              $161.00



                                                                                                                                                 Page 56 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 58 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001019        No                    $732.00             $725.00                   N/A                N/A            $1,457.00
0005003899              0007001021        No                  $2,232.00           $2,211.00                   N/A                N/A            $4,443.00
0005003899              0007001023        No                    $985.00             $976.00                   N/A                N/A            $1,961.00
0005003899              0007001024        No                    $656.00             $650.00                   N/A                N/A            $1,306.00
0005003899              0007001025        No                    $660.00             $654.00                   N/A                N/A            $1,314.00
0005003899              0007001026        No                  $1,924.00           $1,906.00                   N/A                N/A            $3,830.00
0005003899              0007001027        No                     $18.00               $17.00                  N/A                N/A               $35.00
0005003899              0007001028        No                    $102.00             $101.00                   N/A                N/A              $203.00
0005003899              0007001029        No                     $35.00               $35.00                  N/A                N/A               $70.00
0005003899              0007001030        No                    $267.00             $264.00                   N/A                N/A              $531.00
0005003899              0007001031        No                    $554.00             $549.00                   N/A                N/A            $1,103.00
0005003899              0007001032        No                    $201.00             $199.00                   N/A                N/A              $400.00
0005003899              0007001034        No                    $176.00             $175.00                   N/A                N/A              $351.00
0005003899              0007001035        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001038        No                     $22.00               $22.00                  N/A                N/A               $44.00
0005003899              0007001039        No                    $124.00             $123.00                   N/A                N/A              $247.00
0005003899              0007001040        No                    $800.00             $793.00                   N/A                N/A            $1,593.00
0005003899              0007001041        No                    $800.00             $793.00                   N/A                N/A            $1,593.00
0005003899              0007001045        No                    $766.00             $759.00                   N/A                N/A            $1,525.00
0005003899              0007001046        No                    $452.00             $447.00                   N/A                N/A              $899.00
0005003899              0007001047        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001048        No                  $1,006.00             $997.00                   N/A                N/A            $2,003.00
0005003899              0007001052        No                    $164.00             $162.00                   N/A                N/A              $326.00
0005003899              0007001053        No                    $644.00             $638.00                   N/A                N/A            $1,282.00
0005003899              0007001054        No                     $15.00               $15.00                  N/A                N/A               $30.00
0005003899              0007001055        No                  $2,718.00           $2,693.00                   N/A                N/A            $5,411.00
0005003899              0007001057        No                  $1,570.00           $1,556.00                   N/A                N/A            $3,126.00
0005003899              0007001058        No                    $659.00             $653.00                   N/A                N/A            $1,312.00
0005003899              0007001060        No                    $752.00             $745.00                   N/A                N/A            $1,497.00
0005003899              0007001061        No                    $232.00             $230.00                   N/A                N/A              $462.00
0005003899              0007001062        No                    $232.00             $230.00                   N/A                N/A              $462.00
0005003899              0007001064        No                    $564.00             $559.00                   N/A                N/A            $1,123.00
0005003899              0007001065        No                    $498.00             $493.00                   N/A                N/A              $991.00
0005003899              0007001066        No                     $97.00               $96.00                  N/A                N/A              $193.00
0005003899              0007001067        No                  $1,000.00             $990.00                   N/A                N/A            $1,990.00
0005003899              0007001068        No                  $1,000.00             $990.00                   N/A                N/A            $1,990.00
0005003899              0007001069        No                     $44.00               $44.00                  N/A                N/A               $88.00
0005003899              0007001070        No                    $818.00             $810.00                   N/A                N/A            $1,628.00
0005003899              0007001071        No                     $28.00               $28.00                  N/A                N/A               $56.00
0005003899              0007001072        No                    $202.00             $200.00                   N/A                N/A              $402.00
0005003899              0007001073        No                  $1,220.00           $1,209.00                   N/A                N/A            $2,429.00
0005003899              0007001074        No                    $107.00             $106.00                   N/A                N/A              $213.00
0005003899              0007001079        No                    $235.00             $233.00                   N/A                N/A              $468.00
0005003899              0007001080        No                    $235.00             $233.00                   N/A                N/A              $468.00
0005003899              0007001081        No                     $24.00               $24.00                  N/A                N/A               $48.00
0005003899              0007001082        No                     $39.00               $38.00                  N/A                N/A               $77.00
0005003899              0007001083        No                     $63.00               $62.00                  N/A                N/A              $125.00
0005003899              0007001084        No                  $1,069.00           $1,059.00                   N/A                N/A            $2,128.00
0005003899              0007001086        No                    $118.00             $117.00                   N/A                N/A              $235.00
0005003899              0007001087        No                    $208.00             $206.00                   N/A                N/A              $414.00
0005003899              0007001089        No                  $1,488.00           $1,474.00                   N/A                N/A            $2,962.00
0005003899              0007001091        No                    $585.00             $580.00                   N/A                N/A            $1,165.00
0005003899              0007001092        No                    $353.00             $349.00                   N/A                N/A              $702.00
0005003899              0007001094        No                    $171.00             $169.00                   N/A                N/A              $340.00
0005003899              0007001095        No                  $1,743.00           $1,727.00                   N/A                N/A            $3,470.00
0005003899              0007001096        No                    $457.00             $453.00                   N/A                N/A              $910.00
0005003899              0007001097        No                  $1,580.00           $1,566.00                   N/A                N/A            $3,146.00
0005003899              0007001098        No                     $14.00               $14.00                  N/A                N/A               $28.00
0005003899              0007001102        No                     $11.00               $11.00                  N/A                N/A               $22.00
0005003899              0007001103        No                    $182.00             $180.00                   N/A                N/A              $362.00
0005003899              0007001105        No                     $71.00               $70.00                  N/A                N/A              $141.00
0005003899              0007001106        No                     $71.00               $70.00                  N/A                N/A              $141.00
0005003899              0007001107        No                    $191.00             $189.00                   N/A                N/A              $380.00
0005003899              0007001109        No                     $12.00               $12.00                  N/A                N/A               $24.00
0005003899              0007001110        No                     $92.00               $91.00                  N/A                N/A              $183.00
0005003899              0007001111        No                    $392.00             $388.00                   N/A                N/A              $780.00



                                                                                                                                                Page 57 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 59 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001112        No                  $1,457.00           $1,444.00                   N/A                N/A            $2,901.00
0005003899              0007001115        No                  $7,260.00           $7,192.00                   N/A                N/A           $14,452.00
0005003899              0007001118        No                    $181.00             $179.00                   N/A                N/A              $360.00
0005003899              0007001119        No                  $2,126.00           $2,106.00                   N/A                N/A            $4,232.00
0005003899              0007001120        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001121        No                    $190.00             $188.00                   N/A                N/A              $378.00
0005003899              0007001122        No                     $66.00               $65.00                  N/A                N/A              $131.00
0005003899              0007001123        No                     $30.00               $30.00                  N/A                N/A               $60.00
0005003899              0007001124        No                     $39.00               $38.00                  N/A                N/A               $77.00
0005003899              0007001125        No                    $358.00             $354.00                   N/A                N/A              $712.00
0005003899              0007001127        No                    $149.00             $148.00                   N/A                N/A              $297.00
0005003899              0007001130        No                     $48.00               $48.00                  N/A                N/A               $96.00
0005003899              0007001131        No                     $10.00                $9.00                  N/A                N/A               $19.00
0005003899              0007001132        No                     $30.00               $30.00                  N/A                N/A               $60.00
0005003899              0007001133        No                     $50.00               $49.00                  N/A                N/A               $99.00
0005003899              0007001134        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001135        No                    $367.00             $363.00                   N/A                N/A              $730.00
0005003899              0007001136        No                    $367.00             $363.00                   N/A                N/A              $730.00
0005003899              0007001137        No                     $52.00               $51.00                  N/A                N/A              $103.00
0005003899              0007001138        No                 $10,619.00         $10,520.00                    N/A                N/A           $21,139.00
0005003899              0007001139        No                     $67.00               $67.00                  N/A                N/A              $134.00
0005003899              0007001141        No                    $363.00             $360.00                   N/A                N/A              $723.00
0005003899              0007001142        No                    $146.00             $144.00                   N/A                N/A              $290.00
0005003899              0007001143        No                  $1,362.00           $1,349.00                   N/A                N/A            $2,711.00
0005003899              0007001147        No                  $7,709.00           $7,637.00                   N/A                N/A           $15,346.00
0005003899              0007001149        No                    $398.00             $395.00                   N/A                N/A              $793.00
0005003899              0007001150        No                    $310.00             $307.00                   N/A                N/A              $617.00
0005003899              0007001151        No                     $77.00               $76.00                  N/A                N/A              $153.00
0005003899              0007001153        No                    $100.00               $99.00                  N/A                N/A              $199.00
0005003899              0007001156        No                    $148.00             $147.00                   N/A                N/A              $295.00
0005003899              0007001157        No                     $53.00               $53.00                  N/A                N/A              $106.00
0005003899              0007001158        No                     $75.00               $74.00                  N/A                N/A              $149.00
0005003899              0007001159        No                    $309.00             $306.00                   N/A                N/A              $615.00
0005003899              0007001160        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001162        No                     $94.00               $93.00                  N/A                N/A              $187.00
0005003899              0007001164        No                    $422.00             $418.00                   N/A                N/A              $840.00
0005003899              0007001165        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001166        No                      $9.00                $9.00                  N/A                N/A               $18.00
0005003899              0007001167        No                     $14.00               $13.00                  N/A                N/A               $27.00
0005003899              0007001168        No                     $21.00               $21.00                  N/A                N/A               $42.00
0005003899              0007001170        No                    $115.00             $113.00                   N/A                N/A              $228.00
0005003899              0007001177        No                     $33.00               $33.00                  N/A                N/A               $66.00
0005003899              0007001182        No                    $489.00             $484.00                   N/A                N/A              $973.00
0005003899              0007001185        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001191        No                     $83.00               $82.00                  N/A                N/A              $165.00
0005003899              0007001192        No                    $293.00             $290.00                   N/A                N/A              $583.00
0005003899              0007001193        No                    $112.00             $111.00                   N/A                N/A              $223.00
0005003899              0007001194        No                    $122.00             $120.00                   N/A                N/A              $242.00
0005003899              0007001196        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001197        No                     $26.00               $26.00                  N/A                N/A               $52.00
0005003899              0007001198        No                    $559.00             $554.00                   N/A                N/A            $1,113.00
0005003899              0007001199        No                    $333.00             $330.00                   N/A                N/A              $663.00
0005003899              0007001203        No                    $330.00             $327.00                   N/A                N/A              $657.00
0005003899              0007001205        No                     $10.00               $10.00                  N/A                N/A               $20.00
0005003899              0007001206        No                     $30.00               $30.00                  N/A                N/A               $60.00
0005003899              0007001207        No                    $146.00             $145.00                   N/A                N/A              $291.00
0005003899              0007001208        No                  $2,169.00           $2,148.00                   N/A                N/A            $4,317.00
0005003899              0007001209        No                    $513.00             $508.00                   N/A                N/A            $1,021.00
0005003899              0007001210        No                     $40.00               $39.00                  N/A                N/A               $79.00
0005003899              0007001211        No                    $223.00             $221.00                   N/A                N/A              $444.00
0005003899              0007001212        No                     $36.00               $36.00                  N/A                N/A               $72.00
0005003899              0007001213        No                    $146.00             $145.00                   N/A                N/A              $291.00
0005003899              0007001215        No                     $11.00               $11.00                  N/A                N/A               $22.00
0005003899              0007001216        No                     $37.00               $37.00                  N/A                N/A               $74.00
0005003899              0007001219        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001220        No                     $95.00               $94.00                  N/A                N/A              $189.00



                                                                                                                                                Page 58 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 60 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001222        No                    $231.00             $228.00                   N/A                N/A              $459.00
0005003899              0007001224        No                     $16.00               $16.00                  N/A                N/A               $32.00
0005003899              0007001225        No                    $115.00             $114.00                   N/A                N/A              $229.00
0005003899              0007001226        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001227        No                    $543.00             $538.00                   N/A                N/A            $1,081.00
0005003899              0007001228        No                     $37.00               $37.00                  N/A                N/A               $74.00
0005003899              0007001229        No                    $450.00             $446.00                   N/A                N/A              $896.00
0005003899              0007001230        No                     $32.00               $32.00                  N/A                N/A               $64.00
0005003899              0007001231        No                    $747.00             $740.00                   N/A                N/A            $1,487.00
0005003899              0007001232        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001233        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001234        No                    $411.00             $407.00                   N/A                N/A              $818.00
0005003899              0007001235        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001236        No                     $33.00               $33.00                  N/A                N/A               $66.00
0005003899              0007001237        No                    $109.00             $108.00                   N/A                N/A              $217.00
0005003899              0007001238        No                    $528.00             $523.00                   N/A                N/A            $1,051.00
0005003899              0007001239        No                    $117.00             $116.00                   N/A                N/A              $233.00
0005003899              0007001241        No                    $134.00             $133.00                   N/A                N/A              $267.00
0005003899              0007001242        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001243        No                     $21.00               $21.00                  N/A                N/A               $42.00
0005003899              0007001245        No                      $7.00                $7.00                  N/A                N/A               $14.00
0005003899              0007001247        No                     $50.00               $50.00                  N/A                N/A              $100.00
0005003899              0007001248        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001249        No                     $34.00               $33.00                  N/A                N/A               $67.00
0005003899              0007001250        No                      $6.00                $6.00                  N/A                N/A               $12.00
0005003899              0007001251        No                     $91.00               $90.00                  N/A                N/A              $181.00
0005003899              0007001254        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001255        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001256        No                     $26.00               $25.00                  N/A                N/A               $51.00
0005003899              0007001257        No                      $8.00                $8.00                  N/A                N/A               $16.00
0005003899              0007001258        No                     $26.00               $25.00                  N/A                N/A               $51.00
0005003899              0007001259        No                    $126.00             $125.00                   N/A                N/A              $251.00
0005003899              0007001260        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001265        No                     $75.00               $74.00                  N/A                N/A              $149.00
0005003899              0007001266        No                     $53.00               $53.00                  N/A                N/A              $106.00
0005003899              0007001267        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001268        No                     $19.00               $19.00                  N/A                N/A               $38.00
0005003899              0007001269        No                     $50.00               $49.00                  N/A                N/A               $99.00
0005003899              0007001270        No                    $115.00             $114.00                   N/A                N/A              $229.00
0005003899              0007001271        No                     $14.00               $13.00                  N/A                N/A               $27.00
0005003899              0007001272        No                     $72.00               $71.00                  N/A                N/A              $143.00
0005003899              0007001273        No                     $24.00               $23.00                  N/A                N/A               $47.00
0005003899              0007001274        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001275        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001276        No                     $93.00               $92.00                  N/A                N/A              $185.00
0005003899              0007001277        No                     $15.00               $15.00                  N/A                N/A               $30.00
0005003899              0007001279        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001280        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001284        No                     $22.00               $22.00                  N/A                N/A               $44.00
0005003899              0007001285        No                     $10.00                $9.00                  N/A                N/A               $19.00
0005003899              0007001286        No                     $53.00               $52.00                  N/A                N/A              $105.00
0005003899              0007001287        No                     $14.00               $13.00                  N/A                N/A               $27.00
0005003899              0007001288        No                    $306.00             $304.00                   N/A                N/A              $610.00
0005003899              0007001289        No                  $8,515.00           $8,435.00                   N/A                N/A           $16,950.00
0005003899              0007001290        No                     $11.00               $11.00                  N/A                N/A               $22.00
0005003899              0007001291        No                     $52.00               $52.00                  N/A                N/A              $104.00
0005003899              0007001292        No                     $34.00               $34.00                  N/A                N/A               $68.00
0005003899              0007001293        No                  $7,692.00           $7,620.00                   N/A                N/A           $15,312.00
0005003899              0007001294        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001295        No                     $33.00               $33.00                  N/A                N/A               $66.00
0005003899              0007001296        No                     $56.00               $55.00                  N/A                N/A              $111.00
0005003899              0007001297        No                     $20.00               $20.00                  N/A                N/A               $40.00
0005003899              0007001298        No                     $23.00               $22.00                  N/A                N/A               $45.00
0005003899              0007001299        No                     $41.00               $40.00                  N/A                N/A               $81.00
0005003899              0007001300        No                    $130.00             $129.00                   N/A                N/A              $259.00
0005003899              0007001301        No                    $283.00             $280.00                   N/A                N/A              $563.00



                                                                                                                                                Page 59 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 61 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001302        No                     $44.00               $43.00                  N/A                N/A               $87.00
0005003899              0007001303        No                    $161.00             $159.00                   N/A                N/A              $320.00
0005003899              0007001304        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001305        No                      $6.00                $6.00                  N/A                N/A               $12.00
0005003899              0007001306        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001307        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001308        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001309        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001310        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001311        No                      $6.00                $6.00                  N/A                N/A               $12.00
0005003899              0007001312        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001313        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001314        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001315        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001316        No                 $11,874.00         $11,763.00                    N/A                N/A           $23,637.00
0005003899              0007001317        No                     $69.00               $68.00                  N/A                N/A              $137.00
0005003899              0007001318        No                    $870.00             $862.00                   N/A                N/A            $1,732.00
0005003899              0007001319        No                    $259.00             $257.00                   N/A                N/A              $516.00
0005003899              0007001320        No                     $44.00               $44.00                  N/A                N/A               $88.00
0005003899              0007001321        No                    $328.00             $325.00                   N/A                N/A              $653.00
0005003899              0007001322        No                     $32.00               $32.00                  N/A                N/A               $64.00
0005003899              0007001323        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001324        No                     $11.00               $10.00                  N/A                N/A               $21.00
0005003899              0007001326        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001328        No                    $100.00               $99.00                  N/A                N/A              $199.00
0005003899              0007001329        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001330        No                     $46.00               $46.00                  N/A                N/A               $92.00
0005003899              0007001331        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001332        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001333        No                    $148.00             $147.00                   N/A                N/A              $295.00
0005003899              0007001334        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001336        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001337        No                      $9.00                $9.00                  N/A                N/A               $18.00
0005003899              0007001338        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001339        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001340        No                     $26.00               $26.00                  N/A                N/A               $52.00
0005003899              0007001341        No                    $139.00             $137.00                   N/A                N/A              $276.00
0005003899              0007001342        No                     $19.00               $19.00                  N/A                N/A               $38.00
0005003899              0007001343        No                     $26.00               $26.00                  N/A                N/A               $52.00
0005003899              0007001344        No                     $34.00               $34.00                  N/A                N/A               $68.00
0005003899              0007001345        No                     $54.00               $54.00                  N/A                N/A              $108.00
0005003899              0007001347        No                     $21.00               $21.00                  N/A                N/A               $42.00
0005003899              0007001349        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001350        No                      $7.00                $7.00                  N/A                N/A               $14.00
0005003899              0007001354        No                     $12.00               $12.00                  N/A                N/A               $24.00
0005003899              0007001355        No                    $111.00             $110.00                   N/A                N/A              $221.00
0005003899              0007001356        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001358        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001359        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001360        No                     $33.00               $33.00                  N/A                N/A               $66.00
0005003899              0007001361        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001364        No                     $31.00               $30.00                  N/A                N/A               $61.00
0005003899              0007001365        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001366        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001367        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001368        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001369        No                     $11.00               $11.00                  N/A                N/A               $22.00
0005003899              0007001370        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001371        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001372        No                     $42.00               $42.00                  N/A                N/A               $84.00
0005003899              0007001374        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001375        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001377        No                     $38.00               $37.00                  N/A                N/A               $75.00
0005003899              0007001380        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001381        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001383        Yes                     $0.00                $0.00                  N/A                N/A                $0.00



                                                                                                                                                Page 60 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 62 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001387        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001388        No                    $169.00             $167.00                   N/A                N/A              $336.00
0005003899              0007001389        No                     $33.00               $33.00                  N/A                N/A               $66.00
0005003899              0007001390        No                     $10.00               $10.00                  N/A                N/A               $20.00
0005003899              0007001393        No                     $18.00               $18.00                  N/A                N/A               $36.00
0005003899              0007001394        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001395        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001397        No                     $94.00               $93.00                  N/A                N/A              $187.00
0005003899              0007001398        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001399        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001419        No                     $15.00               $15.00                  N/A                N/A               $30.00
0005003899              0007001422        No                     $35.00               $35.00                  N/A                N/A               $70.00
0005003899              0007001424        No                     $22.00               $22.00                  N/A                N/A               $44.00
0005003899              0007001429        No                     $72.00               $72.00                  N/A                N/A              $144.00
0005003899              0007001434        No                      $6.00                $6.00                  N/A                N/A               $12.00
0005003899              0007001436        No                     $14.00               $14.00                  N/A                N/A               $28.00
0005003899              0007001440        No                     $85.00               $84.00                  N/A                N/A              $169.00
0005003899              0007001441        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001444        No                    $361.00             $357.00                   N/A                N/A              $718.00
0005003899              0007001445        No                      $7.00                $7.00                  N/A                N/A               $14.00
0005003899              0007001446        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001449        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001450        No                     $65.00               $65.00                  N/A                N/A              $130.00
0005003899              0007001454        No                     $37.00               $36.00                  N/A                N/A               $73.00
0005003899              0007001455        No                     $13.00               $13.00                  N/A                N/A               $26.00
0005003899              0007001456        No                     $77.00               $76.00                  N/A                N/A              $153.00
0005003899              0007001457        No                     $96.00               $95.00                  N/A                N/A              $191.00
0005003899              0007001458        No                    $166.00             $164.00                   N/A                N/A              $330.00
0005003899              0007001459        No                     $11.00               $10.00                  N/A                N/A               $21.00
0005003899              0007001460        No                    $185.00             $183.00                   N/A                N/A              $368.00
0005003899              0007001461        No                     $10.00               $10.00                  N/A                N/A               $20.00
0005003899              0007001462        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001463        No                     $32.00               $32.00                  N/A                N/A               $64.00
0005003899              0007001464        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001465        No                    $296.00             $294.00                   N/A                N/A              $590.00
0005003899              0007001466        No                     $20.00               $20.00                  N/A                N/A               $40.00
0005003899              0007001467        No                    $239.00             $237.00                   N/A                N/A              $476.00
0005003899              0007001468        No                     $81.00               $80.00                  N/A                N/A              $161.00
0005003899              0007001469        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001470        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001471        No                     $60.00               $60.00                  N/A                N/A              $120.00
0005003899              0007001472        No                     $14.00               $14.00                  N/A                N/A               $28.00
0005003899              0007001473        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001474        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001475        No                    $113.00             $112.00                   N/A                N/A              $225.00
0005003899              0007001477        No                    $113.00             $112.00                   N/A                N/A              $225.00
0005003899              0007001478        No                     $10.00                $9.00                  N/A                N/A               $19.00
0005003899              0007001479        No                     $35.00               $35.00                  N/A                N/A               $70.00
0005003899              0007001481        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0005003899              0007001482        No                     $15.00               $15.00                  N/A                N/A               $30.00
0005003899              0007001483        No                     $14.00               $14.00                  N/A                N/A               $28.00
0005003899              0007001485        No                      $8.00                $8.00                  N/A                N/A               $16.00
0005003899              0007001487        No                    $134.00             $133.00                   N/A                N/A              $267.00
0005003899              0007001488        No                     $48.00               $48.00                  N/A                N/A               $96.00
0005003899              0007001489        No                    $166.00             $164.00                   N/A                N/A              $330.00
0005003899              0007001492        No                    $158.00             $156.00                   N/A                N/A              $314.00
0005003899              0007001493        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001497        No                     $93.00               $92.00                  N/A                N/A              $185.00
0005003899              0007001498        No                     $38.00               $37.00                  N/A                N/A               $75.00
0005003899              0007001499        No                     $88.00               $87.00                  N/A                N/A              $175.00
0005003899              0007001500        No                  $1,034.00           $1,024.00                   N/A                N/A            $2,058.00
0005003899              0007001503        No                     $70.00               $70.00                  N/A                N/A              $140.00
0005003899              0007001504        No                     $94.00               $93.00                  N/A                N/A              $187.00
0005003899              0007001505        No                    $672.00             $665.00                   N/A                N/A            $1,337.00
0005003899              0007001506        No                     $17.00               $17.00                  N/A                N/A               $34.00
0005003899              0007001507        No                    $739.00             $732.00                   N/A                N/A            $1,471.00



                                                                                                                                                Page 61 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 63 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003899              0007001508        No                    $244.00             $241.00                   N/A                 N/A              $485.00
0005003899              0007001509        No                    $103.00             $102.00                   N/A                 N/A              $205.00
0005003899              0007001510        No                    $338.00             $335.00                   N/A                 N/A              $673.00
0005003899              0007001514        No                    $377.00             $374.00                   N/A                 N/A              $751.00
0005003899              0007001515        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001516        No                     $51.00               $50.00                  N/A                 N/A              $101.00
0005003899              0007001517        No                     $93.00               $92.00                  N/A                 N/A              $185.00
0005003899              0007001518        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001519        No                     $36.00               $36.00                  N/A                 N/A               $72.00
0005003899              0007001520        No                     $30.00               $30.00                  N/A                 N/A               $60.00
0005003899              0007001521        No                     $12.00               $12.00                  N/A                 N/A               $24.00
0005003899              0007001522        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001523        No                 $15,853.00         $15,705.00                    N/A                 N/A           $31,558.00
0005003899              0007001524        No                 $41,078.00         $40,693.00                    N/A                 N/A           $81,771.00
0005003899              0007001525        No                  $1,041.00           $1,031.00                   N/A                 N/A            $2,072.00
0005003899              0007001526        No                    $979.00             $970.00                   N/A                 N/A            $1,949.00
0005003899              0007001527        No                    $994.00             $985.00                   N/A                 N/A            $1,979.00
0005003899              0007001528        No                  $3,428.00           $3,396.00                   N/A                 N/A            $6,824.00
0005003899              0007001529        No                  $1,065.00           $1,055.00                   N/A                 N/A            $2,120.00
0005003899              0007001532        No                    $742.00             $735.00                   N/A                 N/A            $1,477.00
0005003899              0007001534        No                     $21.00               $20.00                  N/A                 N/A               $41.00
0005003899              0007001536        No                  $7,243.00           $7,175.00                   N/A                 N/A           $14,418.00
0005003899              0007001537        No                  $4,748.00           $4,704.00                   N/A                 N/A            $9,452.00
0005003899              0007001538        No                    $434.00             $430.00                   N/A                 N/A              $864.00
0005003899              0007001539        No                  $4,226.00           $4,186.00                   N/A                 N/A            $8,412.00
0005003899              0007001540        No                 $25,191.00         $24,954.00                    N/A                 N/A           $50,145.00
0005003899              0007001542        No                    $221.00             $219.00                   N/A                 N/A              $440.00
0005003899              0007001543        No                    $228.00             $225.00                   N/A                 N/A              $453.00
0005003899              0007001544        No                     $49.00               $48.00                  N/A                 N/A               $97.00
0005003899              0007001546        No                    $691.00             $684.00                   N/A                 N/A            $1,375.00
0005003899              0007001547        No                    $383.00             $379.00                   N/A                 N/A              $762.00
0005003899              0007001548        No                  $1,053.00           $1,043.00                   N/A                 N/A            $2,096.00
0005003899              0007001549        No                  $4,754.00           $4,709.00                   N/A                 N/A            $9,463.00
0005003899              0007001550        No                    $599.00             $593.00                   N/A                 N/A            $1,192.00
0005003899              0007001551        No                    $498.00             $494.00                   N/A                 N/A              $992.00
0005003899              0007001552        No                    $495.00             $491.00                   N/A                 N/A              $986.00
0005003899              0007001553        No                     $18.00               $18.00                  N/A                 N/A               $36.00
0005003899              0007001554        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001555        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001556        No                    $149.00             $148.00                   N/A                 N/A              $297.00
0005003899              0007001557        No                  $8,640.00           $8,559.00                   N/A                 N/A           $17,199.00
0005003899              0007001558        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001559        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001561        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001562        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001563        No                     $46.00               $46.00                  N/A                 N/A               $92.00
0005003899              0007001566        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001572        No                     $99.00               $99.00                  N/A                 N/A              $198.00
0005003899              0007001574        Yes                     $0.00                $0.00                  N/A                 N/A                $0.00
0005003899              0007001575        No                  $2,526.00           $2,502.00                   N/A                 N/A            $5,028.00
0005003899              0007001576        No                  $1,558.00           $1,544.00                   N/A                 N/A            $3,102.00
0005003899              0007001577        No                  $1,352.00           $1,339.00                   N/A                 N/A            $2,691.00
0005003899              0007001578        No                  $6,393.00           $6,333.00                   N/A                 N/A           $12,726.00
0005003901              0007001797        No                 $84,434.00         $83,643.00            $174,305.00          $71,184.00          $413,566.00
0005003904              0010032896        No                 $13,662.00                  N/A                  N/A                 N/A           $13,662.00
0005003905              0010032679        No                  $1,528.00           $1,514.00             $3,154.00           $1,288.00            $7,484.00
0005003905              0085000136        No                  $4,200.00           $4,161.00             $8,671.00           $3,541.00           $20,573.00
0005003908              0010032681        No                 $25,437.00         $25,199.00             $52,513.00          $21,445.00          $124,594.00
0005003909              0010032682        No                  $1,101.00           $1,091.00             $2,273.00            $928.00             $5,393.00
0005003913              0010032683        No                    $147.00             $146.00               $304.00            $124.00               $721.00
0005003915              0007001819        No                     $34.00               $34.00               $71.00              $29.00              $168.00
0005003916              0007001794        No                $220,719.00        $218,650.00            $455,651.00         $186,081.00        $1,081,101.00
0005003917              0010000344        No                  $2,656.00                  N/A                  N/A                 N/A            $2,656.00
0005003925              0010032653        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005003927              0007001809        No                  $1,121.00           $1,110.00             $2,313.00            $945.00             $5,489.00
0005003933              0010032630        No                     $68.00               $68.00              $141.00              $58.00              $335.00



                                                                                                                                                 Page 62 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 64 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005003939              0007015339        No                 $12,412.00         $12,296.00             $25,623.00         $10,464.00           $60,795.00
0005003950              0010032939        No                     $27.00               $26.00               $55.00             $23.00              $131.00
0005003950              0010032940        No                    $104.00             $103.00               $215.00             $88.00              $510.00
0005003950              0010032941        No                    $122.00             $121.00               $252.00            $103.00              $598.00
0005003964              0010019723        No                     $24.00                  N/A                  N/A                N/A               $24.00
0005003964              0010019724        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003964              0010019725        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003964              0010019726        No                    $156.00                  N/A                  N/A                N/A              $156.00
0005003994              0010031719        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031722        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031914        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031916        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031917        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031921        No                    $137.00                  N/A                  N/A                N/A              $137.00
0005003994              0010031922        No                     $64.00                  N/A                  N/A                N/A               $64.00
0005003994              0010031923        No                     $16.00                  N/A                  N/A                N/A               $16.00
0005003994              0010031924        No                     $68.00                  N/A                  N/A                N/A               $68.00
0005003994              0010031925        No                    $310.00                  N/A                  N/A                N/A              $310.00
0005003994              0010031926        No                    $380.00                  N/A                  N/A                N/A              $380.00
0005003994              0010031927        No                     $14.00                  N/A                  N/A                N/A               $14.00
0005003994              0010031928        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031930        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031931        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031938        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031939        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031940        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031941        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031942        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031944        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031945        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031946        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031947        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031948        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031949        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031951        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031954        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031955        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031958        No                     $15.00                  N/A                  N/A                N/A               $15.00
0005003994              0010031959        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031960        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031961        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031962        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031963        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031964        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031966        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031967        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031968        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031969        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031970        No                     $15.00                  N/A                  N/A                N/A               $15.00
0005003994              0010031971        No                     $13.00                  N/A                  N/A                N/A               $13.00
0005003994              0010031973        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031974        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031975        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031976        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031977        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031979        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031981        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031983        No                     $51.00                  N/A                  N/A                N/A               $51.00
0005003994              0010031984        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031985        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031992        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031997        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031998        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010031999        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010032000        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005003994              0010032002        No                    $109.00                  N/A                  N/A                N/A              $109.00



                                                                                                                                                Page 63 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 65 of 110


                                                       Pro Rata Claim     Pro Rata Claim      Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                               Total Pro Rata Claim
                                                         (Barclays)            (Citi)        (Deutsche Bank)          (HSBC)
0005003994              0010032006        No                     $13.00                N/A                  N/A                N/A               $13.00
0005003994              0010032025        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032026        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032027        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032028        No                     $31.00                N/A                  N/A                N/A               $31.00
0005003994              0010032029        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032030        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032031        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032042        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032043        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032044        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032047        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032048        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032049        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032050        No                     $37.00                N/A                  N/A                N/A               $37.00
0005003994              0010032051        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032053        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032054        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032055        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032056        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032057        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032058        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032059        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032060        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032061        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032062        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032063        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032064        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032065        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032066        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032067        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032068        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032069        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032070        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032071        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032072        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032076        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032077        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032079        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032080        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032081        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032082        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032083        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032084        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032085        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032086        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032087        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032088        No                     $13.00                N/A                  N/A                N/A               $13.00
0005003994              0010032092        No                     $26.00                N/A                  N/A                N/A               $26.00
0005003994              0010032093        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032096        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032097        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032098        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032099        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032100        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032101        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032102        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032103        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032104        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032105        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032106        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032107        No                     $13.00                N/A                  N/A                N/A               $13.00
0005003994              0010032108        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032109        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032115        Yes                     $0.00                N/A                  N/A                N/A                $0.00
0005003994              0010032116        Yes                     $0.00                N/A                  N/A                N/A                $0.00



                                                                                                                                              Page 64 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 66 of 110


                                                       Pro Rata Claim     Pro Rata Claim       Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                Total Pro Rata Claim
                                                         (Barclays)            (Citi)         (Deutsche Bank)          (HSBC)
0005003994              0010032117        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032118        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032119        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032120        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032121        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032122        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032123        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032157        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032166        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032175        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032177        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032201        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032210        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032211        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032212        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032213        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032219        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032220        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032221        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032222        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032223        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032224        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032225        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032226        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032227        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032228        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032229        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032230        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032231        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032232        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032233        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032234        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032235        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032236        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032237        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032238        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032241        No                     $12.00                 N/A                  N/A                N/A               $12.00
0005003994              0010032242        No                     $23.00                 N/A                  N/A                N/A               $23.00
0005003994              0010032243        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032244        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032249        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032253        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032254        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032255        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032256        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032257        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032258        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032259        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032260        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032261        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032262        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032263        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032264        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032265        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032266        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032267        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032268        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032269        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032270        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032273        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032298        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032327        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032347        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032348        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003994              0010032349        Yes                     $0.00                 N/A                  N/A                N/A                $0.00
0005003996              0007000268        No                  $6,326.00           $6,266.00                  N/A                N/A           $12,592.00



                                                                                                                                               Page 65 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 67 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005003996              0010019707               No                    $601.00             $595.00                    N/A                N/A            $1,196.00
0005003996              0010019708               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005003998              0007001824               No                  $6,559.00                  N/A                   N/A                N/A            $6,559.00
0005004006              0010000330               No                    $276.00             $273.00               $570.00             $233.00            $1,352.00
0005004006              0010000331               No                     $25.00               $24.00               $51.00              $21.00              $121.00
0005004006              0010000332               No                     $54.00               $54.00              $112.00              $46.00              $266.00
0005004006              0010000333               No                    $298.00             $296.00               $616.00             $252.00            $1,462.00
0005004006              0010000335               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004006              0010000336               No                    $242.00             $240.00               $501.00             $204.00            $1,187.00
0005004006              0010000337               No                 $10,202.00         $10,107.00             $21,062.00           $8,601.00           $49,972.00
0005004006              0010009230               No                  $3,653.00           $3,619.00             $7,541.00           $3,080.00           $17,893.00
0005004018              0085000026               No                     $16.00               $16.00                   N/A                N/A               $32.00
0005004019              0010032629               No                 $19,986.00         $19,798.00             $41,258.00          $16,849.00           $97,891.00
0005004020              0010005590               No                    $376.00             $373.00                    N/A                N/A              $749.00
0005004021              0010005591               No                  $1,299.00           $1,287.00                    N/A                N/A            $2,586.00
0005004022              0010005592               No                     $27.00               $27.00                   N/A                N/A               $54.00
0005004023              0010005593               No                     $49.00               $48.00                   N/A                N/A               $97.00
0005004025              0010005594               No                     $18.00               $18.00                   N/A                N/A               $36.00
0005004026              0007000546               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004028              0010005595               No                     $15.00               $15.00                   N/A                N/A               $30.00
0005004029              0007001837               No                    $127.00                  N/A                   N/A                N/A              $127.00
0005004030              0010000319               No                     $76.00               $76.00              $158.00              $64.00              $374.00
0005004030              0010000320               No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005004030              0010000321               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005004030              0010000322               No                     $92.00               $91.00              $189.00              $77.00              $449.00
0005004030              0010000324               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004030              0010000325               No                     $63.00               $62.00              $130.00              $53.00              $308.00
0005004030              0010000326               No                     $64.00               $64.00              $133.00              $54.00              $315.00
0005004030              0010009229               No                  $1,285.00           $1,273.00             $2,653.00           $1,084.00            $6,295.00
0005004034              0010005589               No                      $7.00                $7.00                   N/A                N/A               $14.00
0005004035              0085000025               No                 $12,687.00         $12,568.00                     N/A                N/A           $25,255.00
0005004036              0010000318               No                $466,117.00                  N/A                   N/A                N/A          $466,117.00
0005004037              0085000032               No                  $2,779.00           $2,753.00                    N/A                N/A            $5,532.00
0005004038              0010005588               No                  $4,452.00           $4,410.00                    N/A                N/A            $8,862.00
0005004039              0010032698               No                  $2,775.00           $2,749.00             $5,729.00           $2,340.00           $13,593.00
0005004040              0010032697               No                  $7,035.00           $6,969.00                    N/A                N/A           $14,004.00
0005004042              0007014383               No                  $5,951.00           $5,895.00            $12,285.00           $5,017.00           $29,148.00
0005004048              0010000279               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004048              0010000280               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004053              0007008933               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004053              0007008934               No                     $14.00               $14.00               $29.00              $12.00               $69.00
0005004053              0007008935               No                     $28.00               $28.00               $58.00              $24.00              $138.00
0005004053              0007008936               No                     $74.00               $73.00              $153.00              $62.00              $362.00
0005004053              0007008937               No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004053              0007008938               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004055              0010000312               No                 $21,870.00         $21,665.00             $45,148.00          $18,438.00          $107,121.00
0005004056              0010005585               No                     $30.00               $30.00                   N/A                N/A               $60.00
0005004057              0010005584               No                     $14.00               $14.00                   N/A                N/A               $28.00
0005004058              0010005583               No                      $7.00                $7.00                   N/A                N/A               $14.00
0005004059              0010005582               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004060              0010005581               No                    $367.00             $364.00                    N/A                N/A              $731.00
0005004061              0010005580               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004062              0010005579               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004063              0010005578               Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004067              0010032639               No                  $3,207.00           $3,177.00             $6,621.00           $2,704.00           $15,709.00
0005004068              0010032640               No                    $254.00             $252.00               $525.00             $215.00            $1,246.00
0005004069              0010032661               No                  $2,276.00           $2,255.00             $4,699.00           $1,919.00           $11,149.00
0005004070              0010029986               No              $2,799,633.00      $2,773,385.00          $5,779,535.00       $2,360,278.00       $13,712,831.00
0005004072              0010036210               No                     $41.00               $41.00               $84.00              $34.00              $200.00
0005004072              0010036211               No                    $509.00             $504.00             $1,050.00             $429.00            $2,492.00
0005004072              0010036212               No                     $62.00               $62.00              $129.00              $53.00              $306.00
0005004072              0010036213               No                  $1,055.00           $1,045.00             $2,179.00             $890.00            $5,169.00
0005004072              0010036214               No                     $31.00               $31.00               $64.00              $26.00              $152.00
0005004072              0010036215               No                    $569.00             $564.00             $1,175.00             $480.00            $2,788.00
0005004072              0010036216               No                    $502.00             $497.00             $1,037.00             $423.00            $2,459.00
0005004072              0010036217; 0010036280   No                     $79.00               $78.00              $163.00              $66.00              $386.00



                                                                                                                                                        Page 66 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 68 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                   Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004072              0010036219               No                    $442.00             $438.00               $913.00             $373.00             $2,166.00
0005004072              0010036220               No                     $94.00               $93.00              $195.00               $80.00              $462.00
0005004072              0010036221               No                     $32.00               $32.00               $66.00               $27.00              $157.00
0005004072              0010036222               No                    $142.00             $141.00               $294.00             $120.00               $697.00
0005004072              0010036223               No                    $339.00             $336.00               $700.00             $286.00             $1,661.00
0005004072              0010036224               No                    $550.00             $545.00             $1,135.00             $464.00             $2,694.00
0005004072              0010036225               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036226               No                    $218.00             $216.00               $450.00             $184.00             $1,068.00
0005004072              0010036227               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036230               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036231               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036232               No                    $553.00             $548.00             $1,142.00             $466.00             $2,709.00
0005004072              0010036233               No                     $18.00               $18.00               $38.00               $16.00               $90.00
0005004072              0010036234; 0010036257   No                     $44.00               $43.00               $90.00               $37.00              $214.00
0005004072              0010036235; 0010036258   No                     $12.00               $12.00               $25.00               $10.00               $59.00
0005004072              0010036236               No                     $14.00               $14.00               $29.00               $12.00               $69.00
0005004072              0010036237               No                     $10.00               $10.00               $20.00                $8.00               $48.00
0005004072              0010036238; 0010036260   No                     $89.00               $88.00              $184.00               $75.00              $436.00
0005004072              0010036239               No                  $2,162.00           $2,142.00             $4,463.00            $1,823.00           $10,590.00
0005004072              0010036240               No                  $2,325.00           $2,304.00             $4,801.00            $1,961.00           $11,391.00
0005004072              0010036241               No                     $21.00               $21.00               $43.00               $17.00              $102.00
0005004072              0010036242               No                     $12.00               $12.00               $26.00               $10.00               $60.00
0005004072              0010036243; 0010036267   No                     $53.00               $52.00              $109.00               $44.00              $258.00
0005004072              0010036244               No                     $71.00               $70.00              $147.00               $60.00              $348.00
0005004072              0010036245               No                     $77.00               $76.00              $159.00               $65.00              $377.00
0005004072              0010036246               No                    $162.00             $160.00               $334.00             $137.00               $793.00
0005004072              0010036249               No                    $153.00             $151.00               $315.00             $129.00               $748.00
0005004072              0010036250               No                     $36.00               $36.00               $74.00               $30.00              $176.00
0005004072              0010036251               No                    $109.00             $108.00               $225.00               $92.00              $534.00
0005004072              0010036252               No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005004072              0010036253               No                    $130.00             $129.00               $269.00             $110.00               $638.00
0005004072              0010036254               No                    $346.00             $343.00               $714.00             $292.00             $1,695.00
0005004072              0010036255               No                      $9.00                $9.00               $19.00                $8.00               $45.00
0005004072              0010036256               No                     $84.00               $83.00              $174.00               $71.00              $412.00
0005004072              0010036262               No                    $100.00               $99.00              $205.00               $84.00              $488.00
0005004072              0010036263               No                     $29.00               $29.00               $60.00               $25.00              $143.00
0005004072              0010036264               No                    $366.00             $362.00               $755.00             $308.00             $1,791.00
0005004072              0010036265               No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005004072              0010036266               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036268               No                     $26.00               $26.00               $53.00               $22.00              $127.00
0005004072              0010036269               No                    $746.00             $739.00             $1,540.00             $629.00             $3,654.00
0005004072              0010036274               No                    $120.00             $119.00               $249.00             $102.00               $590.00
0005004072              0010036275               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036276               No                    $137.00             $135.00               $282.00             $115.00               $669.00
0005004072              0010036277               No                     $20.00               $19.00               $40.00               $17.00               $96.00
0005004072              0010036278               No                    $124.00             $123.00               $256.00             $104.00               $607.00
0005004072              0010036282               No                      $6.00                $6.00               $13.00                $5.00               $30.00
0005004072              0010036283               No                    $311.00             $308.00               $642.00             $262.00             $1,523.00
0005004072              0010036285               No                     $32.00               $32.00               $67.00               $27.00              $158.00
0005004072              0010036286               No                     $40.00               $40.00               $84.00               $34.00              $198.00
0005004072              0010036287               No                      $3.00                $3.00                 $6.00               $2.00               $14.00
0005004072              0010036288               No                     $29.00               $29.00               $59.00               $24.00              $141.00
0005004072              0010036289               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004072              0010036292               No                     $62.00               $61.00              $128.00               $52.00              $303.00
0005004072              0010036293               No                     $57.00               $56.00              $118.00               $48.00              $279.00
0005004072              0010036294               No                     $62.00               $62.00              $129.00               $53.00              $306.00
0005004072              0010036295               No                     $43.00               $42.00               $88.00               $36.00              $209.00
0005004072              0010036296               No                     $46.00               $45.00               $94.00               $39.00              $224.00
0005004072              0010036299               No                     $80.00               $79.00              $166.00               $68.00              $393.00
0005004072              0010036300               No                     $46.00               $46.00               $96.00               $39.00              $227.00
0005004074              0010032641               No                $864,489.00        $856,384.00          $1,784,643.00          $728,822.00        $4,234,338.00
0005004075              0010032655               No                 $30,340.00         $30,055.00             $62,633.00           $25,578.00          $148,606.00
0005004076              0010032702               No                    $654.00             $648.00             $1,350.00             $551.00             $3,203.00
0005004078              0007001795               No                 $17,542.00                  N/A           $36,213.00           $14,789.00           $68,544.00
0005004081              0010032932               No                 $10,230.00                  N/A                   N/A                 N/A           $10,230.00
0005004085              0010000245               No                 $30,575.00         $30,288.00                     N/A                 N/A           $60,863.00



                                                                                                                                                         Page 67 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 69 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004085              0010045404        No                 $37,474.00         $37,123.00                     N/A                N/A           $74,597.00
0005004093              0010002700        No                 $10,350.00         $10,253.00             $21,367.00           $8,726.00           $50,696.00
0005004094              0010032634        No                 $44,293.00         $43,878.00             $91,438.00          $37,342.00          $216,951.00
0005004096              0010000038        No                    $299.00             $296.00               $617.00             $252.00            $1,464.00
0005004096              0010000039        No                    $104.00             $103.00               $215.00              $88.00              $510.00
0005004096              0010000040        No                    $134.00             $133.00               $277.00             $113.00              $657.00
0005004096              0010000041        No                     $93.00               $92.00              $191.00              $78.00              $454.00
0005004096              0010000042        No                    $223.00             $221.00               $461.00             $188.00            $1,093.00
0005004096              0010000043        No                     $29.00               $28.00               $59.00              $24.00              $140.00
0005004096              0010000044        No                     $34.00               $34.00               $70.00              $29.00              $167.00
0005004096              0010000045        No                    $205.00             $203.00               $422.00             $173.00            $1,003.00
0005004096              0010000046        No                    $129.00             $128.00               $266.00             $109.00              $632.00
0005004096              0010000047        No                    $255.00             $253.00               $526.00             $215.00            $1,249.00
0005004096              0010000048        No                    $130.00             $129.00               $268.00             $110.00              $637.00
0005004096              0010000049        No                    $175.00             $173.00               $361.00             $147.00              $856.00
0005004096              0010000050        No                     $34.00               $34.00               $71.00              $29.00              $168.00
0005004096              0010000051        No                    $119.00             $117.00               $245.00             $100.00              $581.00
0005004096              0010000052        No                     $58.00               $57.00              $119.00              $49.00              $283.00
0005004096              0010000053        No                    $217.00             $215.00               $447.00             $183.00            $1,062.00
0005004096              0010000054        No                    $258.00             $256.00               $533.00             $218.00            $1,265.00
0005004096              0010000055        No                    $112.00             $111.00               $231.00              $94.00              $548.00
0005004096              0010002701        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004096              0010002702        No                     $46.00               $45.00               $95.00              $39.00              $225.00
0005004096              0010002703        No                     $77.00               $76.00              $159.00              $65.00              $377.00
0005004096              0010002704        No                     $45.00               $44.00               $93.00              $38.00              $220.00
0005004096              0010002705        No                    $116.00             $115.00               $239.00              $97.00              $567.00
0005004096              0010002706        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004096              0010002707        No                     $64.00               $63.00              $131.00              $54.00              $312.00
0005004096              0010002708        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0005004096              0010002709        No                    $904.00             $895.00             $1,866.00             $762.00            $4,427.00
0005004096              0010002710        No                  $1,126.00           $1,116.00             $2,325.00             $950.00            $5,517.00
0005004096              0010002711        No                  $1,028.00           $1,019.00             $2,123.00             $867.00            $5,037.00
0005004096              0010002712        No                  $2,551.00           $2,527.00             $5,266.00           $2,151.00           $12,495.00
0005004096              0010002713        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004096              0010002714        No                    $196.00             $194.00               $405.00             $165.00              $960.00
0005004096              0010002715        No                    $358.00             $355.00               $740.00             $302.00            $1,755.00
0005004096              0010002716        No                     $59.00               $58.00              $121.00              $49.00              $287.00
0005004096              0010002717        No                  $3,786.00           $3,750.00             $7,815.00           $3,191.00           $18,542.00
0005004096              0010002718        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0005004096              0010002719        No                     $68.00               $67.00              $140.00              $57.00              $332.00
0005004096              0010002720        No                     $16.00               $16.00               $34.00              $14.00               $80.00
0005004096              0010002721        No                     $55.00               $54.00              $113.00              $46.00              $268.00
0005004096              0010002722        No                  $1,738.00           $1,722.00             $3,589.00           $1,466.00            $8,515.00
0005004096              0010002723        No                    $309.00             $306.00               $638.00             $260.00            $1,513.00
0005004096              0010002724        No                    $233.00             $231.00               $482.00             $197.00            $1,143.00
0005004096              0010002725        No                    $152.00             $151.00               $314.00             $128.00              $745.00
0005004096              0010002726        No                    $162.00             $160.00               $334.00             $136.00              $792.00
0005004096              0010002727        No                    $408.00             $404.00               $842.00             $344.00            $1,998.00
0005004096              0010002728        No                    $937.00             $928.00             $1,934.00             $790.00            $4,589.00
0005004096              0010002729        No                     $46.00               $46.00               $96.00              $39.00              $227.00
0005004096              0010002730        No                     $61.00               $60.00              $126.00              $51.00              $298.00
0005004096              0010002731        No                     $54.00               $54.00              $112.00              $46.00              $266.00
0005004096              0010002732        No                    $212.00             $210.00               $437.00             $178.00            $1,037.00
0005004096              0010002733        No                    $205.00             $203.00               $423.00             $173.00            $1,004.00
0005004096              0010002734        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004097              0007001828        No                  $8,865.00           $8,782.00            $18,301.00           $7,474.00           $43,422.00
0005004099              0007000313        No                     $68.00               $68.00              $141.00              $58.00              $335.00
0005004099              0007000315        No                    $484.00             $480.00               $999.00             $408.00            $2,371.00
0005004099              0007000317        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004099              0007000322        No                     $68.00               $67.00              $141.00              $57.00              $333.00
0005004099              0007000323        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004099              0007000324        No                  $4,408.00           $4,367.00             $9,101.00           $3,717.00           $21,593.00
0005004099              0007000331        No                    $224.00             $221.00               $462.00             $188.00            $1,095.00
0005004099              0007000334        No                    $127.00             $126.00               $263.00             $107.00              $623.00
0005004099              0007000338        No                    $993.00             $983.00             $2,050.00             $837.00            $4,863.00
0005004099              0007000339        No                     $96.00               $95.00              $199.00              $81.00              $471.00



                                                                                                                                                 Page 68 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 70 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004099              0007000342        No                  $1,165.00           $1,154.00             $2,406.00             $982.00            $5,707.00
0005004099              0007000344        No                    $186.00             $185.00               $385.00             $157.00              $913.00
0005004099              0007000352        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004099              0007000354        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005004099              0007000358        No                  $1,411.00           $1,398.00             $2,913.00           $1,190.00            $6,912.00
0005004099              0007000359        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004099              0007000365        No                 $13,223.00         $13,099.00             $27,298.00          $11,148.00           $64,768.00
0005004099              0007000367        No                    $821.00             $813.00             $1,694.00             $692.00            $4,020.00
0005004099              0007000368        No                  $1,355.00           $1,343.00             $2,798.00           $1,143.00            $6,639.00
0005004099              0007000369        No                     $81.00               $80.00              $167.00              $68.00              $396.00
0005004099              0007000371        No                     $96.00               $95.00              $199.00              $81.00              $471.00
0005004099              0007000374        No                     $71.00               $71.00              $147.00              $60.00              $349.00
0005004099              0007000376        No                    $352.00             $348.00               $726.00             $296.00            $1,722.00
0005004099              0007000568        No                    $114.00             $113.00               $236.00              $96.00              $559.00
0005004099              0007000569        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004099              0010002014        No                  $5,411.00           $5,360.00            $11,170.00           $4,562.00           $26,503.00
0005004099              0010002016        No                 $21,596.00         $21,394.00             $44,583.00          $18,207.00          $105,780.00
0005004099              0010002018        No                 $22,943.00         $22,728.00             $47,363.00          $19,342.00          $112,376.00
0005004099              0010009204        No                 $80,070.00         $79,319.00            $165,295.00          $67,504.00          $392,188.00
0005004099              0010009205        No                    $540.00             $535.00             $1,114.00             $455.00            $2,644.00
0005004099              0010009206        No                  $7,940.00           $7,865.00            $16,391.00           $6,694.00           $38,890.00
0005004099              0010009207        No                  $2,247.00           $2,226.00             $4,638.00           $1,894.00           $11,005.00
0005004099              0010009208        No                    $262.00             $260.00               $541.00             $221.00            $1,284.00
0005004099              0010009209        No                  $1,345.00           $1,332.00             $2,776.00           $1,134.00            $6,587.00
0005004099              0010009210        No                     $54.00               $53.00              $111.00              $45.00              $263.00
0005004099              0010009211        No                    $428.00             $424.00               $883.00             $360.00            $2,095.00
0005004099              0010009212        No                  $3,190.00           $3,160.00             $6,585.00           $2,689.00           $15,624.00
0005004099              0010009213        No                    $363.00             $360.00               $750.00             $306.00            $1,779.00
0005004099              0010009215        No                    $338.00             $335.00               $698.00             $285.00            $1,656.00
0005004099              0010009216        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004099              0010009218        No                    $654.00             $648.00             $1,350.00             $551.00            $3,203.00
0005004099              0010009219        No                    $516.00             $511.00             $1,065.00             $435.00            $2,527.00
0005004099              0010009222        No                    $299.00             $296.00               $618.00             $252.00            $1,465.00
0005004099              0010009225        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000056        No                 $13,392.00         $13,267.00             $27,647.00          $11,290.00           $65,596.00
0005004100              0010000057        No                 $11,636.00         $11,527.00             $24,021.00           $9,810.00           $56,994.00
0005004100              0010000058        No                  $9,069.00           $8,984.00            $18,722.00           $7,646.00           $44,421.00
0005004100              0010000059        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005004100              0010000060        No                  $1,556.00           $1,541.00             $3,212.00           $1,312.00            $7,621.00
0005004100              0010000061        No                    $782.00             $775.00             $1,615.00             $660.00            $3,832.00
0005004100              0010000062        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005004100              0010000063        No                  $4,754.00           $4,709.00             $9,814.00           $4,008.00           $23,285.00
0005004100              0010000064        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000065        No                  $5,574.00           $5,521.00            $11,506.00           $4,699.00           $27,300.00
0005004100              0010000066        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004100              0010000067        No                    $226.00             $224.00               $467.00             $191.00            $1,108.00
0005004100              0010000068        No                 $57,637.00         $57,096.00            $118,984.00          $48,591.00          $282,308.00
0005004100              0010000069        No                    $500.00             $495.00             $1,032.00             $421.00            $2,448.00
0005004100              0010000070        No                  $3,468.00           $3,436.00             $7,160.00           $2,924.00           $16,988.00
0005004100              0010000071        No                    $799.00             $791.00             $1,649.00             $674.00            $3,913.00
0005004100              0010000072        No                    $229.00             $226.00               $472.00             $193.00            $1,120.00
0005004100              0010000073        No                    $213.00             $211.00               $440.00             $180.00            $1,044.00
0005004100              0010000074        No                    $877.00             $869.00             $1,810.00             $739.00            $4,295.00
0005004100              0010000075        No                  $6,449.00           $6,388.00            $13,313.00           $5,437.00           $31,587.00
0005004100              0010000076        No                     $55.00               $55.00              $114.00              $47.00              $271.00
0005004100              0010000077        No                  $4,285.00           $4,245.00             $8,846.00           $3,613.00           $20,989.00
0005004100              0010000078        No                    $621.00             $615.00             $1,282.00             $523.00            $3,041.00
0005004100              0010000079        No                     $17.00               $17.00               $35.00              $14.00               $83.00
0005004100              0010000080        No                    $444.00             $440.00               $917.00             $375.00            $2,176.00
0005004100              0010000081        No                  $5,004.00           $4,957.00            $10,331.00           $4,219.00           $24,511.00
0005004100              0010000082        No                  $1,691.00           $1,675.00             $3,491.00           $1,426.00            $8,283.00
0005004100              0010000083        No                  $1,697.00           $1,681.00             $3,503.00           $1,431.00            $8,312.00
0005004100              0010000084        No                  $2,286.00           $2,265.00             $4,720.00           $1,927.00           $11,198.00
0005004100              0010000085        No                     $67.00               $67.00              $139.00              $57.00              $330.00
0005004100              0010000086        No                     $39.00               $38.00               $80.00              $33.00              $190.00
0005004100              0010000087        No                     $25.00               $25.00               $51.00              $21.00              $122.00



                                                                                                                                                 Page 69 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 71 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004100              0010000088        No                     $54.00               $53.00              $111.00              $45.00              $263.00
0005004100              0010000089        No                     $19.00               $18.00               $38.00              $16.00               $91.00
0005004100              0010000090        No                    $436.00             $432.00               $900.00             $367.00            $2,135.00
0005004100              0010000091        No                    $347.00             $344.00               $716.00             $292.00            $1,699.00
0005004100              0010000092        No                    $125.00             $124.00               $258.00             $105.00              $612.00
0005004100              0010000093        No                     $84.00               $84.00              $174.00              $71.00              $413.00
0005004100              0010000094        No                  $2,205.00           $2,184.00             $4,552.00           $1,859.00           $10,800.00
0005004100              0010000095        No                     $28.00               $27.00               $57.00              $23.00              $135.00
0005004100              0010000096        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000097        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000098        No                    $426.00             $422.00               $879.00             $359.00            $2,086.00
0005004100              0010000099        No                    $950.00             $941.00             $1,961.00             $801.00            $4,653.00
0005004100              0010000100        No                    $126.00             $125.00               $261.00             $107.00              $619.00
0005004100              0010000101        No                  $1,023.00           $1,013.00             $2,112.00             $862.00            $5,010.00
0005004100              0010000102        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000103        No                  $1,535.00           $1,521.00             $3,169.00           $1,294.00            $7,519.00
0005004100              0010000104        No                  $3,701.00           $3,666.00             $7,640.00           $3,120.00           $18,127.00
0005004100              0010000105        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000106        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000107        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000108        No                     $49.00               $49.00              $102.00              $42.00              $242.00
0005004100              0010000109        No                    $802.00             $794.00             $1,655.00             $676.00            $3,927.00
0005004100              0010000110        No                  $3,648.00           $3,614.00             $7,531.00           $3,076.00           $17,869.00
0005004100              0010000111        No                 $17,743.00         $17,576.00             $36,628.00          $14,958.00           $86,905.00
0005004100              0010000112        No                    $899.00             $891.00             $1,856.00             $758.00            $4,404.00
0005004100              0010000113        No                  $1,251.00           $1,239.00             $2,582.00           $1,054.00            $6,126.00
0005004100              0010000114        No                    $711.00             $705.00             $1,468.00             $600.00            $3,484.00
0005004100              0010000115        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000116        No                  $3,135.00           $3,106.00             $6,473.00           $2,643.00           $15,357.00
0005004100              0010000117        No                     $25.00               $25.00               $52.00              $21.00              $123.00
0005004100              0010000118        No                  $1,862.00           $1,845.00             $3,845.00           $1,570.00            $9,122.00
0005004100              0010000119        No                  $1,574.00           $1,560.00             $3,250.00           $1,327.00            $7,711.00
0005004100              0010000120        No                  $4,293.00           $4,253.00             $8,863.00           $3,620.00           $21,029.00
0005004100              0010000121        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005004100              0010000122        No                    $853.00             $845.00             $1,760.00             $719.00            $4,177.00
0005004100              0010000123        No                    $299.00             $297.00               $618.00             $252.00            $1,466.00
0005004100              0010000125        No                     $30.00               $30.00               $62.00              $25.00              $147.00
0005004100              0010000126        No                  $1,370.00           $1,358.00             $2,829.00           $1,155.00            $6,712.00
0005004100              0010000128        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004100              0010000129        No                     $98.00               $97.00              $202.00              $82.00              $479.00
0005004100              0010000130        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000131        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000132        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000133        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004100              0010000134        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000135        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005004100              0010000136        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000137        No                     $57.00               $57.00              $118.00              $48.00              $280.00
0005004100              0010000138        No                    $825.00             $817.00             $1,702.00             $695.00            $4,039.00
0005004100              0010000139        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000140        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000141        No                  $1,784.00           $1,767.00             $3,683.00           $1,504.00            $8,738.00
0005004100              0010000142        No                  $1,255.00           $1,243.00             $2,590.00           $1,058.00            $6,146.00
0005004100              0010000143        No                  $4,167.00           $4,128.00             $8,603.00           $3,513.00           $20,411.00
0005004100              0010000144        No                    $245.00             $243.00               $507.00             $207.00            $1,202.00
0005004100              0010000145        No                  $1,951.00           $1,933.00             $4,027.00           $1,645.00            $9,556.00
0005004100              0010000146        No                  $7,375.00           $7,306.00            $15,224.00           $6,217.00           $36,122.00
0005004100              0010000147        No                    $135.00             $134.00               $279.00             $114.00              $662.00
0005004100              0010000148        No                    $444.00             $440.00               $917.00             $375.00            $2,176.00
0005004100              0010000149        No                    $895.00             $887.00             $1,848.00             $755.00            $4,385.00
0005004100              0010000150        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010000151        No                     $92.00               $91.00              $191.00              $78.00              $452.00
0005004100              0010000152        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004100              0010000153        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002739        No                    $226.00             $224.00               $466.00             $190.00            $1,106.00
0005004100              0010002749        No                  $1,863.00           $1,846.00             $3,846.00           $1,571.00            $9,126.00



                                                                                                                                                 Page 70 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 72 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004100              0010002751        No                     $36.00               $36.00               $75.00              $31.00              $178.00
0005004100              0010002753        No                  $2,992.00           $2,964.00             $6,176.00           $2,522.00           $14,654.00
0005004100              0010002754        No                    $557.00             $552.00             $1,150.00             $470.00            $2,729.00
0005004100              0010002763        No                  $1,784.00           $1,767.00             $3,682.00           $1,504.00            $8,737.00
0005004100              0010002768        No                  $2,199.00           $2,179.00             $4,540.00           $1,854.00           $10,772.00
0005004100              0010002773        No                  $1,321.00           $1,308.00             $2,727.00           $1,113.00            $6,469.00
0005004100              0010002774        No                    $985.00             $975.00             $2,032.00             $830.00            $4,822.00
0005004100              0010002775        No                    $265.00             $262.00               $546.00             $223.00            $1,296.00
0005004100              0010002776        No                    $254.00             $251.00               $524.00             $214.00            $1,243.00
0005004100              0010002778        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002781        No                     $14.00               $14.00               $30.00              $12.00               $70.00
0005004100              0010002785        No                    $648.00             $642.00             $1,338.00             $546.00            $3,174.00
0005004100              0010002786        No                    $974.00             $965.00             $2,010.00             $821.00            $4,770.00
0005004100              0010002787        No                  $2,657.00           $2,632.00             $5,485.00           $2,240.00           $13,014.00
0005004100              0010002788        No                    $278.00             $275.00               $573.00             $234.00            $1,360.00
0005004100              0010002789        No                    $161.00             $160.00               $332.00             $136.00              $789.00
0005004100              0010002790        No                    $164.00             $162.00               $338.00             $138.00              $802.00
0005004100              0010002798        No                  $4,910.00           $4,864.00            $10,137.00           $4,140.00           $24,051.00
0005004100              0010002799        No                    $251.00             $248.00               $518.00             $211.00            $1,228.00
0005004100              0010002800        No                  $5,183.00           $5,134.00            $10,699.00           $4,369.00           $25,385.00
0005004100              0010002801        No                     $77.00               $76.00              $159.00              $65.00              $377.00
0005004100              0010002802        No                  $2,692.00           $2,666.00             $5,557.00           $2,269.00           $13,184.00
0005004100              0010002803        No                  $2,309.00           $2,288.00             $4,767.00           $1,947.00           $11,311.00
0005004100              0010002804        No                  $1,231.00           $1,219.00             $2,541.00           $1,038.00            $6,029.00
0005004100              0010002805        No                    $300.00             $297.00               $619.00             $253.00            $1,469.00
0005004100              0010002806        No                  $3,084.00           $3,055.00             $6,366.00           $2,600.00           $15,105.00
0005004100              0010002807        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004100              0010002811        No                    $371.00             $368.00               $766.00             $313.00            $1,818.00
0005004100              0010002812        No                    $136.00             $135.00               $280.00             $115.00              $666.00
0005004100              0010002815        No                    $210.00             $208.00               $434.00             $177.00            $1,029.00
0005004100              0010002816        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004100              0010002820        No                    $580.00             $575.00             $1,198.00             $489.00            $2,842.00
0005004100              0010002821        No                     $35.00               $34.00               $72.00              $29.00              $170.00
0005004100              0010002822        No                    $298.00             $296.00               $616.00             $252.00            $1,462.00
0005004100              0010002823        No                  $1,955.00           $1,937.00             $4,037.00           $1,649.00            $9,578.00
0005004100              0010002824        No                    $723.00             $716.00             $1,492.00             $609.00            $3,540.00
0005004100              0010002825        No                    $102.00             $101.00               $210.00              $86.00              $499.00
0005004100              0010002826        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004100              0010002827        No                     $15.00               $14.00               $30.00              $12.00               $71.00
0005004100              0010002829        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004100              0010002830        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002831        No                     $37.00               $37.00               $77.00              $32.00              $183.00
0005004100              0010002832        No                    $142.00             $141.00               $294.00             $120.00              $697.00
0005004100              0010002833        No                     $34.00               $34.00               $70.00              $29.00              $167.00
0005004100              0010002834        No                  $5,436.00           $5,385.00            $11,223.00           $4,583.00           $26,627.00
0005004100              0010002835        No                 $30,753.00         $30,465.00             $63,487.00          $25,927.00          $150,632.00
0005004100              0010002836        No                      $8.00                $8.00               $18.00               $7.00               $41.00
0005004100              0010002838        No                    $400.00             $396.00               $825.00             $337.00            $1,958.00
0005004100              0010002839        No                    $724.00             $718.00             $1,495.00             $611.00            $3,548.00
0005004100              0010002841        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005004100              0010002842        No                     $78.00               $77.00              $160.00              $65.00              $380.00
0005004100              0010002843        No                  $1,746.00           $1,729.00             $3,604.00           $1,472.00            $8,551.00
0005004100              0010002844        No                  $9,541.00           $9,452.00            $19,696.00           $8,044.00           $46,733.00
0005004100              0010002845        No                 $11,951.00         $11,839.00             $24,672.00          $10,076.00           $58,538.00
0005004100              0010002846        No                  $3,828.00           $3,792.00             $7,902.00           $3,227.00           $18,749.00
0005004100              0010002847        No                    $673.00             $667.00             $1,390.00             $568.00            $3,298.00
0005004100              0010002849        No                    $440.00             $436.00               $908.00             $371.00            $2,155.00
0005004100              0010002851        No                    $209.00             $207.00               $431.00             $176.00            $1,023.00
0005004100              0010002852        No                     $40.00               $39.00               $82.00              $34.00              $195.00
0005004100              0010002853        No                    $288.00             $285.00               $594.00             $243.00            $1,410.00
0005004100              0010002854        No                     $69.00               $69.00              $143.00              $59.00              $340.00
0005004100              0010002856        No                      $9.00                $9.00               $20.00               $8.00               $46.00
0005004100              0010002857        No                     $20.00               $19.00               $40.00              $16.00               $95.00
0005004100              0010002858        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005004100              0010002862        No                  $2,231.00           $2,210.00             $4,606.00           $1,881.00           $10,928.00
0005004100              0010002863        No                  $2,584.00           $2,559.00             $5,334.00           $2,178.00           $12,655.00



                                                                                                                                                 Page 71 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 73 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004100              0010002864        No                    $446.00             $442.00               $921.00             $376.00            $2,185.00
0005004100              0010002870        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005004100              0010002871        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002873        No                     $70.00               $69.00              $144.00              $59.00              $342.00
0005004100              0010002874        No                    $245.00             $243.00               $507.00             $207.00            $1,202.00
0005004100              0010002875        No                  $1,480.00           $1,466.00             $3,055.00           $1,248.00            $7,249.00
0005004100              0010002878        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004100              0010002880        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002881        No                     $32.00               $32.00               $66.00              $27.00              $157.00
0005004100              0010002882        No                     $70.00               $69.00              $144.00              $59.00              $342.00
0005004100              0010002883        No                    $214.00             $212.00               $442.00             $180.00            $1,048.00
0005004100              0010002884        No                     $88.00               $87.00              $182.00              $74.00              $431.00
0005004100              0010002885        No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005004100              0010002886        No                     $85.00               $84.00              $176.00              $72.00              $417.00
0005004100              0010002887        No                     $56.00               $56.00              $116.00              $47.00              $275.00
0005004100              0010002888        No                  $4,003.00           $3,966.00             $8,264.00           $3,375.00           $19,608.00
0005004100              0010002890        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005004100              0010002891        No                    $966.00             $957.00             $1,995.00             $815.00            $4,733.00
0005004100              0010002893        No                    $126.00             $124.00               $259.00             $106.00              $615.00
0005004100              0010002894        No                  $6,272.00           $6,213.00            $12,948.00           $5,288.00           $30,721.00
0005004100              0010002895        No                  $1,471.00           $1,457.00             $3,037.00           $1,240.00            $7,205.00
0005004100              0010002896        No                    $763.00             $756.00             $1,576.00             $644.00            $3,739.00
0005004100              0010002897        No                  $8,968.00           $8,884.00            $18,514.00           $7,561.00           $43,927.00
0005004100              0010002898        No                  $1,405.00           $1,392.00             $2,901.00           $1,185.00            $6,883.00
0005004100              0010002899        No                    $610.00             $604.00             $1,259.00             $514.00            $2,987.00
0005004100              0010002901        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002902        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002903        No                     $38.00               $38.00               $79.00              $32.00              $187.00
0005004100              0010002906        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002907        No                    $674.00             $668.00             $1,392.00             $568.00            $3,302.00
0005004100              0010002908        No                      $4.00                $4.00                 $9.00              $3.00               $20.00
0005004100              0010002909        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004100              0010002910        No                     $34.00               $33.00               $69.00              $28.00              $164.00
0005004100              0010002911        No                     $42.00               $42.00               $87.00              $36.00              $207.00
0005004100              0010002912        No                    $183.00             $181.00               $378.00             $154.00              $896.00
0005004100              0010002913        No                     $25.00               $24.00               $51.00              $21.00              $121.00
0005004100              0010002914        No                     $12.00               $12.00               $26.00              $10.00               $60.00
0005004100              0010002916        No                     $13.00               $13.00               $27.00              $11.00               $64.00
0005004100              0010002917        No                    $238.00             $236.00               $491.00             $201.00            $1,166.00
0005004100              0010002918        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002919        No                     $90.00               $89.00              $186.00              $76.00              $441.00
0005004100              0010002921        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005004100              0010002922        No                     $52.00               $51.00              $107.00              $44.00              $254.00
0005004100              0010002923        No                     $26.00               $26.00               $54.00              $22.00              $128.00
0005004100              0010002924        No                    $134.00             $133.00               $277.00             $113.00              $657.00
0005004100              0010002925        No                     $55.00               $54.00              $113.00              $46.00              $268.00
0005004100              0010002926        No                     $11.00               $11.00               $23.00               $9.00               $54.00
0005004100              0010002927        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004100              0010002930        No                     $75.00               $74.00              $154.00              $63.00              $366.00
0005004100              0010002932        No                     $40.00               $40.00               $83.00              $34.00              $197.00
0005004100              0010002933        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005004100              0010002934        No                    $143.00             $142.00               $295.00             $121.00              $701.00
0005004100              0010002935        No                     $58.00               $58.00              $120.00              $49.00              $285.00
0005004100              0010002936        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005004100              0010002937        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004100              0010002938        No                     $55.00               $54.00              $113.00              $46.00              $268.00
0005004100              0010002939        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002940        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002941        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002942        No                     $84.00               $83.00              $174.00              $71.00              $412.00
0005004100              0010002943        No                     $35.00               $34.00               $71.00              $29.00              $169.00
0005004100              0010002947        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002948        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004100              0010002949        No                     $27.00               $27.00               $56.00              $23.00              $133.00
0005004100              0010002950        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005004100              0010002951        No                      $3.00                $3.00                 $6.00              $3.00               $15.00



                                                                                                                                                 Page 72 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 74 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004100              0010002953        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005004100              0010002954        No                  $4,628.00           $4,585.00             $9,555.00           $3,902.00           $22,670.00
0005004100              0010002955        No                     $19.00               $19.00               $40.00              $16.00               $94.00
0005004100              0010002956        No                    $102.00             $101.00               $210.00              $86.00              $499.00
0005004100              0010002957        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004100              0010002958        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010002959        No                    $212.00             $210.00               $437.00             $178.00            $1,037.00
0005004100              0010002975        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004100              0010002995        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005004100              0010003015        No                    $577.00             $571.00             $1,190.00             $486.00            $2,824.00
0005004100              0010003026        No                  $1,561.00           $1,546.00             $3,222.00           $1,316.00            $7,645.00
0005004100              0010003042        No                    $527.00             $522.00             $1,089.00             $445.00            $2,583.00
0005004100              0010003057        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003122        No                    $220.00             $218.00               $455.00             $186.00            $1,079.00
0005004100              0010003125        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004100              0010003127        No                    $101.00             $100.00               $209.00              $86.00              $496.00
0005004100              0010003129        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003137        No                     $17.00               $17.00               $35.00              $14.00               $83.00
0005004100              0010003138        No                  $1,863.00           $1,845.00             $3,846.00           $1,571.00            $9,125.00
0005004100              0010003147        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005004100              0010003150        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003164        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004100              0010003165        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003166        No                     $11.00               $11.00               $22.00               $9.00               $53.00
0005004100              0010003181        No                  $1,287.00           $1,275.00             $2,658.00           $1,085.00            $6,305.00
0005004100              0010003184        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003198        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003200        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004100              0010003202        No                     $76.00               $75.00              $157.00              $64.00              $372.00
0005004100              0010003204        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003216        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003219        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0005004100              0010003220        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003223        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004100              0010003227        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003230        No                     $86.00               $85.00              $177.00              $72.00              $420.00
0005004100              0010003351        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004100              0010003372        No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005004100              0010003412        No                     $33.00               $33.00               $68.00              $28.00              $162.00
0005004100              0010003417        No                      $9.00                $9.00               $20.00               $8.00               $46.00
0005004100              0010003447        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003652        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003659        No                     $99.00               $98.00              $205.00              $84.00              $486.00
0005004100              0010003664        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0005004100              0010003695        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004100              0010003697        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003701        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005004100              0010003709        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010003969        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004100              0010004453        No                    $106.00             $105.00               $220.00              $90.00              $521.00
0005004101              0010032673        No                 $42,609.00         $42,209.00                     N/A         $35,922.00          $120,740.00
0005004102              0007001791        No                    $393.00             $389.00               $812.00             $331.00            $1,925.00
0005004102              0010029780        No                 $13,186.00         $13,063.00             $27,222.00          $11,117.00           $64,588.00
0005004102              0010029781        No                  $7,960.00           $7,886.00            $16,433.00           $6,711.00           $38,990.00
0005004102              0010029782        No                 $19,344.00         $19,162.00             $39,933.00          $16,308.00           $94,747.00
0005004102              0010029783        No                  $1,166.00           $1,156.00             $2,408.00             $983.00            $5,713.00
0005004102              0010029784        No                    $616.00             $611.00             $1,272.00             $520.00            $3,019.00
0005004102              0010029785        No                  $9,199.00           $9,113.00            $18,991.00           $7,756.00           $45,059.00
0005004102              0010029786        No                    $319.00             $316.00               $658.00             $269.00            $1,562.00
0005004102              0010029787        No                    $147.00             $146.00               $304.00             $124.00              $721.00
0005004102              0010029788        No                  $4,532.00           $4,490.00             $9,357.00           $3,821.00           $22,200.00
0005004102              0010029789        No                    $774.00             $766.00             $1,597.00             $652.00            $3,789.00
0005004102              0010029790        No                    $834.00             $826.00             $1,721.00             $703.00            $4,084.00
0005004102              0010029791        No                    $255.00             $253.00               $527.00             $215.00            $1,250.00
0005004102              0010029792        No                  $8,623.00           $8,543.00            $17,802.00           $7,270.00           $42,238.00
0005004102              0010029793        No                  $9,420.00           $9,332.00            $19,447.00           $7,942.00           $46,141.00



                                                                                                                                                 Page 73 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 75 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004102              0010029794        No                  $2,615.00           $2,591.00             $5,399.00            $2,205.00           $12,810.00
0005004102              0010029795        No                    $441.00             $437.00               $910.00             $372.00             $2,160.00
0005004102              0010029796        No                 $42,437.00         $42,039.00             $87,607.00           $35,777.00          $207,860.00
0005004102              0010029797        No                $407,070.00        $403,253.00            $840,350.00          $343,187.00        $1,993,860.00
0005004102              0010029798        No                  $4,687.00           $4,643.00             $9,676.00            $3,952.00           $22,958.00
0005004102              0010029799        No                  $9,279.00           $9,192.00            $19,156.00            $7,823.00           $45,450.00
0005004102              0010029800        No                    $588.00             $583.00             $1,214.00             $496.00             $2,881.00
0005004102              0010029801        No                    $441.00             $436.00               $909.00             $371.00             $2,157.00
0005004102              0010029802        No                 $14,503.00         $14,367.00             $29,939.00           $12,227.00           $71,036.00
0005004102              0010029803        No                  $7,510.00           $7,440.00            $15,504.00            $6,332.00           $36,786.00
0005004102              0010029804        No                  $3,970.00           $3,933.00             $8,196.00            $3,347.00           $19,446.00
0005004102              0010029805        No                 $11,037.00         $10,934.00             $22,785.00            $9,305.00           $54,061.00
0005004102              0010029806        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004102              0010029807        No                    $630.00             $625.00             $1,302.00             $532.00             $3,089.00
0005004102              0010029808        No                    $103.00             $102.00               $213.00               $87.00              $505.00
0005004102              0010029809        No                 $36,296.00         $35,956.00             $74,929.00           $30,600.00          $177,781.00
0005004102              0010029810        No                  $2,036.00           $2,017.00             $4,204.00            $1,717.00            $9,974.00
0005004102              0010029811        No                  $1,971.00           $1,952.00             $4,068.00            $1,661.00            $9,652.00
0005004102              0010029812        No                 $34,388.00         $34,065.00             $70,990.00           $28,991.00          $168,434.00
0005004102              0010029813        No                 $37,426.00         $37,075.00             $77,262.00           $31,553.00          $183,316.00
0005004102              0010029814        No                  $2,213.00           $2,192.00             $4,568.00            $1,866.00           $10,839.00
0005004102              0010029815        No                 $61,302.00         $60,727.00            $126,550.00           $51,681.00          $300,260.00
0005004102              0010029816        No                    $727.00             $721.00             $1,502.00             $613.00             $3,563.00
0005004102              0010029817        No                 $25,491.00         $25,252.00             $52,622.00           $21,490.00          $124,855.00
0005004102              0010029818        No                    $877.00             $868.00             $1,810.00             $739.00             $4,294.00
0005004102              0010029819        No                  $2,443.00           $2,421.00             $5,044.00            $2,060.00           $11,968.00
0005004102              0010029820        No                 $51,969.00         $51,481.00            $107,284.00           $43,813.00          $254,547.00
0005004102              0010029821        No                  $7,604.00           $7,532.00            $15,697.00            $6,410.00           $37,243.00
0005004102              0010029822        No                    $413.00             $409.00               $853.00             $348.00             $2,023.00
0005004102              0010029823        No                  $1,005.00             $996.00             $2,075.00             $847.00             $4,923.00
0005004102              0010029824        No                  $6,716.00           $6,653.00            $13,864.00            $5,662.00           $32,895.00
0005004102              0010029825        No                    $143.00             $142.00               $295.00             $121.00               $701.00
0005004102              0010029826        No                  $3,281.00           $3,250.00             $6,772.00            $2,766.00           $16,069.00
0005004102              0010029827        No                 $15,427.00         $15,283.00             $31,848.00           $13,006.00           $75,564.00
0005004102              0010029828        No                  $9,651.00           $9,561.00            $19,924.00            $8,137.00           $47,273.00
0005004102              0010029829        No                     $74.00               $74.00              $153.00               $63.00              $364.00
0005004102              0010029830        No                  $5,376.00           $5,325.00            $11,098.00            $4,532.00           $26,331.00
0005004102              0010029831        No                  $3,245.00           $3,215.00             $6,699.00            $2,736.00           $15,895.00
0005004102              0010029832        No                    $965.00             $956.00             $1,991.00             $813.00             $4,725.00
0005004102              0010029833        No                     $11.00               $11.00               $24.00               $10.00               $56.00
0005004102              0010029834        No                    $796.00             $789.00             $1,644.00             $671.00             $3,900.00
0005004102              0010029835        No                    $766.00             $759.00             $1,582.00             $646.00             $3,753.00
0005004102              0010029836        No                     $34.00               $34.00               $71.00               $29.00              $168.00
0005004102              0010029837        No                    $311.00             $308.00               $642.00             $262.00             $1,523.00
0005004102              0010029838        No                     $65.00               $64.00              $134.00               $55.00              $318.00
0005004102              0010029839        No                    $202.00             $200.00               $416.00             $170.00               $988.00
0005004102              0010029840        No                 $24,764.00         $24,532.00             $51,123.00           $20,878.00          $121,297.00
0005004102              0010029841        No                  $3,678.00           $3,643.00             $7,592.00            $3,101.00           $18,014.00
0005004102              0010029842        No                    $204.00             $202.00               $421.00             $172.00               $999.00
0005004102              0010029843        No                  $7,514.00           $7,444.00            $15,512.00            $6,335.00           $36,805.00
0005004102              0010029844        No                      $3.00                $3.00                 $6.00               $2.00               $14.00
0005004102              0010029845        No                    $726.00             $720.00             $1,499.00             $612.00             $3,557.00
0005004102              0010029846        No                  $2,099.00           $2,080.00             $4,334.00            $1,770.00           $10,283.00
0005004102              0010029847        No                  $4,039.00           $4,001.00             $8,339.00            $3,405.00           $19,784.00
0005004102              0010029848        No                  $4,608.00           $4,565.00             $9,513.00            $3,885.00           $22,571.00
0005004102              0010029849        No                  $5,582.00           $5,529.00            $11,523.00            $4,706.00           $27,340.00
0005004102              0010029850        No                  $6,225.00           $6,166.00            $12,850.00            $5,248.00           $30,489.00
0005004102              0010029851        No                 $26,539.00         $26,290.00             $54,787.00           $22,374.00          $129,990.00
0005004102              0010029852        No                 $67,138.00         $66,509.00            $138,599.00           $56,602.00          $328,848.00
0005004102              0010029853        No                  $3,522.00           $3,489.00             $7,271.00            $2,969.00           $17,251.00
0005004102              0010029854        No                  $1,650.00           $1,634.00             $3,406.00            $1,391.00            $8,081.00
0005004102              0010029855        No                  $1,181.00           $1,170.00             $2,439.00             $996.00             $5,786.00
0005004102              0010029856        No                    $466.00             $462.00               $962.00             $393.00             $2,283.00
0005004102              0010029857        No                  $2,581.00           $2,557.00             $5,328.00            $2,176.00           $12,642.00
0005004102              0010029858        No                 $23,324.00         $23,105.00             $48,149.00           $19,663.00          $114,241.00
0005004102              0010029859        No                  $2,979.00           $2,951.00             $6,150.00            $2,512.00           $14,592.00



                                                                                                                                                  Page 74 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 76 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005004102              0010029860        No                  $8,950.00           $8,866.00            $18,477.00          $7,546.00           $43,839.00
0005004102              0010029861        No                    $432.00             $428.00               $891.00            $364.00            $2,115.00
0005004102              0010029862        No                 $16,814.00         $16,656.00             $34,710.00         $14,175.00           $82,355.00
0005004102              0010029863        No                 $18,681.00         $18,506.00             $38,565.00         $15,749.00           $91,501.00
0005004102              0010029864        No                  $4,093.00           $4,055.00             $8,450.00          $3,451.00           $20,049.00
0005004102              0010029866        No                  $1,931.00           $1,912.00             $3,985.00          $1,628.00            $9,456.00
0005004102              0010029867        No                 $43,230.00         $42,825.00             $89,244.00         $36,446.00          $211,745.00
0005004102              0010029868        No                 $10,201.00         $10,106.00             $21,060.00          $8,601.00           $49,968.00
0005004102              0010029869        No                  $1,553.00           $1,539.00             $3,206.00          $1,309.00            $7,607.00
0005004102              0010029870        No                    $107.00             $106.00               $220.00             $90.00              $523.00
0005004102              0010029871        No                     $68.00               $67.00              $141.00             $57.00              $333.00
0005004102              0010029872        No                     $49.00               $49.00              $101.00             $41.00              $240.00
0005004102              0010029873        No                    $284.00             $281.00               $586.00            $239.00            $1,390.00
0005004102              0010029874        No                    $131.00             $130.00               $271.00            $111.00              $643.00
0005004102              0010029875        No                     $40.00               $39.00               $82.00             $34.00              $195.00
0005004102              0010029876        No                    $370.00             $367.00               $764.00            $312.00            $1,813.00
0005004102              0010029877        No                    $200.00             $198.00               $412.00            $168.00              $978.00
0005004102              0010029878        No                     $56.00               $55.00              $116.00             $47.00              $274.00
0005004102              0010029879        No                  $7,955.00           $7,881.00            $16,422.00          $6,707.00           $38,965.00
0005004102              0010029880        No                  $1,863.00           $1,845.00             $3,846.00          $1,571.00            $9,125.00
0005004102              0010029881        No                     $33.00               $33.00               $68.00             $28.00              $162.00
0005004102              0010029882        No                  $3,636.00           $3,602.00             $7,505.00          $3,065.00           $17,808.00
0005004102              0010029883        No                  $1,830.00           $1,813.00             $3,778.00          $1,543.00            $8,964.00
0005004102              0010029884        No                    $453.00             $449.00               $936.00            $382.00            $2,220.00
0005004102              0010029885        No                  $6,011.00           $5,954.00            $12,408.00          $5,067.00           $29,440.00
0005004102              0010029886        No                  $1,371.00           $1,358.00             $2,830.00          $1,156.00            $6,715.00
0005004102              0010029887        No                 $30,485.00         $30,199.00             $62,933.00         $25,701.00          $149,318.00
0005004102              0010029888        No                 $51,037.00         $50,559.00            $105,361.00         $43,028.00          $249,985.00
0005004102              0010029889        No                  $9,497.00           $9,408.00            $19,605.00          $8,006.00           $46,516.00
0005004102              0010029890        No                 $13,926.00         $13,795.00             $28,748.00         $11,740.00           $68,209.00
0005004102              0010029891        No                    $988.00             $979.00             $2,040.00            $833.00            $4,840.00
0005004102              0010029892        No                    $178.00             $176.00               $367.00            $150.00              $871.00
0005004102              0010029893        No                    $161.00             $159.00               $332.00            $136.00              $788.00
0005004102              0010029894        No                  $3,062.00           $3,033.00             $6,321.00          $2,581.00           $14,997.00
0005004102              0010029895        No                  $1,946.00           $1,928.00             $4,017.00          $1,641.00            $9,532.00
0005004102              0010029896        No                  $2,579.00           $2,555.00             $5,324.00          $2,174.00           $12,632.00
0005004102              0010029897        No                    $498.00             $493.00             $1,028.00            $420.00            $2,439.00
0005004102              0010029898        No                  $9,252.00           $9,165.00            $19,099.00          $7,800.00           $45,316.00
0005004102              0010029899        No                  $7,759.00           $7,686.00            $16,017.00          $6,541.00           $38,003.00
0005004102              0010029900        No                  $6,081.00           $6,024.00            $12,554.00          $5,127.00           $29,786.00
0005004102              0010029901        No                  $1,487.00           $1,473.00             $3,070.00          $1,254.00            $7,284.00
0005004102              0010029902        No                  $6,389.00           $6,329.00            $13,189.00          $5,386.00           $31,293.00
0005004102              0010029903        No                  $2,633.00           $2,608.00             $5,435.00          $2,220.00           $12,896.00
0005004102              0010029904        No                  $3,305.00           $3,274.00             $6,822.00          $2,786.00           $16,187.00
0005004102              0010029905        No                  $4,564.00           $4,522.00             $9,423.00          $3,848.00           $22,357.00
0005004102              0010029906        No                  $1,847.00           $1,830.00             $3,813.00          $1,557.00            $9,047.00
0005004102              0010029907        No                  $3,574.00           $3,540.00             $7,378.00          $3,013.00           $17,505.00
0005004102              0010029908        No                 $18,608.00         $18,434.00             $38,414.00         $15,688.00           $91,144.00
0005004102              0010029909        No                  $9,377.00           $9,289.00            $19,357.00          $7,905.00           $45,928.00
0005004102              0010029910        No                  $2,117.00           $2,098.00             $4,371.00          $1,785.00           $10,371.00
0005004102              0010029911        No                    $584.00             $579.00             $1,206.00            $493.00            $2,862.00
0005004102              0010029912        No                    $188.00             $186.00               $388.00            $158.00              $920.00
0005004102              0010029913        No                    $301.00             $298.00               $621.00            $254.00            $1,474.00
0005004102              0010029914        No                  $2,432.00           $2,409.00             $5,021.00          $2,050.00           $11,912.00
0005004102              0010029915        No                    $528.00             $524.00             $1,091.00            $446.00            $2,589.00
0005004102              0010029916        No                 $16,698.00         $16,542.00             $34,472.00         $14,078.00           $81,790.00
0005004102              0010029917        No                 $24,505.00         $24,276.00             $50,588.00         $20,660.00          $120,029.00
0005004102              0010029918        No                      $9.00                $9.00               $19.00              $8.00               $45.00
0005004102              0010029919        No                  $1,321.00           $1,309.00             $2,727.00          $1,114.00            $6,471.00
0005004102              0010029920        No                  $7,556.00           $7,485.00            $15,599.00          $6,370.00           $37,010.00
0005004102              0010029921        No                  $7,633.00           $7,562.00            $15,758.00          $6,435.00           $37,388.00
0005004102              0010029922        No                  $4,949.00           $4,902.00            $10,216.00          $4,172.00           $24,239.00
0005004102              0010029923        No                 $22,013.00         $21,806.00             $45,443.00         $18,558.00          $107,820.00
0005004102              0010029924        No                    $230.00             $228.00               $476.00            $194.00            $1,128.00
0005004102              0010029925        No                    $562.00             $557.00             $1,160.00            $474.00            $2,753.00
0005004102              0010029926        No                    $469.00             $464.00               $967.00            $395.00            $2,295.00



                                                                                                                                                Page 75 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 77 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004102              0010029927        No                    $446.00             $442.00               $921.00             $376.00            $2,185.00
0005004102              0010029928        No                    $257.00             $254.00               $530.00             $217.00            $1,258.00
0005004102              0010029929        No                    $918.00             $909.00             $1,895.00             $774.00            $4,496.00
0005004102              0010029930        No                 $10,734.00         $10,633.00             $22,159.00           $9,049.00           $52,575.00
0005004102              0010029931        No                  $2,121.00           $2,101.00             $4,379.00           $1,788.00           $10,389.00
0005004102              0010029932        No                  $1,722.00           $1,706.00             $3,555.00           $1,452.00            $8,435.00
0005004102              0010029933        No                    $415.00             $411.00               $857.00             $350.00            $2,033.00
0005004102              0010029934        No                  $1,504.00           $1,490.00             $3,105.00           $1,268.00            $7,367.00
0005004102              0010029935        No                     $14.00               $14.00               $28.00              $12.00               $68.00
0005004102              0010029936        No                     $58.00               $58.00              $120.00              $49.00              $285.00
0005004102              0010029937        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004102              0010029938        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005004102              0010029939        No                  $6,962.00           $6,897.00            $14,373.00           $5,870.00           $34,102.00
0005004102              0010029940        No                    $441.00             $437.00               $910.00             $371.00            $2,159.00
0005004102              0010029941        No                    $603.00             $598.00             $1,245.00             $509.00            $2,955.00
0005004102              0010029942        No                    $439.00             $435.00               $906.00             $370.00            $2,150.00
0005004102              0010029943        No                     $85.00               $84.00              $175.00              $71.00              $415.00
0005004102              0010029944        No                  $1,091.00           $1,080.00             $2,252.00             $920.00            $5,343.00
0005004102              0010029945        No                    $239.00             $237.00               $493.00             $201.00            $1,170.00
0005004102              0010029946        No                    $191.00             $189.00               $394.00             $161.00              $935.00
0005004102              0010029947        No                    $764.00             $757.00             $1,577.00             $644.00            $3,742.00
0005004102              0010029948        No                    $805.00             $797.00             $1,661.00             $678.00            $3,941.00
0005004102              0010029949        No                  $1,264.00           $1,252.00             $2,608.00           $1,065.00            $6,189.00
0005004102              0010029950        No                  $7,159.00           $7,092.00            $14,778.00           $6,035.00           $35,064.00
0005004102              0010029951        No                  $1,395.00           $1,382.00             $2,879.00           $1,176.00            $6,832.00
0005004102              0010029952        No                  $5,993.00           $5,937.00            $12,373.00           $5,053.00           $29,356.00
0005004102              0010029953        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029954        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029955        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029956        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029957        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029958        No                  $2,025.00           $2,006.00             $4,181.00           $1,707.00            $9,919.00
0005004102              0010029959        No                 $14,825.00         $14,686.00             $30,605.00          $12,499.00           $72,615.00
0005004102              0010029960        No                 $41,047.00         $40,663.00             $84,738.00          $34,606.00          $201,054.00
0005004102              0010029961        No                  $1,622.00           $1,607.00             $3,349.00           $1,368.00            $7,946.00
0005004102              0010029962        No                    $215.00             $213.00               $443.00             $181.00            $1,052.00
0005004102              0010029963        No                    $852.00             $844.00             $1,759.00             $718.00            $4,173.00
0005004102              0010029964        No                    $125.00             $124.00               $258.00             $105.00              $612.00
0005004102              0010029965        No                     $19.00               $19.00               $40.00              $16.00               $94.00
0005004102              0010029966        No                  $1,782.00           $1,765.00             $3,678.00           $1,502.00            $8,727.00
0005004102              0010029967        No                 $91,672.00         $90,812.00            $189,247.00          $77,286.00          $449,017.00
0005004102              0010029968        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004102              0010029969        No                    $164.00             $162.00               $338.00             $138.00              $802.00
0005004102              0010029970        No                    $654.00             $648.00             $1,350.00             $551.00            $3,203.00
0005004102              0010029971        No                  $1,487.00           $1,473.00             $3,069.00           $1,253.00            $7,282.00
0005004102              0010029972        No                 $43,641.00         $43,232.00             $90,092.00          $36,792.00          $213,757.00
0005004102              0010029973        No                  $6,339.00           $6,280.00            $13,087.00           $5,344.00           $31,050.00
0005004102              0010029974        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029975        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010029976        No                  $1,099.00           $1,089.00             $2,269.00             $927.00            $5,384.00
0005004102              0010029977        No                    $675.00             $669.00             $1,394.00             $569.00            $3,307.00
0005004102              0010029978        No                  $1,588.00           $1,573.00             $3,279.00           $1,339.00            $7,779.00
0005004102              0010029979        No                    $708.00             $701.00             $1,461.00             $597.00            $3,467.00
0005004102              0010029981        No                  $1,122.00           $1,112.00             $2,317.00             $946.00            $5,497.00
0005004102              0010029982        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005004102              0010029983        No                  $5,244.00           $5,195.00            $10,826.00           $4,421.00           $25,686.00
0005004102              0010029984        No                  $1,871.00           $1,853.00             $3,862.00           $1,577.00            $9,163.00
0005004102              0010029985        No                     $13.00               $12.00               $26.00              $11.00               $62.00
0005004102              0010031458        No                    $942.00             $933.00             $1,944.00             $794.00            $4,613.00
0005004102              0010031459        No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005004102              0010031462        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031465        No                     $56.00               $56.00              $116.00              $47.00              $275.00
0005004102              0010031467        No                    $182.00             $180.00               $376.00             $154.00              $892.00
0005004102              0010031476        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031480        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004102              0010031487        No                      $9.00                $9.00               $18.00               $7.00               $43.00



                                                                                                                                                 Page 76 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 78 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004102              0010031506        No                    $309.00             $306.00               $637.00             $260.00            $1,512.00
0005004102              0010031507        No                    $751.00             $744.00             $1,550.00             $633.00            $3,678.00
0005004102              0010031508        No                    $128.00             $127.00               $264.00             $108.00              $627.00
0005004102              0010031509        No                    $223.00             $221.00               $460.00             $188.00            $1,092.00
0005004102              0010031512        No                    $933.00             $925.00             $1,927.00             $787.00            $4,572.00
0005004102              0010031517        No                 $61,409.00         $60,833.00            $126,771.00          $51,772.00          $300,785.00
0005004102              0010031539        No                     $16.00               $16.00               $34.00              $14.00               $80.00
0005004102              0010031550        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031556        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031569        No                    $855.00             $847.00             $1,765.00             $721.00            $4,188.00
0005004102              0010031571        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004102              0010031574        No                     $41.00               $41.00               $84.00              $34.00              $200.00
0005004102              0010031575        No                     $48.00               $48.00               $99.00              $41.00              $236.00
0005004102              0010031582        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031592        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031594        No                     $43.00               $43.00               $90.00              $37.00              $213.00
0005004102              0010031595        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031596        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031597        No                      $8.00                $8.00               $16.00               $6.00               $38.00
0005004102              0010031606        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004102              0010031607        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031618        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005004102              0010031619        No                     $97.00               $96.00              $201.00              $82.00              $476.00
0005004102              0010031620        No                    $441.00             $437.00               $910.00             $371.00            $2,159.00
0005004102              0010031621        No                      $5.00                $5.00               $11.00               $5.00               $26.00
0005004102              0010031625        No                  $1,076.00           $1,066.00             $2,221.00             $907.00            $5,270.00
0005004102              0010031626        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031627        No                     $11.00               $10.00               $22.00               $9.00               $52.00
0005004102              0010031628        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031629        No                     $21.00               $21.00               $43.00              $18.00              $103.00
0005004102              0010031630        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004102              0010031631        No                  $2,328.00           $2,306.00             $4,805.00           $1,962.00           $11,401.00
0005004102              0010031634        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031636        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031637        No                  $1,329.00           $1,316.00             $2,743.00           $1,120.00            $6,508.00
0005004102              0010031638        No                    $740.00             $733.00             $1,527.00             $624.00            $3,624.00
0005004102              0010031639        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031640        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031641        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004102              0010031644        No                     $47.00               $46.00               $97.00              $39.00              $229.00
0005004103              0010000159        No                    $728.00             $722.00                    N/A                N/A            $1,450.00
0005004103              0010000160        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004103              0010005329        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0005004105              0010032638        No                 $14,486.00                  N/A           $29,904.00          $12,212.00           $56,602.00
0005004106              0010031731        No                    $882.00             $873.00             $1,820.00             $743.00            $4,318.00
0005004106              0010031732        No                    $273.00             $270.00               $563.00             $230.00            $1,336.00
0005004106              0010031733        No                     $34.00               $33.00               $69.00              $28.00              $164.00
0005004106              0010032379        No                    $314.00             $311.00               $649.00             $265.00            $1,539.00
0005004107              0010031734        No                  $1,519.00           $1,504.00             $3,135.00           $1,280.00            $7,438.00
0005004107              0010031735        No                    $385.00             $381.00               $795.00             $325.00            $1,886.00
0005004107              0010031736        No                    $415.00             $411.00               $856.00             $350.00            $2,032.00
0005004107              0010031737        No                    $256.00             $254.00               $528.00             $216.00            $1,254.00
0005004107              0010031738        No                  $9,733.00           $9,641.00            $20,092.00           $8,205.00           $47,671.00
0005004107              0010031739        No                    $660.00             $654.00             $1,362.00             $556.00            $3,232.00
0005004107              0010031740        No                  $1,280.00           $1,268.00             $2,643.00           $1,079.00            $6,270.00
0005004107              0010031741        No                  $6,454.00           $6,394.00            $13,324.00           $5,441.00           $31,613.00
0005004107              0010031742        No                    $121.00             $120.00               $250.00             $102.00              $593.00
0005004107              0010031743        No                    $214.00             $212.00               $443.00             $181.00            $1,050.00
0005004107              0010031744        No                  $1,328.00           $1,316.00             $2,742.00           $1,120.00            $6,506.00
0005004107              0010031745        No                     $14.00               $14.00               $28.00              $12.00               $68.00
0005004107              0010031746        No                      $5.00                $5.00                 $9.00              $4.00               $23.00
0005004107              0010031747        No                      $8.00                $8.00               $18.00               $7.00               $41.00
0005004107              0010031748        No                    $104.00             $103.00               $214.00              $87.00              $508.00
0005004107              0010031750        No                    $152.00             $150.00               $313.00             $128.00              $743.00
0005004107              0010031752        No                    $409.00             $405.00               $844.00             $345.00            $2,003.00
0005004107              0010031753        No                    $694.00             $687.00             $1,432.00             $585.00            $3,398.00



                                                                                                                                                 Page 77 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 79 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004107              0010032396        No                  $1,400.00           $1,387.00             $2,890.00           $1,180.00            $6,857.00
0005004107              0010032397        No                     $27.00               $27.00               $56.00              $23.00              $133.00
0005004107              0010032399        No                     $75.00               $74.00              $154.00              $63.00              $366.00
0005004107              0010032400        No                    $477.00             $473.00               $985.00             $402.00            $2,337.00
0005004107              0010032401        No                     $53.00               $53.00              $110.00              $45.00              $261.00
0005004107              0010032402        No                     $37.00               $37.00               $77.00              $31.00              $182.00
0005004107              0010032403        No                    $278.00             $275.00               $574.00             $234.00            $1,361.00
0005004107              0010032404        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005004107              0010032405        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0005004107              0010032406        No                     $40.00               $40.00               $83.00              $34.00              $197.00
0005004107              0010032407        No                    $234.00             $232.00               $484.00             $197.00            $1,147.00
0005004107              0010032408        No                     $10.00                $9.00               $20.00               $8.00               $47.00
0005004107              0010032409        No                    $131.00             $129.00               $270.00             $110.00              $640.00
0005004107              0010032410        No                     $52.00               $52.00              $108.00              $44.00              $256.00
0005004107              0010032411        No                     $69.00               $68.00              $142.00              $58.00              $337.00
0005004107              0010032412        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004107              0010032413        No                     $11.00               $11.00               $24.00              $10.00               $56.00
0005004107              0010032414        No                     $34.00               $33.00               $70.00              $28.00              $165.00
0005004107              0010032415        No                    $356.00             $353.00               $735.00             $300.00            $1,744.00
0005004107              0010032419        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004107              0010032425        No                     $57.00               $56.00              $117.00              $48.00              $278.00
0005004107              0010032426        No                    $125.00             $124.00               $258.00             $106.00              $613.00
0005004107              0010032430        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032431        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032435        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032436        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004107              0010032437        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032443        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032444        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032449        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004107              0010032451        No                  $1,482.00           $1,468.00             $3,059.00           $1,249.00            $7,258.00
0005004107              0010032452        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004107              0010032453        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005004107              0010032455        No                      $3.00                $3.00                 $5.00              $2.00               $13.00
0005004107              0010032457        No                      $7.00                $7.00               $14.00               $6.00               $34.00
0005004107              0010032469        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005004107              0010032474        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005004107              0010032476        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032479        No                    $143.00             $142.00               $295.00             $121.00              $701.00
0005004107              0010032480        No                    $179.00             $177.00               $369.00             $151.00              $876.00
0005004107              0010032481        No                     $66.00               $66.00              $137.00              $56.00              $325.00
0005004107              0010032485        No                    $283.00             $280.00               $584.00             $239.00            $1,386.00
0005004107              0010032499        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032505        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032506        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032508        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032512        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004107              0010032513        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004107              0010032518        No                     $31.00               $30.00               $63.00              $26.00              $150.00
0005004107              0010032521        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032524        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032525        No                     $16.00               $16.00               $33.00              $14.00               $79.00
0005004107              0010032527        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004107              0010032528        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004107              0010032531        No                    $293.00             $290.00               $605.00             $247.00            $1,435.00
0005004107              0010032532        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004107              0010032533        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005004107              0010032537        No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005004107              0010032538        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004107              0010032543        No                    $829.00             $821.00             $1,712.00             $699.00            $4,061.00
0005004107              0010032544        No                    $161.00             $160.00               $332.00             $136.00              $789.00
0005004107              0010032545        No                     $14.00               $14.00               $30.00              $12.00               $70.00
0005004107              0010032548        No                      $4.00                $4.00                 $7.00              $3.00               $18.00
0005004107              0010032549        No                  $6,471.00           $6,410.00            $13,358.00           $5,455.00           $31,694.00
0005004107              0010032551        No                  $1,046.00           $1,036.00             $2,160.00             $882.00            $5,124.00
0005004107              0010032553        No                      $4.00                $4.00                 $8.00              $3.00               $19.00



                                                                                                                                                 Page 78 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 80 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                  Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004107               0010032555               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005004107; 0005004422   0010031749; 0085000003   No                      $9.00                $8.00               $18.00               $7.00               $42.00
0005004107; 0005004422   0010031751; 0085000004   No                     $11.00               $10.00               $22.00               $9.00               $52.00
0005004108               0010005577               No                     $20.00               $20.00                   N/A                N/A               $40.00
0005004109               0010005576               No                     $13.00               $13.00                   N/A                N/A               $26.00
0005004110               0007014611               No                     $38.00               $38.00               $79.00              $32.00              $187.00
0005004112               0010042749               No                  $5,706.00           $5,653.00            $11,780.00           $4,811.00           $27,950.00
0005004113               0007014574               No                  $2,063.00           $2,044.00             $4,259.00           $1,739.00           $10,105.00
0005004113               0010019709               No                     $13.00               $13.00               $27.00              $11.00               $64.00
0005004113               0010019710               No                    $484.00             $480.00             $1,000.00             $408.00            $2,372.00
0005004113               0010019711               No                      $3.00                $3.00                 $6.00              $3.00               $15.00
0005004113               0010019712               No                    $585.00             $580.00             $1,208.00             $493.00            $2,866.00
0005004113               0010019713               No                    $292.00             $289.00               $602.00             $246.00            $1,429.00
0005004113               0010019714               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004113               0010019715               No                  $6,956.00           $6,891.00            $14,360.00           $5,865.00           $34,072.00
0005004113               0010019716               No                    $734.00             $727.00             $1,515.00             $619.00            $3,595.00
0005004113               0010019717               No                     $37.00               $37.00               $76.00              $31.00              $181.00
0005004113               0010019718               No                     $51.00               $50.00              $105.00              $43.00              $249.00
0005004113               0010019719               No                     $68.00               $68.00              $141.00              $58.00              $335.00
0005004113               0010019720               No                    $132.00             $131.00               $272.00             $111.00              $646.00
0005004113               0010019721               No                    $151.00             $150.00               $313.00             $128.00              $742.00
0005004113               0010019722               No                     $72.00               $71.00              $148.00              $60.00              $351.00
0005004113               0010025930               No                     $30.00               $30.00               $62.00              $25.00              $147.00
0005004113               0010025935               No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005004113               0010025937               No                  $1,312.00           $1,299.00             $2,708.00           $1,106.00            $6,425.00
0005004113               0010025938               No                    $897.00             $889.00             $1,853.00             $757.00            $4,396.00
0005004113               0010025939               No                    $721.00             $715.00             $1,489.00             $608.00            $3,533.00
0005004113               0010025940               No                    $408.00             $404.00               $843.00             $344.00            $1,999.00
0005004113               0010025941               No                     $44.00               $44.00               $91.00              $37.00              $216.00
0005004113               0010025944               No                    $778.00             $771.00             $1,607.00             $656.00            $3,812.00
0005004113               0010025945               No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004114               0007014548               No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005004114               0007014549               No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005004114               0007014552               No                     $80.00               $79.00              $165.00              $67.00              $391.00
0005004114               0007014553               No                     $80.00               $79.00              $165.00              $67.00              $391.00
0005004114               0007014554               No                     $77.00               $77.00              $160.00              $65.00              $379.00
0005004114               0007014558               No                     $50.00               $50.00              $104.00              $42.00              $246.00
0005004114               0007014564               No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004114               0007014569               No                     $30.00               $30.00               $62.00              $26.00              $148.00
0005004114               0007014572               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004116               0007014404               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004116               0007014405               No                    $112.00             $111.00               $232.00              $95.00              $550.00
0005004116               0007014406               No                     $41.00               $40.00               $84.00              $34.00              $199.00
0005004116               0007014407               No                    $674.00             $668.00             $1,392.00             $568.00            $3,302.00
0005004116               0007014408               No                    $138.00             $137.00               $286.00             $117.00              $678.00
0005004116               0007014409               No                     $22.00               $22.00               $45.00              $19.00              $108.00
0005004116               0007014410               No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005004116               0007014412               No                    $478.00             $474.00               $988.00             $403.00            $2,343.00
0005004116               0007014413               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004116               0007014414               No                     $24.00               $24.00               $50.00              $20.00              $118.00
0005004116               0007014415               No                    $131.00             $130.00               $271.00             $111.00              $643.00
0005004116               0007014416               No                    $193.00             $191.00               $398.00             $162.00              $944.00
0005004116               0007014417               No                    $108.00             $107.00               $224.00              $91.00              $530.00
0005004116               0007014418               No                  $1,308.00           $1,295.00             $2,700.00           $1,103.00            $6,406.00
0005004116               0007014419               No                     $73.00               $72.00              $150.00              $61.00              $356.00
0005004116               0007014420               No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005004116               0007014421               No                    $131.00             $130.00               $271.00             $111.00              $643.00
0005004116               0007014423               No                    $229.00             $226.00               $472.00             $193.00            $1,120.00
0005004116               0007014424               No                    $322.00             $319.00               $666.00             $272.00            $1,579.00
0005004116               0007014425               No                    $318.00             $315.00               $656.00             $268.00            $1,557.00
0005004118               0007001820               No                 $32,833.00                  N/A                   N/A                N/A           $32,833.00
0005004119               0007001821               No                     $14.00                  N/A                   N/A                N/A               $14.00
0005004139               0007015341               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004139               0007015347               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004139               0007015354               Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004139               0007015357               No                     $15.00               $15.00               $31.00              $13.00               $74.00



                                                                                                                                                         Page 79 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 81 of 110


                                                             Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)         De minimis                                                                                   Total Pro Rata Claim
                                                               (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004139              0007015362              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004139              0007015366              No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005004139              0007015368              No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0005004139              0007015371              No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005004139              0007015377              No                     $34.00               $34.00               $71.00               $29.00              $168.00
0005004139              0007015379              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004139              0007015382              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004139              0007015384              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007001944              No                     $79.00               $78.00              $163.00               $67.00              $387.00
0005004155              0007001946              No                    $358.00             $354.00               $739.00             $302.00             $1,753.00
0005004155              0007001947              No                    $496.00             $491.00             $1,023.00             $418.00             $2,428.00
0005004155              0007001948              No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005004155              0007004710              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004713              No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005004155              0007004714              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004715              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004718              No                     $36.00               $36.00               $74.00               $30.00              $176.00
0005004155              0007004721              No                     $44.00               $44.00               $91.00               $37.00              $216.00
0005004155              0007004724              No                      $6.00                $6.00               $13.00                $5.00               $30.00
0005004155              0007004725              No                    $114.00             $112.00               $234.00               $96.00              $556.00
0005004155              0007004726              No                     $11.00               $11.00               $22.00                $9.00               $53.00
0005004155              0007004727              No                     $67.00               $66.00              $138.00               $56.00              $327.00
0005004155              0007004728              No                    $138.00             $137.00               $285.00             $116.00               $676.00
0005004155              0007004734              No                     $14.00               $14.00               $28.00               $12.00               $68.00
0005004155              0007004735              No                     $26.00               $26.00               $55.00               $22.00              $129.00
0005004155              0007004736              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004738              No                     $51.00               $51.00              $106.00               $43.00              $251.00
0005004155              0007004739              No                     $78.00               $77.00              $161.00               $66.00              $382.00
0005004155              0007004741              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004746              No                     $34.00               $34.00               $70.00               $29.00              $167.00
0005004155              0007004747              No                      $5.00                $5.00               $10.00                $4.00               $24.00
0005004155              0007004748              No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005004155              0007004749              No                    $242.00             $239.00               $499.00             $204.00             $1,184.00
0005004155              0007004750              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004753              No                      $9.00                $9.00               $18.00                $7.00               $43.00
0005004155              0007004754              No                     $15.00               $15.00               $32.00               $13.00               $75.00
0005004155              0007004755              No                      $9.00                $9.00               $18.00                $8.00               $44.00
0005004155              0007004758              No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005004155              0007004763              No                      $5.00                $5.00               $11.00                $4.00               $25.00
0005004155              0007004773              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004775              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004780              No                     $19.00               $19.00               $40.00               $16.00               $94.00
0005004155              0007004782              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004155              0007004784              Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004251              0010032633              No                 $90,923.00         $90,070.00            $187,700.00           $76,654.00          $445,347.00
0005004264              0007008215              No                  $6,882.00           $6,817.00            $14,207.00            $5,802.00           $33,708.00
0005004264              0085000881–0085002027   No                $472,238.00        $467,810.00            $974,883.00          $398,128.00        $2,313,059.00
0005004266              0007015863              No                        N/A         $15,152.00             $31,577.00           $12,895.00           $59,624.00
0005004273              0007002547              No                        N/A               $47.00               $97.00               $40.00              $184.00
0005004273              0007002548              No                        N/A               $26.00               $54.00               $22.00              $102.00
0005004273              0007002549              No                        N/A               $78.00              $163.00               $67.00              $308.00
0005004273              0007002550              No                        N/A             $201.00               $419.00             $171.00               $791.00
0005004273              0007002551              No                        N/A             $125.00               $260.00             $106.00               $491.00
0005004273              0007002552              No                        N/A             $341.00               $712.00             $291.00             $1,344.00
0005004273              0007002553              No                        N/A             $507.00             $1,056.00             $431.00             $1,994.00
0005004273              0007002554              No                        N/A             $178.00               $371.00             $152.00               $701.00
0005004273              0007002555              No                        N/A             $348.00               $724.00             $296.00             $1,368.00
0005004273              0007002556              Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004273              0007002557              No                        N/A             $346.00               $722.00             $295.00             $1,363.00
0005004273              0007002558              No                        N/A             $241.00               $501.00             $205.00               $947.00
0005004273              0007002564              Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004273              0007002565              No                        N/A             $226.00               $471.00             $192.00               $889.00
0005004273              0007002566              Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004273              0007002568              No                        N/A             $368.00               $768.00             $314.00             $1,450.00
0005004273              0007002570              No                        N/A             $292.00               $608.00             $248.00             $1,148.00
0005004273              0007002571              No                        N/A               $35.00               $74.00               $30.00              $139.00



                                                                                                                                                        Page 80 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 82 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004273              0007002573        No                        N/A             $235.00               $491.00             $200.00              $926.00
0005004273              0007002574        No                        N/A             $208.00               $433.00             $177.00              $818.00
0005004273              0007002575        No                        N/A             $274.00               $571.00             $233.00            $1,078.00
0005004273              0007002576        No                        N/A             $416.00               $866.00             $354.00            $1,636.00
0005004273              0007002577        No                        N/A             $208.00               $434.00             $177.00              $819.00
0005004273              0007002578        No                        N/A             $340.00               $708.00             $289.00            $1,337.00
0005004273              0007002579        No                        N/A             $144.00               $300.00             $122.00              $566.00
0005004273              0007002580        No                        N/A             $227.00               $474.00             $193.00              $894.00
0005004273              0007002581        No                        N/A             $198.00               $413.00             $169.00              $780.00
0005004273              0007002582        No                        N/A             $102.00               $214.00              $87.00              $403.00
0005004273              0007002586        No                        N/A             $310.00               $646.00             $264.00            $1,220.00
0005004273              0007002591        No                        N/A             $198.00               $413.00             $169.00              $780.00
0005004273              0007002594        No                        N/A             $113.00               $235.00              $96.00              $444.00
0005004273              0007002596        No                        N/A             $389.00               $810.00             $331.00            $1,530.00
0005004273              0007002599        No                        N/A             $346.00               $720.00             $294.00            $1,360.00
0005004273              0007002601        No                        N/A             $581.00             $1,211.00             $495.00            $2,287.00
0005004273              0007002603        No                        N/A               $75.00              $156.00              $64.00              $295.00
0005004273              0007002607        No                        N/A             $204.00               $426.00             $174.00              $804.00
0005004273              0007002609        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002610        No                        N/A             $366.00               $763.00             $312.00            $1,441.00
0005004273              0007002611        No                        N/A             $211.00               $440.00             $180.00              $831.00
0005004273              0007002613        No                        N/A               $26.00               $54.00              $22.00              $102.00
0005004273              0007002614        No                        N/A               $29.00               $60.00              $24.00              $113.00
0005004273              0007002615        No                        N/A             $426.00               $888.00             $363.00            $1,677.00
0005004273              0007002617        No                        N/A             $112.00               $234.00              $96.00              $442.00
0005004273              0007002618        No                        N/A             $230.00               $480.00             $196.00              $906.00
0005004273              0007002619        No                        N/A               $19.00               $40.00              $16.00               $75.00
0005004273              0007002620        No                        N/A               $10.00               $20.00               $8.00               $38.00
0005004273              0007002621        No                        N/A             $173.00               $361.00             $148.00              $682.00
0005004273              0007002622        No                        N/A                $9.00               $18.00               $8.00               $35.00
0005004273              0007002623        No                        N/A               $65.00              $136.00              $56.00              $257.00
0005004273              0007002624        No                        N/A               $55.00              $115.00              $47.00              $217.00
0005004273              0007002625        No                        N/A               $36.00               $74.00              $30.00              $140.00
0005004273              0007002626        No                        N/A               $71.00              $149.00              $61.00              $281.00
0005004273              0007002627        No                        N/A               $73.00              $153.00              $62.00              $288.00
0005004273              0007002628        No                        N/A             $167.00               $348.00             $142.00              $657.00
0005004273              0007002629        No                        N/A             $125.00               $261.00             $106.00              $492.00
0005004273              0007002630        No                        N/A             $104.00               $218.00              $89.00              $411.00
0005004273              0007002631        No                        N/A               $61.00              $126.00              $52.00              $239.00
0005004273              0007002632        No                        N/A               $61.00              $126.00              $52.00              $239.00
0005004273              0007002633        No                        N/A               $77.00              $160.00              $65.00              $302.00
0005004273              0007002634        No                        N/A               $55.00              $114.00              $46.00              $215.00
0005004273              0007002635        No                        N/A               $20.00               $43.00              $17.00               $80.00
0005004273              0007002636        No                        N/A               $88.00              $184.00              $75.00              $347.00
0005004273              0007002637        No                        N/A               $65.00              $135.00              $55.00              $255.00
0005004273              0007002638        No                        N/A             $264.00               $549.00             $224.00            $1,037.00
0005004273              0007002639        No                        N/A               $74.00              $154.00              $63.00              $291.00
0005004273              0007002640        No                        N/A             $108.00               $226.00              $92.00              $426.00
0005004273              0007002641        No                        N/A             $104.00               $216.00              $88.00              $408.00
0005004273              0007002642        No                        N/A             $279.00               $582.00             $238.00            $1,099.00
0005004273              0007002643        No                        N/A               $62.00              $129.00              $53.00              $244.00
0005004273              0007002644        No                        N/A             $282.00               $587.00             $240.00            $1,109.00
0005004273              0007002645        No                        N/A               $58.00              $121.00              $50.00              $229.00
0005004273              0007002646        No                        N/A             $100.00               $209.00              $85.00              $394.00
0005004273              0007002647        No                        N/A               $86.00              $180.00              $73.00              $339.00
0005004273              0007002648        No                        N/A               $82.00              $170.00              $70.00              $322.00
0005004273              0007002649        No                        N/A               $94.00              $196.00              $80.00              $370.00
0005004273              0007002650        No                        N/A             $126.00               $263.00             $108.00              $497.00
0005004273              0007002651        No                        N/A               $55.00              $114.00              $47.00              $216.00
0005004273              0007002652        No                        N/A               $44.00               $92.00              $38.00              $174.00
0005004273              0007002653        No                        N/A               $46.00               $95.00              $39.00              $180.00
0005004273              0007002654        No                        N/A             $332.00               $692.00             $283.00            $1,307.00
0005004273              0007002655        No                        N/A             $229.00               $476.00             $195.00              $900.00
0005004273              0007002656        No                        N/A             $229.00               $476.00             $195.00              $900.00
0005004273              0007002657        No                        N/A             $332.00               $692.00             $283.00            $1,307.00
0005004273              0007002658        No                        N/A               $37.00               $76.00              $31.00              $144.00



                                                                                                                                                 Page 81 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 83 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004273              0007002659        No                        N/A             $233.00               $485.00             $198.00              $916.00
0005004273              0007002660        No                        N/A               $37.00               $76.00              $31.00              $144.00
0005004273              0007002661        No                        N/A             $313.00               $652.00             $266.00            $1,231.00
0005004273              0007002662        No                        N/A             $332.00               $692.00             $283.00            $1,307.00
0005004273              0007002663        No                        N/A             $266.00               $554.00             $226.00            $1,046.00
0005004273              0007002664        No                        N/A             $320.00               $667.00             $272.00            $1,259.00
0005004273              0007002665        No                        N/A             $324.00               $676.00             $276.00            $1,276.00
0005004273              0007002666        No                        N/A             $291.00               $607.00             $248.00            $1,146.00
0005004273              0007002667        No                        N/A             $332.00               $692.00             $283.00            $1,307.00
0005004273              0007002668        No                        N/A             $367.00               $764.00             $312.00            $1,443.00
0005004273              0007002669        No                        N/A             $166.00               $346.00             $141.00              $653.00
0005004273              0007002670        No                        N/A             $456.00               $950.00             $388.00            $1,794.00
0005004273              0007002671        No                        N/A             $688.00             $1,433.00             $585.00            $2,706.00
0005004273              0007002672        No                        N/A             $331.00               $691.00             $282.00            $1,304.00
0005004273              0007002673        No                        N/A             $332.00               $692.00             $283.00            $1,307.00
0005004273              0007002674        No                        N/A             $310.00               $646.00             $264.00            $1,220.00
0005004273              0007002675        No                        N/A             $281.00               $585.00             $239.00            $1,105.00
0005004273              0007002676        No                        N/A               $66.00              $137.00              $56.00              $259.00
0005004273              0007002677        No                        N/A             $445.00               $928.00             $379.00            $1,752.00
0005004273              0007002678        No                        N/A             $166.00               $346.00             $141.00              $653.00
0005004273              0007002679        No                        N/A             $569.00             $1,186.00             $484.00            $2,239.00
0005004273              0007002680        No                        N/A             $166.00               $346.00             $141.00              $653.00
0005004273              0007002681        No                        N/A             $327.00               $682.00             $278.00            $1,287.00
0005004273              0007002682        No                        N/A             $214.00               $446.00             $182.00              $842.00
0005004273              0007002683        No                        N/A             $166.00               $346.00             $141.00              $653.00
0005004273              0007002684        No                        N/A             $282.00               $589.00             $240.00            $1,111.00
0005004273              0007002685        No                        N/A             $185.00               $386.00             $158.00              $729.00
0005004273              0007002686        No                        N/A             $166.00               $346.00             $141.00              $653.00
0005004273              0007002687        No                        N/A             $515.00             $1,073.00             $438.00            $2,026.00
0005004273              0007002688        No                        N/A             $143.00               $299.00             $122.00              $564.00
0005004273              0007002689        No                        N/A             $344.00               $717.00             $293.00            $1,354.00
0005004273              0007002690        No                        N/A             $415.00               $865.00             $353.00            $1,633.00
0005004273              0007002691        No                        N/A             $166.00               $345.00             $141.00              $652.00
0005004273              0007002692        No                        N/A             $423.00               $881.00             $360.00            $1,664.00
0005004273              0007002693        No                        N/A             $166.00               $345.00             $141.00              $652.00
0005004273              0007002694        No                        N/A             $132.00               $276.00             $113.00              $521.00
0005004273              0007002695        No                        N/A             $519.00             $1,082.00             $442.00            $2,043.00
0005004273              0007002696        No                        N/A             $467.00               $974.00             $398.00            $1,839.00
0005004273              0007002697        No                        N/A             $379.00               $790.00             $323.00            $1,492.00
0005004273              0007002698        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0007002699        No                        N/A             $106.00               $221.00              $90.00              $417.00
0005004273              0007002700        No                        N/A             $237.00               $494.00             $202.00              $933.00
0005004273              0007002701        No                        N/A               $50.00              $105.00              $43.00              $198.00
0005004273              0007002702        No                        N/A               $50.00              $105.00              $43.00              $198.00
0005004273              0007002703        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0007002704        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0007002705        No                        N/A             $370.00               $771.00             $315.00            $1,456.00
0005004273              0007002706        No                        N/A             $176.00               $366.00             $149.00              $691.00
0005004273              0007002707        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0007002708        No                        N/A             $151.00               $315.00             $128.00              $594.00
0005004273              0007002709        No                        N/A             $314.00               $654.00             $267.00            $1,235.00
0005004273              0007002710        No                        N/A             $189.00               $393.00             $161.00              $743.00
0005004273              0007002711        No                        N/A             $924.00             $1,926.00             $786.00            $3,636.00
0005004273              0007002712        No                        N/A             $189.00               $393.00             $161.00              $743.00
0005004273              0007002713        No                        N/A           $1,094.00             $2,280.00             $931.00            $4,305.00
0005004273              0007002714        No                        N/A               $78.00              $163.00              $67.00              $308.00
0005004273              0007002715        No                        N/A               $20.00               $41.00              $17.00               $78.00
0005004273              0007002716        No                        N/A             $277.00               $577.00             $236.00            $1,090.00
0005004273              0007002717        No                        N/A               $67.00              $139.00              $57.00              $263.00
0005004273              0007002718        No                        N/A             $281.00               $585.00             $239.00            $1,105.00
0005004273              0007002719        No                        N/A             $271.00               $564.00             $230.00            $1,065.00
0005004273              0007002720        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002721        No                        N/A               $38.00               $79.00              $32.00              $149.00
0005004273              0007002722        No                        N/A             $114.00               $237.00              $97.00              $448.00
0005004273              0007002723        No                        N/A               $50.00              $104.00              $42.00              $196.00
0005004273              0007002724        No                        N/A               $20.00               $41.00              $17.00               $78.00



                                                                                                                                                 Page 82 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 84 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004273              0007002725        No                        N/A               $15.00               $31.00              $13.00               $59.00
0005004273              0007002726        No                        N/A                $8.00               $16.00               $6.00               $30.00
0005004273              0007002727        No                        N/A                $6.00               $13.00               $5.00               $24.00
0005004273              0007002728        No                        N/A               $12.00               $26.00              $10.00               $48.00
0005004273              0007002729        No                        N/A               $12.00               $26.00              $10.00               $48.00
0005004273              0007002730        No                        N/A               $11.00               $23.00               $9.00               $43.00
0005004273              0007002731        No                        N/A               $11.00               $23.00               $9.00               $43.00
0005004273              0007002732        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002733        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002734        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002735        No                        N/A               $11.00               $22.00               $9.00               $42.00
0005004273              0007002736        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002737        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002738        No                        N/A               $10.00               $22.00               $9.00               $41.00
0005004273              0007002739        No                        N/A               $38.00               $78.00              $32.00              $148.00
0005004273              0007002740        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002741        No                        N/A                $7.00               $15.00               $6.00               $28.00
0005004273              0007002742        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002743        No                        N/A                $7.00               $15.00               $6.00               $28.00
0005004273              0007002744        No                        N/A               $15.00               $32.00              $13.00               $60.00
0005004273              0007002745        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002746        No                        N/A               $10.00               $21.00               $8.00               $39.00
0005004273              0007002747        No                        N/A               $10.00               $21.00               $8.00               $39.00
0005004273              0007002748        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002749        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002750        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002751        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002752        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002753        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002754        No                        N/A               $23.00               $47.00              $19.00               $89.00
0005004273              0007002755        No                        N/A               $16.00               $34.00              $14.00               $64.00
0005004273              0007002756        No                        N/A               $14.00               $28.00              $12.00               $54.00
0005004273              0007002757        No                        N/A                $8.00               $17.00               $7.00               $32.00
0005004273              0007002758        No                        N/A               $11.00               $22.00               $9.00               $42.00
0005004273              0007002759        No                        N/A             $127.00               $265.00             $108.00              $500.00
0005004273              0007002760        No                        N/A             $557.00             $1,161.00             $474.00            $2,192.00
0005004273              0007002761        No                        N/A             $495.00             $1,032.00             $421.00            $1,948.00
0005004273              0007002762        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002763        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002764        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002765        No                        N/A               $72.00              $151.00              $61.00              $284.00
0005004273              0007002766        No                        N/A                $7.00               $15.00               $6.00               $28.00
0005004273              0007002776        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0007002783        Yes                       N/A                $0.00                 $0.00              $0.00                $0.00
0005004273              0085000656        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0085000657        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0085000658        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0085000659        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0085000660        No                        N/A               $75.00              $157.00              $64.00              $296.00
0005004273              0085000680        No                        N/A             $188.00               $392.00             $160.00              $740.00
0005004273              0085000681        No                        N/A             $218.00               $454.00             $185.00              $857.00
0005004273              0085000682        No                        N/A             $214.00               $446.00             $182.00              $842.00
0005004273              0085000685        No                        N/A               $95.00              $198.00              $81.00              $374.00
0005004273              0085000686        No                        N/A             $296.00               $616.00             $252.00            $1,164.00
0005004273              0085000687        No                        N/A             $182.00               $378.00             $155.00              $715.00
0005004273              0085000690        No                        N/A             $175.00               $364.00             $149.00              $688.00
0005004273              0085000692        No                        N/A             $174.00               $364.00             $148.00              $686.00
0005004273              0085000694        No                        N/A             $292.00               $609.00             $249.00            $1,150.00
0005004273              0085000695        No                        N/A             $222.00               $462.00             $189.00              $873.00
0005004273              0085000699        No                        N/A             $108.00               $226.00              $92.00              $426.00
0005004273              0085000701        No                        N/A             $124.00               $258.00             $106.00              $488.00
0005004278              0085000055        No                    $983.00             $974.00                    N/A                N/A            $1,957.00
0005004289              0007016604        No                        N/A         $14,784.00                     N/A                N/A           $14,784.00
0005004293              0007002080        No                    $186.00             $184.00                    N/A                N/A              $370.00
0005004294              0085000056        No                    $387.00             $383.00                    N/A                N/A              $770.00
0005004297              0085000057        No                    $431.00             $427.00                    N/A                N/A              $858.00



                                                                                                                                                 Page 83 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 85 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004307              0007006147        No                        N/A           $1,552.00             $3,234.00            $1,321.00            $6,107.00
0005004307              0010039820        No                        N/A               $30.00               $63.00               $26.00              $119.00
0005004309              0007015851        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015852        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015853        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015854        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015855        No                      $4.00                $4.00                 $8.00                 N/A               $16.00
0005004309              0007015859        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015860        No                      $6.00                $6.00               $13.00                  N/A               $25.00
0005004309              0007015861        Yes                     $0.00                $0.00                 $0.00                 N/A                $0.00
0005004309              0007015862        No                      $6.00                $6.00               $12.00                  N/A               $24.00
0005004356              0085000142        No                    $422.00             $418.00               $872.00             $356.00             $2,068.00
0005004357              0085000020        No                  $7,023.00           $6,957.00            $14,497.00            $5,921.00           $34,398.00
0005004358              0085000014        No                $108,888.00        $107,867.00            $224,787.00           $91,800.00          $533,342.00
0005004359              0007005679        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004364              0007005684        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004365              0007005685        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004366              0007005686        No                     $32.00               $32.00               $66.00               $27.00              $157.00
0005004367              0007005687        No                     $34.00               $33.00               $70.00               $28.00              $165.00
0005004370              0007005690        No                    $113.00             $112.00               $233.00               $95.00              $553.00
0005004376              0085000018        No                $344,898.00        $341,664.00                     N/A                 N/A          $686,562.00
0005004378              0007002785        No                        N/A         $13,482.00                     N/A                 N/A           $13,482.00
0005004381              0007004791        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004381              0007004792        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004381              0007004793        No                        N/A                $5.00               $11.00                $4.00               $20.00
0005004381              0007004794        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004381              0007004795        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004381              0007004796        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004383              0010044406        No                     $90.00               $89.00                   N/A              $76.00              $255.00
0005004386              0007003250        No                        N/A        $204,391.00            $425,935.00          $173,946.00          $804,272.00
0005004387              0007016605        No                     $75.00               $74.00              $155.00               $63.00              $367.00
0005004387              0007016607        No                  $2,136.00           $2,116.00             $4,410.00            $1,801.00           $10,463.00
0005004389              0007004884        No                    $439.00             $435.00               $907.00             $370.00             $2,151.00
0005004389              0007004885        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004887        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004888        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004890        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004891        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005004389              0007004892        No                  $1,078.00           $1,068.00             $2,226.00             $909.00             $5,281.00
0005004389              0007004894        No                  $1,130.00           $1,120.00             $2,334.00             $953.00             $5,537.00
0005004389              0007004895        No                  $4,278.00           $4,238.00             $8,832.00            $3,607.00           $20,955.00
0005004389              0007004896        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004899        No                     $16.00               $16.00               $34.00               $14.00               $80.00
0005004389              0007004900        No                     $11.00               $11.00               $22.00                $9.00               $53.00
0005004389              0007004901        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004902        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004904        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0005004389              0007004905        No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005004389              0007004906        No                     $20.00               $20.00               $41.00               $17.00               $98.00
0005004389              0007004908        No                     $23.00               $23.00               $47.00               $19.00              $112.00
0005004389              0007004909        No                      $7.00                $7.00               $15.00                $6.00               $35.00
0005004389              0007004910        No                     $15.00               $14.00               $30.00               $12.00               $71.00
0005004389              0007004911        No                    $478.00             $474.00               $987.00             $403.00             $2,342.00
0005004389              0007004912        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005004389              0007004914        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004389              0007004916        No                  $5,895.00           $5,840.00            $12,169.00            $4,970.00           $28,874.00
0005004389              0007004917        No                  $4,393.00           $4,352.00             $9,069.00            $3,704.00           $21,518.00
0005004389              0007004918        No                  $1,730.00           $1,714.00             $3,572.00            $1,459.00            $8,475.00
0005004389              0007004919        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0005004389              0007004920        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0005004389              0007004921        No                     $16.00               $16.00               $33.00               $14.00               $79.00
0005004389              0007004922        No                     $17.00               $17.00               $35.00               $14.00               $83.00
0005004389              0007004924        No                  $3,170.00           $3,141.00             $6,545.00            $2,673.00           $15,529.00
0005004389              0007004925        No                     $58.00               $57.00              $120.00               $49.00              $284.00
0005004389              0007004926        No                     $39.00               $38.00               $80.00               $33.00              $190.00
0005004389              0007004927        No                    $400.00             $396.00               $826.00             $337.00             $1,959.00



                                                                                                                                                  Page 84 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 86 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004389              0007004928        No                  $5,961.00           $5,905.00            $12,305.00           $5,025.00           $29,196.00
0005004389              0007004929        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0005004389              0007004930        No                  $1,179.00           $1,168.00             $2,434.00             $994.00            $5,775.00
0005004389              0007004931        No                  $5,068.00           $5,020.00            $10,462.00           $4,273.00           $24,823.00
0005004389              0007004934        No                     $25.00               $25.00               $51.00              $21.00              $122.00
0005004389              0007004935        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004389              0007004936        No                    $491.00             $487.00             $1,014.00             $414.00            $2,406.00
0005004389              0007004938        No                     $32.00               $32.00               $67.00              $27.00              $158.00
0005004389              0007004939        No                  $5,792.00           $5,738.00            $11,958.00           $4,883.00           $28,371.00
0005004389              0007004941        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0005004389              0007004942        No                  $2,442.00           $2,419.00             $5,040.00           $2,058.00           $11,959.00
0005004389              0007004944        No                  $5,178.00           $5,130.00            $10,690.00           $4,366.00           $25,364.00
0005004389              0007004945        No                     $23.00               $23.00               $47.00              $19.00              $112.00
0005004389              0007004946        No                  $3,774.00           $3,738.00             $7,790.00           $3,181.00           $18,483.00
0005004389              0007004947        No                  $2,479.00           $2,456.00             $5,118.00           $2,090.00           $12,143.00
0005004389              0007004948        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004389              0007004949        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005004389              0007004951        No                  $5,462.00           $5,410.00            $11,275.00           $4,605.00           $26,752.00
0005004389              0007004952        No                  $3,979.00           $3,942.00             $8,215.00           $3,355.00           $19,491.00
0005004389              0007004953        No                  $2,757.00           $2,731.00             $5,691.00           $2,324.00           $13,503.00
0005004389              0007004954        No                      $3.00                $3.00                 $6.00              $2.00               $14.00
0005004389              0007004957        No                  $3,712.00           $3,678.00             $7,664.00           $3,130.00           $18,184.00
0005004389              0007004958        No                  $3,991.00           $3,954.00             $8,239.00           $3,365.00           $19,549.00
0005004389              0007004959        No                  $3,163.00           $3,133.00             $6,530.00           $2,667.00           $15,493.00
0005004389              0007004960        No                     $10.00               $10.00               $20.00               $8.00               $48.00
0005004389              0007004961        No                  $5,833.00           $5,779.00            $12,043.00           $4,918.00           $28,573.00
0005004389              0007004962        No                 $10,428.00         $10,330.00             $21,527.00           $8,791.00           $51,076.00
0005004389              0007004963        No                  $3,986.00           $3,948.00             $8,228.00           $3,360.00           $19,522.00
0005004389              0007004964        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004389              0007004966        No                  $1,529.00           $1,515.00             $3,157.00           $1,289.00            $7,490.00
0005004389              0007004967        No                    $275.00             $272.00               $567.00             $231.00            $1,345.00
0005004389              0007004968        No                  $2,158.00           $2,138.00             $4,455.00           $1,819.00           $10,570.00
0005004389              0007004970        No                     $13.00               $13.00               $27.00              $11.00               $64.00
0005004389              0007004971        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0005004389              0007004972        No                 $14,383.00         $14,249.00             $29,693.00          $12,126.00           $70,451.00
0005004389              0007004973        No                  $8,071.00           $7,996.00            $16,662.00           $6,805.00           $39,534.00
0005004389              0007004974        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004389              0007004975        No                  $5,757.00           $5,703.00            $11,884.00           $4,853.00           $28,197.00
0005004389              0007004976        No                     $23.00               $23.00               $47.00              $19.00              $112.00
0005004389              0007004977        No                     $17.00               $17.00               $36.00              $15.00               $85.00
0005004389              0007004978        No                  $5,055.00           $5,008.00            $10,436.00           $4,262.00           $24,761.00
0005004389              0007004979        No                  $6,870.00           $6,805.00            $14,181.00           $5,791.00           $33,647.00
0005004389              0007004981        No                 $10,864.00         $10,762.00             $22,427.00           $9,159.00           $53,212.00
0005004389              0007004982        No                  $7,305.00           $7,236.00            $15,080.00           $6,158.00           $35,779.00
0005004389              0007004983        No                  $2,280.00           $2,258.00             $4,706.00           $1,922.00           $11,166.00
0005004389              0007004984        No                  $6,552.00           $6,491.00            $13,526.00           $5,524.00           $32,093.00
0005004389              0007004985        No                  $6,052.00           $5,995.00            $12,493.00           $5,102.00           $29,642.00
0005004389              0007004986        No                  $7,072.00           $7,006.00            $14,600.00           $5,962.00           $34,640.00
0005004389              0007004987        No                  $4,083.00           $4,044.00             $8,428.00           $3,442.00           $19,997.00
0005004389              0007004988        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004389              0007004990        No                  $6,854.00           $6,790.00            $14,150.00           $5,779.00           $33,573.00
0005004389              0007004991        No                  $7,355.00           $7,286.00            $15,183.00           $6,201.00           $36,025.00
0005004389              0007004992        No                  $2,534.00           $2,511.00             $5,232.00           $2,137.00           $12,414.00
0005004389              0007004993        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004391              0007005703        No                    $642.00             $636.00             $1,326.00             $541.00            $3,145.00
0005004392              0007005678        No                    $483.00             $479.00               $998.00             $407.00            $2,367.00
0005004398              0007004997        No                    $959.00             $950.00             $1,979.00             $808.00            $4,696.00
0005004398              0007004998        No                  $3,542.00           $3,508.00             $7,311.00           $2,986.00           $17,347.00
0005004398              0007004999        No                  $2,454.00           $2,431.00             $5,067.00           $2,069.00           $12,021.00
0005004398              0007005000        No                  $2,460.00           $2,437.00             $5,078.00           $2,074.00           $12,049.00
0005004398              0007005001        No                  $2,489.00           $2,465.00             $5,138.00           $2,098.00           $12,190.00
0005004398              0007005003        No                  $2,856.00           $2,830.00             $5,897.00           $2,408.00           $13,991.00
0005004398              0007005004        No                  $4,483.00           $4,441.00             $9,256.00           $3,780.00           $21,960.00
0005004398              0007005005        No                  $2,587.00           $2,562.00             $5,340.00           $2,181.00           $12,670.00
0005004398              0007005006        No                  $2,191.00           $2,170.00             $4,522.00           $1,847.00           $10,730.00
0005004398              0007005008        No                  $6,746.00           $6,683.00            $13,927.00           $5,688.00           $33,044.00



                                                                                                                                                 Page 85 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 87 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004398              0007005009        No                    $236.00             $234.00               $487.00             $199.00             $1,156.00
0005004398              0007005010        No                  $1,747.00           $1,731.00             $3,607.00            $1,473.00            $8,558.00
0005004398              0007005012        No                  $4,528.00           $4,486.00             $9,348.00            $3,818.00           $22,180.00
0005004422              0085000001        No                    $104.00             $103.00               $214.00               $87.00              $508.00
0005004422              0085000002        No                    $152.00             $150.00               $313.00             $128.00               $743.00
0005004422              0085000005        No                    $385.00             $382.00               $795.00             $325.00             $1,887.00
0005004422              0085000006        No                    $653.00             $647.00             $1,348.00             $551.00             $3,199.00
0005004431              0007008133        No                        N/A               $78.00              $162.00               $66.00              $306.00
0005004431              0007008140        No                        N/A                $6.00               $13.00                $5.00               $24.00
0005004431              0007008146        No                        N/A               $54.00              $113.00               $46.00              $213.00
0005004431              0007008152        No                        N/A                $9.00               $18.00                $7.00               $34.00
0005004431              0007008153        Yes                       N/A                $0.00                 $0.00               $0.00                $0.00
0005004431              0007008162        No                        N/A               $53.00              $111.00               $45.00              $209.00
0005004431              0007008192        No                        N/A               $41.00               $86.00               $35.00              $162.00
0005004431              0007008194        No                        N/A               $71.00              $148.00               $60.00              $279.00
0005004431              0007008204        No                        N/A             $465.00               $970.00             $396.00             $1,831.00
0005004431              0007008209        No                        N/A             $199.00               $414.00             $169.00               $782.00
0005004431              0010039896        No                        N/A               $34.00               $71.00               $29.00              $134.00
0005004439              0085000155        No                  $1,495.00           $1,481.00             $3,086.00            $1,260.00            $7,322.00
0005004459              0085000152        No                 $46,559.00         $46,122.00             $96,115.00           $39,252.00          $228,048.00
0005004463              0085000147        No                    $770.00             $762.00             $1,589.00             $649.00             $3,770.00
0005004465              0085000144        No                    $759.00             $752.00             $1,566.00             $640.00             $3,717.00
0005004466              0085000015        No                $137,554.00        $136,265.00            $283,966.00          $115,968.00          $673,753.00
0005004486              0007009911        No                  $1,350.00           $1,337.00             $2,787.00            $1,138.00            $6,612.00
0005004486              0007009912        No                     $34.00               $33.00               $69.00               $28.00              $164.00
0005004486              0007009913        No                      $5.00                $5.00                 $9.00               $4.00               $23.00
0005004486              0007009914        No                     $13.00               $13.00               $28.00               $11.00               $65.00
0005004486              0007009922        No                    $141.00             $139.00               $290.00             $119.00               $689.00
0005004486              0007009923        No                     $63.00               $62.00              $130.00               $53.00              $308.00
0005004486              0007009929        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007010005        No                    $409.00             $405.00               $843.00             $344.00             $2,001.00
0005004486              0007010327        No                     $21.00               $21.00               $44.00               $18.00              $104.00
0005004486              0007010336        No                    $157.00             $156.00               $324.00             $132.00               $769.00
0005004486              0007010337        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005004486              0007010339        No                  $1,456.00           $1,442.00             $3,005.00            $1,227.00            $7,130.00
0005004486              0007010343        No                      $5.00                $5.00               $10.00                $4.00               $24.00
0005004486              0007010344        No                    $285.00             $283.00               $589.00             $241.00             $1,398.00
0005004486              0007010351        No                    $166.00             $164.00               $342.00             $140.00               $812.00
0005004486              0007010352        No                  $1,118.00           $1,108.00             $2,308.00             $943.00             $5,477.00
0005004486              0007010353        No                    $660.00             $654.00             $1,363.00             $557.00             $3,234.00
0005004486              0007013447        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013449        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0005004486              0007013454        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0005004486              0007013526        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013528        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013529        No                     $59.00               $59.00              $122.00               $50.00              $290.00
0005004486              0007013530        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0005004486              0007013531        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013533        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013534        No                      $9.00                $8.00               $18.00                $7.00               $42.00
0005004486              0007013538        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013541        No                      $5.00                $5.00               $11.00                $5.00               $26.00
0005004486              0007013544        No                      $3.00                $3.00                 $7.00               $3.00               $16.00
0005004486              0007013545        No                      $6.00                $6.00               $13.00                $5.00               $30.00
0005004486              0007013546        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013549        No                     $19.00               $18.00               $38.00               $16.00               $91.00
0005004486              0007013550        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013551        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0005004486              0007013552        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013553        No                     $27.00               $26.00               $55.00               $22.00              $130.00
0005004486              0007013554        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013555        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013557        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004486              0007013559        No                      $4.00                $4.00                 $7.00               $3.00               $18.00
0005004486              0007013560        No                     $17.00               $17.00               $36.00               $15.00               $85.00
0005004486              0007013561        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00



                                                                                                                                                  Page 86 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 88 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004486              0007013562        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013563        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013564        No                     $29.00               $29.00               $60.00              $25.00              $143.00
0005004486              0007013788        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0005004486              0007013791        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013792        No                     $11.00               $11.00               $23.00              $10.00               $55.00
0005004486              0007013793        No                     $18.00               $17.00               $36.00              $15.00               $86.00
0005004486              0007013794        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013795        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013805        No                     $39.00               $39.00               $81.00              $33.00              $192.00
0005004486              0007013806        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013813        No                  $1,142.00           $1,131.00             $2,357.00             $962.00            $5,592.00
0005004486              0007013814        No                     $29.00               $29.00               $60.00              $25.00              $143.00
0005004486              0007013819        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013833        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013838        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013843        No                     $76.00               $76.00              $158.00              $64.00              $374.00
0005004486              0007013924        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013931        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013937        No                      $8.00                $8.00               $16.00               $7.00               $39.00
0005004486              0007013938        No                     $13.00               $12.00               $26.00              $11.00               $62.00
0005004486              0007013939        No                     $26.00               $26.00               $54.00              $22.00              $128.00
0005004486              0007013943        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013952        No                     $18.00               $17.00               $36.00              $15.00               $86.00
0005004486              0007013955        No                    $172.00             $170.00               $355.00             $145.00              $842.00
0005004486              0007013961        No                     $28.00               $28.00               $59.00              $24.00              $139.00
0005004486              0007013965        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0005004486              0007013968        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0005004486              0007013969        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004486              0007013971        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0005004486              0007013973        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004495              0007008923        No                    $716.00             $709.00             $1,479.00             $604.00            $3,508.00
0005004495              0007008924        No                    $491.00             $486.00             $1,013.00             $414.00            $2,404.00
0005004495              0007008925        No                  $8,017.00           $7,942.00            $16,551.00           $6,759.00           $39,269.00
0005004495              0007008926        No                      $4.00                $4.00                 $9.00              $4.00               $21.00
0005004495              0007008996        No                    $534.00             $529.00             $1,102.00             $450.00            $2,615.00
0005004495              0007008997        No                    $129.00             $128.00               $266.00             $109.00              $632.00
0005004495              0007008998        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004495              0007009000        No                     $15.00               $15.00               $30.00              $12.00               $72.00
0005004495              0007009002        No                    $115.00             $113.00               $236.00              $97.00              $561.00
0005004495              0007009005        No                     $42.00               $41.00               $86.00              $35.00              $204.00
0005004495              0007009007        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004495              0007009008        No                    $121.00             $120.00               $251.00             $102.00              $594.00
0005004495              0007009010        No                      $4.00                $4.00                 $7.00              $3.00               $18.00
0005004495              0007009011        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0005004495              0007009013        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004495              0007009014        No                     $80.00               $80.00              $166.00              $68.00              $394.00
0005004495              0007009015        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004495              0007009018        No                    $265.00             $263.00               $547.00             $224.00            $1,299.00
0005004495              0007009071        No                    $606.00             $600.00             $1,251.00             $511.00            $2,968.00
0005004495              0007009072        No                    $167.00             $166.00               $345.00             $141.00              $819.00
0005004495              0007009073        No                  $1,530.00           $1,515.00             $3,158.00           $1,290.00            $7,493.00
0005004495              0007009074        No                    $955.00             $946.00             $1,971.00             $805.00            $4,677.00
0005004495              0007013566        No                     $44.00               $44.00               $92.00              $37.00              $217.00
0005004495              0007013572        No                     $57.00               $56.00              $117.00              $48.00              $278.00
0005004495              0007013573        No                     $35.00               $35.00               $72.00              $29.00              $171.00
0005004495              0007013584        No                    $216.00             $214.00               $445.00             $182.00            $1,057.00
0005004495              0007013732        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0005004495              0007013734        No                    $504.00             $499.00             $1,040.00             $425.00            $2,468.00
0005004495              0007013736        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004495              0007013741        No                     $13.00               $13.00               $28.00              $11.00               $65.00
0005004495              0010041253        No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005004500              0000004753        No                    $487.00             $482.00             $1,005.00             $410.00            $2,384.00
0005004500              0000004754        No                  $2,102.00                  N/A            $4,339.00           $1,772.00            $8,213.00
0005004500              0085000019        No                 $17,599.00         $17,434.00             $36,331.00          $14,837.00           $86,201.00
0005004500              0085000132        No                  $1,439.00           $1,426.00             $2,972.00           $1,214.00            $7,051.00



                                                                                                                                                 Page 87 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 89 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                   Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004521              0007009930               No                        N/A                  N/A              $775.00             $316.00             $1,091.00
0005004521              0007009931               No                        N/A                  N/A               $57.00               $23.00               $80.00
0005004521              0007009932               No                        N/A                  N/A               $35.00               $14.00               $49.00
0005004521              0007009933               No                        N/A                  N/A              $200.00               $82.00              $282.00
0005004521              0007009934               No                        N/A                  N/A               $26.00               $10.00               $36.00
0005004521              0007009935               No                        N/A                  N/A              $388.00             $159.00               $547.00
0005004521              0007009936               No                        N/A                  N/A               $96.00               $39.00              $135.00
0005004521              0007009937               No                        N/A                  N/A            $1,526.00             $623.00             $2,149.00
0005004521              0007009938; 0010042024   No                        N/A                  N/A               $94.00               $39.00              $133.00
0005004521              0007009939               No                        N/A                  N/A              $196.00               $80.00              $276.00
0005004521              0007009940               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0005004521              0007009941               No                        N/A                  N/A               $36.00               $15.00               $51.00
0005004521              0007009942               No                        N/A                  N/A               $41.00               $17.00               $58.00
0005004521              0007009943               No                        N/A                  N/A              $624.00             $255.00               $879.00
0005004521              0007009944               No                        N/A                  N/A               $74.00               $30.00              $104.00
0005004521              0007009945               No                        N/A                  N/A                 $9.00               $4.00               $13.00
0005004521              0007009946               No                        N/A                  N/A              $180.00               $74.00              $254.00
0005004521              0007009947               No                        N/A                  N/A               $22.00                $9.00               $31.00
0005004521              0007010170               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0005004521              0007010171               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0005004521              0010042026               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0005004521              0010042027               No                        N/A                  N/A              $230.00               $94.00              $324.00
0005004525              0007013410               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0005004526              0085000007               No                    $939.00             $930.00             $1,938.00             $792.00             $4,599.00
0005004537              0007020269               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020270               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020271               No                  $8,328.00           $8,250.00            $17,193.00            $7,021.00           $40,792.00
0005004537              0007020272               No                  $1,240.00           $1,228.00             $2,560.00            $1,045.00            $6,073.00
0005004537              0007020273               No                     $84.00               $83.00              $173.00               $71.00              $411.00
0005004537              0007020274               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020275               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020276               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020279               No                    $403.00             $399.00               $832.00             $340.00             $1,974.00
0005004537              0007020280               No                     $25.00               $25.00               $52.00               $21.00              $123.00
0005004537              0007020282               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020284               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020288               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020289               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004537              0007020290               No                     $76.00               $76.00              $158.00               $64.00              $374.00
0005004545              0007009119               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004545              0007009120               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004546              0007008995               No                  $6,734.00                  N/A           $13,901.00            $5,677.00           $26,312.00
0005004547              0085000051               No                        N/A                  N/A        $2,791,750.00       $1,140,110.00         $3,931,860.00
0005004552              0010040587               No                        N/A           $3,430.00             $7,147.00            $2,919.00           $13,496.00
0005004552              0010040588               No                        N/A                  N/A               $13.00                $6.00               $19.00
0005004552              0010040589               No                        N/A           $6,974.00            $14,534.00            $5,936.00           $27,444.00
0005004552              0010041312               No                        N/A                  N/A              $303.00             $124.00               $427.00
0005004552              0010041313               No                        N/A                  N/A              $333.00             $136.00               $469.00
0005004552              0010041314               No                        N/A             $410.00               $854.00             $349.00             $1,613.00
0005004552              0010041315               No                        N/A                  N/A              $105.00               $43.00              $148.00
0005004552              0010041316               No                        N/A                  N/A              $339.00             $139.00               $478.00
0005004552              0010041319               No                        N/A         $32,366.00             $67,449.00           $27,545.00          $127,360.00
0005004561              0000004816               No                  $7,463.00           $7,394.00            $15,408.00            $6,292.00           $36,557.00
0005004563              0007010627               No                        N/A                  N/A            $7,618.00            $3,111.00           $10,729.00
0005004566              0007009897               No                    $560.00                  N/A            $1,156.00             $472.00             $2,188.00
0005004566              0007009898               No                    $560.00                  N/A            $1,156.00             $472.00             $2,188.00
0005004566              0007009899               No                    $560.00                  N/A            $1,156.00             $472.00             $2,188.00
0005004579              0007020292               No                $775,451.00        $768,181.00          $1,600,834.00          $653,758.00        $3,798,224.00
0005004584              0007010628               No                        N/A                  N/A              $417.00             $170.00               $587.00
0005004636              0085000013               No                 $10,495.00         $10,396.00             $21,665.00            $8,848.00           $51,404.00
0005004668              0007013981               No                     $30.00               $30.00               $62.00               $25.00              $147.00
0005004668              0007013984               No                     $41.00               $40.00               $84.00               $34.00              $199.00
0005004668              0007013988; 0010041788   No                     $22.00               $21.00               $44.00               $18.00              $105.00
0005004668              0007013989; 0010041787   No                     $15.00               $14.00               $30.00               $12.00               $71.00
0005004668              0007013990               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0005004668              0007013991               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00



                                                                                                                                                         Page 88 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 90 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004668              0007013992        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004668              0007013993        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004668              0007013996        No                      $4.00                $3.00                 $7.00              $3.00               $17.00
0005004668              0007013997        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004668              0010041786        No                     $85.00               $84.00              $176.00              $72.00              $417.00
0005004668              0010041789        No                     $24.00               $24.00               $49.00              $20.00              $117.00
0005004677              0007014427        No                  $6,802.00           $6,739.00            $14,043.00           $5,735.00           $33,319.00
0005004677              0007014428        No                  $4,442.00           $4,401.00             $9,171.00           $3,745.00           $21,759.00
0005004677              0007014429        No                  $6,005.00           $5,949.00            $12,397.00           $5,063.00           $29,414.00
0005004677              0007014430        No                  $3,045.00           $3,016.00             $6,286.00           $2,567.00           $14,914.00
0005004677              0007014431        No                  $7,126.00           $7,060.00            $14,712.00           $6,008.00           $34,906.00
0005004677              0007014432        No                  $5,147.00           $5,099.00            $10,626.00           $4,340.00           $25,212.00
0005004677              0007014433        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004677              0007014434        No                     $52.00               $51.00              $107.00              $44.00              $254.00
0005004677              0007014435        No                     $62.00               $62.00              $129.00              $53.00              $306.00
0005004677              0007014436        No                     $20.00               $20.00               $42.00              $17.00               $99.00
0005004677              0007014437        No                     $43.00               $43.00               $89.00              $36.00              $211.00
0005004677              0007014467        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0005004677              0007014468        No                    $112.00             $111.00               $231.00              $95.00              $549.00
0005004677              0007014469        No                    $147.00             $146.00               $304.00             $124.00              $721.00
0005004677              0007014470        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004677              0007014471        No                     $18.00               $18.00               $37.00              $15.00               $88.00
0005004677              0007014472        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004677              0007014474        No                    $427.00             $423.00               $881.00             $360.00            $2,091.00
0005004677              0007014475        No                  $2,077.00           $2,058.00             $4,288.00           $1,751.00           $10,174.00
0005004682              0000004937        No                        N/A                  N/A               $57.00              $23.00               $80.00
0005004684              0000004939        No                        N/A                  N/A               $83.00              $34.00              $117.00
0005004689              0010034074        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004689              0010034075        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004689              0010034080        No                 $26,581.00                  N/A                   N/A                N/A           $26,581.00
0005004691              0010032945        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032946        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032947        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032948        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032949        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032950        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032952        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032953        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032954        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032960        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032961        No                     $79.00                  N/A                   N/A                N/A               $79.00
0005004691              0010032962        No                     $35.00                  N/A                   N/A                N/A               $35.00
0005004691              0010032963        No                     $29.00                  N/A                   N/A                N/A               $29.00
0005004691              0010032965        No                    $110.00                  N/A                   N/A                N/A              $110.00
0005004691              0010032967        No                    $597.00                  N/A                   N/A                N/A              $597.00
0005004691              0010032971        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032975        No                    $665.00                  N/A                   N/A                N/A              $665.00
0005004691              0010032982        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032983        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032986        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032988        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010032992        No                    $237.00                  N/A                   N/A                N/A              $237.00
0005004691              0010032999        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033000        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033005        No                    $955.00                  N/A                   N/A                N/A              $955.00
0005004691              0010033006        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033008        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033009        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033011        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033012        No                     $25.00                  N/A                   N/A                N/A               $25.00
0005004691              0010033013        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033025        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033027        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033028        No                     $20.00                  N/A                   N/A                N/A               $20.00
0005004691              0010033029        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033034        Yes                     $0.00                  N/A                   N/A                N/A                $0.00



                                                                                                                                                 Page 89 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 91 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0005004691              0010033035        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033037        No                     $14.00                  N/A                   N/A                N/A               $14.00
0005004691              0010033039        No                    $911.00                  N/A                   N/A                N/A              $911.00
0005004691              0010033041        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033042        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033044        No                     $11.00                  N/A                   N/A                N/A               $11.00
0005004691              0010033048        No                     $21.00                  N/A                   N/A                N/A               $21.00
0005004691              0010033049        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033052        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033053        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033054        No                     $27.00                  N/A                   N/A                N/A               $27.00
0005004691              0010033055        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033059        No                    $619.00                  N/A                   N/A                N/A              $619.00
0005004691              0010033060        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033061        No                     $16.00                  N/A                   N/A                N/A               $16.00
0005004691              0010033062        No                     $52.00                  N/A                   N/A                N/A               $52.00
0005004691              0010033064        No                     $61.00                  N/A                   N/A                N/A               $61.00
0005004691              0010033066        No                     $58.00                  N/A                   N/A                N/A               $58.00
0005004691              0010033067        No                    $128.00                  N/A                   N/A                N/A              $128.00
0005004691              0010033068        No                     $70.00                  N/A                   N/A                N/A               $70.00
0005004691              0010033069        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033070        No                     $19.00                  N/A                   N/A                N/A               $19.00
0005004691              0010033072        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033073        No                     $36.00                  N/A                   N/A                N/A               $36.00
0005004691              0010033076        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033078        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033079        No                     $21.00                  N/A                   N/A                N/A               $21.00
0005004691              0010033089        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033118        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033121        No                     $27.00                  N/A                   N/A                N/A               $27.00
0005004691              0010033149        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033150        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033158        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033159        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033160        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033163        No                     $57.00                  N/A                   N/A                N/A               $57.00
0005004691              0010033164        No                     $23.00                  N/A                   N/A                N/A               $23.00
0005004691              0010033209        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033361        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004691              0010033362        No                  $1,182.00                  N/A                   N/A                N/A            $1,182.00
0005004691              0010033370        No                 $13,932.00                  N/A                   N/A                N/A           $13,932.00
0005004691              0010033371        No                     $58.00                  N/A                   N/A                N/A               $58.00
0005004691              0010033372        No                    $259.00                  N/A                   N/A                N/A              $259.00
0005004691              0010033373        No                     $52.00                  N/A                   N/A                N/A               $52.00
0005004691              0010033382        No                     $64.00                  N/A                   N/A                N/A               $64.00
0005004692              0070002368        No                 $20,307.00                  N/A                   N/A                N/A           $20,307.00
0005004693              0010032700        No                 $56,262.00         $55,734.00            $116,146.00          $47,433.00          $275,575.00
0005004701              0010032659        No                     $12.00               $12.00               $25.00              $10.00               $59.00
0005004702              0007001582        No                     $21.00                  N/A                   N/A                N/A               $21.00
0005004702              0007001583        No                     $17.00                  N/A                   N/A                N/A               $17.00
0005004702              0007001831        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004702              0007001832        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004702              0007001834        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004702              0007001835        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004702              0007001836        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004708              0007001826        No                  $4,268.00                  N/A                   N/A                N/A            $4,268.00
0005004709              0010032632        No                 $29,420.00                  N/A           $60,733.00          $24,803.00          $114,956.00
0005004713              0010032892        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004713              0010032893        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004713              0010032894        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004713              0010032895        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004713              0010032942        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004713              0010032943        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0005004716              0007015682        No                    $887.00             $879.00             $1,832.00             $748.00            $4,346.00
0005004718              0000004973        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0005004719              0007015713        No                  $1,770.00           $1,753.00             $3,654.00           $1,492.00            $8,669.00



                                                                                                                                                 Page 90 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 92 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005004719              0007015714        No                  $2,098.00           $2,078.00             $4,331.00          $1,769.00           $10,276.00
0005004719              0007015715        No                  $1,950.00           $1,932.00             $4,025.00          $1,644.00            $9,551.00
0005004719              0007015717        No                  $2,428.00           $2,405.00             $5,012.00          $2,047.00           $11,892.00
0005004719              0007015718        No                    $207.00             $205.00               $427.00            $174.00            $1,013.00
0005004719              0007015719        No                    $344.00             $341.00               $710.00            $290.00            $1,685.00
0005004719              0007015720        No                    $256.00             $254.00               $529.00            $216.00            $1,255.00
0005004719              0007015721        No                  $1,784.00           $1,767.00             $3,682.00          $1,504.00            $8,737.00
0005004719              0007015722        No                     $98.00               $97.00              $202.00             $83.00              $480.00
0005004719              0007015723        No                  $2,623.00           $2,598.00             $5,414.00          $2,211.00           $12,846.00
0005004719              0007015724        No                  $1,510.00           $1,496.00             $3,117.00          $1,273.00            $7,396.00
0005004719              0007015725        No                  $5,497.00           $5,445.00            $11,348.00          $4,634.00           $26,924.00
0005004719              0007015726        No                  $1,249.00           $1,237.00             $2,578.00          $1,053.00            $6,117.00
0005004720              0007015684        No                  $3,387.00           $3,355.00             $6,991.00          $2,855.00           $16,588.00
0005004720              0007015685        No                  $2,444.00           $2,421.00             $5,045.00          $2,060.00           $11,970.00
0005004720              0007015686        No                  $1,252.00           $1,240.00             $2,585.00          $1,056.00            $6,133.00
0005004720              0007015687        No                  $2,162.00           $2,142.00             $4,463.00          $1,823.00           $10,590.00
0005004720              0007015688        No                     $12.00               $11.00               $24.00             $10.00               $57.00
0005004720              0007015689        No                  $3,098.00           $3,069.00             $6,396.00          $2,612.00           $15,175.00
0005004720              0007015690        No                    $190.00             $188.00               $392.00            $160.00              $930.00
0005004720              0007015692        No                  $2,592.00           $2,568.00             $5,352.00          $2,186.00           $12,698.00
0005004720              0007015693        No                     $34.00               $34.00               $71.00             $29.00              $168.00
0005004720              0007015694        No                  $4,111.00           $4,073.00             $8,488.00          $3,466.00           $20,138.00
0005004720              0007015696        No                    $197.00             $195.00               $407.00            $166.00              $965.00
0005004720              0007015697        No                    $286.00             $283.00               $591.00            $241.00            $1,401.00
0005004721              0007015728        No                  $3,687.00           $3,652.00             $7,611.00          $3,108.00           $18,058.00
0005004721              0007015729        No                  $1,341.00           $1,328.00             $2,768.00          $1,130.00            $6,567.00
0005004721              0007015730        No                  $4,068.00           $4,030.00             $8,398.00          $3,430.00           $19,926.00
0005004721              0007015731        No                    $307.00             $304.00               $634.00            $259.00            $1,504.00
0005004721              0007015732        No                  $2,713.00           $2,688.00             $5,601.00          $2,287.00           $13,289.00
0005004721              0007015733        No                  $1,429.00           $1,416.00             $2,951.00          $1,205.00            $7,001.00
0005004721              0007015734        No                  $1,248.00           $1,237.00             $2,577.00          $1,052.00            $6,114.00
0005004721              0007015735        No                  $2,213.00           $2,192.00             $4,569.00          $1,866.00           $10,840.00
0005004721              0007015739        No                  $3,898.00           $3,861.00             $8,047.00          $3,286.00           $19,092.00
0005004721              0007015741        No                  $1,564.00           $1,550.00             $3,230.00          $1,319.00            $7,663.00
0005004721              0007015742        No                  $2,962.00           $2,935.00             $6,115.00          $2,497.00           $14,509.00
0005004722              0007015743        No                  $3,592.00           $3,558.00             $7,415.00          $3,028.00           $17,593.00
0005004722              0007015744        No                  $4,721.00           $4,677.00             $9,746.00          $3,980.00           $23,124.00
0005004722              0007015745        No                    $345.00             $342.00               $712.00            $291.00            $1,690.00
0005004722              0007015746        No                    $214.00             $212.00               $442.00            $181.00            $1,049.00
0005004722              0007015747        No                  $2,220.00           $2,199.00             $4,583.00          $1,872.00           $10,874.00
0005004722              0007015748        No                  $3,177.00           $3,148.00             $6,559.00          $2,679.00           $15,563.00
0005004722              0007015749        No                    $817.00             $809.00             $1,687.00            $689.00            $4,002.00
0005004722              0007015750        No                  $1,354.00           $1,341.00             $2,795.00          $1,142.00            $6,632.00
0005004722              0007015751        No                  $4,783.00           $4,738.00             $9,874.00          $4,032.00           $23,427.00
0005004722              0007015753        No                  $7,469.00           $7,399.00            $15,419.00          $6,297.00           $36,584.00
0005004722              0007015755        No                    $141.00             $139.00               $291.00            $119.00              $690.00
0005004722              0007015756        No                     $74.00               $74.00              $154.00             $63.00              $365.00
0005004722              0007015757        No                  $6,039.00           $5,982.00            $12,466.00          $5,091.00           $29,578.00
0005004723              0007015759        No                 $19,556.00         $19,373.00             $40,372.00         $16,487.00           $95,788.00
0005004723              0007015761        No                  $1,020.00           $1,011.00             $2,106.00            $860.00            $4,997.00
0005004723              0007015762        No                  $7,173.00           $7,106.00            $14,808.00          $6,047.00           $35,134.00
0005004723              0007015763        No                  $1,970.00           $1,951.00             $4,067.00          $1,661.00            $9,649.00
0005004723              0007015764        No                  $2,371.00           $2,348.00             $4,894.00          $1,999.00           $11,612.00
0005004723              0007015765        No                  $2,348.00           $2,326.00             $4,848.00          $1,980.00           $11,502.00
0005004723              0007015766        No                    $290.00             $287.00               $599.00            $245.00            $1,421.00
0005004723              0007015767        No                  $2,326.00           $2,305.00             $4,802.00          $1,961.00           $11,394.00
0005004723              0007015768        No                  $3,068.00           $3,040.00             $6,334.00          $2,587.00           $15,029.00
0005004723              0007015769        No                  $1,039.00           $1,030.00             $2,146.00            $876.00            $5,091.00
0005004723              0007015770        No                  $5,378.00           $5,327.00            $11,102.00          $4,534.00           $26,341.00
0005004723              0007015771        No                  $1,256.00           $1,244.00             $2,593.00          $1,059.00            $6,152.00
0005004724              0007015772        No                  $1,709.00           $1,693.00             $3,527.00          $1,440.00            $8,369.00
0005004724              0007015773        No                    $512.00             $507.00             $1,056.00            $431.00            $2,506.00
0005004724              0007015774        No                  $2,005.00           $1,986.00             $4,140.00          $1,691.00            $9,822.00
0005004724              0007015775        No                    $443.00             $439.00               $914.00            $373.00            $2,169.00
0005004724              0007015777        No                    $409.00             $405.00               $844.00            $345.00            $2,003.00
0005004724              0007015779        No                  $2,037.00           $2,018.00             $4,206.00          $1,718.00            $9,979.00



                                                                                                                                                Page 91 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 93 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0005004724              0007015780        No                  $5,371.00           $5,321.00            $11,089.00          $4,528.00           $26,309.00
0005004724              0007015781        No                  $2,046.00           $2,027.00             $4,224.00          $1,725.00           $10,022.00
0005004724              0007015782        No                  $5,097.00           $5,049.00            $10,522.00          $4,297.00           $24,965.00
0005004724              0007015784        No                    $204.00             $202.00               $421.00            $172.00              $999.00
0005004724              0007015785        No                    $470.00             $465.00               $969.00            $396.00            $2,300.00
0005004724              0007015786        No                  $7,217.00           $7,150.00            $14,900.00          $6,085.00           $35,352.00
0005004724              0007015787        No                    $372.00             $368.00               $767.00            $313.00            $1,820.00
0005004725              0007015818        No                    $645.00             $639.00             $1,332.00            $544.00            $3,160.00
0005004725              0007015819        No                  $5,106.00           $5,058.00            $10,541.00          $4,305.00           $25,010.00
0005004725              0007015820        No                      $5.00                $5.00               $10.00              $4.00               $24.00
0005004725              0007015822        No                  $1,269.00           $1,258.00             $2,621.00          $1,070.00            $6,218.00
0005004725              0007015824        No                    $690.00             $683.00             $1,424.00            $582.00            $3,379.00
0005004725              0007015827        No                    $353.00             $349.00               $728.00            $297.00            $1,727.00
0005004725              0007015828        No                     $23.00               $23.00               $48.00             $20.00              $114.00
0005004725              0007015830        No                  $1,009.00           $1,000.00             $2,083.00            $851.00            $4,943.00
0005004726              0007015788        No                  $2,048.00           $2,029.00             $4,228.00          $1,727.00           $10,032.00
0005004726              0007015789        No                  $3,246.00           $3,216.00             $6,702.00          $2,737.00           $15,901.00
0005004726              0007015790        No                  $8,758.00           $8,676.00            $18,081.00          $7,384.00           $42,899.00
0005004726              0007015791        No                  $3,911.00           $3,875.00             $8,074.00          $3,297.00           $19,157.00
0005004726              0007015792        No                  $5,267.00           $5,218.00            $10,874.00          $4,441.00           $25,800.00
0005004726              0007015793        No                  $2,991.00           $2,963.00             $6,175.00          $2,522.00           $14,651.00
0005004726              0007015794        No                  $6,815.00           $6,751.00            $14,069.00          $5,746.00           $33,381.00
0005004726              0007015795        No                  $3,645.00           $3,611.00             $7,525.00          $3,073.00           $17,854.00
0005004726              0007015796        No                  $5,499.00           $5,447.00            $11,352.00          $4,636.00           $26,934.00
0005004726              0007015797        No                  $3,069.00           $3,041.00             $6,336.00          $2,588.00           $15,034.00
0005004726              0007015798        No                 $10,613.00         $10,513.00             $21,909.00          $8,947.00           $51,982.00
0005004726              0007015799        No                 $10,893.00         $10,791.00             $22,487.00          $9,183.00           $53,354.00
0005004726              0007015800        No                    $423.00             $419.00               $873.00            $357.00            $2,072.00
0005004726              0007015802        No                    $180.00             $178.00               $371.00            $152.00              $881.00
0005004727              0007015803        No                  $2,209.00           $2,188.00             $4,560.00          $1,862.00           $10,819.00
0005004727              0007015804        No                    $113.00             $112.00               $233.00             $95.00              $553.00
0005004727              0007015805        No                  $8,001.00           $7,925.00            $16,516.00          $6,745.00           $39,187.00
0005004727              0007015806        No                  $4,530.00           $4,488.00             $9,352.00          $3,819.00           $22,189.00
0005004727              0007015808        No                  $8,702.00           $8,620.00            $17,964.00          $7,336.00           $42,622.00
0005004727              0007015809        No                  $2,718.00           $2,692.00             $5,610.00          $2,291.00           $13,311.00
0005004727              0007015811        No                  $1,037.00           $1,027.00             $2,140.00            $874.00            $5,078.00
0005004727              0007015812        No                  $1,951.00           $1,933.00             $4,029.00          $1,645.00            $9,558.00
0005004727              0007015816        No                    $497.00             $492.00             $1,025.00            $419.00            $2,433.00
0005004728              0007015698        No                    $443.00             $439.00               $914.00            $373.00            $2,169.00
0005004728              0007015699        No                     $34.00               $34.00               $70.00             $29.00              $167.00
0005004728              0007015700        No                  $3,272.00           $3,241.00             $6,754.00          $2,758.00           $16,025.00
0005004728              0007015701        No                    $204.00             $202.00               $422.00            $172.00            $1,000.00
0005004728              0007015703        No                  $1,638.00           $1,623.00             $3,381.00          $1,381.00            $8,023.00
0005004728              0007015704        No                  $2,044.00           $2,025.00             $4,219.00          $1,723.00           $10,011.00
0005004728              0007015705        No                    $298.00             $295.00               $615.00            $251.00            $1,459.00
0005004728              0007015706        No                  $1,174.00           $1,163.00             $2,423.00            $989.00            $5,749.00
0005004728              0007015707        No                  $6,872.00           $6,807.00            $14,186.00          $5,793.00           $33,658.00
0005004728              0007015708        No                  $1,095.00           $1,085.00             $2,261.00            $924.00            $5,365.00
0005004728              0007015709        No                    $741.00             $734.00             $1,529.00            $625.00            $3,629.00
0005004728              0007015711        No                  $2,337.00           $2,315.00             $4,825.00          $1,971.00           $11,448.00
0005004747              0007015831        No                 $11,909.00         $11,797.00             $24,584.00         $10,040.00           $58,330.00
0005004767              0007000930        No                  $7,148.00                  N/A                  N/A                N/A            $7,148.00
0005004768              0007000270        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0005004768              0085000052        No                  $3,093.00                  N/A                  N/A                N/A            $3,093.00
0005004781              0000005036        No                  $2,730.00           $2,705.00             $5,637.00          $2,302.00           $13,374.00
0005004804              0000005059        No                    $866.00             $857.00             $1,787.00            $730.00            $4,240.00
0005004820              0000005075        No                  $1,076.00           $1,066.00                   N/A                N/A            $2,142.00
0005004823              0085000149        No                        N/A           $1,665.00                   N/A                N/A            $1,665.00
0005004836              0000005091        No                    $389.00             $386.00               $804.00            $328.00            $1,907.00
0005004843              0000005098        No                  $3,598.00           $3,565.00                   N/A          $3,034.00           $10,197.00
0005004852              0000005107        No                  $1,675.00           $1,660.00             $3,459.00          $1,412.00            $8,206.00
0005004859              0000005114        No                  $7,821.00           $7,747.00            $16,145.00          $6,593.00           $38,306.00
0005004983              0000005118        No              $1,245,757.00      $1,234,077.00          $2,571,729.00      $1,050,257.00        $6,101,820.00
0070000004              0070000004        Yes                     $0.00                $0.00                  N/A                N/A                $0.00
0070000010              0070000010        No                     $35.00                  N/A                  N/A                N/A               $35.00
0070000011              0070000011        No                    $399.00                  N/A                  N/A                N/A              $399.00



                                                                                                                                                Page 92 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 94 of 110


                                                               Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)    Claim number(s)          De minimis                                                                                 Total Pro Rata Claim
                                                                 (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0070000012               0070000012               No                    $357.00                  N/A              $737.00            $301.00            $1,395.00
0070000016               0070000016               No                    $196.00                  N/A                  N/A                N/A              $196.00
0070000017               0070000017               No                    $212.00                  N/A                  N/A                N/A              $212.00
0070000018               0070000018               No                    $164.00                  N/A                  N/A                N/A              $164.00
0070000019               0070000019               No                     $11.00                  N/A               $22.00              $9.00               $42.00
0070000022               0070000022               No                     $32.00                  N/A                  N/A                N/A               $32.00
0070000023               0070000023               No                     $45.00               $45.00               $93.00             $38.00              $221.00
0070000025               0070000025               No                    $323.00                  N/A                  N/A                N/A              $323.00
0070000028               0070000028               No                    $470.00             $466.00                   N/A                N/A              $936.00
0070000030               0070000030               No                    $155.00                  N/A              $320.00            $131.00              $606.00
0070000032               0070000032               No                    $127.00                  N/A                  N/A                N/A              $127.00
0070000033               0070000033               No                     $27.00                  N/A                  N/A                N/A               $27.00
0070000034               0070000034               No                    $173.00             $171.00               $357.00            $146.00              $847.00
0070000035               0070000035               No                    $351.00                  N/A                  N/A                N/A              $351.00
0070000037               0070000037               No                    $899.00                  N/A                  N/A                N/A              $899.00
0070000039               0070000039               No                  $5,516.00                  N/A           $11,388.00          $4,651.00           $21,555.00
0070000041               0070000041               No                     $96.00                  N/A                  N/A                N/A               $96.00
0070000054               0070000052               No                  $4,402.00                  N/A                  N/A                N/A            $4,402.00
0070000066               0070000060               No                  $2,736.00                  N/A                  N/A                N/A            $2,736.00
0070000072               0070000065               No                     $84.00               $84.00                  N/A             $71.00              $239.00
0070000073               0070000066               No                     $46.00                  N/A                  N/A                N/A               $46.00
0070000074               0070000067               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000077               0070000070               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000079               0070000072               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000080; 0070000112   0070000073; 0070000103   Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000081; 0070000137   0070000074; 0070000128   No                     $15.00                  N/A                  N/A                N/A               $15.00
0070000083               0070000076               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000084               0070000077               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000085               0070000078               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000090               0070000082               No                     $91.00                  N/A              $188.00             $77.00              $356.00
0070000091               0070000083               No                     $37.00                  N/A               $76.00             $31.00              $144.00
0070000092               0070000084               No                     $18.00                  N/A                  N/A                N/A               $18.00
0070000093               0070000085               No                    $113.00                  N/A              $234.00             $95.00              $442.00
0070000096               0070000088               No                  $1,163.00                  N/A                  N/A                N/A            $1,163.00
0070000099               0070000091               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000100               0070000092               No                     $84.00                  N/A                  N/A                N/A               $84.00
0070000101               0070000093               No                     $11.00                  N/A                  N/A                N/A               $11.00
0070000102               0070000094               No                     $17.00                  N/A                  N/A                N/A               $17.00
0070000104               0070000095               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000107               0070000098               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000108               0070000099               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000109               0070000100               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000110               0070000101               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000111               0070000102               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000115               0070000106               No                      $5.00                $5.00               $10.00              $4.00               $24.00
0070000118               0070000109               No                     $11.00                  N/A                  N/A                N/A               $11.00
0070000120               0070000111               No                     $12.00                  N/A                  N/A                N/A               $12.00
0070000121               0007018356               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000122               0070000113               No                    $271.00                  N/A                  N/A                N/A              $271.00
0070000125               0070000116               No                     $28.00                  N/A               $57.00             $23.00              $108.00
0070000129               0070000120               No                    $231.00                  N/A                  N/A                N/A              $231.00
0070000131               0070000122               No                  $3,785.00           $3,749.00             $7,814.00          $3,191.00           $18,539.00
0070000132               0070000123               No                  $3,589.00                  N/A                  N/A                N/A            $3,589.00
0070000133               0070000124               No                    $876.00                  N/A                  N/A                N/A              $876.00
0070000135               0070000126               No                  $1,643.00           $1,628.00             $3,393.00          $1,386.00            $8,050.00
0070000136               0070000127               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000140               0070000131               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000150               0070000138               No                     $12.00                  N/A                  N/A                N/A               $12.00
0070000151               0070000139               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000152               0070000140               No                     $47.00                  N/A                  N/A                N/A               $47.00
0070000153               0070000141               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000154               0070000142               No                     $94.00                  N/A                  N/A                N/A               $94.00
0070000158               0070000146               No                  $2,116.00           $2,096.00                   N/A                N/A            $4,212.00
0070000159               0070000147               No                    $433.00                  N/A                  N/A                N/A              $433.00
0070000163               0070000151               Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070000167               0070000155               No                 $11,349.00         $11,243.00             $23,429.00          $9,568.00           $55,589.00



                                                                                                                                                        Page 93 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 95 of 110


                                                                 Pro Rata Claim     Pro Rata Claim       Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)     Claim number(s)           De minimis                                                                                 Total Pro Rata Claim
                                                                   (Barclays)            (Citi)         (Deutsche Bank)           (HSBC)
0070000168                0070000156                No                    $157.00                 N/A                   N/A                N/A              $157.00
0070000172                0070000160                No                     $24.00                 N/A                   N/A                N/A               $24.00
0070000173                0070000161                No                     $24.00                 N/A                   N/A                N/A               $24.00
0070000174                0070000162                No                     $12.00                 N/A                   N/A                N/A               $12.00
0070000175                0070000163                No                     $13.00                 N/A                   N/A                N/A               $13.00
0070000194                0070000182                No                     $89.00                 N/A                   N/A                N/A               $89.00
0070000195                0070000183                No                     $81.00                 N/A                   N/A                N/A               $81.00
0070000196                0070000184                No                    $196.00                 N/A                   N/A                N/A              $196.00
0070000197                0070000185                No                     $69.00                 N/A                   N/A                N/A               $69.00
0070000200                0070000188                No                     $14.00                 N/A                   N/A                N/A               $14.00
0070000206                0070000193                No                     $45.00                 N/A                   N/A                N/A               $45.00
0070000208                0070000194                No                     $42.00                 N/A               $87.00              $35.00              $164.00
0070000211                0070000197                No                     $11.00                 N/A                   N/A                N/A               $11.00
0070000212                0070000198                No                    $231.00                 N/A                   N/A                N/A              $231.00
0070000221                0070000206                No                    $450.00                 N/A                   N/A                N/A              $450.00
0070000222                0070000207                No                     $16.00                 N/A                   N/A                N/A               $16.00
0070000235                0070000219                No                  $8,267.00                 N/A                   N/A                N/A            $8,267.00
0070000236                0070000220                Yes                     $0.00               $0.00                   N/A                N/A                $0.00
0070000237                0070000221                No                  $3,171.00           $3,141.00            $6,545.00           $2,673.00           $15,530.00
0070000238                0070000222                No                  $5,553.00                 N/A                   N/A                N/A            $5,553.00
0070000244                0070000228                Yes                     $0.00                 N/A                   N/A                N/A                $0.00
0070000248                0070000231                No                  $2,349.00                 N/A            $4,850.00           $1,981.00            $9,180.00
0070000250                0070000233                No                     $20.00                 N/A                   N/A                N/A               $20.00
0070000251                0070000234                Yes                     $0.00                 N/A                   N/A                N/A                $0.00
0070000254                0070000237                No                    $531.00                 N/A                   N/A                N/A              $531.00
0070000255                0070000238                No                  $1,563.00                 N/A                   N/A                N/A            $1,563.00
0070000258                0070000240                No                    $673.00                 N/A                   N/A                N/A              $673.00
0070000259                0070000241                No                    $178.00                 N/A                   N/A                N/A              $178.00
0070000261                0070000243                No                     $16.00                 N/A                   N/A                N/A               $16.00
0070000263                0070000245                No                  $3,225.00                 N/A                   N/A                N/A            $3,225.00
0070000265                0070000247                No                     $49.00                 N/A                   N/A                N/A               $49.00
0070000267                0070000249                No                    $247.00                 N/A              $511.00             $209.00              $967.00
0070000268                0070000250                No                     $87.00                 N/A                   N/A                N/A               $87.00
0070000270                0070000252                No                    $127.00             $126.00              $262.00             $107.00              $622.00
0070000274                0070000256                Yes                     $0.00               $0.00                 $0.00              $0.00                $0.00
0070000278                0070000257                No                  $1,831.00                 N/A                   N/A                N/A            $1,831.00
0070000286                0070000263                No                  $1,461.00                 N/A                   N/A                N/A            $1,461.00
0070000287                0070000264                No                  $1,751.00                 N/A                   N/A                N/A            $1,751.00
0070000288                0070000265                No                    $964.00                 N/A                   N/A                N/A              $964.00
0070000291                0070000268                No                    $186.00                 N/A                   N/A                N/A              $186.00
0070000296                0070000273                No                  $1,251.00                 N/A                   N/A                N/A            $1,251.00
0070000297                0070000274                No                    $512.00                 N/A                   N/A                N/A              $512.00
0070000298                0070000275                Yes                     $0.00                 N/A                   N/A                N/A                $0.00
0070000299                0070000276                No                    $851.00             $843.00            $1,757.00             $718.00            $4,169.00
0070000302                0070000279                No                  $1,179.00           $1,168.00            $2,434.00             $994.00            $5,775.00
0070000305                0070000282                No                     $43.00                 N/A                   N/A                N/A               $43.00
0070000306                0070000283                No                    $943.00                 N/A                   N/A                N/A              $943.00
0070000308                0070000285                No                     $66.00                 N/A                   N/A                N/A               $66.00
0070000309                0070000286                No                     $14.00                 N/A                   N/A                N/A               $14.00
0070000311                0070000288                Yes                     $0.00                 N/A                   N/A                N/A                $0.00
0070000312                0070000289                No                  $1,173.00                 N/A                   N/A                N/A            $1,173.00
0070000314                0070000291                No                    $104.00                 N/A                   N/A                N/A              $104.00
0070000315; 0070000986;   0070000292; 0070000890;
                                                    No                      $5.00              $5.00                $10.00               $4.00              $24.00
0070001716                0070001576
0070000318                0070000295                No                  $1,832.00                N/A                   N/A                 N/A           $1,832.00
0070000319                0070000296                No                     $47.00                N/A                   N/A                 N/A              $47.00
0070000324                0070000300                Yes                     $0.00                N/A                   N/A                 N/A               $0.00
0070000384                0070000301                No                     $20.00                N/A                   N/A                 N/A              $20.00
0070000386                0070000303                No                  $3,419.00                N/A                   N/A                 N/A           $3,419.00
0070000394                0070000310                Yes                       N/A              $0.00                   N/A                 N/A               $0.00
0070000397                0070000311                Yes                     $0.00                N/A                   N/A                 N/A               $0.00
0070000402                0070000316                No                  $1,832.00                N/A                   N/A                 N/A           $1,832.00
0070000404                0070000318                No                  $1,994.00          $1,975.00             $4,116.00           $1,681.00           $9,766.00
0070000405                0070000319                No                  $1,624.00                N/A                   N/A                 N/A           $1,624.00
0070000406                0070000320                No                   $451.00                 N/A                   N/A                 N/A            $451.00
0070000407                0070000321                No                     $38.00             $38.00                $79.00              $32.00            $187.00



                                                                                                                                                          Page 94 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 96 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070000409              0070000323        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000410              0070000324        No                    $344.00                  N/A                   N/A                N/A              $344.00
0070000411              0070000325        No                  $1,266.00                  N/A                   N/A                N/A            $1,266.00
0070000412              0070000326        No                    $289.00                  N/A                   N/A                N/A              $289.00
0070000413              0070000327        No                    $110.00                  N/A                   N/A                N/A              $110.00
0070000415              0070000329        No                    $577.00                  N/A                   N/A                N/A              $577.00
0070000421              0070000335        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000427              0070000341        No                     $14.00                  N/A                   N/A                N/A               $14.00
0070000431              0070000345        No                    $821.00                  N/A                   N/A                N/A              $821.00
0070000433              0070000347        No                    $168.00             $166.00                    N/A                N/A              $334.00
0070000434              0070000348        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0070000442              0070000356        No                    $551.00                  N/A                   N/A                N/A              $551.00
0070000448              0070000362        No                     $57.00                  N/A                   N/A                N/A               $57.00
0070000449              0070000363        No                    $989.00                  N/A                   N/A                N/A              $989.00
0070000450              0070000364        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000453              0070000366        No                    $670.00                  N/A                   N/A                N/A              $670.00
0070000454              0070000367        No                    $145.00                  N/A                   N/A                N/A              $145.00
0070000455              0070000368        No                    $204.00                  N/A                   N/A                N/A              $204.00
0070000459              0070000372        No                    $321.00                  N/A                   N/A                N/A              $321.00
0070000465              0070000378        No                  $6,572.00                  N/A                   N/A                N/A            $6,572.00
0070000472              0070000385        No                  $2,044.00                  N/A                   N/A                N/A            $2,044.00
0070000473              0070000386        No                  $1,016.00                  N/A                   N/A                N/A            $1,016.00
0070000475              0070000388        No                    $208.00                  N/A                   N/A                N/A              $208.00
0070000481              0070000394        No                     $88.00               $87.00                   N/A                N/A              $175.00
0070000483              0070000396        No                        N/A             $432.00                    N/A                N/A              $432.00
0070000486              0070000399        No                    $621.00                  N/A                   N/A                N/A              $621.00
0070000487              0070000400        No                    $230.00                  N/A                   N/A                N/A              $230.00
0070000488              0070000401        No                     $23.00                  N/A                   N/A                N/A               $23.00
0070000495              0070000408        No                     $47.00                  N/A                   N/A                N/A               $47.00
0070000496              0070000409        No                    $650.00                  N/A                   N/A                N/A              $650.00
0070000498              0070000411        No                        N/A               $37.00               $76.00              $31.00              $144.00
0070000500              0070000413        No                     $14.00                  N/A                   N/A                N/A               $14.00
0070000509              0070000422        No                     $13.00                  N/A                   N/A                N/A               $13.00
0070000516              0070000429        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0070000518              0070000431        No                    $357.00                  N/A                   N/A                N/A              $357.00
0070000519              0070000432        No                  $3,533.00           $3,499.00                    N/A                N/A            $7,032.00
0070000528              0070000441        No                  $1,849.00           $1,832.00                    N/A                N/A            $3,681.00
0070000531              0070000444        No                    $163.00                  N/A                   N/A                N/A              $163.00
0070000532              0070000445        No                     $39.00                  N/A                   N/A                N/A               $39.00
0070000533              0070000446        No                    $919.00                  N/A                   N/A                N/A              $919.00
0070000537              0070000450        No                        N/A               $32.00                   N/A                N/A               $32.00
0070000538              0070000451        No                     $33.00               $32.00                   N/A                N/A               $65.00
0070000540              0070000453        No                  $1,072.00                  N/A                   N/A                N/A            $1,072.00
0070000542              0070000455        No                        N/A             $466.00                    N/A                N/A              $466.00
0070000543              0070000456        No                    $164.00                  N/A                   N/A                N/A              $164.00
0070000546              0070000459        No                    $573.00                  N/A                   N/A                N/A              $573.00
0070000551              0070000464        No                  $1,111.00           $1,100.00             $2,293.00             $937.00            $5,441.00
0070000553              0070000466        No                     $27.00                  N/A                   N/A                N/A               $27.00
0070000555              0070000468        No                     $43.00                  N/A                   N/A                N/A               $43.00
0070000557              0070000470        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000560              0070000472        No                  $4,308.00           $4,267.00             $8,893.00           $3,632.00           $21,100.00
0070000563              0070000475        No                 $10,913.00         $10,811.00             $22,530.00           $9,201.00           $53,455.00
0070000566              0070000478        No                    $673.00             $667.00             $1,390.00             $568.00            $3,298.00
0070000571              0070000482        No                     $67.00                  N/A                   N/A                N/A               $67.00
0070000572              0070000483        No                        N/A           $1,239.00                    N/A                N/A            $1,239.00
0070000573              0070000484        No                    $286.00                  N/A                   N/A                N/A              $286.00
0070000578              0070000489        No                 $57,666.00         $57,125.00            $119,045.00          $48,616.00          $282,452.00
0070000579              0070000490        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000586              0070000497        No                    $184.00                  N/A                   N/A                N/A              $184.00
0070000588              0070000499        No                  $2,109.00           $2,089.00                    N/A                N/A            $4,198.00
0070000591              0070000502        No                    $220.00                  N/A                   N/A                N/A              $220.00
0070000594              0070000505        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0070000595              0070000506        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0070000596              0070000507        No                    $280.00             $278.00               $579.00             $236.00            $1,373.00
0070000600              0070000511        No                  $3,758.00           $3,723.00             $7,758.00           $3,168.00           $18,407.00
0070000606              0070000516        Yes                     $0.00                  N/A                   N/A                N/A                $0.00



                                                                                                                                                 Page 95 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 97 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070000607              0070000517        No                    $286.00             $284.00               $591.00             $241.00            $1,402.00
0070000609              0070000519        No                    $296.00                  N/A                   N/A                N/A              $296.00
0070000610              0070000520        No                    $289.00             $286.00               $597.00             $244.00            $1,416.00
0070000612              0070000522        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0070000614              0070000524        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000618              0070000528        No                    $851.00                  N/A                   N/A                N/A              $851.00
0070000619              0070000529        No                  $1,103.00           $1,092.00                    N/A                N/A            $2,195.00
0070000620              0070000530        No                    $749.00             $742.00             $1,545.00             $631.00            $3,667.00
0070000621              0070000531        No                  $3,016.00           $2,988.00                    N/A                N/A            $6,004.00
0070000626              0007008930        No                    $358.00             $355.00               $739.00             $302.00            $1,754.00
0070000627              0007008927        No                  $6,733.00           $6,669.00            $13,899.00           $5,676.00           $32,977.00
0070000634              0007008931        No                    $140.00             $139.00               $289.00             $118.00              $686.00
0070000635              0085000137        No                  $4,923.00           $4,877.00            $10,164.00           $4,151.00           $24,115.00
0070000639              0007008929        No                  $5,730.00           $5,676.00            $11,829.00           $4,831.00           $28,066.00
0070000646              0070000556        No                    $419.00                  N/A                   N/A                N/A              $419.00
0070000652              0070000562        No                     $19.00                  N/A                   N/A                N/A               $19.00
0070000653              0070000563        No                 $10,953.00                  N/A                   N/A                N/A           $10,953.00
0070000654              0070000564        No                    $121.00                  N/A                   N/A                N/A              $121.00
0070000655              0070000565        No                  $1,288.00           $1,276.00                    N/A                N/A            $2,564.00
0070000656              0070000566        No                    $400.00                  N/A                   N/A                N/A              $400.00
0070000658              0070000568        No                    $412.00             $409.00                    N/A                N/A              $821.00
0070000660              0070000570        No                    $115.00             $114.00                    N/A                N/A              $229.00
0070000663              0070000573        No                  $2,208.00                  N/A            $4,557.00           $1,861.00            $8,626.00
0070000665              0070000575        No                  $1,650.00           $1,635.00                    N/A                N/A            $3,285.00
0070000666              0070000576        No                        N/A           $1,635.00                    N/A                N/A            $1,635.00
0070000668              0070000578        No                    $205.00                  N/A                   N/A                N/A              $205.00
0070000670              0070000580        No                  $1,742.00           $1,726.00             $3,597.00           $1,469.00            $8,534.00
0070000671              0070000581        No                     $73.00               $73.00              $151.00              $62.00              $359.00
0070000672              0070000582        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000673              0070000583        No                     $24.00                  N/A                   N/A                N/A               $24.00
0070000674              0070000584        No                        N/A               $24.00                   N/A                N/A               $24.00
0070000676              0007008928        No                  $4,164.00           $4,125.00             $8,595.00           $3,510.00           $20,394.00
0070000677              0070000587        No                     $42.00               $41.00                   N/A             $35.00              $118.00
0070000679              0070000589        No                    $112.00                  N/A                   N/A                N/A              $112.00
0070000680              0070000590        No                    $190.00             $188.00                    N/A                N/A              $378.00
0070000681              0070000591        No                     $67.00               $67.00              $139.00              $57.00              $330.00
0070000682              0007000256        No                    $172.00             $170.00               $355.00             $145.00              $842.00
0070000682              0007000257        No                  $3,636.00           $3,602.00             $7,506.00           $3,065.00           $17,809.00
0070000682              0007000258        No                  $3,946.00           $3,909.00             $8,146.00           $3,327.00           $19,328.00
0070000682              0007000259        No                 $20,005.00         $19,818.00             $41,299.00          $16,866.00           $97,988.00
0070000682              0007000260        No                     $82.00               $81.00              $168.00              $69.00              $400.00
0070000682              0007000262        No                  $2,229.00           $2,208.00             $4,602.00           $1,879.00           $10,918.00
0070000682              0007000263        No                      $8.00                $8.00               $16.00               $6.00               $38.00
0070000682              0007000264        No                    $267.00             $264.00               $551.00             $225.00            $1,307.00
0070000682              0007000265        No                  $8,813.00           $8,730.00            $18,193.00           $7,430.00           $43,166.00
0070000682              0007000267        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0070000682              0007000544        No                     $35.00               $35.00               $73.00              $30.00              $173.00
0070000682              0007000545        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000684              0070000594        No                  $2,004.00           $1,986.00                    N/A                N/A            $3,990.00
0070000687              0070000597        No                     $65.00               $64.00                   N/A                N/A              $129.00
0070000688              0070000598        No                     $11.00                  N/A                   N/A                N/A               $11.00
0070000689              0070000599        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000694              0070000604        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0070000695              0070000605        Yes                     $0.00                $0.00                   N/A                N/A                $0.00
0070000698              0070000608        No                    $455.00                  N/A                   N/A                N/A              $455.00
0070000700              0070000610        No                        N/A           $1,464.00                    N/A                N/A            $1,464.00
0070000704              0070000613        No                        N/A               $70.00                   N/A                N/A               $70.00
0070000706              0070000615        No                  $6,178.00           $6,120.00            $12,754.00           $5,209.00           $30,261.00
0070000715              0070000624        No                     $24.00                  N/A                   N/A                N/A               $24.00
0070000716              0070000625        No                    $329.00                  N/A                   N/A                N/A              $329.00
0070000718              0070000627        No                     $16.00               $16.00               $33.00              $14.00               $79.00
0070000719              0070000628        No                  $3,873.00           $3,837.00             $7,995.00           $3,265.00           $18,970.00
0070000727              0070000636        No                    $479.00                  N/A                   N/A                N/A              $479.00
0070000729              0070000638        No                     $56.00                  N/A                   N/A                N/A               $56.00
0070000730              0070000639        No                    $168.00                  N/A                   N/A                N/A              $168.00
0070000731              0070000640        No                  $7,302.00           $7,234.00                    N/A                N/A           $14,536.00



                                                                                                                                                 Page 96 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 98 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070000733              0070000642        No                    $796.00             $789.00                    N/A                N/A            $1,585.00
0070000737              0070000646        No                    $114.00                  N/A                   N/A                N/A              $114.00
0070000742              0070000651        No                     $48.00               $47.00                   N/A                N/A               $95.00
0070000748              0070000657        No                     $89.00                  N/A                   N/A                N/A               $89.00
0070000751              0070000660        No                    $777.00                  N/A                   N/A                N/A              $777.00
0070000752              0070000661        No                     $69.00                  N/A                   N/A                N/A               $69.00
0070000757              0070000666        No                     $26.00                  N/A                   N/A                N/A               $26.00
0070000760              0070000669        No                     $51.00                  N/A                   N/A                N/A               $51.00
0070000764              0070000673        No                  $8,486.00           $8,406.00                    N/A                N/A           $16,892.00
0070000766              0070000675        No                        N/A           $1,797.00             $3,746.00           $1,530.00            $7,073.00
0070000768              0070000677        No                  $1,368.00                  N/A            $2,825.00           $1,154.00            $5,347.00
0070000769              0070000678        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0070000775              0070000684        No                  $3,687.00                  N/A                   N/A                N/A            $3,687.00
0070000776              0070000685        No                    $149.00                  N/A                   N/A                N/A              $149.00
0070000777              0070000686        No                    $310.00                  N/A                   N/A                N/A              $310.00
0070000778              0007001825        No                 $31,679.00                  N/A                   N/A                N/A           $31,679.00
0070000778              0010031169        No                    $693.00                  N/A                   N/A                N/A              $693.00
0070000778              0010031170        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000778              0010031171        No                     $60.00                  N/A                   N/A                N/A               $60.00
0070000782              0070000691        No                  $1,281.00                  N/A                   N/A                N/A            $1,281.00
0070000784              0070000693        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070000785              0070000694        No                     $87.00                  N/A                   N/A                N/A               $87.00
0070000787              0070000696        Yes                     $0.00                  N/A                 $0.00              $0.00                $0.00
0070000789              0070000698        No                 $63,600.00                  N/A                   N/A                N/A           $63,600.00
0070000793              0070000702        No                    $817.00                  N/A                   N/A                N/A              $817.00
0070000797              0070000706        No                    $234.00                  N/A                   N/A                N/A              $234.00
0070000798              0070000707        No                     $14.00                  N/A                   N/A                N/A               $14.00
0070000799              0070000708        No                     $94.00                  N/A                   N/A                N/A               $94.00
0070000804              0070000713        No                    $213.00                  N/A                   N/A                N/A              $213.00
0070000805              0007018358        No                     $14.00               $13.00               $28.00              $11.00               $66.00
0070000806              0070000715        No                     $14.00                  N/A                   N/A                N/A               $14.00
0070000807              0070000716        No                    $301.00             $298.00               $622.00             $254.00            $1,475.00
0070000814              0070000723        No                     $24.00                  N/A                   N/A                N/A               $24.00
0070000822              0070000731        No                    $687.00                  N/A                   N/A                N/A              $687.00
0070000824              0070000733        No                    $550.00                  N/A                   N/A                N/A              $550.00
0070000826              0007000849        No                 $16,168.00         $16,016.00             $33,376.00          $13,630.00           $79,190.00
0070000826              0007000850        No                     $89.00               $88.00              $184.00              $75.00              $436.00
0070000826              0007000851        No                     $19.00               $19.00               $39.00              $16.00               $93.00
0070000826              0007000853        No                    $107.00             $106.00               $221.00              $90.00              $524.00
0070000826              0007000854        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0070000826              0007000855        No                     $60.00               $60.00              $124.00              $51.00              $295.00
0070000826              0007000856        No                     $42.00               $42.00               $87.00              $36.00              $207.00
0070000826              0007000857        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0070000826              0007000859        No                    $292.00             $289.00               $603.00             $246.00            $1,430.00
0070000826              0007000862        No                     $15.00               $15.00               $31.00              $13.00               $74.00
0070000826              0007000863        No                  $2,884.00           $2,857.00             $5,955.00           $2,432.00           $14,128.00
0070000826              0007000864        No                     $11.00               $11.00               $23.00              $10.00               $55.00
0070000826              0007000865        No                  $1,331.00           $1,319.00             $2,748.00           $1,122.00            $6,520.00
0070000826              0007000866        No                    $119.00             $118.00               $245.00             $100.00              $582.00
0070000826              0007000867        No                    $181.00             $180.00               $375.00             $153.00              $889.00
0070000826              0007000868        No                  $1,918.00           $1,900.00             $3,959.00           $1,617.00            $9,394.00
0070000826              0007000869        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000870        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000871        No                    $712.00             $705.00             $1,469.00             $600.00            $3,486.00
0070000826              0007000872        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0070000826              0007000873        No                     $64.00               $63.00              $132.00              $54.00              $313.00
0070000826              0007000874        No                    $914.00             $906.00             $1,888.00             $771.00            $4,479.00
0070000826              0007000875        No                    $397.00             $393.00               $819.00             $335.00            $1,944.00
0070000826              0007000876        No                     $62.00               $62.00              $129.00              $53.00              $306.00
0070000826              0007000877        No                     $26.00               $26.00               $55.00              $22.00              $129.00
0070000826              0007000878        No                     $22.00               $21.00               $45.00              $18.00              $106.00
0070000826              0007000879        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000880        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000881        No                     $16.00               $16.00               $33.00              $13.00               $78.00
0070000826              0007000882        No                     $27.00               $27.00               $57.00              $23.00              $134.00
0070000826              0007000883        No                     $25.00               $25.00               $51.00              $21.00              $122.00



                                                                                                                                                 Page 97 of 109
                  Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 99 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070000826              0007000884        No                    $372.00             $368.00               $768.00             $313.00            $1,821.00
0070000826              0007000885        No                    $783.00             $776.00             $1,617.00             $660.00            $3,836.00
0070000826              0007000886        No                    $669.00             $663.00             $1,381.00             $564.00            $3,277.00
0070000826              0007000887        No                  $1,445.00           $1,432.00             $2,984.00           $1,219.00            $7,080.00
0070000826              0007000888        No                  $3,428.00           $3,396.00             $7,077.00           $2,890.00           $16,791.00
0070000826              0007000889        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0070000826              0007000890        No                  $1,103.00           $1,092.00             $2,276.00             $930.00            $5,401.00
0070000826              0007000891        No                    $363.00             $360.00               $750.00             $306.00            $1,779.00
0070000826              0007000892        No                    $587.00             $582.00             $1,212.00             $495.00            $2,876.00
0070000826              0007000893        No                  $1,742.00           $1,726.00             $3,596.00           $1,469.00            $8,533.00
0070000826              0007000894        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000899        No                    $289.00             $287.00               $597.00             $244.00            $1,417.00
0070000826              0007000900        No                    $146.00             $145.00               $302.00             $123.00              $716.00
0070000826              0007000901        No                     $10.00               $10.00               $20.00               $8.00               $48.00
0070000826              0007000902        No                  $1,180.00           $1,169.00             $2,436.00             $995.00            $5,780.00
0070000826              0007000903        No                      $5.00                $5.00               $11.00               $5.00               $26.00
0070000826              0007000905        No                  $1,790.00           $1,773.00             $3,695.00           $1,509.00            $8,767.00
0070000826              0007000906        No                    $343.00             $340.00               $708.00             $289.00            $1,680.00
0070000826              0007000907        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000908        No                  $1,965.00           $1,947.00             $4,057.00           $1,657.00            $9,626.00
0070000826              0007000909        No                     $15.00               $15.00               $31.00              $13.00               $74.00
0070000826              0007000910        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0070000826              0007000911        No                    $944.00             $935.00             $1,949.00             $796.00            $4,624.00
0070000826              0007000912        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000913        No                     $51.00               $50.00              $105.00              $43.00              $249.00
0070000826              0007000914        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0070000826              0007000915        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000917        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000918        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0070000826              0007000919        No                      $9.00                $9.00               $18.00               $7.00               $43.00
0070000826              0007000920        No                     $56.00               $55.00              $115.00              $47.00              $273.00
0070000826              0007000921        No                  $2,721.00           $2,695.00             $5,617.00           $2,294.00           $13,327.00
0070000826              0007000922        No                    $231.00             $229.00               $477.00             $195.00            $1,132.00
0070000826              0007000925        No                     $48.00               $48.00               $99.00              $41.00              $236.00
0070000826              0007000926        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000927        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0007000928        No                    $172.00             $170.00               $355.00             $145.00              $842.00
0070000826              0007000929        No                      $4.00                $4.00                 $8.00              $3.00               $19.00
0070000826              0085003839        No                  $1,037.00           $1,027.00             $2,140.00             $874.00            $5,078.00
0070000826              0085003840        No                    $327.00             $324.00               $676.00             $276.00            $1,603.00
0070000826              0085003841        No                     $18.00               $17.00               $36.00              $15.00               $86.00
0070000826              0085003842        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003843        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003844        No                    $124.00             $122.00               $255.00             $104.00              $605.00
0070000826              0085003845        No                     $45.00               $45.00               $94.00              $38.00              $222.00
0070000826              0085003846        No                     $24.00               $23.00               $49.00              $20.00              $116.00
0070000826              0085003847        No                     $77.00               $77.00              $160.00              $65.00              $379.00
0070000826              0085003848        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003849        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003851        No                     $47.00               $46.00               $96.00              $39.00              $228.00
0070000826              0085003852        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0070000826              0085003853        No                    $117.00             $116.00               $242.00              $99.00              $574.00
0070000826              0085003854        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003855        No                    $613.00             $607.00             $1,265.00             $517.00            $3,002.00
0070000826              0085003856        No                      $6.00                $6.00               $13.00               $5.00               $30.00
0070000826              0085003858        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003859        No                     $29.00               $28.00               $59.00              $24.00              $140.00
0070000826              0085003860        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003867        No                     $11.00               $10.00               $22.00               $9.00               $52.00
0070000826              0085003868        No                     $12.00               $12.00               $24.00              $10.00               $58.00
0070000826              0085003871        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0070000826              0085003872        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0070000826              0085003873        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003875        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003876        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070000826              0085003877        No                      $3.00                $3.00                 $6.00              $3.00               $15.00



                                                                                                                                                 Page 98 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 100 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070000826              0085003881        No                     $46.00               $46.00               $96.00               $39.00              $227.00
0070000827              0070000736        Yes                     $0.00                  N/A                   N/A                 N/A                $0.00
0070000828              0070000737        No                     $29.00                  N/A                   N/A                 N/A               $29.00
0070000832              0070000741        No                  $4,410.00           $4,369.00                    N/A                 N/A            $8,779.00
0070000834              0070000743        No                  $1,686.00                  N/A                   N/A                 N/A            $1,686.00
0070000839              0070000748        No                  $7,506.00                  N/A                   N/A                 N/A            $7,506.00
0070000841              0070000750        No                    $201.00                  N/A                   N/A                 N/A              $201.00
0070000845              0070000754        No                  $3,235.00                  N/A                   N/A                 N/A            $3,235.00
0070000846              0070000755        No                    $279.00             $276.00                    N/A                 N/A              $555.00
0070000847              0070000756        No                  $1,982.00           $1,964.00                    N/A                 N/A            $3,946.00
0070000855              0070000764        No                  $1,689.00           $1,673.00             $3,487.00            $1,424.00            $8,273.00
0070000859              0070000768        No                    $161.00                  N/A                   N/A                 N/A              $161.00
0070000860              0070000769        No                  $2,057.00                  N/A                   N/A                 N/A            $2,057.00
0070000861              0070000770        No                     $80.00                  N/A                   N/A                 N/A               $80.00
0070000888              0007001800        No                 $15,000.00         $14,859.00             $30,965.00           $12,646.00           $73,470.00
0070000888              0007001801        No                $123,146.00        $121,991.00            $254,221.00          $103,820.00          $603,178.00
0070000888              0007001802        No                  $7,148.00           $7,081.00            $14,755.00            $6,026.00           $35,010.00
0070000888              0007001803        No                     $26.00               $25.00               $53.00               $22.00              $126.00
0070000888              0007001804        No                     $45.00               $45.00               $93.00               $38.00              $221.00
0070000888              0007001805        No                    $563.00             $557.00             $1,162.00             $474.00             $2,756.00
0070000888              0007001806        No                    $194.00             $192.00               $401.00             $164.00               $951.00
0070000888              0007001807        No                    $245.00             $243.00               $506.00             $207.00             $1,201.00
0070000888              0007001808        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001900        No                  $1,618.00           $1,603.00             $3,341.00            $1,364.00            $7,926.00
0070000888              0007001901        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0070000888              0007001905        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001906        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001907        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001908        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001910        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001911        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001914        No                     $59.00               $58.00              $121.00               $50.00              $288.00
0070000888              0007001920        No                     $52.00               $51.00              $106.00               $43.00              $252.00
0070000888              0007001923        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070000888              0007001928        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0070000888              0007001930        No                      $5.00                $5.00               $11.00                $5.00               $26.00
0070000894              0070000803        No                     $57.00                  N/A                   N/A                 N/A               $57.00
0070000898              0070000807        No                     $98.00                  N/A                   N/A                 N/A               $98.00
0070000904              0070000813        No                  $1,924.00                  N/A                   N/A                 N/A            $1,924.00
0070000906              0070000815        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0070000909              0070000818        No                    $537.00                  N/A                   N/A            $453.00               $990.00
0070000911              0070000820        No                     $26.00               $25.00                   N/A                 N/A               $51.00
0070000915              0070000824        No                  $3,220.00                  N/A                   N/A                 N/A            $3,220.00
0070000919              0070000828        No                    $785.00             $778.00                    N/A                 N/A            $1,563.00
0070000920              0070000829        No                    $211.00                  N/A                   N/A                 N/A              $211.00
0070000923              0070000832        No                  $3,649.00           $3,615.00             $7,534.00            $3,077.00           $17,875.00
0070000926              0070000835        No                     $35.00               $34.00                   N/A                 N/A               $69.00
0070000928              0070000837        No                    $954.00                  N/A                   N/A                 N/A              $954.00
0070000929              0070000838        No                    $950.00             $941.00             $1,961.00             $801.00             $4,653.00
0070000932              0070000841        No                    $929.00                  N/A                   N/A                 N/A              $929.00
0070000935              0070000844        Yes                       N/A                $0.00                   N/A                 N/A                $0.00
0070000938              0070000847        No                     $39.00                  N/A                   N/A                 N/A               $39.00
0070000940              0070000849        No                     $14.00                  N/A                   N/A                 N/A               $14.00
0070000943              0070000852        No                  $2,177.00           $2,157.00             $4,495.00            $1,836.00           $10,665.00
0070000944              0010032701        No                 $67,041.00                  N/A                   N/A                 N/A           $67,041.00
0070000948              0070000857        No                     $31.00                  N/A                   N/A                 N/A               $31.00
0070000950              0070000859        No                     $12.00               $12.00               $24.00               $10.00               $58.00
0070000952              0070000861        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0070000953              0070000862        No                 $46,476.00         $46,040.00                     N/A                 N/A           $92,516.00
0070000960              0010029778        No                     $45.00               $44.00               $93.00               $38.00              $220.00
0070000969              0070000876        No                     $37.00               $37.00                   N/A                 N/A               $74.00
0070000973              0070000878        No                        N/A               $87.00                   N/A                 N/A               $87.00
0070000977              0070000881        No                    $401.00             $398.00                    N/A                 N/A              $799.00
0070000982              0070000886        No                        N/A               $93.00                   N/A                 N/A               $93.00
0070000990              0070000894        No                        N/A               $38.00                   N/A                 N/A               $38.00
0070001013              0070000917        No                    $841.00             $833.00                    N/A                 N/A            $1,674.00



                                                                                                                                                  Page 99 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 101 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070001065              0070000969        Yes                       N/A                $0.00                   N/A                N/A                $0.00
0070001072              0070000976        No                    $220.00                  N/A                   N/A                N/A              $220.00
0070001124              0070001027        No                     $80.00                  N/A                   N/A                N/A               $80.00
0070001129              0070001032        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070001169              0070001072        No                        N/A             $907.00                    N/A                N/A              $907.00
0070001172              0070001075        Yes                     $0.00                  N/A                   N/A                N/A                $0.00
0070001176              0070001078        No                    $116.00                  N/A                   N/A                N/A              $116.00
0070001177              0070001079        No                        N/A               $27.00                   N/A                N/A               $27.00
0070001187              0070001089        No                    $833.00             $825.00             $1,719.00             $702.00            $4,079.00
0070001189              0070001091        No                 $11,624.00         $11,515.00             $23,996.00           $9,800.00           $56,935.00
0070001190              0070001092        No                     $28.00               $28.00               $58.00              $24.00              $138.00
0070001200              0070001102        No                        N/A             $867.00             $1,807.00             $738.00            $3,412.00
0070001204              0070001106        No                        N/A             $115.00                    N/A                N/A              $115.00
0070001205              0070001107        No                        N/A               $77.00              $160.00              $65.00              $302.00
0070001226              0070001128        No                        N/A               $34.00                   N/A                N/A               $34.00
0070001227              0070001129        No                        N/A               $72.00                   N/A                N/A               $72.00
0070001232              0070001134        No                        N/A             $652.00                    N/A                N/A              $652.00
0070001234              0070001136        No                        N/A               $47.00                   N/A                N/A               $47.00
0070001237              0070001139        No                        N/A             $371.00                    N/A                N/A              $371.00
0070001244              0070001145        No                        N/A             $422.00                    N/A                N/A              $422.00
0070001245              0070001146        No                        N/A               $59.00              $122.00              $50.00              $231.00
0070001246              0070001147        No                        N/A           $8,354.00                    N/A                N/A            $8,354.00
0070001247              0070001148        No                        N/A               $81.00                   N/A                N/A               $81.00
0070001248              0007016591        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0070001250              0070001151        No                        N/A               $67.00                   N/A                N/A               $67.00
0070001251              0070001152        Yes                       N/A                $0.00                   N/A                N/A                $0.00
0070001252              0070001153        No                        N/A             $593.00                    N/A                N/A              $593.00
0070001254              0070001154        No                        N/A           $5,964.00                    N/A                N/A            $5,964.00
0070001291              0070001189        No                        N/A             $205.00                    N/A                N/A              $205.00
0070001303              0007002082        No                        N/A           $1,437.00                    N/A                N/A            $1,437.00
0070001303              0007002083        No                        N/A           $1,775.00                    N/A                N/A            $1,775.00
0070001303              0007002084        No                        N/A             $647.00                    N/A                N/A              $647.00
0070001303              0007002085        No                        N/A             $608.00                    N/A                N/A              $608.00
0070001303              0007002086        No                        N/A             $594.00                    N/A                N/A              $594.00
0070001303              0007002087        No                        N/A             $587.00                    N/A                N/A              $587.00
0070001303              0007002088        No                        N/A             $498.00                    N/A                N/A              $498.00
0070001303              0007002089        No                        N/A             $436.00                    N/A                N/A              $436.00
0070001303              0007002090        No                        N/A             $567.00                    N/A                N/A              $567.00
0070001303              0007002091        No                        N/A             $338.00                    N/A                N/A              $338.00
0070001303              0007002092        No                        N/A             $338.00                    N/A                N/A              $338.00
0070001303              0007002093        No                        N/A             $333.00                    N/A                N/A              $333.00
0070001303              0007002094        No                        N/A             $258.00                    N/A                N/A              $258.00
0070001303              0007002095        No                        N/A             $258.00                    N/A                N/A              $258.00
0070001303              0007002096        No                        N/A             $533.00                    N/A                N/A              $533.00
0070001303              0007002097        No                        N/A             $365.00                    N/A                N/A              $365.00
0070001303              0007002098        No                        N/A             $184.00                    N/A                N/A              $184.00
0070001303              0007002099        No                        N/A             $768.00                    N/A                N/A              $768.00
0070001303              0007002100        No                        N/A             $258.00                    N/A                N/A              $258.00
0070001303              0007002101        No                        N/A           $1,733.00                    N/A                N/A            $1,733.00
0070001303              0007002102        No                        N/A             $753.00                    N/A                N/A              $753.00
0070001303              0007002103        No                        N/A           $1,516.00                    N/A                N/A            $1,516.00
0070001303              0007002104        No                        N/A           $1,324.00                    N/A                N/A            $1,324.00
0070001303              0007002105        No                        N/A             $666.00                    N/A                N/A              $666.00
0070001303              0007002106        No                        N/A           $1,204.00                    N/A                N/A            $1,204.00
0070001303              0007002107        No                        N/A             $305.00                    N/A                N/A              $305.00
0070001303              0007002108        No                        N/A             $183.00                    N/A                N/A              $183.00
0070001303              0007002109        No                        N/A             $376.00                    N/A                N/A              $376.00
0070001303              0007002110        No                        N/A             $382.00                    N/A                N/A              $382.00
0070001303              0007002111        No                        N/A             $194.00                    N/A                N/A              $194.00
0070001303              0007002112        No                        N/A             $200.00                    N/A                N/A              $200.00
0070001303              0007002113        No                        N/A             $334.00                    N/A                N/A              $334.00
0070001303              0007002114        No                        N/A             $338.00                    N/A                N/A              $338.00
0070001303              0007002115        No                        N/A             $278.00                    N/A                N/A              $278.00
0070001303              0007002116        No                        N/A             $278.00                    N/A                N/A              $278.00
0070001303              0007002117        No                        N/A             $278.00                    N/A                N/A              $278.00
0070001303              0007002118        No                        N/A             $678.00                    N/A                N/A              $678.00



                                                                                                                                                Page 100 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 102 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0070001303              0007002119        No                        N/A             $346.00                   N/A                N/A              $346.00
0070001303              0007002120        No                        N/A             $344.00                   N/A                N/A              $344.00
0070001303              0007002121        No                        N/A             $302.00                   N/A                N/A              $302.00
0070001303              0007002122        No                        N/A             $556.00                   N/A                N/A              $556.00
0070001303              0007002123        No                        N/A               $40.00                  N/A                N/A               $40.00
0070001303              0007002124        No                        N/A             $555.00                   N/A                N/A              $555.00
0070001303              0007002125        No                        N/A             $744.00                   N/A                N/A              $744.00
0070001303              0007002126        No                        N/A             $295.00                   N/A                N/A              $295.00
0070001303              0007002127        No                        N/A             $769.00                   N/A                N/A              $769.00
0070001303              0007002128        No                        N/A           $1,894.00                   N/A                N/A            $1,894.00
0070001303              0007002129        No                        N/A           $1,736.00                   N/A                N/A            $1,736.00
0070001303              0007002130        No                        N/A             $425.00                   N/A                N/A              $425.00
0070001303              0007002131        No                        N/A             $426.00                   N/A                N/A              $426.00
0070001303              0007002132        No                        N/A             $805.00                   N/A                N/A              $805.00
0070001303              0007002133        No                        N/A             $251.00                   N/A                N/A              $251.00
0070001303              0007002134        No                        N/A           $1,003.00                   N/A                N/A            $1,003.00
0070001303              0007002135        No                        N/A           $1,018.00                   N/A                N/A            $1,018.00
0070001303              0007002136        No                        N/A             $520.00                   N/A                N/A              $520.00
0070001303              0007002137        No                        N/A             $520.00                   N/A                N/A              $520.00
0070001303              0007002138        No                        N/A           $2,722.00                   N/A                N/A            $2,722.00
0070001303              0007002139        No                        N/A           $1,328.00                   N/A                N/A            $1,328.00
0070001303              0007002140        No                        N/A           $1,554.00                   N/A                N/A            $1,554.00
0070001303              0007002141        No                        N/A           $2,274.00                   N/A                N/A            $2,274.00
0070001303              0007002142        No                        N/A           $1,677.00                   N/A                N/A            $1,677.00
0070001303              0007002143        No                        N/A             $682.00                   N/A                N/A              $682.00
0070001303              0007002144        No                        N/A           $3,175.00                   N/A                N/A            $3,175.00
0070001303              0007002145        No                        N/A             $839.00                   N/A                N/A              $839.00
0070001303              0007002146        No                        N/A             $479.00                   N/A                N/A              $479.00
0070001303              0007002147        No                        N/A             $263.00                   N/A                N/A              $263.00
0070001303              0007002148        No                        N/A             $273.00                   N/A                N/A              $273.00
0070001303              0007002149        No                        N/A             $545.00                   N/A                N/A              $545.00
0070001303              0007002150        No                        N/A             $674.00                   N/A                N/A              $674.00
0070001303              0007002151        No                        N/A             $674.00                   N/A                N/A              $674.00
0070001303              0007002152        No                        N/A             $334.00                   N/A                N/A              $334.00
0070001303              0007002153        No                        N/A           $3,561.00                   N/A                N/A            $3,561.00
0070001303              0007002154        No                        N/A           $1,034.00                   N/A                N/A            $1,034.00
0070001303              0007002155        No                        N/A           $1,551.00                   N/A                N/A            $1,551.00
0070001303              0007002156        No                        N/A           $1,395.00                   N/A                N/A            $1,395.00
0070001303              0007002157        No                        N/A           $1,468.00                   N/A                N/A            $1,468.00
0070001303              0007002158        No                        N/A           $1,380.00                   N/A                N/A            $1,380.00
0070001303              0007002159        No                        N/A           $1,397.00                   N/A                N/A            $1,397.00
0070001303              0007002160        No                        N/A           $1,368.00                   N/A                N/A            $1,368.00
0070001303              0007002161        No                        N/A           $1,808.00                   N/A                N/A            $1,808.00
0070001303              0007002162        No                        N/A           $1,690.00                   N/A                N/A            $1,690.00
0070001303              0007002163        No                        N/A             $854.00                   N/A                N/A              $854.00
0070001303              0007002164        No                        N/A           $1,244.00                   N/A                N/A            $1,244.00
0070001303              0007002165        No                        N/A           $1,244.00                   N/A                N/A            $1,244.00
0070001303              0007002166        No                        N/A             $830.00                   N/A                N/A              $830.00
0070001303              0007002167        No                        N/A           $1,246.00                   N/A                N/A            $1,246.00
0070001303              0007002168        No                        N/A             $830.00                   N/A                N/A              $830.00
0070001303              0007002169        No                        N/A           $1,021.00                   N/A                N/A            $1,021.00
0070001303              0007002170        No                        N/A             $510.00                   N/A                N/A              $510.00
0070001303              0007002171        No                        N/A             $510.00                   N/A                N/A              $510.00
0070001303              0007002172        No                        N/A             $607.00                   N/A                N/A              $607.00
0070001303              0007002173        No                        N/A             $916.00                   N/A                N/A              $916.00
0070001303              0007002174        No                        N/A             $556.00                   N/A                N/A              $556.00
0070001303              0007002175        No                        N/A             $851.00                   N/A                N/A              $851.00
0070001303              0007002176        No                        N/A             $665.00                   N/A                N/A              $665.00
0070001303              0007002177        No                        N/A             $333.00                   N/A                N/A              $333.00
0070001303              0007002178        No                        N/A             $597.00                   N/A                N/A              $597.00
0070001303              0007002179        No                        N/A           $1,046.00                   N/A                N/A            $1,046.00
0070001303              0007002180        No                        N/A           $1,083.00                   N/A                N/A            $1,083.00
0070001303              0007002181        No                        N/A           $1,201.00                   N/A                N/A            $1,201.00
0070001303              0007002182        No                        N/A             $679.00                   N/A                N/A              $679.00
0070001303              0007002183        No                        N/A           $1,006.00                   N/A                N/A            $1,006.00
0070001303              0007002184        No                        N/A             $990.00                   N/A                N/A              $990.00



                                                                                                                                               Page 101 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 103 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim      Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                 Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)          (HSBC)
0070001303              0007002185        No                        N/A           $1,138.00                   N/A                N/A            $1,138.00
0070001303              0007002186        No                        N/A             $730.00                   N/A                N/A              $730.00
0070001303              0007002187        No                        N/A             $567.00                   N/A                N/A              $567.00
0070001303              0007002188        No                        N/A             $819.00                   N/A                N/A              $819.00
0070001303              0007002189        No                        N/A             $886.00                   N/A                N/A              $886.00
0070001303              0007002190        No                        N/A             $295.00                   N/A                N/A              $295.00
0070001303              0007002191        No                        N/A             $876.00                   N/A                N/A              $876.00
0070001303              0007002192        No                        N/A           $2,777.00                   N/A                N/A            $2,777.00
0070001303              0007002193        No                        N/A           $2,777.00                   N/A                N/A            $2,777.00
0070001303              0007002194        No                        N/A           $1,127.00                   N/A                N/A            $1,127.00
0070001303              0007002195        No                        N/A           $1,127.00                   N/A                N/A            $1,127.00
0070001303              0007002196        No                        N/A           $2,529.00                   N/A                N/A            $2,529.00
0070001303              0007002197        No                        N/A           $2,084.00                   N/A                N/A            $2,084.00
0070001303              0007002198        No                        N/A           $2,084.00                   N/A                N/A            $2,084.00
0070001303              0007002199        No                        N/A           $1,401.00                   N/A                N/A            $1,401.00
0070001303              0007002200        No                        N/A             $701.00                   N/A                N/A              $701.00
0070001303              0007002201        No                        N/A           $1,548.00                   N/A                N/A            $1,548.00
0070001303              0007002202        No                        N/A           $1,548.00                   N/A                N/A            $1,548.00
0070001303              0007002203        No                        N/A           $3,097.00                   N/A                N/A            $3,097.00
0070001303              0007002204        No                        N/A               $61.00                  N/A                N/A               $61.00
0070001303              0007002205        No                        N/A             $101.00                   N/A                N/A              $101.00
0070001303              0007002206        No                        N/A             $499.00                   N/A                N/A              $499.00
0070001303              0007002207        No                        N/A             $944.00                   N/A                N/A              $944.00
0070001303              0007002208        No                        N/A             $321.00                   N/A                N/A              $321.00
0070001303              0007002209        No                        N/A             $321.00                   N/A                N/A              $321.00
0070001303              0007002210        No                        N/A             $187.00                   N/A                N/A              $187.00
0070001303              0007002211        No                        N/A             $313.00                   N/A                N/A              $313.00
0070001303              0007002212        No                        N/A             $313.00                   N/A                N/A              $313.00
0070001303              0007002213        No                        N/A             $120.00                   N/A                N/A              $120.00
0070001303              0007002214        No                        N/A               $92.00                  N/A                N/A               $92.00
0070001303              0007002215        No                        N/A               $92.00                  N/A                N/A               $92.00
0070001303              0007002216        No                        N/A               $57.00                  N/A                N/A               $57.00
0070001303              0007002217        No                        N/A               $76.00                  N/A                N/A               $76.00
0070001303              0007002218        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002219        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002220        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002221        No                        N/A               $67.00                  N/A                N/A               $67.00
0070001303              0007002222        No                        N/A               $14.00                  N/A                N/A               $14.00
0070001303              0007002223        No                        N/A               $14.00                  N/A                N/A               $14.00
0070001303              0007002224        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002225        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002226        No                        N/A               $13.00                  N/A                N/A               $13.00
0070001303              0007002227        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002228        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002229        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002230        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002231        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002232        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002233        Yes                       N/A                $0.00                  N/A                N/A                $0.00
0070001303              0007002234        No                        N/A             $282.00                   N/A                N/A              $282.00
0070001303              0007002235        No                        N/A             $282.00                   N/A                N/A              $282.00
0070001303              0007002236        No                        N/A             $376.00                   N/A                N/A              $376.00
0070001303              0007002237        No                        N/A             $376.00                   N/A                N/A              $376.00
0070001303              0007002238        No                        N/A           $4,022.00                   N/A                N/A            $4,022.00
0070001303              0007002239        No                        N/A           $2,011.00                   N/A                N/A            $2,011.00
0070001303              0007002240        No                        N/A           $2,011.00                   N/A                N/A            $2,011.00
0070001303              0007002241        No                        N/A           $1,220.00                   N/A                N/A            $1,220.00
0070001303              0007002242        No                        N/A           $1,220.00                   N/A                N/A            $1,220.00
0070001303              0007002243        No                        N/A           $1,130.00                   N/A                N/A            $1,130.00
0070001303              0007002244        No                        N/A           $1,130.00                   N/A                N/A            $1,130.00
0070001307              0007015834        No                  $2,247.00           $2,226.00             $4,640.00          $1,895.00           $11,008.00
0070001311              0007002081        No                        N/A        $245,192.00                    N/A                N/A          $245,192.00
0070001319              0070001217        Yes                     $0.00                  N/A                  N/A                N/A                $0.00
0070001325              0070001223        No                        N/A           $2,745.00                   N/A                N/A            $2,745.00
0070001370              0070001268        No                        N/A           $4,331.00                   N/A                N/A            $4,331.00
0070001404              0070001301        No                        N/A               $93.00                  N/A                N/A               $93.00



                                                                                                                                               Page 102 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 104 of 110


                                                              Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)          De minimis                                                                                   Total Pro Rata Claim
                                                                (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070001410              0070001510               No                    $247.00             $245.00               $510.00             $208.00             $1,210.00
0070001411              0070001308               No                        N/A           $4,790.00                    N/A                 N/A            $4,790.00
0070001412              0070001309               No                 $13,125.00         $13,002.00                     N/A                 N/A           $26,127.00
0070001413              0070001310               No                        N/A           $1,530.00                    N/A                 N/A            $1,530.00
0070001424              0070001321               No                        N/A           $1,291.00                    N/A                 N/A            $1,291.00
0070001449              0070001345               No                        N/A        $212,678.00                     N/A         $180,999.00          $393,677.00
0070001459              0070001355               No                 $10,202.00         $10,106.00             $21,060.00            $8,601.00           $49,969.00
0070001463              0070001359               No                     $45.00               $44.00               $92.00               $38.00              $219.00
0070001470              0070001366               No                        N/A               $43.00                   N/A                 N/A               $43.00
0070001472              0070001368               No                        N/A               $59.00              $123.00               $50.00              $232.00
0070001477              0070001373               No                        N/A             $228.00                    N/A                 N/A              $228.00
0070001480              0070001376               No                    $603.00                  N/A            $1,246.00             $509.00             $2,358.00
0070001481              0070001377               No                        N/A             $208.00               $433.00             $177.00               $818.00
0070001494              0070001390               No                        N/A             $889.00                    N/A            $756.00             $1,645.00
0070001495              0070001391               No                        N/A           $2,947.00                    N/A                 N/A            $2,947.00
0070001496              0070001392               No                        N/A               $35.00                   N/A                 N/A               $35.00
0070001497              0070001393               No                        N/A             $100.00                    N/A                 N/A              $100.00
0070001498              0070001394               No                        N/A             $338.00                    N/A                 N/A              $338.00
0070001505              0070001401               No                    $298.00                  N/A                   N/A                 N/A              $298.00
0070001507              0070001403               No                    $164.00             $163.00               $339.00             $138.00               $804.00
0070001508              0070001404               No                        N/A             $163.00                    N/A                 N/A              $163.00
0070001515              0070001411               No                        N/A             $232.00                    N/A                 N/A              $232.00
0070001517              0070001413               No                        N/A           $1,856.00                    N/A                 N/A            $1,856.00
0070001536              0070001432               No                        N/A             $119.00                    N/A                 N/A              $119.00
0070001548              0007002784               No                        N/A         $18,328.00             $38,195.00           $15,598.00           $72,121.00
0070001563              0070001459               No                        N/A               $30.00                   N/A                 N/A               $30.00
0070001568              0070001464               No                  $5,453.00           $5,402.00            $11,258.00            $4,597.00           $26,710.00
0070001577              0070001473               No                        N/A           $3,777.00                    N/A                 N/A            $3,777.00
0070001579              0070001475               No                  $8,000.00           $7,925.00            $16,514.00            $6,744.00           $39,183.00
0070001592              0070001488               No                        N/A               $44.00                   N/A                 N/A               $44.00
0070001597              0070001493               Yes                       N/A                $0.00                   N/A                 N/A                $0.00
0070001611              0070001507               No                        N/A             $561.00                    N/A                 N/A              $561.00
0070001614              0070001509               No                    $379.00             $375.00               $782.00             $319.00             $1,855.00
0070001617              0070001511               No                    $162.00             $160.00               $334.00             $136.00               $792.00
0070001618              0070001512               No                     $58.00               $57.00              $119.00               $49.00              $283.00
0070001621              0070001515               No                     $11.00                  N/A               $23.00                $9.00               $43.00
0070001659              0007009483               Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0070001670              0070001533               No                    $437.00                  N/A              $903.00             $369.00             $1,709.00
0070001675              0070001538               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0070001677              0070001540               No                        N/A                  N/A               $37.00               $15.00               $52.00
0070001680              0070001543               No                        N/A                  N/A               $41.00               $17.00               $58.00
0070001682              0070001545               Yes                       N/A                  N/A                 $0.00               $0.00                $0.00
0070001683              0070001546               No                        N/A                  N/A              $176.00               $72.00              $248.00
0070001687              0070001550               No                        N/A                  N/A              $127.00               $52.00              $179.00
0070001694              0070001557               No                        N/A                  N/A              $266.00             $108.00               $374.00
0070001705              0070001567               No                    $105.00                  N/A              $217.00               $89.00              $411.00
0070001713              0070001573               No                        N/A               $50.00                   N/A                 N/A               $50.00
0070001714              0070001574               No                        N/A               $87.00                   N/A                 N/A               $87.00
0070001715              0070001575               No                        N/A               $56.00                   N/A                 N/A               $56.00
0070001726              0070001586               No                        N/A                  N/A              $477.00             $195.00               $672.00
0070001727              0070001587               No                        N/A                  N/A               $37.00               $15.00               $52.00
0070001728              0070001588               No                        N/A                  N/A            $2,400.00             $980.00             $3,380.00
0070001730              0070001590               No                     $70.00                  N/A              $144.00               $59.00              $273.00
0070001733              0070001593               No                        N/A             $304.00                    N/A                 N/A              $304.00
0070001752              0070001607               No                        N/A                  N/A               $98.00               $40.00              $138.00
0070001765              0070001614               No                        N/A                  N/A               $89.00               $36.00              $125.00
0070001800              0070001647               No                        N/A                  N/A                 $8.00               $3.00               $11.00
0070001805              0070001652               No                        N/A                  N/A            $1,245.00             $508.00             $1,753.00
0070001858              0070001696               No                     $73.00               $72.00              $151.00               $62.00              $358.00
0070001938              0070001776               No                    $453.00             $449.00               $936.00             $382.00             $2,220.00
0070002033              0070001870               No                    $348.00                  N/A                   N/A                 N/A              $348.00
0070002036              0070001873               No                        N/A                  N/A              $107.00               $44.00              $151.00
0070002043              0070001880               No                        N/A                  N/A                   N/A              $72.00               $72.00
0070002078              0070001915               No                        N/A                  N/A            $8,723.00            $3,562.00           $12,285.00
0070002079              0070001916               No                  $2,893.00           $2,866.00             $5,972.00            $2,439.00           $14,170.00
0070002088              0007008214; 0010039899   Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00



                                                                                                                                                       Page 103 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 105 of 110


                                                       Pro Rata Claim     Pro Rata Claim       Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)         (Deutsche Bank)           (HSBC)
0070002097              0070001933        No                        N/A                 N/A               $15.00                $6.00               $21.00
0070002098              0070001934        Yes                       N/A                 N/A                 $0.00               $0.00                $0.00
0070002099              0070001935        Yes                       N/A                 N/A                 $0.00               $0.00                $0.00
0070002107              0070001942        No                        N/A                 N/A              $473.00             $193.00               $666.00
0070002108              0070001943        No                    $193.00                 N/A                   N/A                 N/A              $193.00
0070002109              0070001944        No                        N/A                 N/A              $134.00               $55.00              $189.00
0070002137              0070001972        No                    $594.00                 N/A                   N/A                 N/A              $594.00
0070002139              0070001974        No                        N/A                 N/A              $132.00               $54.00              $186.00
0070002142              0070001977        No                     $42.00                 N/A                   N/A                 N/A               $42.00
0070002145              0070001980        No                        N/A                 N/A            $2,349.00             $959.00             $3,308.00
0070002146              0070001981        No                        N/A                 N/A            $1,628.00             $665.00             $2,293.00
0070002147              0070001982        No                        N/A                 N/A            $3,107.00            $1,269.00            $4,376.00
0070002149              0070001984        No                        N/A                 N/A               $38.00               $16.00               $54.00
0070002186              0007009484        No                        N/A         $18,553.00            $38,663.00           $15,789.00           $73,005.00
0070002186              0010042022        No                        N/A           $2,669.00            $5,562.00            $2,271.00           $10,502.00
0070002190              0070002025        No                  $1,478.00           $1,464.00                   N/A                 N/A            $2,942.00
0070002192              0070002027        No                        N/A                 N/A                   N/A            $667.00               $667.00
0070002197              0007013277        No                        N/A                 N/A           $81,153.00           $33,142.00          $114,295.00
0070002198              0070002033        No                        N/A                 N/A            $1,192.00             $487.00             $1,679.00
0070002207              0070002042        No                        N/A                 N/A            $6,141.00            $2,508.00            $8,649.00
0070002230              0070002065        No                        N/A                 N/A            $1,441.00             $589.00             $2,030.00
0070002243              0007015835        No                    $692.00             $685.00            $1,428.00             $583.00             $3,388.00
0070002249              0070002084        No                        N/A                 N/A            $1,489.00             $608.00             $2,097.00
0070002279              0070002114        No                        N/A             $431.00                   N/A                 N/A              $431.00
0070002319              0070002154        Yes                     $0.00               $0.00                 $0.00               $0.00                $0.00
0070002320              0070002155        No                        N/A                 N/A              $303.00             $124.00               $427.00
0070002322              0070002157        No                        N/A                 N/A               $20.00                $8.00               $28.00
0070002323              0070002158        No                        N/A                 N/A              $414.00             $169.00               $583.00
0070002338              0070002173        No                        N/A                 N/A            $3,962.00            $1,618.00            $5,580.00
0070002348              0070002183        No                 $18,101.00         $17,931.00            $37,367.00           $15,260.00           $88,659.00
0070002350              0070002185        No                        N/A                 N/A                   N/A           $1,073.00            $1,073.00
0070002353              0007018360        No                        N/A                 N/A           $15,124.00            $6,176.00           $21,300.00
0070002353              0070002195        No                        N/A                 N/A           $11,652.00            $4,759.00           $16,411.00
0070002356              0070002191        No                        N/A                 N/A           $11,278.00            $4,606.00           $15,884.00
0070002364              0070002199        No                        N/A                 N/A              $162.00               $66.00              $228.00
0070002366              0070002201        No                    $177.00             $175.00              $365.00             $149.00               $866.00
0070002380              0070002215        Yes                     $0.00               $0.00                 $0.00               $0.00                $0.00
0070002382              0070002217        No                      $6.00               $6.00               $12.00                $5.00               $29.00
0070002398              0070002233        No                        N/A                 N/A            $1,767.00             $722.00             $2,489.00
0070002403              0070002238        No                        N/A             $911.00                   N/A                 N/A              $911.00
0070002409              0070002244        No                        N/A                 N/A           $11,819.00            $4,827.00           $16,646.00
0070002412              0070002247        No                        N/A                 N/A                 $9.00               $4.00               $13.00
0070002413              0070002248        No                        N/A                 N/A              $254.00             $104.00               $358.00
0070002415              0007013294        No                        N/A                 N/A          $585,539.00          $239,126.00          $824,665.00
0070002422              0070002257        No                        N/A                 N/A            $1,029.00             $420.00             $1,449.00
0070002428              0007009631        No                        N/A                 N/A           $12,519.00            $5,113.00           $17,632.00
0070002432              0070002267        No                    $296.00             $293.00              $611.00             $249.00             $1,449.00
0070002441              0070002276        No                        N/A                 N/A            $2,466.00            $1,007.00            $3,473.00
0070002443              0070002278        No                        N/A                 N/A           $14,625.00            $5,973.00           $20,598.00
0070002450              0070002285        No                     $80.00                 N/A              $165.00               $67.00              $312.00
0070002464              0070002299        Yes                       N/A                 N/A                 $0.00               $0.00                $0.00
0070002465              0070002300        No                        N/A                 N/A               $74.00               $30.00              $104.00
0070002471              0070002306        No                        N/A                 N/A               $50.00               $20.00               $70.00
0070002474              0070002309        No                        N/A                 N/A           $15,480.00            $6,322.00           $21,802.00
0070002475              0070002310        No                $178,382.00        $176,709.00           $368,250.00          $150,388.00          $873,729.00
0070002476              0070002311        No                        N/A                 N/A               $35.00               $14.00               $49.00
0070002480              0070002315        No                        N/A                 N/A           $75,744.00           $30,933.00          $106,677.00
0070002483              0070002318        No                        N/A                 N/A                   N/A            $147.00               $147.00
0070002492              0070002327        Yes                       N/A                 N/A                 $0.00               $0.00                $0.00
0070002493              0070002328        No                        N/A                 N/A              $518.00             $212.00               $730.00
0070002495              0070002330        No                        N/A                 N/A                   N/A            $637.00               $637.00
0070002505              0070002340        No                 $28,982.00                 N/A                   N/A                 N/A           $28,982.00
0070002508              0070002343        No                        N/A                 N/A            $7,462.00            $3,047.00           $10,509.00
0070002509              0070002344        No                  $2,171.00                 N/A                   N/A                 N/A            $2,171.00
0070002510              0070002345        No                        N/A                 N/A            $1,856.00             $758.00             $2,614.00
0070002512              0070002347        No                        N/A                 N/A            $2,410.00             $984.00             $3,394.00



                                                                                                                                               Page 104 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 106 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0070002513              0070002348        No                        N/A                  N/A            $4,697.00            $1,918.00            $6,615.00
0070002516              0070002351        No                        N/A           $3,931.00                    N/A                 N/A            $3,931.00
0070002518              0070002353        Yes                     $0.00                  N/A                   N/A                 N/A                $0.00
0070002538              0000005119        No                        N/A         $13,339.00             $27,798.00           $11,352.00           $52,489.00
0454355701              0007014074        No                 $63,365.00         $62,771.00            $130,811.00           $53,421.00          $310,368.00
0466647504              0007018359        No                  $1,709.00           $1,693.00             $3,529.00            $1,441.00            $8,372.00
0466667861              0007020395        No                 $23,400.00         $23,181.00             $48,308.00           $19,728.00          $114,617.00
0467129731              0070002496        No                    $221.00             $219.00               $456.00             $186.00             $1,082.00
0467129732              0070002497        No                    $146.00             $144.00               $301.00             $123.00               $714.00
0467129737              0070002502        No                    $370.00             $367.00               $764.00             $312.00             $1,813.00
0467129738              0070002503        No                    $499.00             $494.00             $1,030.00             $421.00             $2,444.00
0467129741              0070002506        No                     $60.00               $60.00              $124.00               $51.00              $295.00
0467129754              0070002519        No                     $53.00               $53.00              $110.00               $45.00              $261.00
0467129757              0070002522        No                    $104.00             $104.00               $216.00               $88.00              $512.00
0467129759              0070002524        No                      $6.00                $6.00               $13.00                $5.00               $30.00
0467129760              0070002525        No                    $137.00             $136.00               $282.00             $115.00               $670.00
0467129761              0070002526        No                    $449.00             $444.00               $926.00             $378.00             $2,197.00
0467129762              0070002527        No              $1,469,724.00      $1,455,944.00          $3,034,084.00       $1,239,076.00         $7,198,828.00
0467129767              0070002532        No                    $257.00             $254.00               $530.00             $217.00             $1,258.00
0467129768              0070002533        No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0467129769              0070002534        No                    $152.00             $150.00               $313.00             $128.00               $743.00
0467129771              0070002536        No                    $532.00             $527.00             $1,098.00             $449.00             $2,606.00
0467129772              0070002537        No             $40,551,187.00     $40,170,993.00         $83,713,479.00      $34,187,370.00      $198,623,029.00
0467129774              0070002539        No                    $389.00             $385.00               $803.00             $328.00             $1,905.00
0467129775              0070002540        No                  $6,302.00           $6,243.00            $13,009.00            $5,313.00           $30,867.00
0467129777              0070002542        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0467129778              0070002543        No                    $337.00             $333.00               $695.00             $284.00             $1,649.00
0467129779              0070002544        No                  $3,662.00           $3,628.00             $7,560.00            $3,087.00           $17,937.00
0467129802              0070002567        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0467129804              0070002569        No                      $7.00                $7.00               $15.00                $6.00               $35.00
0467129812              0070002577        No                     $42.00               $42.00               $88.00               $36.00              $208.00
0467129817              0070002582        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129820              0070002585        No                  $3,516.00           $3,483.00             $7,259.00            $2,964.00           $17,222.00
0467129821              0070002586        No                      $5.00                $5.00               $11.00                $4.00               $25.00
0467129822              0070002587        No                     $49.00               $48.00              $101.00               $41.00              $239.00
0467129840              0070002605        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129841              0070002606        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129842              0070002607        No                     $12.00               $12.00               $25.00               $10.00               $59.00
0467129843              0070002608        No                      $4.00                $4.00                 $8.00               $3.00               $19.00
0467129844              0070002609        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0467129845              0070002610        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0467129846              0070002611        No                     $28.00               $28.00               $59.00               $24.00              $139.00
0467129859              0070002624        No                    $140.00             $139.00               $289.00             $118.00               $686.00
0467129880              0070002645        No                  $2,656.00           $2,631.00             $5,483.00            $2,239.00           $13,009.00
0467129881              0070002646        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129882              0070002647        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129883              0070002648        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129884              0070002649        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129885              0070002650        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129889              0070002654        No                $407,497.00        $403,677.00            $841,233.00          $343,547.00        $1,995,954.00
0467129890              0070002655        No                  $1,721.00           $1,705.00             $3,554.00            $1,451.00            $8,431.00
0467129891              0070002656        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129893              0070002658        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129894              0070002659        No                    $574.00             $568.00             $1,184.00             $484.00             $2,810.00
0467129895              0070002660        No                      $8.00                $8.00               $17.00                $7.00               $40.00
0467129898              0070002663        No                    $524.00             $519.00             $1,081.00             $441.00             $2,565.00
0467129899              0070002664        No                    $180.00             $178.00               $372.00             $152.00               $882.00
0467129900              0070002665        No                     $48.00               $48.00              $100.00               $41.00              $237.00
0467129905              0070002670        No                  $8,271.00           $8,193.00            $17,074.00            $6,973.00           $40,511.00
0467129917              0070002682        No                     $78.00               $77.00              $160.00               $66.00              $381.00
0467129918              0070002683        No                 $11,097.00         $10,993.00             $22,908.00            $9,355.00           $54,353.00
0467129930              0070002695        No                    $343.00             $340.00               $708.00             $289.00             $1,680.00
0467129931              0070002696        No                     $67.00               $66.00              $137.00               $56.00              $326.00
0467129932              0070002697        No                     $17.00               $16.00               $34.00               $14.00               $81.00
0467129934              0070002699        No                     $55.00               $54.00              $113.00               $46.00              $268.00
0467129935              0070002700        No                     $57.00               $56.00              $118.00               $48.00              $279.00



                                                                                                                                                Page 105 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 107 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0467129940              0070002705        No                    $225.00             $223.00               $465.00             $190.00             $1,103.00
0467129946              0070002711        No                     $12.00               $12.00               $26.00               $11.00               $61.00
0467129947              0070002712        No                  $3,397.00           $3,365.00             $7,013.00            $2,864.00           $16,639.00
0467129951              0070002716        No                    $392.00             $388.00               $809.00             $330.00             $1,919.00
0467129952              0070002717        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129953              0070002718        No                    $139.00             $137.00               $286.00             $117.00               $679.00
0467129954              0070002719        No                     $94.00               $93.00              $193.00               $79.00              $459.00
0467129956              0070002721        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129958              0070002723        No                    $409.00             $405.00               $843.00             $344.00             $2,001.00
0467129959              0070002724        No                    $545.00             $540.00             $1,124.00             $459.00             $2,668.00
0467129961              0070002726        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129964              0070002729        No                    $383.00             $379.00               $790.00             $323.00             $1,875.00
0467129965              0070002730        No                  $2,180.00           $2,159.00             $4,500.00            $1,838.00           $10,677.00
0467129966              0070002731        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129967              0070002732        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129970              0070002735        No                    $497.00             $493.00             $1,027.00             $419.00             $2,436.00
0467129971              0070002736        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129972              0070002737        No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0467129973              0070002738        No                     $54.00               $54.00              $112.00               $46.00              $266.00
0467129974              0070002739        No                      $3.00                $3.00                 $6.00               $3.00               $15.00
0467129975              0070002740        No                    $111.00             $110.00               $228.00               $93.00              $542.00
0467129979              0070002744        No                $117,712.00        $116,609.00            $243,004.00           $99,239.00          $576,564.00
0467129980              0070002745        No                $635,515.00        $629,557.00          $1,311,951.00          $535,782.00        $3,112,805.00
0467129981              0070002746        No                    $419.00             $415.00               $864.00             $353.00             $2,051.00
0467129982              0070002747        No                    $402.00             $399.00               $831.00             $339.00             $1,971.00
0467129983              0070002748        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129984              0070002749        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129985              0070002750        No                  $1,015.00           $1,005.00             $2,095.00             $856.00             $4,971.00
0467129988              0070002753        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129989              0070002754        No                  $5,386.00           $5,336.00            $11,119.00            $4,541.00           $26,382.00
0467129990              0070002755        No                    $267.00             $264.00               $551.00             $225.00             $1,307.00
0467129991              0070002756        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129992              0070002757        No                     $20.00               $20.00               $41.00               $17.00               $98.00
0467129993              0070002758        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129994              0070002759        No                     $10.00               $10.00               $20.00                $8.00               $48.00
0467129995              0070002760        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467129996              0070002761        No                      $7.00                $7.00               $14.00                $6.00               $34.00
0467129997              0070002762        No                    $733.00             $726.00             $1,513.00             $618.00             $3,590.00
0467129998              0070002763        No                     $66.00               $65.00              $135.00               $55.00              $321.00
0467130000              0070002765        No                    $104.00             $103.00               $215.00               $88.00              $510.00
0467130001              0070002766        No                    $850.00             $842.00             $1,754.00             $716.00             $4,162.00
0467130002              0070002767        No                     $30.00               $30.00               $63.00               $26.00              $149.00
0467130003              0070002768        No                     $18.00               $18.00               $38.00               $15.00               $89.00
0467130004              0070002769        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130005              0070002770        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130006              0070002771        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130007              0070002772        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130008              0070002773        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130009              0070002774        No                    $285.00             $282.00               $588.00             $240.00             $1,395.00
0467130010              0070002775        No                    $360.00             $356.00               $743.00             $303.00             $1,762.00
0467130011              0070002776        No                  $3,253.00           $3,222.00             $6,715.00            $2,742.00           $15,932.00
0467130012              0070002777        No                 $19,074.00         $18,895.00             $39,376.00           $16,081.00           $93,426.00
0467130013              0070002778        No                  $4,621.00           $4,578.00             $9,540.00            $3,896.00           $22,635.00
0467130014              0070002779        No                    $919.00             $911.00             $1,898.00             $775.00             $4,503.00
0467130015              0070002780        No                  $1,725.00           $1,709.00             $3,561.00            $1,454.00            $8,449.00
0467130016              0070002781        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130017              0070002782        No                    $522.00             $517.00             $1,078.00             $440.00             $2,557.00
0467130018              0070002783        No                    $226.00             $224.00               $467.00             $191.00             $1,108.00
0467130019              0070002784        No                $218,682.00        $216,632.00            $451,446.00          $184,364.00        $1,071,124.00
0467130020              0070002785        No                     $11.00               $11.00               $24.00               $10.00               $56.00
0467130022              0070002787        No                      $6.00                $6.00               $13.00                $5.00               $30.00
0467130024              0070002789        No                    $333.00             $330.00               $687.00             $281.00             $1,631.00
0467130025              0070002790        No                    $182.00             $180.00               $376.00             $153.00               $891.00
0467130029              0070002794        No                  $5,528.00           $5,476.00            $11,411.00            $4,660.00           $27,075.00
0467130030              0070002795        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130031              0070002796        No                  $4,390.00           $4,349.00             $9,064.00            $3,701.00           $21,504.00



                                                                                                                                                Page 106 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 108 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0467130032              0070002797        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130037              0070002802        No                    $586.00             $581.00             $1,210.00             $494.00             $2,871.00
0467130039              0070002804        No                    $128.00             $126.00               $264.00             $108.00               $626.00
0467130040              0070002805        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130042              0070002807        No                    $448.00             $444.00               $925.00             $378.00             $2,195.00
0467130045              0070002810        No                    $823.00             $816.00             $1,700.00             $694.00             $4,033.00
0467130048              0070002813        No                     $73.00               $72.00              $150.00               $61.00              $356.00
0467130063              0070002828        No                        N/A             $384.00               $799.00             $326.00             $1,509.00
0467130064              0070002829        No                 $36,017.00         $35,680.00             $74,354.00           $30,365.00          $176,416.00
0467130065              0070002830        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130066              0070002831        No                $116,858.00        $115,762.00            $241,241.00           $98,519.00          $572,380.00
0467130067              0070002832        No                  $9,122.00           $9,037.00            $18,832.00            $7,691.00           $44,682.00
0467130068              0070002833        No              $1,643,952.00      $1,628,539.00          $3,393,758.00       $1,385,962.00         $8,052,211.00
0467130073              0070002838        No                     $75.00               $75.00              $156.00               $64.00              $370.00
0467130079              0070002844        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130081              0070002846        No                  $1,529.00           $1,515.00             $3,157.00            $1,289.00            $7,490.00
0467130088              0070002853        No                  $2,966.00           $2,938.00             $6,123.00            $2,501.00           $14,528.00
0467130089              0070002854        No                    $230.00             $227.00               $474.00             $194.00             $1,125.00
0467130091              0070002856        No                  $1,178.00           $1,167.00             $2,432.00             $993.00             $5,770.00
0467130092              0070002857        No                 $27,743.00         $27,483.00             $57,273.00           $23,389.00          $135,888.00
0467130094              0070002859        No                 $92,560.00         $91,692.00            $191,080.00           $78,034.00          $453,366.00
0467130095              0070002860        No                      $3.00                $3.00                 $6.00               $2.00               $14.00
0467130096              0070002861        No                 $89,190.00         $88,354.00            $184,123.00           $75,193.00          $436,860.00
0467130097              0070002862        No              $1,001,647.00        $992,256.00          $2,067,791.00          $844,456.00        $4,906,150.00
0467130098              0070002863        No                 $13,817.00         $13,687.00             $28,523.00           $11,648.00           $67,675.00
0467130099              0070002864        No                 $35,359.00         $35,028.00             $72,995.00           $29,810.00          $173,192.00
0467130100              0070002865        No                $110,608.00        $109,571.00            $228,337.00           $93,250.00          $541,766.00
0467130101              0070002866        No                     $30.00               $30.00               $62.00               $25.00              $147.00
0467130102              0070002867        No                 $15,931.00         $15,782.00             $32,889.00           $13,431.00           $78,033.00
0467130103              0070002868        No                 $32,653.00         $32,347.00             $67,409.00           $27,529.00          $159,938.00
0467130104              0070002869        No              $4,407,329.00      $4,366,007.00          $9,098,447.00       $3,715,674.00        $21,587,457.00
0467130105              0070002870        No                 $57,232.00         $56,695.00            $118,149.00           $48,250.00          $280,326.00
0467130107              0070002872        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130108              0070002873        No                      $3.00                $3.00                 $5.00               $2.00               $13.00
0467130110              0070002875        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130112              0070002877        No                      $4.00                $4.00                 $9.00               $4.00               $21.00
0467130114              0070002879        No                    $766.00             $759.00             $1,582.00             $646.00             $3,753.00
0467130118              0070002883        No                    $645.00             $639.00             $1,331.00             $544.00             $3,159.00
0467130119              0070002884        No                  $8,795.00           $8,713.00            $18,156.00            $7,415.00           $43,079.00
0467130120              0070002885        No                    $696.00             $689.00             $1,436.00             $586.00             $3,407.00
0467130124              0070002889        No                  $2,809.00           $2,783.00             $5,800.00            $2,369.00           $13,761.00
0467130125              0070002890        No                  $2,936.00           $2,909.00             $6,062.00            $2,476.00           $14,383.00
0467130126              0070002891        No                  $1,677.00           $1,661.00             $3,461.00            $1,413.00            $8,212.00
0467130127              0070002892        No                    $291.00             $289.00               $601.00             $246.00             $1,427.00
0467130129              0070002894        No                     $19.00               $19.00               $39.00               $16.00               $93.00
0467130132              0070002897        No                  $5,552.00           $5,500.00            $11,461.00            $4,681.00           $27,194.00
0467130140              0070002905        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130142              0070002907        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130144              0070002909        No                    $229.00             $227.00               $473.00             $193.00             $1,122.00
0467130146              0070002911        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130148              0070002913        No                $320,532.00        $317,527.00            $661,703.00          $270,230.00        $1,569,992.00
0467130158              0070002923        No                 $35,405.00         $35,073.00             $73,089.00           $29,848.00          $173,415.00
0467130162              0070002927        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130163              0070002928        No                    $600.00             $594.00             $1,238.00             $506.00             $2,938.00
0467130165              0070002930        No                  $3,065.00           $3,036.00             $6,327.00            $2,584.00           $15,012.00
0467130178              0070002943        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130192              0070002957        No                    $768.00             $761.00             $1,586.00             $648.00             $3,763.00
0467130193              0070002958        No                  $3,093.00           $3,064.00             $6,385.00            $2,608.00           $15,150.00
0467130194              0070002959        No                  $6,973.00           $6,907.00            $14,395.00            $5,879.00           $34,154.00
0467130195              0070002960        No                  $1,104.00           $1,094.00             $2,280.00             $931.00             $5,409.00
0467130196              0070002961        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130204              0070002969        No                    $154.00             $153.00               $318.00             $130.00               $755.00
0467130208              0070002973        No                  $3,573.00           $3,539.00             $7,375.00            $3,012.00           $17,499.00
0467130211              0070002976        No                    $168.00             $166.00               $347.00             $142.00               $823.00
0467130212              0070002977        No                    $257.00             $255.00               $531.00             $217.00             $1,260.00
0467130213              0070002978        No                     $11.00               $10.00               $22.00                $9.00               $52.00



                                                                                                                                                Page 107 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 109 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                  Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0467130218              0070002983        No                    $716.00             $709.00             $1,478.00             $604.00            $3,507.00
0467130219              0070002984        No                     $18.00               $18.00               $38.00              $15.00               $89.00
0467130223              0070002988        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0467130225              0070002990        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0467130227              0070002992        No                      $6.00                $6.00               $12.00               $5.00               $29.00
0467130228              0070002993        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130230              0070002995        No                      $5.00                $5.00               $10.00               $4.00               $24.00
0467130234              0070002999        No                     $48.00               $48.00               $99.00              $40.00              $235.00
0467130235              0070003000        No                     $44.00               $44.00               $91.00              $37.00              $216.00
0467130237              0070003002        No                    $234.00             $232.00               $484.00             $198.00            $1,148.00
0467130241              0070003006        No                     $97.00               $96.00              $201.00              $82.00              $476.00
0467130243              0070003008        No                     $20.00               $20.00               $41.00              $17.00               $98.00
0467130244              0070003009        No                    $379.00             $376.00               $783.00             $320.00            $1,858.00
0467130245              0070003010        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130248              0070003013        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0467130249              0070003014        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0467130251              0070003016        No                      $2.00                $2.00                 $5.00              $2.00               $11.00
0467130253              0070003018        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130254              0070003019        No                     $58.00               $57.00              $120.00              $49.00              $284.00
0467130258              0070003023        No                     $21.00               $21.00               $44.00              $18.00              $104.00
0467130259              0070003024        No                     $24.00               $24.00               $50.00              $20.00              $118.00
0467130260              0070003025        No                     $10.00               $10.00               $21.00               $8.00               $49.00
0467130261              0070003026        No                 $17,669.00         $17,503.00             $36,476.00          $14,896.00           $86,544.00
0467130266              0070003031        No                  $1,746.00           $1,730.00             $3,605.00           $1,472.00            $8,553.00
0467130273              0070003038        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130274              0070003039        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130275              0070003040        No                  $1,501.00           $1,487.00             $3,099.00           $1,265.00            $7,352.00
0467130276              0070003041        No                  $4,712.00           $4,667.00             $9,726.00           $3,972.00           $23,077.00
0467130277              0070003042        No                 $20,130.00         $19,941.00             $41,557.00          $16,971.00           $98,599.00
0467130278              0070003043        No                  $3,735.00           $3,700.00             $7,710.00           $3,149.00           $18,294.00
0467130282              0070003047        No                    $140.00             $139.00               $290.00             $118.00              $687.00
0467130283              0070003048        No                    $132.00             $131.00               $273.00             $111.00              $647.00
0467130287              0070003052        No                     $15.00               $15.00               $32.00              $13.00               $75.00
0467130288              0070003053        No                     $10.00               $10.00               $22.00               $9.00               $51.00
0467130289              0070003054        No                     $29.00               $29.00               $59.00              $24.00              $141.00
0467130490              0085000200        No                  $4,238.00           $4,198.00             $8,749.00           $3,573.00           $20,758.00
0467130491              0085000201        No                  $8,336.00           $8,257.00            $17,208.00           $7,027.00           $40,828.00
0467130493              0085000203        No                  $2,049.00           $2,030.00             $4,230.00           $1,727.00           $10,036.00
0467130494              0085000204        No                  $1,444.00           $1,430.00             $2,981.00           $1,217.00            $7,072.00
0467130497              0085000207        No                    $378.00             $374.00               $780.00             $319.00            $1,851.00
0467130499              0085000209        No                  $4,529.00           $4,487.00             $9,350.00           $3,818.00           $22,184.00
0467130501              0085000211        No                    $184.00             $182.00               $379.00             $155.00              $900.00
0467130502              0085000212        No                      $8.00                $8.00               $17.00               $7.00               $40.00
0467130504              0085000214        No                     $10.00               $10.00               $21.00               $9.00               $50.00
0467130512              0085000222        No                    $472.00             $467.00               $974.00             $398.00            $2,311.00
0467130516              0085000226        No                     $81.00               $80.00              $167.00              $68.00              $396.00
0467130523              0085000233        No                      $9.00                $9.00               $19.00               $8.00               $45.00
0467130525              0085000235        No                  $4,546.00           $4,504.00             $9,385.00           $3,833.00           $22,268.00
0467130527              0085000237        No                    $595.00             $590.00             $1,229.00             $502.00            $2,916.00
0467130529              0085000239        No                    $357.00             $353.00               $737.00             $301.00            $1,748.00
0467130530              0085000240        No                    $866.00             $858.00             $1,788.00             $730.00            $4,242.00
0467130532              0085000242        No                  $1,435.00           $1,421.00             $2,962.00           $1,210.00            $7,028.00
0467130534              0085000244        Yes                     $0.00                $0.00                 $0.00              $0.00                $0.00
0467130536              0085000246        No                    $163.00             $162.00               $337.00             $138.00              $800.00
0467130540              0085000250        No                    $448.00             $444.00               $924.00             $377.00            $2,193.00
0467130544              0085000254        No                     $51.00               $51.00              $105.00              $43.00              $250.00
0467130546              0085000256        No                    $141.00             $139.00               $290.00             $119.00              $689.00
0467130549              0085000259        No                      $3.00                $3.00                 $7.00              $3.00               $16.00
0467130550              0085000260        No                    $594.00             $588.00             $1,226.00             $501.00            $2,909.00
0467130551              0085000261        No                     $60.00               $59.00              $124.00              $51.00              $294.00
0467130552              0085000262        No                    $100.00               $99.00              $206.00              $84.00              $489.00
0467130555              0085000265        No                    $373.00             $369.00               $770.00             $314.00            $1,826.00
0467130556              0085000266        No                      $7.00                $7.00               $15.00               $6.00               $35.00
0467130558              0085000268        No                  $1,183.00           $1,172.00             $2,442.00             $997.00            $5,794.00
0467130559              0085000269        No                  $1,538.00           $1,523.00             $3,174.00           $1,296.00            $7,531.00
0467130560              0085000270        No                    $113.00             $112.00               $233.00              $95.00              $553.00



                                                                                                                                                Page 108 of 109
                 Case 1:11-md-02262-NRB Document 3297-1 Filed 07/09/21 Page 110 of 110


                                                       Pro Rata Claim     Pro Rata Claim        Pro Rata Claim       Pro Rata Claim
Master Claimant ID(s)   Claim number(s)   De minimis                                                                                   Total Pro Rata Claim
                                                         (Barclays)            (Citi)          (Deutsche Bank)           (HSBC)
0467130561              0085000271        No                     $32.00               $32.00               $66.00               $27.00              $157.00
0467130563              0085000273        No                    $260.00             $258.00               $537.00             $219.00             $1,274.00
0467130565              0085000275        No                      $8.00                $8.00               $16.00                $7.00               $39.00
0467130567              0085000277        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0467130568              0085000278        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0467130570              0085000280        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130571              0085000281        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130572              0085000282        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467130573              0085000283        No                    $553.00             $548.00             $1,141.00             $466.00             $2,708.00
0467130892              0085000602        No                        N/A           $6,214.00                    N/A                 N/A            $6,214.00
0467130893              0085000603        No                        N/A           $6,214.00                    N/A                 N/A            $6,214.00
0467130905              0085000615        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0467130906              0085000616        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0467130907              0085000617        No                     $17.00               $17.00                   N/A                 N/A               $34.00
0467130909              0085000619        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0467130913              0085000623        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0467132319              0085002029        No                  $1,010.00           $1,001.00                    N/A                 N/A            $2,011.00
0467132321              0085002031        No                    $214.00             $212.00                    N/A                 N/A              $426.00
0467132323              0085002033        No                 $11,668.00         $11,558.00             $24,087.00            $9,837.00           $57,150.00
0467132325              0085002035        No                     $84.00               $83.00              $173.00               $71.00              $411.00
0467132327              0085002037        Yes                     $0.00                $0.00                   N/A                 N/A                $0.00
0467134195              0085003819        No                     $11.00               $11.00               $23.00                $9.00               $54.00
0467134218              0085003821        No                  $8,480.00           $8,401.00            $17,507.00            $7,149.00           $41,537.00
0467134232              0085003823        No                      $9.00                $9.00               $19.00                $8.00               $45.00
0467134249              0085003824        No                 $87,763.00         $86,940.00            $181,178.00           $73,990.00          $429,871.00
0467134270              0085003827        No                $312,959.00        $310,025.00            $646,070.00          $263,846.00        $1,532,900.00
0467134317              0085003831        No                      $6.00                $6.00               $12.00                $5.00               $29.00
0467134324              0085003832        No                     $13.00               $13.00               $27.00               $11.00               $64.00
0467134331              0085003833        Yes                     $0.00                $0.00                 $0.00               $0.00                $0.00
0467134348              0085003834        No                 $25,724.00         $25,483.00             $53,104.00           $21,687.00          $125,998.00
0467136540              0085004024        No                        N/A        $186,867.00            $389,418.00          $159,032.00          $735,317.00




                                                                                                                                                Page 109 of 109
